Exhibit 10.22.1

 

 

 

MASTER INDENTURE

dated as of May 24, 2006

by and between

TRINITY RAIL LEASING V L.P.,

a Texas limited partnership,

as issuer of the Equipment Notes,

and

WILMINGTON TRUST COMPANY,

as Indenture Trustee for the Equipment Notes

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

      Page

GRANTING CLAUSES

   1

ARTICLE I

  

DEFINITIONS

  

Section 1.01 Definitions

   8

Section 1.02 Rules of Construction

   8

Section 1.03 Compliance Certificates and Opinions

   9

Section 1.04 Acts of Noteholders

   10

ARTICLE II

  

THE NOTES

  

Section 2.01 Authorization of Equipment Notes; Amount of Outstanding Principal
Balance; Terms; Form; Execution and Delivery

   11

Section 2.02 Restrictive Legends

   14

Section 2.03 Note Registrar and Paying Agent

   16

Section 2.04 Paying Agent to Hold Money in Trust

   17

Section 2.05 Method of Payment

   17

Section 2.06 Minimum Denomination

   18

Section 2.07 Exchange Option

   19

Section 2.08 Mutilated, Destroyed, Lost or Stolen Equipment Notes

   20

Section 2.09 Payments of Transfer Taxes

   21

Section 2.10 Book-Entry Registration

   21

Section 2.11 Special Transfer Provisions

   22

Section 2.12 Temporary Definitive Notes

   26

Section 2.13 Statements to Noteholders

   27

Section 2.14 CUSIP, CINS AND ISIN Numbers

   28

Section 2.15 Debt Treatment of Equipment Notes

   29

 

i



--------------------------------------------------------------------------------

 

      Page

ARTICLE III

  

ACCOUNTS; PRIORITY OF PAYMENTS

  

Section 3.01 Establishment of Accounts; Investments

   29

Section 3.02 Collections Account

   31

Section 3.03 Withdrawal upon an Event of Default

   31

Section 3.04 Class A Liquidity Reserve Account

   31

Section 3.05 Class B Liquidity Reserve Account

   32

Section 3.06 Class B Special Reserve Account; Transition Expense Account

   33

Section 3.07 Optional Reinvestment Account

   34

Section 3.08 Expense Account

   35

Section 3.09 Series/Class Accounts

   36

Section 3.10 Redemption/Defeasance Account

   36

Section 3.11 Mandatory Replacement Account

   37

Section 3.12 Calculations

   37

Section 3.13 Payment Date Distributions from the Collections Account

   41

Section 3.14 Allocation Rules

   49

Section 3.15 Voluntary Redemptions

   52

Section 3.16 Procedure for Redemptions

   52

Section 3.17 [Reserved]

   53

Section 3.18 Adjustments in Targeted Principal Balances

   53

ARTICLE IV

  

DEFAULT AND REMEDIES

  

Section 4.01 Events of Default

   55

Section 4.02 Remedies Upon Event of Default

   58

Section 4.03 Limitation on Suits

   61

Section 4.04 Waiver of Existing Defaults

   61

Section 4.05 Restoration of Rights and Remedies

   62

Section 4.06 Remedies Cumulative

   62

Section 4.07 Authority of Courts Not Required

   62

Section 4.08 Rights of Noteholders to Receive Payment

   63

Section 4.09 Indenture Trustee May File Proofs of Claim

   63

Section 4.10 Undertaking for Costs

   63

Section 4.11 Control by Noteholders

   63

Section 4.12 Purchase Rights of the Class B Noteholders

   64

 

ii



--------------------------------------------------------------------------------

 

      Page

ARTICLE V

  

REPRESENTATIONS, WARRANTIES AND COVENANTS

  

Section 5.01 Representations and Warranties

   64

Section 5.02 General Covenants

   71

Section 5.03 Portfolio Covenants

   77

Section 5.04 Operating Covenants

   82

ARTICLE VI

  

THE INDENTURE TRUSTEE

  

Section 6.01 Acceptance of Trusts and Duties

   92

Section 6.02 Absence of Duties

   92

Section 6.03 Representations or Warranties

   92

Section 6.04 Reliance; Agents; Advice of Counsel

   92

Section 6.05 Not Acting in Individual Capacity

   94

Section 6.06 No Compensation from Noteholders

   95

Section 6.07 Notice of Defaults

   95

Section 6.08 Indenture Trustee May Hold Securities

   95

Section 6.09 Corporate Trustee Required; Eligibility

   95

Section 6.10 Reports by Issuer

   95

Section 6.11 Certain Rights of the Control Party/Requisite Majority

   96

ARTICLE VII

  

SUCCESSOR TRUSTEES

  

Section 7.01 Resignation and Removal of Indenture Trustee

   96

Section 7.02 Appointment of Successor

   97

ARTICLE VIII

  

INDEMNITY

  

Section 8.01 Indemnity

   98

Section 8.02 Noteholders’ Indemnity

   99

Section 8.03 Survival

   99

 

iii



--------------------------------------------------------------------------------

 

      Page

ARTICLE IX

  

SUPPLEMENTAL INDENTURES

  

Section 9.01 Supplemental Indentures Without the Consent of the Noteholders

   99

Section 9.02 Supplemental Indentures with the Consent of Noteholders

   100

Section 9.03 Execution of Series Supplements to Master Indenture

   101

Section 9.04 Effect of Series Supplements to Master Indenture

   101

Section 9.05 Reference in Equipment Notes to Supplements

   101

Section 9.06 Issuance of Additional Series of Equipment Notes

   102

ARTICLE X

  

MODIFICATION AND WAIVER

  

Section 10.01 Modification and Waiver with Consent of Holders

   104

Section 10.02 Modification Without Consent of Holders

   105

Section 10.03 Subordination and Priority of Payments

   105

Section 10.04 Execution of Amendments by Indenture Trustee

   105

ARTICLE XI

  

SUBORDINATION

  

Section 11.01 Subordination

   106

ARTICLE XII

  

DISCHARGE OF INDENTURE; DEFEASANCE

  

Section 12.01 Discharge of Liability on the Equipment Notes; Defeasance

   107

Section 12.02 Conditions to Defeasance

   108

Section 12.03 Application of Trust Money

   109

Section 12.04 Repayment to Issuer

   109

Section 12.05 Indemnity for Government Obligations and Corporate Obligations

   110

Section 12.06 Reinstatement

   110

ARTICLE XIII

  

MISCELLANEOUS

  

Section 13.01 Right of Indenture Trustee to Perform

   110

 

iv



--------------------------------------------------------------------------------

 

      Page

Section 13.02 Waiver

   111

Section 13.03 Severability

   111

Section 13.04 Notices

   111

Section 13.05 Assignments

   113

Section 13.06 Currency Conversion

   113

Section 13.07 Application to Court

   114

Section 13.08 Governing Law

   114

Section 13.09 Jurisdiction

   114

Section 13.10 Counterparts

   115

Section 13.11 Table of Contents, Headings, Etc

   115

 

Schedule

  

Description

Schedule 1

  

Account Information

Exhibit

  

Description

Exhibit A

  

Form of Class A Equipment Note

Exhibit B

  

Form of Class B Equipment Note

Exhibit C-1

  

Form of Certificate to be Given by Noteholders

Exhibit C-2

  

Form of Certificate to be Given by Euroclear or Clearstream

Exhibit C-3

  

Form of Certificate to Depository Regarding Interest

Exhibit C-4

  

Form of Depositary Certificate Regarding Interest

Exhibit C-5

  

Form of Transfer Certificate for Exchange or Transfer from

  

144A Book-Entry Note to Regulation S Book-Entry Note

Exhibit C-6

  

Form of Initial Purchaser Exchange Instructions

Exhibit C-7

  

Form of Certificate to be Given by Transferee of Beneficial

  

Interest in a Regulation S Temporary Book-Entry Note

Exhibit D

  

Form of Investment Letter to be Delivered in Connection with

  

Transfers to Non-QIB Accredited Investors

Exhibit E

  

Railcar Type Concentration Limits

Exhibit F

  

[Reserved]

Exhibit G-1

  

Form of Monthly Report

Exhibit G-2

  

Form of Annual Report

Exhibit H

  

Form of Full Service Lease

Exhibit I

  

Form of Net Lease

Exhibit J

  

[Reserved]

 

v



--------------------------------------------------------------------------------

This MASTER INDENTURE, dated as of May 24, 2006 (as amended, supplemented or
otherwise modified from time to time (but excluding any Series Supplement), this
“Master Indenture”), by and between TRINITY RAIL LEASING V L.P., a Texas limited
partnership, as issuer of the Equipment Notes ( “TRL-V” or “Issuer” ), and
WILMINGTON TRUST COMPANY, a Delaware banking corporation, as indenture trustee
for each Series of Equipment Notes (the “Indenture Trustee”).

WITNESSETH:

WHEREAS, Issuer and the Indenture Trustee are executing and delivering this
Master Indenture in order to provide for the issuance, from time to time, by
Issuer of Equipment Notes in one or more Series, the Principal Terms of which
shall be specified in one or more Series Supplements to this Master Indenture;
and

WHEREAS, except as otherwise provided herein, the obligations of Issuer under
all Equipment Notes issued pursuant to this Master Indenture and the other
Secured Obligations shall be secured on a pari passu basis by the Collateral
further granted and described below;

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

GRANTING CLAUSES

Issuer hereby pledges, transfers, assigns, and otherwise conveys to the
Indenture Trustee for the benefit and security of the Noteholders, the
Series Enhancer and other Secured Parties, and grants to the Indenture Trustee
for the benefit and security of the Noteholders and other Secured Parties a
security interest in and Encumbrance on, all of Issuer’s right, title and
interest, whether now existing or hereafter created or acquired and wherever
located, in, to and under the assets and property described below (collectively,
the “Collateral” ):

(a) each Issuer Document (including, without limitation, all Leases and the
Management Agreement), in each case, as such agreements may be amended, amended
and restated, supplemented or otherwise modified from time to time
(collectively, the “Assigned Agreements” );

(b) all licenses, manufacturer’s warranties and other warranties, Supporting
Obligations, Payment Intangibles, Accounts, Instruments, Chattel Paper, General
Intangibles and all other rights and obligations related to any Assigned
Agreement, including, without limitation, (i) all rights, powers, privileges,
options and other benefits of Issuer to receive moneys and other property due
and to become due under or pursuant to the Assigned Agreements, including,
without limitation, all rights, powers, privileges, options and other benefits
to receive and collect rental payments, income, revenues, profits and other
amounts, payments, tenders or security (including any cash collateral) from any
other party thereto (including, in the case of Leases, from the Lessees
thereunder), (ii) all rights, powers, privileges, options and other benefits of
Issuer to receive proceeds of any casualty insurance, condemnation award,
indemnity, warranty or guaranty with respect to the Assigned Agreements,
(iii) all claims of Issuer for damages arising out of or for breach of or
default under any Assigned Agreement and (iv) the rights, powers, privileges,
options and other benefits of Issuer to perform under each Assigned Agreement,
to compel performance and otherwise exercise all remedies thereunder and to
terminate each Assigned Agreement;



--------------------------------------------------------------------------------

(c) all (i) Railcars conveyed to Issuer from time to time, whether pursuant to
the Asset Transfer Agreement or otherwise, and any and all substitutions and
replacements therefor, (ii) all licenses, manufacturer’s warranties and other
warranties, Supporting Obligations, Payment Intangibles, Chattel Paper, General
Intangibles and all other rights and obligations related to such Railcars (or
any substitutions or replacements thereof), (iii) all Railroad Mileage Credits
allocable to such Railcars and any payments in respect of such credits, (iv) all
tort claims or any other claims of any kind or nature related to such Railcars
and any payments in respect of such claims, (v) all SUBI Certificates evidencing
a SUBI interest in the Trinity Marks related to such Railcars and (vi) all other
payments owing by any Person (including any railroads or similar entities) in
respect of or attributable to such Railcars or the use, loss, damage, casualty,
condemnation of such Railcars or the Marks associated therewith, in each case
whether arising by contract, operation of law, course of dealing, industry
practice or otherwise;

(d) all Indenture Accounts and all Investment Property therein (including,
without limitation, all (i) securities, whether certificated or uncertificated,
(ii) Security Entitlements, (iii) Securities Accounts, (iv) commodity contracts
and (v) commodity accounts) in which Issuer has now, or acquires from time to
time hereafter, any right, title or interest in any manner, and the certificates
or instruments, if any, representing or evidencing such investment property, and
all dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such investment property with
respect thereto, including, without limitation, any Permitted Investments
purchased with funds on deposit in any Indenture Accounts, and all income from
the investment of funds therein;

(e) all insurance policies maintained by Issuer or for its benefit (including,
without limitation, all insurance policies maintained by the Manager or the
Insurance Manager for the benefit of Issuer) covering all or any portion of the
Collateral, and all payments thereon or with respect thereto; and

(f) all Proceeds, accessions, profits, products, income benefits, substitutions
and replacements, whether voluntary or involuntary, of and to any of the
property of Issuer described in the preceding clauses (including, without
limitation, Issuer’s claims for indemnity thereunder and payments with respect
thereto).

Such Security Interests are made in trust and subject to the terms and
conditions of this Master Indenture as collateral security for the payment and
performance in full by Issuer of all Outstanding Obligations and for the prompt
payment in full by Issuer of the respective amounts due and the prompt
performance in full by Issuer of all of its other obligations, in each case,
under Issuer Documents (including the Equipment Notes) and the Operative
Agreements to which Issuer is a party (collectively, the “Secured Obligations”
), all as provided in this Master Indenture.

 

2



--------------------------------------------------------------------------------

For avoidance of doubt it is expressly understood and agreed that, to the extent
the UCC is revised subsequent to the date hereof such that the definition of any
of the foregoing terms included in the description of Collateral is changed, the
parties hereto desire that any property which is included in such changed
definitions which would not otherwise be included in the foregoing grant on the
date hereof be included in such grant immediately upon the effective date of
such revision.

The Indenture Trustee acknowledges such Security Interests, accepts the duties
created hereby in accordance with the provisions hereof and agrees to hold and
administer all Collateral for the use and benefit of all present and future
Secured Parties.

Issuer hereby irrevocably authorizes the Indenture Trustee at any time, and from
time to time, to file, without the signature of Issuer, in any filing office in
any UCC jurisdiction necessary or desirable to perfect the Security Interests
granted herein, any initial financing statements, continuation statements and
amendments thereto that (i) indicate or describe the Collateral regardless of
whether any particular asset constituting Collateral falls within the scope of
Article 9 of the UCC in the same manner as described herein or in any other
manner as the Indenture Trustee or any Series Enhancer may determine in its sole
discretion is necessary or desirable to ensure the perfection of the Security
Interests granted herein, or (ii) provide any other information required by
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement, continuation statement or amendment, including whether
Issuer is an organization, the type of organization and any organization
identification number issued to Issuer. Issuer agrees to furnish the information
described in clause (ii) of the preceding sentence to the Indenture Trustee
promptly upon the Indenture Trustee’s request. Nothing in the foregoing shall be
deemed to create an obligation of the Indenture Trustee to file any financing
statement, continuation statements or amendment thereto.

Priority. Issuer intends the Security Interests in favor of the Indenture
Trustee to be prior to all other Encumbrances in respect of the Collateral, and
Issuer has taken and shall take or cause to be taken all actions necessary to
obtain and maintain, in favor of the Indenture Trustee, for the benefit of the
Noteholders and other Secured Parties, a first priority, perfected security
interest in the Collateral, to the extent that perfection can be achieved by the
filing of a UCC-1 financing statement in any UCC jurisdiction and/or other
similar filings with the STB. With respect to Leases where the Lessee thereunder
is a Canadian resident, Issuer has taken and shall take or cause to be taken all
actions necessary or advisable to obtain and maintain, in favor of the Indenture
Trustee, a first priority, perfected security interest in the related Collateral
including, without limitation, (a) making all such filings, registrations and
recordings with the Registrar General of Canada as are necessary or advisable to
obtain and maintain a first priority, perfected security interest in such
Collateral and (b) to the extent that the Canada Transportation Act does not
apply exclusively to such Lease, making all such filings, registrations and
recordings, and taking all such actions as are necessary or advisable to obtain
and maintain a perfected purchase-money security interest in the Portfolio
Railcars which are the subject matter of such Lease under applicable Canadian
provincial or territorial personal property security legislation (or, to the
extent that a purchase-money security interest in such Portfolio Railcars has
not or cannot be obtained, Issuer shall promptly obtain from each Person who has
made a filing, registration or recording against the applicable Lessee under any
applicable Canadian provincial or territorial personal property security
legislation, which filing, registration or recording perfects or could

 

3



--------------------------------------------------------------------------------

perfect a security interest or other interest in any of such Portfolio Railcars,
a release, waiver or subordination (in form and substance satisfactory to the
Indenture Trustee and each Series Enhancer) of such Person’s Encumbrance on such
Portfolio Railcars). The Indenture Trustee shall have all of the rights,
remedies and recourses with respect to the Collateral afforded a secured party
under all applicable law in addition to, and not in limitation of, the other
rights, remedies and recourses granted to the Indenture Trustee by this Master
Indenture or any law relating to the creation and perfection of security
interests in the Collateral.

Continuance of Security.

(a) Except as otherwise provided under “Releases” below, the Security Interests
created under this Master Indenture shall remain in force as continuing security
to the Indenture Trustee, for the benefit of the Noteholders and other Secured
Parties, until the repayment and performance in full with respect to all Secured
Obligations, notwithstanding any intermediate payment or satisfaction of any
part of the Secured Obligations or any settlement of account or any other act,
event or matter whatsoever and shall secure Secured Obligations, including,
without limitation, the ultimate balance of the moneys and liabilities hereby
secured.

(b) No assurance, security or payment which may be avoided or adjusted under the
law, including under any enactment relating to bankruptcy or insolvency and no
release, settlement or discharge given or made by the Indenture Trustee on the
faith of any such assurance, security or payment, shall prejudice or affect the
right of the Indenture Trustee to recover the Secured Obligations from Issuer
(including any moneys which it may be compelled to pay or refund under the
provisions of any applicable insolvency legislation of any applicable
jurisdiction and any costs payable by it pursuant to or otherwise incurred in
connection therewith) or to enforce the Security Interests granted under this
Master Indenture to the full extent of the Secured Obligations and accordingly,
if any release, settlement or discharge is or has been given hereunder and there
is subsequently any such avoidance or adjustment under the law, it is expressly
acknowledged and agreed that such release, settlement or discharge shall be void
and of no effect whatsoever.

(c) If the Indenture Trustee shall have grounds in its absolute discretion
acting in good faith for believing that Issuer may be insolvent pursuant to the
provisions of any applicable insolvency legislation in any relevant jurisdiction
as at the date of any payment made by Issuer to the Indenture Trustee (provided
that the Indenture Trustee shall have no duty to inquire or investigate and
shall not be deemed to have knowledge of same absent written notice received by
a responsible officer of the Indenture Trustee), the Indenture Trustee shall
retain the Security Interests contained in or created pursuant to this Master
Indenture until the expiration of a period of one month plus such statutory
period within which any assurance, security, guarantee or payment can be avoided
or invalidated after the payment and discharge in full of all Secured
Obligations notwithstanding any release, settlement, discharge or arrangement
which may be given or made by the Indenture Trustee on, or as a consequence of,
such payment or discharge of liability, provided that, if at any time within
such period, Issuer shall commence a voluntary winding-up or other voluntary
case or other proceeding under any bankruptcy, reorganization, liquidation or
insolvency law or statute now or hereafter in effect in any jurisdiction seeking
liquidation, reorganization or other relief with respect to Issuer or Issuer’s
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect in any jurisdiction or

 

4



--------------------------------------------------------------------------------

seeking the appointment of an administrator, a trustee, receiver, liquidator,
custodian or other similar official of Issuer or any substantial part of its
property or if Issuer shall consent to any such relief or to the appointment of
or taking possession by any such official in an involuntary case or other
proceeding commenced against Issuer, or making a general assignment for the
benefit of any creditor of Issuer under any bankruptcy, reorganization,
liquidation or insolvency law or statute now or hereafter in effect in any
jurisdiction, the Indenture Trustee shall continue to retain such Security
Interest for such further period as the Indenture Trustee may reasonably
determine on advice of counsel and such Security Interest shall be deemed to
have continued to have been held as security for the payment and discharge to
the Indenture Trustee of all Secured Obligations.

No Transfer of Duties. The Security Interests granted hereby are granted as
security only and shall not (i) transfer or in any way affect or modify, or
relieve Issuer from, any obligation to perform or satisfy any term, covenant,
condition or agreement to be performed or satisfied by Issuer under or in
connection with this Master Indenture or any Issuer Document or any Collateral
or (ii) impose any obligation on any of the Secured Parties or the Indenture
Trustee to perform or observe any such term, covenant, condition or agreement or
impose any liability on any of the Secured Parties or the Indenture Trustee for
any act or omission on the part of Issuer relative thereto or for any breach of
any representation or warranty on the part of Issuer contained therein or made
in connection therewith unless otherwise expressly provided therein.

Collateral.

(a) Generally. On each applicable Closing Date, all instruments, chattel paper,
securities or other documents, including, without limitation, any Leases
constituting Chattel Paper Originals and SUBI Certificates, representing or
evidencing Collateral shall be delivered to and held by or on behalf of the
Indenture Trustee on behalf of the Secured Parties pursuant hereto all in form
and substance reasonably satisfactory to the Indenture Trustee acting at the
direction of the Requisite Majority. Subject to subsections (c) and (d) under
this heading, until the termination of the Security Interest granted hereby, if
Issuer shall acquire (by purchase, contribution, substitution, replacement or
otherwise) any additional Collateral (or instruments, chattel paper, securities
or other documents representing any Collateral) at any time or from time to time
after the date hereof, Issuer shall forthwith pledge and deposit such Collateral
(or instruments, chattel paper, securities, or other documents representing such
Collateral) as security for the Secured Obligations with the Indenture Trustee
and deliver to the Indenture Trustee, and the Indenture Trustee shall accept
under this Master Indenture such delivery.

(b) Safekeeping. The Indenture Trustee agrees to maintain the Collateral
received by it (including possession of the Chattel Paper Originals) and all
records and documents relating thereto at such address or addresses as may from
time to time be specified by the Indenture Trustee in writing to each Secured
Party and Issuer. The Indenture Trustee shall keep all Collateral and related
documentation in its possession separate and apart from all other property that
it is holding in its possession and from its own general assets and shall
maintain accurate records pertaining to the Permitted Investments and Indenture
Accounts included in the Collateral in such a manner as shall enable the
Indenture Trustee, the Secured Parties and Issuer to verify the accuracy of such
record keeping. The Indenture Trustee’s books and records shall at all times
show that to the extent that any Collateral is held by the Indenture Trustee
such

 

5



--------------------------------------------------------------------------------

Collateral shall be held as agent of the Secured Parties and is not the property
of the Indenture Trustee. The Indenture Trustee will promptly report to each
Secured Party and Issuer any failure on its part to hold the Collateral as
provided in this subsection and will promptly take appropriate action to remedy
any such failure.

(c) Limitations on Common Schedules and Riders. On and after the date hereof,
Issuer shall use commercially reasonable efforts to cause all Portfolio Railcars
which are subject to a Lease (or become subject to a Lease pursuant to the
exercise of any replacement, substitution or remarketing rights of Issuer under
the Operative Agreements) to be identified in separate executed Schedules or
Riders to the related “master lease agreement” with the applicable Lessee such
that only Portfolio Railcars are identified on the applicable Schedules or
Riders and no railcars are identified thereon which are owned by any Person
other than Issuer (such other party, a “Non-Indenture Party” ); provided,
however , that to the extent the separateness of such Schedule or Rider cannot
be maintained, (i) in no event shall the percentage of Portfolio Railcars in the
aggregate (measured by Adjusted Value) contained on Schedules or Riders which
also include railcars owned by a Non-Indenture Party exceed 20% of the Portfolio
Railcars in the aggregate (measured by Adjusted Value) and (ii) in all cases in
which Schedules or Riders contain Portfolio Railcars together with other
railcars owned by a Non-Indenture Party, the applicable Lessee(s) shall have
agreed, if requested by the Indenture Trustee or the Requisite Majority (which
request may only be made in connection with the exercise of remedies against
such railcar), to re-execute one or more separate Schedules or Riders for such
Portfolio Railcars and other applicable railcars such that the Schedules and
Riders identifying the Portfolio Railcars do not identify any railcars other
than such Portfolio Railcars.

(d) Custody of Leases. Upon the written request of Issuer, in the event that the
separateness of Schedules or Riders cannot be maintained as aforesaid, the
parties hereto agree to implement a custodial arrangement with respect to the
Leases whereby Wilmington Trust Company, as custodian (or any other financial
institution or trust company reasonably satisfactory to the parties hereto) will
maintain custody of the original Leases (including all such non-separate
Schedules and Riders) for the benefit of the Secured Parties and any
Non-Indenture Party with an interest therein, as their interests may appear.
Such custodial arrangement will be evidenced by a custodial agreement to contain
terms and conditions reasonably satisfactory to the Requisite Majority.

(e) Notifications. The Indenture Trustee at the expense of Issuer shall promptly
forward to Issuer and the Manager a copy of each notice, request, report, or
other document relating to any Issuer Document included in the Collateral that
is received by a Responsible Officer of the Indenture Trustee from any Person
other than Issuer or the Manager on and after the Initial Closing Date.

Releases. If at any time all or any part of the Collateral is to be sold,
transferred, assigned or otherwise disposed of by Issuer or the Indenture
Trustee or any Person on its or their behalf (in each case as required or
permitted by the Operative Agreements), the Indenture Trustee upon receipt of
written notice from Issuer (with copies thereof delivered to each
Series Enhancer (so long as it is a Control Party)) which notice shall be
delivered at least five (5) Business Days prior to such sale, transfer,
assignment or disposal, on or prior to the date of such sale, transfer,
assignment or disposal (but not to be effective until the date of such sale,
transfer,

 

6



--------------------------------------------------------------------------------

assignment or disposal) (or, in the case of a Lessee’s exercise of a purchase
option, on, immediately prior to or after the date of such purchase, as may be
requested by Issuer), at the expense of Issuer, execute such instruments of
release prepared by Issuer, in recordable form, if necessary, in favor of Issuer
or any other Person as Issuer may reasonably request, deliver the relevant part
of the Collateral in its possession to Issuer, otherwise release the Security
Interest constituted by this Master Indenture on such Collateral and release and
deliver such Collateral to Issuer and issue confirmation, to the relevant
purchaser, transferee, assignee, insurer, and such other Persons as Issuer may
direct, upon being requested to do so by Issuer, that the relevant Collateral is
no longer subject to the Security Interests. Any such release to Issuer shall be
deemed to release or reassign as appropriate in respect of the Collateral such
grants and assignments arising hereunder.

At the request of Issuer, upon the payment in full of all Secured Obligations,
including, without limitation, the payment in full in cash of all unpaid
principal of and accrued interest on all Equipment Notes and all amounts owed to
any Policy Provider or other Series Enhancer under the Operative Agreements, the
Indenture Trustee shall release the Security Interests in the Portfolio. In
connection therewith, the Indenture Trustee agrees, at the expense of Issuer and
without the necessity of any consent from any Secured Party, to execute such
instruments of release, in recordable form if necessary, in favor of Issuer as
Issuer may reasonably request in respect of the release of such Portfolio from
the Security Interests, and to otherwise release the security interests
constituted by this Master Indenture in and with respect to such Collateral to
Issuer and to issue confirmation to such Persons as Issuer may direct, upon
being requested to do so by Issuer, that such Collateral is no longer subject to
the Security Interests.

Exercise of Issuer Rights Concerning Management Agreement. Issuer hereby agrees
that, whether or not an Event of Default has occurred and is continuing, so long
as this Master Indenture has not been terminated and the Security Interests on
the Collateral released, the Indenture Trustee at the direction of the Requisite
Majority shall have the exclusive right to exercise and enforce all of the
rights of Issuer set forth in Sections 8.2, 8.3, 8.5 (other than the right to
propose the list of replacement managers pursuant to Section 8.5(b)) and 8.6 of
the Management Agreement (including, without limitation, the rights to deliver
all notices, declare a Manager Default and/or a Manager Replacement Event,
terminate the Management Agreement, elect to replace the Manager and/or elect to
appoint a Successor Manager and select any replacement Manager, and the right to
increase the Management Fee and/or add an incentive fee payable to any such
Successor Manager); provided that so long as no Event of Default has occurred
and is continuing, Issuer shall retain the non-exclusive right to approve the
list of proposed replacement Managers (such approval not to be unreasonably
withheld or delayed) and to deliver notices under Section 8.2 of the Management
Agreement and declare a Manager Default thereunder. In furtherance of the
foregoing, Issuer hereby irrevocably appoints the Indenture Trustee as its
attorney-in-fact to exercise all rights described in this Granting Clause
provision in its place and stead.

 

7



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

For purposes of this Master Indenture, the terms set forth on Annex A hereto
shall have the meanings indicated on such Annex A.

Section 1.02 Rules of Construction.

Unless the context otherwise requires:

(a) A term has the meaning assigned to it and an accounting term not otherwise
defined has the meaning assigned to it in accordance with U.S. GAAP.

(b) The terms “herein”, “hereof” and other words of similar import refer to this
Master Indenture as a whole and not to any particular Article, Section or other
subdivision.

(c) Unless otherwise indicated in context, all references to Articles, Sections,
Appendices, Exhibits or Annexes refer to an Article or Section of, or an
Appendix, Exhibit or Annex to, this Master Indenture.

(d) Words of the masculine, feminine or neuter gender shall mean and include the
correlative words of other genders, and words in the singular shall include the
plural, and vice versa.

(e) The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without limitation”.

(f) References in this Master Indenture to an agreement or other document
(including this Master Indenture) mean the agreement or other document and all
schedules, exhibits, annexes and other materials that are part of such agreement
and include references to such agreement or document as amended, supplemented,
restated or otherwise modified in accordance with its terms and the provisions
of this Master Indenture, and the provisions of this Master Indenture apply to
successive events and transactions.

(g) References in this Master Indenture to any statute or other legislative
provision shall include any statutory or legislative modification or
re-enactment thereof, or any substitution therefor.

(h) References in this Master Indenture to the Equipment Notes of any Series
include the conditions applicable to the Equipment Notes of such Series; and any
reference to any amount of money due or payable by reference to the Equipment
Notes of any Series shall include any sum covenanted to be paid by Issuer under
this Master Indenture in respect of the Equipment Notes of such Series.

 

8



--------------------------------------------------------------------------------

(i) References in this Master Indenture to any action, remedy or method of
judicial proceeding for the enforcement of the rights of creditors or of
security shall be deemed to include, in respect of any jurisdiction other than
the State of New York, references to such action, remedy or method of judicial
proceeding for the enforcement of the rights of creditors or of security
available or appropriate in such jurisdiction as shall most nearly approximate
such action, remedy or method of judicial proceeding described or referred to in
this Master Indenture.

(j) Where any payment is to be made, funds applied or any calculation is to be
made hereunder on a day which is not a Business Day, unless any Operative
Agreement otherwise provides, such payment shall be made, funds applied and
calculation made on the next succeeding Business Day, and payments shall be
adjusted accordingly.

(k) For purposes of determining the balance of amounts credited to and/or
deposited in an Indenture Account, the “value” of Permitted Investments
deposited in and/or credited to an Indenture Account shall be the lower of the
acquisition cost thereof and the then fair market value thereof and the “value”
of Dollars and cash equivalents of Dollars (other than cash equivalents of
Dollars included in the definition of Permitted Investments) shall be the face
value thereof.

Section 1.03 Compliance Certificates and Opinions.

Upon any application or request by Issuer to the Indenture Trustee to take any
action under any provision of this Master Indenture, Issuer shall furnish to the
Indenture Trustee an Officer’s Certificate stating that, in the opinion of the
signers thereof, all conditions precedent, if any, provided for in this Master
Indenture relating to the proposed action have been complied with, and, if
requested by the Indenture Trustee, an Opinion of Counsel stating that, in the
opinion of such counsel, all such conditions precedent, if any, have been
complied with, except that in the case of any such application or request as to
which the furnishing of such documents is specifically required by any provision
of this Master Indenture relating to such particular application or request, no
additional certificate or opinion need be furnished.

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Master Indenture or any indenture supplemental
hereto shall include:

(a) a statement that each individual signing such certificate or opinion has
read such covenant or condition and the definitions in this Master Indenture
relating thereto;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that, in the opinion of each such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(d) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

 

9



--------------------------------------------------------------------------------

Section 1.04 Acts of Noteholders.

(a) Any direction, consent, waiver or other action provided by this Master
Indenture in respect of the Equipment Notes of any Series or Class to be given
or taken by Noteholders or any Control Party may be embodied in and evidenced by
one or more instruments of substantially similar tenor signed by such
Noteholders or Control Party in person or by an agent or proxy duly appointed in
writing; and, except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments are delivered to the
Indenture Trustee, to each Rating Agency where it is hereby expressly required
pursuant to this Master Indenture or to Issuer. Such instrument or instruments
(and the action embodied therein and evidenced thereby) are herein sometimes
referred to as the “ Act “ of the Noteholders or Control Party signing such
instrument or instruments. Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose under this
Master Indenture and conclusive in favor of the Indenture Trustee or Issuer, if
made in the manner provided in this Section.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the certificate of any notary public or other officer
of any jurisdiction authorized to take acknowledgments of deeds or administer
oaths that the Person executing such instrument acknowledged to him the
execution thereof, or by an affidavit of a witness to such execution sworn to
before any such notary or such other officer and where such execution is by an
officer of a corporation or association, trustee of a trust or member of a
partnership, on behalf of such corporation, association, trust or partnership,
such certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other reasonable manner which the Indenture Trustee deems sufficient.

(c) In determining whether the Holders of Equipment Notes or any Control Party
shall have given any direction, consent, request, demand, authorization, notice,
waiver or other Act (a “ Direction “) under this Master Indenture (including
without limitation any consent pursuant to Sections 4.04 or 9.02(a) hereof),
Equipment Notes owned by any Issuer Group Member shall be disregarded and deemed
not to be Outstanding for purposes of any such determination. In determining
whether the Indenture Trustee shall be protected in relying upon any such
Direction, only Equipment Notes that a Responsible Officer of the Indenture
Trustee actually knows to be so owned shall be so disregarded. Notwithstanding
the foregoing, (i) if any such Persons own 100% of the Equipment Notes of all
Series then Outstanding and all Enhancement Agreements shall have been
terminated, then such Equipment Notes shall not be so disregarded as aforesaid.

(d) Issuer may at its option, by delivery of Officers’ Certificates to the
Indenture Trustee, set a record date other than the Record Date to determine the
Noteholders in respect of the Equipment Notes of any Series entitled to give any
Direction in respect of such Equipment Notes. Such record date shall be the
record date specified in such Officer’s Certificate which shall be a date not
more than 30 days prior to the first solicitation of Noteholders in connection
therewith. If such a record date is fixed, such Direction may be given before or
after such record date, but only the Noteholders of record of the applicable
Series at the close of business on such record date shall be deemed to be
Noteholders for the purposes of determining whether

 

10



--------------------------------------------------------------------------------

Noteholders of the requisite proportion of Outstanding Equipment Notes of such
Series have authorized or agreed or consented to such Direction, and for that
purpose the Outstanding Equipment Notes of such Series shall be computed as of
such record date; provided that no such Direction by the Noteholders on such
record date shall be deemed effective unless it shall become effective pursuant
to the provisions of this Master Indenture not later than one year after the
record date.

(e) Any Direction or other action by the Holder of any Equipment Note or a
Control Party shall bind the Holder of every Equipment Note issued upon the
transfer thereof or in exchange therefor or in lieu thereof, whether or not
notation of such action is made upon such Equipment Note.

ARTICLE II

THE NOTES

Section 2.01 Authorization of Equipment Notes; Amount of Outstanding Principal
Balance; Terms; Form; Execution and Delivery.

(a) The number of Series which may be created by this Master Indenture is not
limited; provided, however, that (i) the Initial Equipment Notes shall be
designated as “Series 2006-1” and shall consist of one Class, which shall be
Class A Notes; (ii) Equipment Notes of any Additional Series shall be designated
as consisting of either Class A Notes or Class B Notes or both; and (iii) the
issuance of any Series of Equipment Notes shall (A) comply with the provisions
of Section 9.06 hereof and (B) not result in, or with the giving of notice or
the passage of time or both would not result in, the occurrence of an Early
Amortization Event or an Event of Default. The aggregate principal balance of
Equipment Notes of each Series that may be issued, authenticated and delivered
under this Master Indenture is not limited except as shall be set forth in any
Series Supplement and as restricted by the provisions of this Master Indenture.

(b) The Equipment Notes issuable under this Master Indenture shall be issued in
such Series as may from time to time be created by Series Supplements pursuant
to this Master Indenture and may be issued in such Classes of Class A Notes
and/or Class B Notes within a Series as may be authorized by the related
Series Supplement for such Series. Each Series shall be created by a separate
Series Supplement and shall be given consecutive numbers in chronological order
of issuance to differentiate the Equipment Notes of each such Series from the
Equipment Notes of any other Series.

(c) Upon satisfaction of and compliance with the requirements and conditions to
closing set forth in the related Series Supplement, Equipment Notes of the
Series to be executed and delivered on a particular Closing Date pursuant to
such related Series Supplement, may be executed by Issuer and delivered to the
Indenture Trustee for authentication following the execution and delivery of the
related Series Supplement creating such Series or from time to time thereafter,
and the Indenture Trustee shall authenticate and deliver Equipment Notes upon
Issuer’s request set forth in an Officer’s Certificate of Issuer signed by one
of its authorized signatories, without further action on the part of Issuer.
Notwithstanding anything to the contrary contained hereunder or in any
Series Supplement, any such authentication may be made on separate counterparts
and by facsimile.

 

11



--------------------------------------------------------------------------------

(d) There shall be issued and delivered and authenticated on the relevant
Closing Date to each of the Noteholders, Equipment Notes in the principal
amounts and maturities and bearing the interest rates, in each case in
registered form and substantially in the form set forth in the applicable
Series Supplement, with such appropriate insertions, omissions, substitutions
and other variations as are required or permitted by this Master Indenture, and
may have such letters, numbers or other marks of identification and such legends
or endorsements printed, lithographed, typewritten or engraved thereon, as may
be required to comply with the rules of any securities exchange on which such
Equipment Notes may be listed or to conform to any usage in respect thereof, or
as may, consistently herewith, be prescribed by the Indenture Trustee executing
such Equipment Notes, such determination by said Indenture Trustee to be
evidenced by his execution of such Equipment Notes. Definitive Notes of each
Series shall be printed, lithographed, typewritten or engraved or produced by
any combination of these methods or may be produced in any other manner
permitted by the rules of any securities exchange on which the Equipment Notes
may be listed, all as determined by the Indenture Trustee executing such
Equipment Notes, as evidenced by his execution of such Equipment Notes.

(i) Each Series of Equipment Notes (or Class thereof) sold in reliance on
Rule 144A shall be represented by a single permanent global note in fully
registered form, without coupons (each, a “144A Book-Entry Note” ), which will
be deposited with DTC or its custodian, the Indenture Trustee or an agent of the
Indenture Trustee and registered in the name of Cede as nominee of DTC.

(ii) Each Series of Equipment Notes (or Class thereof) offered and sold outside
of the United States in reliance on Regulation S shall be represented by a
Regulation S Temporary Book-Entry Note, which will be deposited with the
Indenture Trustee or an agent of the Indenture Trustee as custodian for and
registered in the name of Cede, as nominee of DTC. Beneficial interests in each
Regulation S Temporary Book-Entry Note may be held only through Euroclear or
Clearstream; provided, however, that such interests may be exchanged for
interests in a 144A Book-Entry Note or a Definitive Note in accordance with the
certification requirements described in Section 2.07 hereof. Each Unrestricted
Book-Entry Note will be deposited with the Indenture Trustee and registered in
the name of Cede as nominee of DTC.

(iii) A beneficial owner of an interest in a Regulation S Temporary Book-Entry
Note may receive payments in respect of its Equipment Notes on Regulation S
Temporary Book-Entry Notes only after delivery to Euroclear or Clearstream, as
the case may be, of a written certification substantially in the form set forth
in Exhibit C-1 to this Master Indenture, and upon delivery by Euroclear or
Clearstream, as the case may be, to the Indenture Trustee and Note Registrar of
a certification or certifications substantially in the form set forth in
Exhibit C-2 to this Master Indenture. The delivery by a beneficial owner of the
certification referred to above shall constitute its irrevocable instruction to
Euroclear or Clearstream, as the case may be, to arrange for the exchange of the
beneficial owner’s interest in the Regulation S Temporary Book-Entry Note for a
beneficial interest in the Unrestricted Book-Entry Note after the Exchange Date
in accordance with the paragraph below.

 

12



--------------------------------------------------------------------------------

(iv) Not earlier than the Exchange Date, interests in each Regulation S
Temporary Book-Entry Note will be exchangeable for interests in the related
permanent global note (an “Unrestricted Book-Entry Note”). After (1) the
Exchange Date and (2) receipt by the Indenture Trustee and Note Registrar of
written instructions from Euroclear or Clearstream, as the case may be,
directing the Indenture Trustee and Note Registrar to credit or cause to be
credited to either Euroclear’s or Clearstream’s, as the case may be, depositary
account a beneficial interest in the Unrestricted Book-Entry Note in a principal
amount not greater than that of the beneficial interest in the Regulation S
Temporary Book-Entry Note, the Indenture Trustee and Note Registrar shall
instruct DTC to reduce the principal amount of the Regulation S Temporary
Book-Entry Note and increase the principal amount of the Unrestricted Book-Entry
Note, in each case by the principal amount of the beneficial interest in the
Regulation S Temporary Book-Entry Note to be so transferred, and to credit or
cause to be credited to the account of a Direct Participant a beneficial
interest in the Unrestricted Book-Entry Note having a principal amount equal to
the reduction in the principal amount of such Regulation S Temporary Book-Entry
Note.

(v) Upon the exchange of the entire principal amount of the Regulation S
Temporary Book-Entry Note for beneficial interests in the Unrestricted
Book-Entry Note, the Indenture Trustee shall cancel the Regulation S Temporary
Book-Entry Note in accordance with the Indenture Trustee’s policies in effect
from time to time.

(vi) No interest in the Regulation S Book-Entry Notes may be held by or
transferred to a United States Person except for exchanges for a beneficial
interest in a 144A Book-Entry Note or a Definitive Note as described below.

(e) The Equipment Notes shall be executed on behalf of Issuer by the manual or
facsimile signature of an Authorized Representative of Issuer.

(f) Each Equipment Note bearing the manual or facsimile signatures of any
individual who was at the time such Equipment Note was executed an Authorized
Representative of Issuer shall bind Issuer, notwithstanding that any such
individual has ceased to hold such office prior to the authentication and
delivery of such Equipment Notes or any payment thereon.

(g) At any time and from time to time after the execution of any Equipment
Notes, Issuer may deliver such Equipment Notes to the Indenture Trustee for
authentication and, subject to the provisions of clause (h) below, the Indenture
Trustee shall authenticate such Equipment Notes by manual or facsimile signature
upon receipt by it of an Officer’s Certificate of Issuer certifying that all
conditions precedent in connection with the issuance of such Equipment Notes
have been satisfied and directing the Indenture Trustee to authenticate such
Equipment Notes. The Equipment Notes shall be authenticated on behalf of the
Indenture Trustee by any Responsible Officer of the Indenture Trustee.

 

13



--------------------------------------------------------------------------------

(h) No Equipment Note shall be entitled to any benefit under this Master
Indenture or be valid or obligatory for any purpose, unless it shall have been
executed on behalf of Issuer as provided in clause (e) above and authenticated
by or on behalf of the Indenture Trustee as provided in clause (g) above. Such
signatures shall be conclusive evidence that such Equipment Note has been duly
executed and authenticated under this Master Indenture. Each Equipment Note
shall be dated the date of its authentication.

Section 2.02 Restrictive Legends.

Except as specified in Section 2.11(f) hereof, each 144A Book-Entry Note, each
Unrestricted Book-Entry Note and each Definitive Note issued in reliance on
Section 4(2) of the Securities Act (and all Equipment Notes issued in exchange
therefor or upon registration of transfer or substitution thereof) shall bear
the following legend on the face thereof:

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION AND ACCORDINGLY, MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED
STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY PERSONS EXCEPT AS SET FORTH
IN THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF, THE HOLDER (1) AGREES THAT
IF IT SHOULD RESELL OR OTHERWISE TRANSFER THIS NOTE WITHIN TWO YEARS AFTER THE
LATER OF THE ORIGINAL ISSUANCE OF THIS NOTE OR THE LAST DATE ON WHICH THIS NOTE
WAS HELD BY ISSUER OR ANY AFFILIATE THEREOF IT WILL DO SO ONLY (A) TO A
QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES
ACT, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 UNDER THE
SECURITIES ACT OR (C) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT; AND (2) AGREES THAT IF IT SHOULD RESELL OR OTHERWISE TRANSFER
THIS NOTE IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS TRANSFERRED A
NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN CONNECTION WITH ANY
TRANSFER OF THIS NOTE WITHIN TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUANCE
OF THIS NOTE OR THE LAST DATE ON WHICH THIS NOTE WAS HELD BY ISSUER OR ANY
AFFILIATE THEREOF, THE HOLDER MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE
REVERSE HEREOF RELATING TO THE MANNER OF SUCH TRANSFER AND SUBMIT THIS NOTE TO
THE TRUSTEE. AS USED HEREIN, THE TERMS “OFF-SHORE TRANSACTION” AND “UNITED
STATES” HAVE THE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES
ACT. THE INDENTURE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING RESTRICTIONS.

 

14



--------------------------------------------------------------------------------

BY ITS PURCHASE OF ANY NOTE, THE PURCHASER THEREOF WILL BE DEEMED TO HAVE
REPRESENTED AND WARRANTED EITHER THAT (A) IT IS NOT AN EMPLOYEE BENEFIT PLAN (AS
DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”)), WHETHER OR NOT SUBJECT TO THE PROVISIONS OF TITLE I OF
ERISA, A PLAN AS DEFINED IN SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR OTHER PLAN’S INVESTMENT IN
SUCH ENTITY, OR (B) ITS PURCHASE AND HOLDING OF SUCH NOTE WILL NOT RESULT IN A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR, IN THE CASE OF A GOVERNMENTAL PLAN, ANY SUBSTANTIALLY SIMILAR
FEDERAL, STATE OR LOCAL LAW).

Each Book-Entry Note shall also bear the following legend on the face thereof:

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

TRANSFERS OF THIS BOOK ENTRY NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF THE DEPOSITORY TRUST COMPANY OR TO A SUCCESSOR
THEREOF OR SUCH SUCCESSOR’S NOMINEE, AND TRANSFERS OF PORTIONS OF THIS BOOK
ENTRY NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO ON THE REVERSE HEREOF.

BY ITS PURCHASE OF ANY NOTE, THE PURCHASER THEREOF WILL BE DEEMED TO HAVE
REPRESENTED AND WARRANTED EITHER THAT (A) IT IS NOT AN EMPLOYEE BENEFIT PLAN (AS
DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”)), WHETHER OR NOT SUBJECT TO THE PROVISIONS OF TITLE I OF
ERISA, A PLAN AS DEFINED IN SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR OTHER PLAN’S INVESTMENT IN
SUCH ENTITY, or (B) ITS PURCHASE AND HOLDING OF SUCH NOTE WILL NOT RESULT IN A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR, IN THE CASE OF A GOVERNMENTAL PLAN, ANY SUBSTANTIALLY SIMILAR
FEDERAL, STATE OR LOCAL LAW).

 

15



--------------------------------------------------------------------------------

Each Regulation S Temporary Book-Entry Note shall bear the following legend on
the face thereof:

THIS NOTE IS A BOOK ENTRY NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF.
THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A NOTE REGISTERED, AND NO
TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE REGISTERED, IN THE NAME OF ANY
PERSON OTHER THAN SUCH DEPOSITARY OR A NOMINEE THEREOF, EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

Section 2.03 Note Registrar and Paying Agent

(a) With respect to each Series of Equipment Notes, there shall at all times be
maintained an office or agency in the location set forth in Section 13.04 hereof
where Equipment Notes of such Series may be presented or surrendered for
registration of transfer or for exchange (each, a “Note Registrar”), and for
payment thereof (each, a “Paying Agent” ) and where notices to or demands upon
Issuer in respect of such Equipment Notes may be served. For so long as any
Series of Equipment Notes is listed on any stock exchange, Issuer shall appoint
and maintain a Paying Agent and a Note Registrar in the jurisdiction in which
such stock exchange is located. Issuer shall cause each Note Registrar to keep a
register of each such Series of Equipment Notes for which it is acting as Note
Registrar and of their transfer and exchange (the “Register”). Written notice of
the location of each such other office or agency and of any change of location
thereof shall be given by the Indenture Trustee to Issuer and the Holders of
such Series. In the event that no such office or agency shall be maintained or
no such notice of location or of change of location shall be given,
presentations and demands may be made and notices may be served at the Corporate
Trust Office of the Indenture Trustee.

(b) Each Authorized Agent in the location set forth in Section 13.04 shall be a
bank or trust company, shall be a corporation organized and doing business under
the laws of the United States or any state or territory thereof or of the
District of Columbia, with a combined capital and surplus of at least
$75,000,000 (or having a combined capital and surplus in excess of $5,000,000
and the obligations of which, whether now in existence or hereafter incurred,
are fully and unconditionally guaranteed by a corporation organized and doing
business under the laws of the United States, any state or territory thereof or
of the District of Columbia and having a combined capital and surplus of at
least $75,000,000) and shall be authorized under the laws of the United States
or any state or territory thereof to exercise corporate trust powers, subject to
supervision by Federal or state authorities (such requirements, the “
Eligibility Requirements”). The Indenture Trustee shall initially be a Paying
Agent and Note Registrar hereunder with respect to the Equipment Notes of each
Series. Each Note Registrar other than the Indenture Trustee shall furnish to
the Indenture Trustee, at stated intervals of not more than six months, and at
such other times as the Indenture Trustee may request in writing, a copy of the
Register maintained by such Note Registrar.

 

16



--------------------------------------------------------------------------------

(c) Any corporation into which any Authorized Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authorized Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authorized Agent, shall be the successor of such Authorized Agent hereunder, if
such successor corporation is otherwise eligible under this Section, without the
execution or filing of any paper or any further act on the part of the parties
hereto or such Authorized Agent or such successor corporation.

(d) Any Authorized Agent may at any time resign by giving written notice of
resignation to the Indenture Trustee and Issuer. Issuer may, and at the request
of the Indenture Trustee shall, at any time terminate the agency of any
Authorized Agent by giving written notice of termination to such Authorized
Agent and to the Indenture Trustee. Upon the resignation or termination of an
Authorized Agent or if at any time any such Authorized Agent shall cease to be
eligible under this Section (when, in either case, no other Authorized Agent
performing the functions of such Authorized Agent shall have been appointed by
the Indenture Trustee), Issuer shall promptly appoint one or more qualified
successor Authorized Agents to perform the functions of the Authorized Agent
which has resigned or whose agency has been terminated or who shall have ceased
to be eligible under this Section. Issuer shall give written notice of any such
appointment made by it to the Indenture Trustee; and in each case the Indenture
Trustee shall mail notice of such appointment to all Holders of the related
Series as their names and addresses appear on the Register for such Series and
to all Series Enhancers.

(e) Issuer agrees to pay, or cause to be paid, from time to time reasonable
compensation to each Authorized Agent for its services and to reimburse it for
its reasonable expenses to be agreed to pursuant to separate agreements with
each such Authorized Agent.

Section 2.04 Paying Agent to Hold Money in Trust.

The Indenture Trustee shall require each Paying Agent other than the Indenture
Trustee to agree in writing that all moneys deposited with any Paying Agent for
the purpose of any payment on the Equipment Notes shall be deposited and held in
trust for the benefit of the Holders entitled to such payment, subject to the
provisions of this Section. Moneys so deposited and held in trust shall
constitute a separate trust fund for the benefit of the Holders with respect to
which such money was deposited.

The Indenture Trustee may at any time, for the purpose of obtaining the
satisfaction and discharge of this Master Indenture or for any other purpose,
direct any Paying Agent to pay to the Indenture Trustee all sums held in trust
by such Paying Agent; and, upon such payment by any Paying Agent to the
Indenture Trustee, such Paying Agent shall be released from all further
liability with respect to such moneys.

Section 2.05 Method of Payment.

(a) On each Payment Date, the Indenture Trustee shall, or shall instruct a
Paying Agent to, pay, to the extent of the Collections available therefor, to
the Noteholders of each Series all interest, principal and premium, if any, on
the Equipment Notes of such Series; provided , that in the event and to the
extent receipt of any payment is not confirmed by the

 

17



--------------------------------------------------------------------------------

Indenture Trustee or such Paying Agent by noon (New York City time) on such
Payment Date or any Business Day thereafter, distribution thereof shall be made
on the Business Day following the Business Day such payment is received; and
provided further , that payment on a Regulation S Temporary Book-Entry Note
shall be made to the Holder thereof only in conformity with Section 2.05(c)
hereof. Each such payment on any Payment Date other than the Legal Final Payment
Date with respect to any Series of Equipment Notes shall be made by the
Indenture Trustee or Paying Agent to the Noteholders as of the Record Date for
such Payment Date. The final payment with respect to any Equipment Note,
however, shall be made only upon presentation and surrender of such Equipment
Note by the Noteholder or its agent at the Corporate Trust Office or agency of
the Indenture Trustee or Paying Agent specified in the notice given by the
Indenture Trustee or Paying Agent with respect to such final payment.

(b) At such time, if any, as the Equipment Notes of any Series are issued in the
form of Definitive Notes, payments on a Payment Date shall be made by check
mailed to each Noteholder of a Definitive Note on the applicable Record Date at
its address appearing on the Register maintained with respect to such Series.
Alternatively, upon application in writing to the Indenture Trustee, not later
than the applicable Record Date, by a Noteholder of one or more Definitive Notes
of such Series having an aggregate original principal amount of not less than
$1,000,000, any such payments shall be made by wire transfer to an account
designated by such Noteholder at a financial institution in New York, New York;
provided that the final payment for each Series of Equipment Notes shall be made
only upon presentation and surrender of the Definitive Notes of such Series by
the Noteholder or its agent at the Corporate Trust Office or agency of the
Indenture Trustee or Paying Agent specified in the notice of such final payment
given by the Indenture Trustee or Paying Agent. The Indenture Trustee or Paying
Agent shall mail such notice of the final payment of such Series to each of the
Noteholders of such Series, specifying the date and amount of such final
payment.

(c) The beneficial owner of a Regulation S Temporary Book-Entry Note of any
Series may arrange to receive interest installments through Euroclear or
Clearstream on such Regulation S Temporary Book-Entry Note only after delivery
by such beneficial owner to Euroclear or Clearstream, as the case may be, of a
written certification substantially in the form of Exhibit C-3 hereto, and upon
delivery of Euroclear or Clearstream, as the case may be, to the Paying Agent of
a certification or certifications substantially in the form of Exhibit C-4
hereto. No interest shall be paid to any beneficial owner and no interest shall
be paid to Euroclear or Clearstream on such beneficial owner’s interest in a
Regulation S Temporary Book-Entry Note unless Euroclear or Clearstream, as the
case may be, has provided such a certification to the Paying Agent with respect
to such interest.

Section 2.06 Minimum Denomination.

Unless otherwise set forth in the Series Supplement for a Series, each Equipment
Note shall be issued in minimum denominations of $100,000 and integral multiples
of $1,000 in excess thereof.

 

18



--------------------------------------------------------------------------------

Section 2.07 Exchange Option.

If the holder of a beneficial interest in an Unrestricted Book-Entry Note
deposited with DTC wishes at any time to exchange its interest in the
Unrestricted Book-Entry Note, or to transfer its interest in the Unrestricted
Book-Entry Note to a Person who wishes to take delivery thereof in the form of
an interest in the 144A Book-Entry Note, the holder may, subject to the rules
and procedures of Euroclear or Clearstream and DTC, as the case may be, give
directions for the Indenture Trustee and Note Registrar to exchange or cause the
exchange or transfer or cause the transfer of the interest for an equivalent
beneficial interest in the 144A Book-Entry Note. Upon receipt by the Indenture
Trustee and Note Registrar of instructions from Euroclear or Clearstream (based
on instructions from depositaries for Euroclear and Clearstream) or from a DTC
Participant, as applicable, or DTC, as the case may be, directing the Indenture
Trustee and Note Registrar to credit or cause to be credited a beneficial
interest in the 144A Book-Entry Note equal to the beneficial interest in the
Unrestricted Book-Entry Note to be exchanged or transferred (such instructions
to contain information regarding the DTC Participant account to be credited with
the increase, and, with respect to an exchange or transfer of an interest in the
Unrestricted Book-Entry Note, information regarding the DTC Participant account
to be debited with the decrease), the Indenture Trustee and Note Registrar shall
instruct DTC to reduce the Unrestricted Book-Entry Note by the aggregate
principal amount of the beneficial interest in the Unrestricted Book-Entry Note
to be exchanged or transferred, and the Indenture Trustee shall instruct DTC,
concurrently with the reduction, to increase the principal amount of the 144A
Book-Entry Note by the aggregate principal amount of the beneficial interest in
the Unrestricted Book-Entry Note to be so exchanged or transferred, and to
credit or cause to be credited to the account of the Person specified in the
instructions a beneficial interest in the 144A Book-Entry Note equal to the
reduction in the principal amount of the Unrestricted Book-Entry Note.

If a holder of a beneficial interest in the 144A Book-Entry Note wishes at any
time to exchange its interest in the 144A Book-Entry Note for an interest in a
Regulation S Book-Entry Note, or to transfer its interest in the 144A Book-Entry
Note to a Person who wishes to take delivery thereof in the form of an interest
in the Regulation S Book-Entry Note, the holder may, subject to the rules and
procedures of DTC, give directions for the Indenture Trustee and Note Registrar
to exchange or cause the exchange or transfer or cause the transfer of the
interest for an equivalent beneficial interest in the Regulation S Book-Entry
Note. Upon receipt by the Indenture Trustee and Note Registrar of
(a) instructions given in accordance with DTC’s procedures from a DTC
Participant directing the Indenture Trustee and Note Registrar to credit or
cause to be credited a beneficial interest in the Regulation S Book-Entry Note
in an amount equal to the beneficial interest in the 144A Book-Entry Note to be
exchanged or transferred, (b) a written order given in accordance with DTC’s
procedures containing information regarding the account of the depositaries for
Euroclear or Clearstream or another Clearing Agency Participant, as the case may
be, to be credited with the increase and the name of the account and
(c) certificates in the forms of Exhibits C-5 and C-7 hereto, respectively,
given by the Noteholder and the proposed transferee of the interest, the
Indenture Trustee and Note Registrar shall instruct DTC to reduce the 144A
Book-Entry Note by the aggregate principal amount of the beneficial interest in
the 144A Book-Entry Note to be so exchanged or transferred and the Indenture
Trustee and Note Registrar shall instruct DTC, concurrently with the reduction,
to increase the principal amount of the Regulation S Book-Entry Note by the
aggregate principal amount of the beneficial interest in the 144A Book-Entry
Note to be so exchanged or transferred, and to credit or cause to be credited to
the account of the Person specified in the instructions a beneficial interest in
the Regulation S Book-Entry Note equal to the reduction in the principal amount
of the 144A Book-Entry Note.

 

19



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, an Initial Purchaser may
exchange beneficial interests in the Regulation S Temporary Book-Entry Note held
by it for interests in the 144A Book-Entry Note only after delivery by the
Initial Purchaser of instructions to DTC for the exchange, substantially in the
form of Exhibit C-6 hereto. Upon receipt of the instructions provided in the
preceding sentence, the Indenture Trustee and Note Registrar shall instruct DTC
to reduce the principal amount of the Regulation S Temporary Book-Entry Note to
be so transferred and shall instruct DTC to increase the principal amount of the
144A Book-Entry Note and credit or cause to be credited to the account of the
placement agent a beneficial interest in the 144A Book-Entry Note having a
principal amount equal to the amount by which the principal amount of the
Regulation S Temporary Book-Entry Note was reduced upon the transfer pursuant to
the instructions provided in the first sentence of this paragraph.

If a Book-Entry Note is exchanged for a Definitive Note, the Equipment Notes may
be exchanged or transferred for one another only in accordance with such
procedures as are substantially consistent with the provisions of the three
immediately preceding paragraphs (including the certification requirements
intended to ensure that the exchanges or transfers comply with Rule 144 or
Regulation S, as the case may be) and as may be from time to time adopted by the
Indenture Trustee.

Section 2.08 Mutilated, Destroyed, Lost or Stolen Equipment Notes.

If any Equipment Note shall become mutilated, destroyed, lost or stolen, Issuer
shall, upon the written request of the Holder thereof and presentation of the
Equipment Note or satisfactory evidence of destruction, loss or theft thereof to
the Indenture Trustee or Note Registrar, issue, and the Indenture Trustee shall
authenticate and the Indenture Trustee or Note Registrar shall deliver in
exchange therefor or in replacement thereof, a new Equipment Note of the same
Series, payable to such Holder in the same principal amount, of the same
maturity, with the same payment schedule, bearing the same interest rate and
dated the date of its authentication. If the Equipment Note being replaced has
become mutilated, such Equipment Note shall be surrendered to the Indenture
Trustee or a Note Registrar and forwarded to Issuer by the Indenture Trustee or
such Note Registrar. If the Equipment Note being replaced has been destroyed,
lost or stolen, the Holder thereof shall furnish to Issuer, the Indenture
Trustee or a Note Registrar (i) such security or indemnity as may be required by
them to save Issuer, the Indenture Trustee and such Note Registrar harmless and
(ii) evidence satisfactory to Issuer, the Indenture Trustee and such Note
Registrar of the destruction, loss or theft of such Equipment Note and of the
ownership thereof. The Noteholder will be required to pay any tax or other
governmental charge imposed in connection with such exchange or replacement and
any other expenses (including the fees and expenses of the Indenture Trustee and
any Note Registrar) connected therewith.

 

20



--------------------------------------------------------------------------------

Section 2.09 Payments of Transfer Taxes.

Upon the transfer of any Equipment Note or Equipment Notes pursuant to
Section 2.07 hereof, Issuer or the Indenture Trustee may require from the party
requesting such new Equipment Note or Equipment Notes payment of a sum to
reimburse Issuer or the Indenture Trustee for, or to provide funds for the
payment of, any transfer tax or similar governmental charge payable in
connection therewith.

Section 2.10 Book-Entry Registration

(a) Upon the issuance of any Book-Entry Notes, DTC or its custodian will credit,
on its book-entry registration and transfer system, the respective principal
amounts of the individual beneficial interests represented by such Book-Entry
Notes to the accounts of a Direct Participant. Ownership of beneficial interests
in a Book-Entry Note will be limited to DTC Participants or Persons who hold
interests through DTC Participants. Ownership of beneficial interests in the
Book-Entry Notes will be shown on, and the transfer of that ownership will be
effected only through, records maintained by DTC (with respect to interests of
DTC Participants) and the records of DTC Participants (with respect to interests
of Persons other than DTC Participants).

(b) So long as DTC, or its nominee, is the registered owner or holder of a
Book-Entry Note, DTC or such nominee, as the case may be, will be considered the
sole owner or Noteholder represented by such Book-Entry Note for all purposes
under this Master Indenture, the Series Supplements and the Book-Entry Notes.
Unless (a) DTC notifies Issuer that it is unwilling or unable to continue as
depository for a Book-Entry Note, (b) Issuer elects to terminate the book-entry
system for the Book-Entry Notes, or (c) an Event of Default has occurred and the
Control Party of such Series certifies that continuation of a book-entry system
through DTC (or a successor) for such Series is no longer in the best interests
of such Noteholders of such Series, owners of beneficial interests in a
Book-Entry Note will not be entitled to have any portion of such Book-Entry Note
registered in their names, will not receive or be entitled to receive physical
delivery of Equipment Notes in definitive form and will not be considered to be
the owners or Noteholders under this Master Indenture, the Series Supplements or
the Book-Entry Notes. In addition, no beneficial owner of an interest in a
Book-Entry Note will be able to transfer that interest except in accordance with
DTC’s applicable procedures (in addition to those under the Series Supplements
and, if applicable, those of Clearstream and Euroclear).

(c) Investors may hold their interest in a Regulation S Book-Entry Note through
Clearstream or Euroclear, if they are participants in such systems, or
indirectly through organizations that are participants in such systems. After
the Exchange Date, investors also may hold such interests through organizations
other than Clearstream and Euroclear that are DTC Participants. Clearstream and
Euroclear will hold interests in a Regulation S Book-Entry Note on behalf of
their participants through customers’ securities accounts in their respective
names on the books of their respective depositaries, which in turn will hold
such interests in a Regulation S Book-Entry Note in customers’ accounts in the
depositaries’ names on the books of DTC. Citibank, N.A. will initially act as
depositary for Clearstream and Morgan Guaranty Trust Company of New York,
Brussels Office, will initially act as depositary for Euroclear. Investors may
hold their interests in a 144A Book-Entry Note directly through DTC, if they are
DTC Participants, or indirectly through organizations that are DTC Participants.

 

21



--------------------------------------------------------------------------------

(d) All payments of principal and interest will be made by the Paying Agent on
behalf of Issuer in immediately available funds or the equivalent, so long as
DTC continues to make its Same-Day Funds Settlement System available to Issuer.

None of Issuer, the Note Registrar, the Paying Agent or the Indenture Trustee
shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be fully protected in relying on, such
registration instructions. Upon the issuance of Definitive Notes of such Series,
the Indenture Trustee shall recognize the Persons in whose name the Definitive
Notes are registered in the Register as Noteholders hereunder. Neither Issuer
nor the Indenture Trustee shall be liable if the Indenture Trustee or Issuer is
unable to locate a qualified successor DTC.

Definitive Notes of any Series will be freely transferable and exchangeable for
Definitive Notes of the same Series at the office of the Indenture Trustee or
the office of a Note Registrar upon compliance with the requirements set forth
herein. In the case of a transfer of only part of a holding of Definitive Notes,
a new Definitive Note shall be issued to the transferee in respect of the part
transferred and a new Definitive Note in respect of the balance of the holding
not transferred shall be issued to the transferor and may be obtained at the
office of the applicable Note Registrar.

(e) Any beneficial interest in one of the Book-Entry Notes as to any Series that
is transferred to a Person who takes delivery in the form of an interest in
another Book-Entry Note will, upon transfer, cease to be an interest in such
Book-Entry Note and become an interest in such other Book-Entry Note and,
accordingly, will thereafter be subject to all transfer restrictions, if any,
and other procedures applicable to beneficial interests in such other Book-Entry
Note for as long as it remains such an interest.

(f) Any Definitive Note delivered in exchange for an interest in a 144A
Book-Entry Note pursuant to paragraph (b) of this Section shall, except as
otherwise provided by paragraph (f) of Section 2.11, bear the Private Placement
Legend applicable to a 144A Book-Entry Note set forth in Section 2.02 hereof.

(g) Any Definitive Note delivered in exchange for an interest in a Unrestricted
Book-Entry Note pursuant to paragraph (b) of this Section shall, except as
otherwise provided by paragraph (f) of Section 2.11, bear the Private Placement
Legend applicable to a Unrestricted Book-Entry Note set forth in Section 2.02
hereof.

Section 2.11 Special Transfer Provisions.

(a) Transfers to Non-QIB InstitutionalAccredited Investors. The following
provisions shall apply with respect to the registration of any proposed transfer
of an Equipment Note (other than a Regulation S Temporary Book-Entry Note) to
any Institutional Accredited Investor which is not a QIB (excluding Non-U.S.
Persons):

 

22



--------------------------------------------------------------------------------

(i) The Note Registrar shall register the transfer of any Equipment Note,
whether or not such Equipment Note bears the Private Placement Legend, if the
proposed transferee has delivered to the Note Registrar (A) a certificate
substantially in the form of Exhibit D hereto and (B) an Opinion of Counsel
acceptable to Issuer that such transfer is in compliance with the Securities
Act.

(ii) If the proposed transferor is a Direct Participant holding a beneficial
interest in the 144A Book-Entry Note, upon receipt by the Note Registrar of
(x) the documents, if any, required by paragraph (i) and (y) instructions given
in accordance with the DTC’s and the Note Registrar’s procedures, the Note
Registrar shall reflect on its books and records the date and a decrease in the
principal amount of the 144A Book-Entry Note in an amount equal to the principal
amount of the beneficial interest in the 144A Book-Entry Note to be transferred,
and Issuer shall execute, and the Indenture Trustee shall authenticate and
deliver, one or more Definitive Notes of like tenor and amount.

(b) Transfers to QIBs. The following provisions shall apply with respect to the
registration of any proposed transfer of an interest in a 144A Book-Entry Note
or a Definitive Note issued in exchange for an interest in such 144A Book-Entry
Note in accordance with Section 2.10(b) hereof to a QIB (excluding Non-U.S.
Persons):

(i) If the Equipment Note to be transferred consists of (x) Definitive Notes,
the Note Registrar shall register the transfer if such transfer is being made by
a proposed transferor who has checked the box provided for on the form of
Equipment Note stating, or has otherwise advised Issuer and the Note Registrar
in writing, that the sale has been made in compliance with the provisions of
Rule 144A to a transferee who has signed the certification provided for on the
form of Equipment Note stating, or has otherwise advised Issuer and the Note
Registrar in writing, that it is purchasing the Equipment Note for its own
account or an account with respect to which it exercises sole investment
discretion and that it and any such account are QIBs within the meaning of
Rule 144A, are aware that the sale to it is being made in reliance on Rule 144A
and acknowledge that they have received such information regarding Issuer as
they have requested pursuant to Rule 144A or have determined not to request such
information and that they are aware that the transferor is relying upon their
foregoing representations in order to claim the exemption from registration
provided by Rule 144A or (y) an interest in a 144A Book-Entry Note, the transfer
of such interest may be effected only through the book-entry system maintained
by the DTC.

(ii) If the proposed transferee is a Direct Participant, and the Equipment Note
to be transferred is a Definitive Note, upon receipt by the Note Registrar of
the documents referred to in clause (i) and instructions given in accordance
with the DTC’s and the Note Registrar’s procedures, the Note Registrar shall
reflect on its books and records the date and an increase in the principal
amount at maturity of the 144A Book-Entry Note in an amount equal to the
principal amount at maturity of the Definitive Note to be transferred, and the
Indenture Trustee shall cancel the Definitive Note so transferred.

 

23



--------------------------------------------------------------------------------

(c) Transfers of Interests in a Regulation S Temporary Book-Entry Note. The
following provisions shall apply with respect to registration of any proposed
transfer of interests in a Regulation S Temporary Book-Entry Note:

(i) The Note Registrar shall register the transfer of any interest in a
Regulation S Temporary Book-Entry Note (x) if the proposed transferee is a
Non-U.S. Person and the proposed transferor has delivered to the Note Registrar
a certificate substantially in the form of Exhibit C-7 hereto or (y) if the
proposed transferee is a QIB and the proposed transferor has checked the box
provided for on the form of Equipment Note stating, or has otherwise advised
Issuer and the Note Registrar in writing, that the sale has been made in
compliance with the provisions of Rule 144A to a transferee who has signed the
certification provided for on the form of Equipment Note stating, or has
otherwise advised Issuer and the Note Registrar in writing, that it is
purchasing the Equipment Note for its own account or an account with respect to
which it exercises sole investment discretion and that it and any such account
are QIBs within the meaning of Rule 144A, are aware that the sale to them is
being made in reliance on Rule 144A and acknowledge that they have received such
information regarding Issuer as they have requested pursuant to Rule 144A or
have determined not to request such information and that they are aware that the
transferor is relying upon their foregoing representations in order to claim the
exemption from registration provided by Rule 144A.

(ii) If the proposed transferee is a Direct Participant that provides the
documents referred to in clause (i)(y) above, upon receipt by the Note Registrar
of such documents and instructions given in accordance with the DTC’s and the
Note Registrar’s procedures, the Note Registrar shall reflect on its books and
records the date and an increase in the principal amount of the 144A Book-Entry
Note of the relevant Series, in an amount equal to the principal amount of the
Regulation S Temporary Book-Entry Note of such Series to be transferred, and the
Indenture Trustee shall decrease the amount of the Regulation S Temporary
Book-Entry Note of such Series.

(d) Transfers of Interests in a Unrestricted Book-Entry Note. The Note Registrar
shall register any transfer of interests in an Unrestricted Book-Entry Note or
Definitive Note issued in exchange for an interest in a 144A Book-Entry Note in
accordance with Section 2.10(b) hereof to U.S. Persons or to Non-U.S. Persons
without requiring any additional certification.

(e) Transfers to Non-U.S. Persons at any Time. The following provisions shall
apply with respect to any transfer of an Equipment Note to a Non-U.S. Person:

(i) Prior to the applicable Exchange Date, the Note Registrar shall register any
proposed transfer of a Regulation S Temporary Book-Entry Note to a Non-U.S.
Person upon receipt of a certificate substantially in the form of Exhibit C-7
hereto from the proposed transferor.

(ii) On and after the applicable Exchange Date, the Note Registrar shall
register any proposed transfer of an Equipment Note to any Non-U.S. Person if
the Equipment Note to be transferred is a Definitive Note or an interest in a
144A Book- Entry Note, upon receipt of a certificate substantially in the form
of Exhibit C-7 from the proposed transferor.

 

24



--------------------------------------------------------------------------------

(iii) (a) If the proposed transferor is a Direct Participant holding a
beneficial interest in an Unrestricted Book-Entry Note, upon receipt by the Note
Registrar of (x) the documents, if any, required by paragraph (ii) and
(y) instructions in accordance with the DTC’s and the Note Registrar’s
procedures, the Note Registrar shall reflect on its books and records the date
and a decrease in the principal amount of a 144A Book-Entry Note in an amount
equal to the principal amount of the beneficial interest in such 144A Book-Entry
Note to be transferred, and (b) if the proposed transferee is a Direct
Participant, upon receipt by the Note Registrar of instructions given in
accordance with the DTC’s and the Note Registrar’s procedures, the Note
Registrar shall reflect on its books and records the date and an increase in the
principal amount of the Unrestricted Book-Entry Note of the relevant Series in
an amount equal to the principal amount of the beneficial interest in such 144A
Book-Entry Note or any Definitive Notes issued in exchange for such interest in
such 144A Book-Entry Note to be transferred, and the Indenture Trustee shall
cancel the Definitive Note, if any, so transferred or decrease the amount of the
144A Book-Entry Note.

(f) ERISA Transfer Restrictions. Each purchaser and subsequent transferee of any
Equipment Note will be deemed to have represented and warranted either that
(i) it is not an employee benefit plan (as defined in Section 3(3) of ERISA),
whether or not subject to the provisions of Title I of ERISA, a plan as defined
in Section 4975 of the Code, or an entity whose underlying assets include “plan
assets” by reason of an employee benefit plan’s or other plan’s investment in
such entity, or (ii) its purchase and holding of the Equipment Note will not
result in a non-exempt prohibited transaction under ERISA or Section 4975 of the
Code (or, in the case of a governmental plan, any substantially similar federal,
state or local law).

(g) Private Placement Legend. Upon the transfer, exchange or replacement of
Equipment Notes not bearing the Private Placement Legend, the Note Registrar
shall deliver Equipment Notes that do not bear the Private Placement Legend.
Upon the transfer, exchange or replacement of Equipment Notes bearing the
Private Placement Legend, the Note Registrar shall deliver only Equipment Notes
that bear the Private Placement Legend unless either (i) the Private Placement
Legend is no longer required under Section 2.02 hereof or, in respect of a
Definitive Note, the condition set forth in paragraph (e)(ii) of this
Section 2.11 exists or (ii) there is delivered to the Note Registrar an Opinion
of Counsel reasonably satisfactory to Issuer and the Indenture Trustee to the
effect that neither such legend nor the related restrictions on transfer are
required in order to maintain compliance with the provisions of the Securities
Act.

(h) General. By its acceptance of any Equipment Note bearing the Private
Placement Legend, each Holder of such Equipment Note acknowledges the
restrictions on transfer of such Equipment Note set forth in this Master
Indenture and in the Private Placement Legend and agrees that it will transfer
such Equipment Note only as provided in this Master Indenture. The Note
Registrar shall not register a transfer of any Equipment Note unless such
transfer complies with the restrictions on transfer of such Equipment Note set
forth in this Master Indenture. In connection with any transfer of Equipment
Notes, each Holder agrees by its acceptance of the Equipment Notes to furnish
the Indenture Trustee the certifications and legal

 

25



--------------------------------------------------------------------------------

opinions described herein to confirm that such transfer is being made pursuant
to an exemption from, or a transaction not subject to, the registration
requirements of the Securities Act; provided that the Indenture Trustee shall
not be required to determine (but may rely on a determination made by Issuer
with respect to) the sufficiency of any such legal opinions.

(i) Issuer Group Member Limitations. Notwithstanding any other provision herein,
no Equipment Note shall be transferred to any Issuer Group Member unless (i) the
transferor thereof transfers such Equipment Notes to an Issuer Group Member in
an arm’s length transaction, (ii) the transferor thereof is not an Issuer Group
Member, (iii) such transfer is made solely for the purpose of retiring such
Equipment Notes and (iv) Issuer delivers to the Indenture Trustee, prior to the
effectiveness of such transfer, an Officer’s Certificate of Issuer pursuant to
which Issuer covenants and agrees that it will or will cause such transferred
Equipment Notes to be retired within 30 days of such transfer. Notwithstanding
any other provisions of this Master Indenture to the contrary, no Issuer Group
Member shall be entitled to receive any interest on any Equipment Notes held by
it.

(j) Restrictions Not Applicable to Certain Series Enhancer Transfers.
Notwithstanding the foregoing, the restrictions set forth in clause (f) and the
last sentence of clause (h) hereof and any transfer restrictions designed
generally to apply to voluntary transfers of Equipment Notes or beneficial
interests therein, shall not apply to any transfer of an Equipment Note or
interest therein by any Noteholder to any Policy Provider with respect to the
applicable Series or Class of Notes in connection with any payment made by the
Policy Provider in respect of such Equipment Notes, whether deemed to occur
automatically by subrogation or by acceptance of the benefits of the Policy by
the applicable Noteholder, or otherwise.

Section 2.12 Temporary Definitive Notes.

Pending the preparation of Definitive Notes of any Series, Issuer may execute
and the Indenture Trustee may authenticate and deliver temporary Definitive
Notes of such Series which are printed, lithographed, typewritten or otherwise
produced, in any denomination, containing substantially the same terms and
provisions as are set forth in the applicable exhibit hereto or in any indenture
supplemental hereto, except for such appropriate insertions, omissions,
substitutions and other variations relating to their temporary nature as the
Authorized Representative of Issuer executing such temporary Definitive Notes
may determine, as evidenced by his execution of such temporary Definitive Notes.

If temporary Definitive Notes of any Series are issued, Issuer will cause
Definitive Notes of such Series to be prepared without unreasonable delay. After
the preparation of Definitive Notes of such Series, the temporary Definitive
Notes shall be exchangeable for Definitive Notes upon surrender of such
temporary Definitive Notes at the Corporate Trust Office of the Indenture
Trustee, without charge to the Holder thereof. Upon surrender for cancellation
of any one or more temporary Definitive Notes, Issuer shall execute and the
Indenture Trustee shall authenticate and deliver in exchange therefor Definitive
Notes of like Series, in authorized denominations and in the same aggregate
principal amounts. Until so exchanged, such temporary Definitive Notes shall in
all respects be entitled to the same benefits under this Master Indenture as
Definitive Notes.

 

26



--------------------------------------------------------------------------------

Section 2.13 Statements to Noteholders.

(a) With respect to each Collection Period, Issuer shall, not later than the
last Business Day before the Payment Date immediately following the last day of
such Collection Period, cause the Administrator to deliver to the Indenture
Trustee and each Series Enhancer, and the Indenture Trustee shall (or shall
instruct any Paying Agent to) promptly thereafter (but not later than such
Payment Date) distribute to the Rating Agencies, and to each Holder of record
with respect to such Payment Date, a report, substantially in the form attached
as Exhibit G-1 hereto prepared by the Administrator or Manager and setting forth
the information described therein (each, a “Monthly Report”). Issuer shall cause
the Administrator or Manager to deliver to the Indenture Trustee and each
Series Enhancer with the Monthly Report for each June, and the Indenture Trustee
shall (or shall instruct any Paying Agent to) distribute with the Monthly Report
for each June to the Persons described in the first sentence in this
Section 2.13(a), a report, substantially in the form attached as Exhibit G-2
hereto prepared by the Administrator or Manager and setting forth the
information described therein (each, an “Annual Report”). The Indenture Trustee
shall deliver, promptly upon written request, a copy of each Monthly Report and
Annual Report to any Holder or other Secured Party and, at the written request
of any Holder, to any prospective purchaser of any Equipment Notes from such
Holder. If any Series of Equipment Notes is then listed on any stock exchange,
the Indenture Trustee also shall provide a copy of each Monthly Report and each
Annual Report to the applicable listing agent on behalf of such stock exchange.

(b) After the end of each calendar year but not later than the latest date
permitted by law, the Administrator or Manager shall deliver to the Indenture
Trustee, and the Indenture Trustee shall (or shall instruct any Paying Agent to)
furnish to each Person who at any time during such calendar year was a
Noteholder of record of any Equipment Notes, a statement (for example, a Form
1099 or any other means required by law) prepared by the Administrator or
Manager containing the sum of the amounts determined pursuant to Exhibit G-1
hereto with respect to the Series of Equipment Notes for such calendar year or,
in the event such Person was a Noteholder of record of any Series during only a
portion of such calendar year, for the applicable portion of such calendar year,
and such other items as are readily available to the Administrator or Manager
and which a Noteholder shall reasonably request as necessary for the purpose of
such Noteholder’s preparation of its U.S. federal income or other tax returns.
So long as any of the Equipment Notes are registered in the name of DTC or its
nominee, such report and such other items will be prepared on the basis of such
information supplied to the Administrator by DTC and the Direct Participants,
and will be delivered by the Indenture Trustee, when received from the
Administrator or Manager, to the DTC to the applicable beneficial owners in the
manner described above. In the event that any such information has been provided
by any Paying Agent directly to such Person through other tax-related reports or
otherwise, the Indenture Trustee in its capacity as Paying Agent shall not be
obligated to comply with such request for information.

(c) If required by the related Series Supplement for any Series, the Trustee
shall distribute a copy of the Payment Date Schedule delivered by the
Administrator pursuant to Section 3.12(e) to the Holders of the Equipment Notes
of such Series promptly after receiving such Payment Date Schedule.

 

27



--------------------------------------------------------------------------------

(d) At such time, if any, as the Equipment Notes of any Series are issued in the
form of Definitive Notes, the Indenture Trustee shall prepare and deliver the
information described in Section 2.13(b) to each Holder of record of a
Definitive Note of such Series for the relevant period of beneficial ownership
of such Definitive Note as appears on the records of the Indenture Trustee.

(e) Following each Payment Date and any other date specified herein for
distribution of any payments with respect to the Equipment Notes and prior to a
Redemption, the Indenture Trustee shall cause notice thereof to be given (i) by
publication in such English language newspaper or newspapers as the Indenture
Trustee shall approve having a general circulation in Europe, (ii) by either of
(a) the information contained in such notice appearing on the relevant page of
the Reuters Screen or such other medium for the electronic display of data as
may be approved by the Indenture Trustee and notified to Noteholders or
(b) publication in the Financial Times and The Wall Street Journal (National
Edition) or, if either newspaper shall cease to be published or timely
publication therein shall not be practicable, in such English language newspaper
or newspapers as the Indenture Trustee shall approve having a general
circulation in Europe and the United States and (iii) until such time as any
Definitive Notes are issued and, so long as the Equipment Notes of any Series
are registered with the DTC, Euroclear and/or Clearstream, delivery of the
relevant notice to the DTC, Euroclear and/or Clearstream for communication by
them to Noteholders of such Series. Notwithstanding the above, any notice to the
Noteholders of any Series specifying any principal payment or any payment of
premium, if any, shall be validly given by delivery of the relevant notice to
the DTC, Euroclear and/or Clearstream for communication by them to such
Noteholders, without the need for publication in the in an English language
newspaper described in clause (i) of the preceding sentence. If any Series of
Equipment Notes is listed on a stock exchange, notice specifying a redemption of
principal of any Equipment Notes must be published in a daily newspaper of
general circulation in the jurisdiction in which such stock exchange is located
for so long as any class of Equipment Notes is listed on such stock exchange.
Any such notice shall be deemed to have been given on the first day on which any
of such conditions shall have been met.

(f) The Indenture Trustee shall be at liberty to sanction some other method of
giving notice to the Noteholders of any Series if, in its opinion, such other
method is reasonable, having regard to the number and identity of the
Noteholders of such Series and/or to market practice then prevailing, is in the
best interests of the Noteholders of such Series and will comply with the rules
of any stock exchange on which any Series of Equipment Notes is listed as
confirmed by the listing agent for such stock exchange or such other stock
exchange (if any) on which the Equipment Notes of such Series are then listed,
and any such notice shall be deemed to have been given on such date as the
Indenture Trustee may approve; provided that notice of such method is given to
the Noteholders of such Series in such manner as the Indenture Trustee shall
require.

Section 2.14 CUSIP, CINS AND ISIN Numbers.

Issuer in issuing the Equipment Notes may use “CUSIP”, “CINS”, “ISIN” or other
identification numbers (if then generally in use), and if so, the Indenture
Trustee shall use CUSIP numbers, CINS numbers, ISIN numbers or other
identification numbers, as the case may be, in notices of redemption or exchange
as a convenience to Holders; provided that any such notice

 

28



--------------------------------------------------------------------------------

shall state that no representation is made as to the correctness of such numbers
either as printed on the Equipment Notes or as contained in any notice of
redemption or exchange and that reliance may be placed only on the other
identification numbers printed on the Equipment Notes; provided further , that
failure to use “CUSIP”, “CINS”, “ISIN” or other identification numbers in any
notice of redemption or exchange shall not affect the validity or sufficiency of
such notice.

Section 2.15 Debt Treatment of Equipment Notes. The parties hereto agree, and
the holders of the Equipment Notes by their purchase thereof shall be deemed to
have agreed, to treat the Equipment Notes as debt for U.S. federal income tax
purposes.

ARTICLE III

ACCOUNTS; PRIORITY OF PAYMENTS

Section 3.01 Establishment of Accounts; Investments.

(a) Accounts. The Administrator, on behalf and at the direction of Issuer, will
establish with the Indenture Trustee on or before the Initial Closing Date and
maintain all of the following accounts: (i) a collections account (the
“Collections Account”), (ii) a railcar replacement account (the “Mandatory
Replacement Account”), (iii) an optional reinvestment account (the “Optional
Reinvestment Account”), (iv) an expense account (the “Expense Account”), (v) one
account for each Class of Equipment Notes to be issued on the Initial Closing
Date (each, a “Series Account” with respect to such Series of which the Class is
a part, and individually, a “Class Account” ), (vi) a Class A liquidity reserve
account (the “Class A Liquidity Reserve Account”), (vii) a Class B liquidity
reserve account (the “Class B Liquidity Reserve Account”), (viii) a Class B
special reserve account (the “Class B Special Reserve Account”) and (ix) a
Transition Expense Account (the “Transition Expense Account”). From time to time
thereafter, including on any other Closing Date, the Administrator, on behalf
and at the direction of Issuer, will establish with the Indenture Trustee such
other Indenture Accounts as may be authorized or required by this Master
Indenture and the other Operative Agreements.

(b) All Indenture Accounts shall be in the names and bear the account numbers
set forth on Schedule 1 hereto. All amounts from time to time held in each
Indenture Account shall be held (a) in the name of the Indenture Trustee, for
the benefit of the Secured Parties, and (b) in the custody and under the
“Control” (as such term is defined in the UCC) of the Indenture Trustee, for the
purposes and on the terms set forth in this Master Indenture, and all such
amounts shall constitute a part of the Collateral and shall not constitute
payment of any Secured Obligation or any other obligation of Issuer until
applied as hereinafter provided.

(c) Withdrawals and Transfers. The Indenture Trustee shall have sole dominion
and control over the Indenture Accounts (including, inter alia , the sole power
to direct withdrawals or transfers from the Indenture Accounts), and Issuer
shall have no right to withdraw, or to cause the withdrawal of funds or other
investments held in the Indenture Accounts or to direct the investment of such
funds or the liquidation of any Permitted Investments, in each case other than
as expressly provided herein.

 

29



--------------------------------------------------------------------------------

(d) Investments. For so long as any Equipment Notes remain Outstanding, the
Indenture Trustee, at the written direction of the Administrator, shall invest
and reinvest the funds on deposit in the Indenture Accounts in Permitted
Investments; provided , however , that if an Event of Default has occurred and
is continuing, the Administrator shall have no right to direct such reinvestment
and the Indenture Trustee shall invest such amount in Indenture Investments from
the time of receipt thereof until such time as such amounts are required to be
distributed pursuant to the terms of this Master Indenture. In the absence of
written direction delivered to the Indenture Trustee from the Administrator, the
Indenture Trustee shall invest any funds in Permitted Investments described in
clause (f) of the definition thereof. The Indenture Trustee shall make such
investments and reinvestments in accordance with the terms of the following
provisions:

(i) the Permitted Investments shall have maturities and other terms such that
sufficient funds shall be available to make required payments pursuant to this
Master Indenture on the Business Day immediately preceding the first Payment
Date after which such investment is made, in the case of investments of funds on
deposit in the Collections Account; and

(ii) if any funds to be invested are not received in the Indenture Accounts by
noon, New York City time, on any Business Day, such funds shall, if possible, be
invested in overnight Permitted Investments.

(e) Earnings. Earnings on investments of funds in the Indenture Accounts shall
be deposited in the Collections Account when received and credited as
Collections for the Collection Period when so received.

(f) Control. Each of Issuer and the Indenture Trustee hereby agrees and
acknowledges that the Indenture Trustee, for the benefit of the Secured Parties,
shall have “control” over each Indenture Account under and for purposes of
Section 9-104(a)(1) of the UCC as in effect from time to time in New York.

(g) Investment Disclosure. Issuer, Administrator and Noteholders acknowledge
that shares or investments in Permitted Investments or Indenture Investments are
not obligations of Wilmington Trust Company, or any parent or affiliate of
Wilmington Trust Company, are not deposits and are not insured by the FDIC. The
Indenture Trustee or its affiliate may be compensated by mutual funds or other
investments comprising Permitted Investments or Indenture Investments for
services rendered in its capacity as investment advisor, or other service
provider, and such compensation is both described in detail in the prospectuses
for such funds or investments, and is in addition to the compensation, if any,
paid to Wilmington Trust Company in its capacity as Indenture Trustee hereunder.
Issuer, Administrator and Noteholders agree that the Indenture Trustee shall not
be responsible for any losses or diminution in the value of the Indenture
Accounts occurring as a result of the investment of funds in the Indenture
Accounts in accordance with the terms hereof.

 

30



--------------------------------------------------------------------------------

Section 3.02 Collections Account.

(a) Pursuant to and in accordance with the terms of the Account Administration
Agreement, the Account Collateral Agent is to, upon receipt thereof, deposit in
the Customer Payment Account the Collections received by it. Pursuant to and
subject to the terms of the Account Administration Agreement, on each Business
Day all amounts constituting Collections on deposit in the Customer Payment
Account are to be transferred by the Account Collateral Agent to the Collections
Account.

(b) The Indenture Trustee shall, upon receipt thereof, deposit in the
Collections Account all Collections and all other payments received by it in
connection with the Portfolio.

(c) Additional funds may be deposited into the Collections Account from the
Class A Liquidity Reserve Account in accordance with Section 3.04, the Class B
Liquidity Reserve Account in accordance with Section 3.05, the Class B Special
Reserve Account in accordance with Section 3.06, the Optional Reinvestment
Account in accordance with Section 3.07 and the Mandatory Replacement Account in
accordance with Section 3.11.

(d) All or any portion of any Net Disposition Proceeds from an Involuntary
Railcar Disposition received in the Collections Account may be transferred to
the Optional Reinvestment Account, to the extent that Issuer elects to reinvest
all or a portion of such Net Disposition Proceeds in a Replacement Exchange in
accordance with Section 3.11 hereof. All of the transfers of funds described in
this Section 3.02 will be made prior to the distribution of the Available
Collections Amount pursuant to Section 3.13.

Section 3.03 Withdrawal upon an Event of Default.

After the occurrence of and during the continuance of an Event of Default, at
the direction of the Requisite Majority, the Indenture Trustee shall withdraw
any or all funds then on deposit in any of the Indenture Accounts (other than
the Class B Liquidity Reserve Account and the Class B Special Reserve Account)
(in each case in the amounts, and from the accounts, as directed by the
Requisite Majority) and transfer such funds to the Collections Account for
application on the next upcoming Payment Date in accordance with the Flow of
Funds.

Section 3.04 Class A Liquidity Reserve Account.

(a) On the Initial Closing Date, Issuer shall deposit (or cause to be deposited)
in the Class A Liquidity Reserve Account, cash in an amount equal to the Class A
Liquidity Reserve Target Amount as of the Initial Closing Date out of the Net
Proceeds of the Series 2006-1 Notes received on the Initial Closing Date and/or
from funds contributed to Issuer as equity on or prior to such date. On each
other Closing Date, Issuer shall deposit (or cause to be deposited) in the
Class A Liquidity Reserve Account, cash in an amount equal to the Class A
Liquidity Reserve Target Amount as of any such Closing Date, out of the Net
Proceeds of such Additional Notes and/or from funds contributed to Issuer as
equity on or prior to such date, as applicable.

(b) On each Payment Date on which the Available Collections Amount is to be
distributed pursuant to the Flow of Funds, if the Balance in the Class A
Liquidity Reserve Account is less than the Class A Liquidity Reserve Target
Amount as of such Payment Date, the

 

31



--------------------------------------------------------------------------------

Indenture Trustee shall, in accordance with the Payment Date Schedule delivered
pursuant to Section 3.12(e) hereof, deposit funds into the Class A Liquidity
Reserve Account in order to restore the Balance therein to the Class A Liquidity
Reserve Target Amount as of such Payment Date, to the extent of the Available
Collections Amount as provided in the Flow of Funds.

(c) On each Payment Date on which there is a Stated Interest Shortfall in
respect of one or more Class A Notes, the Indenture Trustee shall, in accordance
with the Payment Date Schedule delivered pursuant to Section 3.12(e) hereof,
withdraw from the Class A Liquidity Reserve Account and deposit in the
applicable Class Accounts for the Class A Notes an amount equal to the lesser of
(i) the aggregate amount of the Stated Interest Shortfalls for all Class A Notes
and (ii) the Balance in the Class A Liquidity Reserve Account, provided that if
the Balance in the Class A Liquidity Reserve Account on a Determination Date is
less than the aggregate amount described in clause (i) for the related Payment
Date, then the Balance in the Class A Liquidity Reserve Account will be
allocated among the various affected Class A Notes within Series in proportion
to the Stated Interest Shortfalls. The excess of the Stated Interest Shortfall
over the Balance so allocated to each Series shall be the “Net Stated Interest
Shortfall” for such Series and shall be added to the Stated Interest Amount of
Class A Notes within such Series for the next succeeding Payment Date.

(d) On each Payment Date on which the Available Collections Amount is to be
distributed pursuant to the Flow of Funds, before making any distributions
pursuant thereto, the Indenture Trustee, in accordance with the Payment Date
Schedule delivered pursuant to Section 3.12(e) hereof, shall deposit in the
Collections Account the excess, if any, of (A) the Balance in the Class A
Liquidity Reserve Account (after giving effect to any withdrawals therefrom to
be made on such Payment Date pursuant to Section 3.04(c)) over (B) the Class A
Liquidity Reserve Target Amount (determined after giving effect to any payments
of principal on Class A Notes to be made on such Payment Date).

(e) If an Event of Default shall have occurred, or on the last Final Maturity
Date for any Class A Notes, then the Balance in the Class A Liquidity Reserve
Account (after giving effect to any withdrawals therefrom on such date pursuant
to Section 3.04(c)) shall be deposited into the applicable Class Accounts for
the Class A Notes, allocated among such Class Accounts in proportion to the
Outstanding Principal Balances of such Class A Notes within Series.

(f) Issuer may attempt to procure a reduction in the amount of the Class A
Liquidity Reserve Target Amount from time to time, subject to obtaining a Rating
Agency Confirmation and receiving the prior written consent of the Requisite
Majority, following which the Class A Liquidity Reserve Target Amount shall be
the amount as so reduced.

Section 3.05 Class B Liquidity Reserve Account.

(a) On each Series Issuance Date on which Class B Notes are issued, Issuer shall
deposit (or cause to be deposited) in the Class B Liquidity Reserve Account,
cash in an amount equal to the Class B Liquidity Reserve Target Amount as of
such Series Issuance Date, out of the Net Proceeds of Additional Notes and/or
from funds contributed to Issuer as equity on or prior to such date, as
applicable.

 

32



--------------------------------------------------------------------------------

(b) On each Payment Date on which the Available Collections Amount is to be
distributed pursuant to the Flow of Funds, if the Balance in the Class B
Liquidity Reserve Account is less than the Class B Liquidity Reserve Target
Amount as of such Payment Date, the Indenture Trustee shall, in accordance with
the Payment Date Schedule delivered pursuant to Section 3.12(e) hereof, deposit
funds into the Class B Liquidity Reserve Account in order to restore the Balance
therein to the Class B Liquidity Reserve Target Amount as of such Payment Date,
to the extent of the Available Collections Amount as provided in the Flow of
Funds.

(c) On each Payment Date on which there is a Stated Interest Shortfall in
respect of one or more Class B Notes, and subject to Section 3.06(d), the
Indenture Trustee shall, in accordance with the Payment Date Schedule delivered
pursuant to Section 3.12(e) hereof, withdraw from the Class B Liquidity Reserve
Account and deposit in the Class Accounts for the Class B Notes an amount equal
to the lesser of (i) the aggregate amount of the Stated Interest Shortfalls for
all Class B Notes and (ii) the Balance in the Class B Liquidity Reserve Account,
provided that if the Balance in the Class B Liquidity Reserve Account on a
Determination Date is less than the aggregate amount of such Stated Interest
Shortfalls for the related Payment Date, then the Balance in the Class B
Liquidity Reserve Account will be allocated among the various affected Class B
Notes within Series in proportion to the Stated Interest Shortfalls for such
Series. The excess of the Stated Interest Shortfall over the Balance so
allocated to each Series shall be the “Net Stated Interest Shortfall” for such
Series and shall be added to the Stated Interest Amount of Class B Notes within
such Series for the next succeeding Payment Date.

(d) On each Payment Date on which the Available Collections Amount is to be
distributed pursuant to the Flow of Funds, before making any distributions
pursuant thereto, the Indenture Trustee, in accordance with the Payment Date
Schedule delivered pursuant to Section 3.12(e) hereof, shall deposit in the
Collections Account the excess, if any, of (A) the Balance in the Class B
Liquidity Reserve Account (after giving effect to any withdrawals therefrom to
be made on such Payment Date pursuant to Section 3.05(c)) over (B) the Class B
Liquidity Reserve Target Amount (determined after giving effect to any payments
of principal on Class B Notes to be made on such Payment Date).

(e) If an Event of Default shall have occurred, or on the last Final Maturity
Date for any Class B Notes, then the Balance in the Class B Liquidity Reserve
Account (after giving effect to any withdrawals therefrom on such date pursuant
to Section 3.05(c)) shall be deposited into the applicable Class Accounts for
the Class B Notes, allocated among such Class Accounts in proportion to the
Outstanding Principal Balances of such Class B Notes within Series.

(f) Issuer may attempt to procure a reduction in the amount of the Class B
Liquidity Reserve Target Amount from time to time, subject to obtaining a Rating
Agency Confirmation, following receipt of which the Class B Liquidity Reserve
Target Amount shall be the amount as so reduced.

Section 3.06 Class B Special Reserve Account; Transition Expense Account.

(a) In the event Class B Notes are issued and outstanding, the Class B Special
Reserve Account will have a required Balance equal to the Class B Special
Reserve Required Balance.

 

33



--------------------------------------------------------------------------------

(b) The funding of the Class B Special Reserve Account will occur, if ever, only
through allocations of Available Collections Amount on each Payment Date
pursuant to the first Flow of Funds following the commencement and during the
continuance of a Class B Diversion Period, in amounts up to but not exceeding
the Class B Special Reserve Required Balance as of the relevant Payment Date.

(c) Notwithstanding the foregoing, if a Class B Diversion Period shall have
commenced and be continuing, but the Class B Diversion Interruption Condition is
satisfied as of any particular Payment Date, then notwithstanding the
continuance of such Class B Diversion Period there will be no required
allocation of Available Collections Amount under the Flow of Funds on such
Payment Date to the funding of the Class B Special Reserve Account.

(d) Upon the occurrence and during the continuance of an Early Amortization
Event or Event of Default, and notwithstanding any other provisions within the
Flow of Funds, the Class B Special Reserve Account will, until exhausted, be the
sole source of funds used to fund the payment of interest on the Class B Notes
and reimbursement of any amounts due in respect of interest payments paid by any
Series Enhancer with respect to interest on the Class B Notes (with such funds
to be withdrawn and deposited for such purposes into the applicable
Class Accounts in proportion to the Outstanding Principal Balances of such
Class B Notes within Series), prior to the use of any Available Collections
Amount for such purpose under the Flow of Funds.

(e) In the event that a Class B Diversion Period shall no longer exist, and so
long as a new Class B Diversion Period shall not have commenced, on each
succeeding Payment Date following the end of the Class B Diversion Period an
amount equal to one-sixth of the amount on deposit in the Class B Special
Reserve Account will be released and become part of the Available Collections
Amount to be allocated under the Flow of Funds on such Payment Date, until such
releases (provided that they are not interrupted by the commencement of a new
Class B Diversion Period) have exhausted all funds in the Class B Special
Reserve Account.

(f) Amounts on deposit in the Transition Expense Account, if any, shall be
applied by the Indenture Trustee to pay the reasonable costs and expenses
(excluding any overhead expenses) incurred by any Secured Party or Successor
Manager in connection with the engagement of a Successor Manager pursuant to the
Management Agreement (which costs and expenses shall be certified to the
Indenture Trustee by an Authorized Representative of each Person seeking
reimbursement thereof). On any Payment Date in which amounts on deposit in the
Transition Expense Account exceed the Required Transition Expense Amount, the
Indenture Trustee shall withdraw the amount of such excess and deposit it into
the Collections Account for application pursuant to the Flow of Funds.

Section 3.07 Optional Reinvestment Account.

(a) Issuer may elect, by notice to the Indenture Trustee in writing, not later
than the last Business Day preceding the later of the date of any Involuntary
Railcar Disposition or Purchase Option Disposition and the date on which the Net
Disposition Proceeds therefrom are received, to deposit all or a portion of the
Net Disposition Proceeds realized from such Involuntary Railcar Disposition or
Purchase Option Disposition, whether or not initially

 

34



--------------------------------------------------------------------------------

deposited in the Collections Account, in the Optional Reinvestment Account. The
Indenture Trustee shall deposit in the Collections Account all or any portion of
the Net Disposition Proceeds realized from any Involuntary Railcar Disposition
or Purchase Option Disposition as to which the direction described in the
preceding sentence is not received by the end of the last Business Day preceding
the later of the date of any such Involuntary Railcar Disposition or Purchase
Option Disposition and the date on which such Net Disposition Proceeds are
received.

(b) Issuer may elect to apply the Disposition Proceeds from an Involuntary
Railcar Disposition or Purchase Option Disposition deposited in the Optional
Reinvestment Account pursuant to Section 3.07(a) in a Permitted Railcar
Acquisition any time during the related Replacement Period. On each Delivery
Date during the Replacement Period on which Issuer acquires an Additional
Railcar from a Seller in a Permitted Railcar Acquisition or disburses all or a
portion of the Purchase Price of a Optional Modification or Required
Modification to a Supplier, the Indenture Trustee, at the written direction of
the Manager accompanied by a written statement of the Manager that all of the
conditions for payment of the Purchase Price for such Additional Railcar
specified in the [Asset Transfer Agreement] have been satisfied, and that the
requirements of Section 5.03(b) or 5.03(c), as applicable, have been satisfied,
will transfer funds in an amount equal to the Purchase Price for such Additional
Railcar from the Optional Reinvestment Account to the applicable Seller.

(c) The Indenture Trustee, without further direction from the Manager or the
Administrator, shall transfer any amounts in the Optional Reinvestment Account
at the end of the Replacement Period applicable to the Involuntary Railcar
Disposition or Purchase Option Disposition to the Collections Account on the
next Business Day after the end of such Replacement Period. All amounts so
transferred to the Collections Account may not be withdrawn therefrom pursuant
to Section 3.11(a) or otherwise, except for distribution in accordance with the
Flow of Funds.

Section 3.08 Expense Account.

(a) On each Closing Date, the Administrator shall direct the Indenture Trustee
in writing to (i) pay to such Persons as shall be specified by the Administrator
such Issuance Expenses as shall be due and payable in connection with the
issuance and sale of the Initial Equipment Notes on the Initial Closing Date and
the Additional Notes on any other Closing Date, and (ii) transfer to the Expense
Account the Required Expense Deposit, in each case out of the Net Proceeds of
the Equipment Notes issued on such Closing Date or the proceeds of a capital
contribution to Issuer.

(b) On each Payment Date, the Administrator will, in accordance with the
priority of payments set forth in the Flow of Funds, direct the Indenture
Trustee, in writing, to pay any Operating Expenses that are due and payable on
such Payment Date and to transfer to the Expense Account funds in an amount
equal to the Required Expense Deposit.

(c) On any Business Day between Payment Dates, the Administrator may direct the
Indenture Trustee, in writing, to withdraw funds from the Expense Account in
order to pay any Operating Expenses which the Administrator certifies in such
writing an Operating Expense then due and payable.

 

35



--------------------------------------------------------------------------------

(d) On the last Final Maturity Date for all Series of Equipment Notes, after
payment of all Operating Expenses due on such Final Maturity Date, the Indenture
Trustee shall transfer the Balance in the Expense Account to the Collections
Account for distribution in accordance with the Flow of Funds.

Section 3.09 Series/Class Accounts.

(a) Upon the issuance of Equipment Notes of any Series for which a
Series Account was not previously established, the Administrator shall cause to
be established and maintained a Series Account for such Series of Equipment
Notes (which may consist of individual Class Accounts for each Class of
Equipment Notes within such Series).

(b) On each Payment Date, amounts will be deposited into each applicable
Series Account in accordance with Section 3.04, Section 3.05, Section 3.06,
Section 3.10 and Section 3.13 hereof.

(c) All amounts transferred to a Series Account for any Series of Equipment
Notes in accordance with Section 3.04, Section 3.05, Section 3.10 and
Section 3.13 hereof shall be applied to the payment of such Series of Equipment
Notes (or Class thereof) or amounts payable to a Series Enhancer, as applicable,
in accordance with the terms of this Master Indenture and the related
Series Supplement.

Section 3.10 Redemption/Defeasance Account.

(a) Upon the sending of a Redemption Notice in respect of any Series of
Equipment Notes or Class thereof, or an election by Issuer to effect a legal
defeasance or covenant defeasance of any Series of Equipment Notes or Class
thereof pursuant to Article XII hereof, the Indenture Trustee will establish a
Redemption/Defeasance Account to retain the proceeds to be used in order to
redeem or defease such Series or Class.

(b) Amounts shall be deposited into any Redemption/Defeasance Account in
accordance with Sections 3.15 and 3.16 hereof.

(c) On each Redemption Date, the Administrator, on behalf of the Indenture
Trustee, shall transfer a portion of the proceeds of any Redemption of any
Series of Equipment Notes equal to the Redemption Price of such Series of
Equipment Notes from the Redemption/Defeasance Account, established in respect
of such Redemption to the Series Account for such Series of Equipment Notes in
each case in accordance with Sections 3.15 and 3.16 hereof and transfer the
balance of such proceeds to the Expense Account.

(d) On each Payment Date, in respect of any Series of Equipment Notes that is
the subject of a legal defeasance or covenant defeasance, the Administrator, on
behalf of the Indenture Trustee, shall transfer from the Redemption/Defeasance
Account to the Holders of such Equipment Notes the payments of principal and
interest due on such Equipment Notes in accordance with the terms of such
defeasance.

 

36



--------------------------------------------------------------------------------

Section 3.11 Mandatory Replacement Account.

(a) Issuer will direct the Manager or Administrator to cause the deposit of all
the Net Disposition Proceeds realized from a Permitted Discretionary Sale,
whether or not initially deposited in the Collections Account, into the
Mandatory Replacement Account.

(b) Issuer shall use all commercially reasonable efforts to use the funds
deposited in the Mandatory Replacement Account to purchase Additional Railcars
from Sellers in Permitted Railcar Acquisitions during the applicable Replacement
Periods with respect to the Disposition Proceeds constituting such funds. The
Indenture Trustee, at the written direction of the Manager accompanied by a
written statement of the Manager that all of the conditions for payment of the
Purchase Price for such Additional Railcar specified in the Asset Transfer
Agreement have been satisfied and that the applicable requirements of
Section 5.03 have been satisfied, will transfer funds in an amount equal to the
Purchase Price for such Additional Railcar to the applicable Seller.

(c) The Indenture Trustee, without further direction from the Manager or the
Administrator, shall transfer any amounts in the Mandatory Replacement Account
at the end of the Replacement Period applicable to the Permitted Discretionary
Sale to the Collections Account on the next Business Day after the end of such
Replacement Period. All amounts so transferred to the Collections Account may
not be withdrawn therefrom pursuant to Section 3.11(a) or otherwise, except for
distribution in accordance with the Flow of Funds.

Section 3.12 Calculations.

(a) As soon as reasonably practicable after each Determination Date, but in no
event later than 12:00 noon (New York City time) on the third Business Day prior
to the immediately succeeding Payment Date, Issuer shall cause the
Administrator, based on information known to it or Relevant Information provided
to it, determine the amount of Collections received during the Collection Period
ending immediately prior to such Determination Date (including the amount of any
investment earnings on the Balances in the Collections Account, if any, as of
such Determination Date) and shall calculate the following amounts:

(i) (A) the Balances in each of the Indenture Accounts on such Determination
Date, and (B) the amount of investment earnings (net of losses and investment
expenses), if any, on investments of funds on deposit therein during such
Collection Period;

(ii) (A) the Required Expense Amount for such Payment Date and (B) the excess,
if any, of the Required Expense Reserve for such Payment Date over the Balance
in the Expense Account after payment of all Operating Expenses on such Payment
Date (the “Required Expense Deposit” );

(iii) the Available Collections Amount for such Payment Date, net of the amounts
described in Section 4.02(c)(i) if an Event of Default has occurred and is
continuing on such Payment Date;

 

37



--------------------------------------------------------------------------------

(iv) [Reserved];

(v) [Reserved];

(vi) all other amounts required to be reported in the Monthly Report and not
included on the Payment Date Schedule to be provided pursuant to
Section 3.12(e); and

(vii) any other information, determinations and calculations reasonably required
in order to give effect to the terms of this Master Indenture and the Operative
Agreements, including the preparation of the Monthly Report and Annual Report.

provided that, if the Administrator has not received all of the Relevant
Information for such Payment Date, the Administrator shall make reasonable
assumptions for purposes of the calculations contemplated by this Section 3.12.

(b) Calculation of Interest Amounts, Enhancement Premium, etc. Not later than
12:00 noon (New York City time) on the third Business Day prior to each Payment
Date, Issuer shall cause the Administrator or the Manager to make the following
calculations or determinations with respect to interest amounts due on such
Payment Date:

(i) the Stated Interest Amount for the Class A Notes within each Series;

(ii) the Stated Interest Amount for the Class B Notes within each Series;

(iii) the Additional Interest Amount, if any, for each Series of Equipment Notes
or Class thereof; and

(iv) the applicable Enhancement Premium, Enhancement Premium Step-Up Amount, and
Enhancement Prepayment Premium payable on and as of such Payment Date.

(c) Calculation of Principal Payments and Distributions to Issuer. Not later
than 12:00 noon (New York City time) on the third Business Day prior to each
Payment Date, Issuer shall cause the Administrator or the Manager to calculate
or determine the following with respect to principal payments due on such
Payment Date and the amounts distributable to Issuer on such Payment Date:

(i) the Outstanding Principal Balance of each Series of Equipment Notes (and
Classes within such Series) on such Payment Date immediately prior to any
principal payment on such date;

(ii) [Reserved];

(iii) the amounts of the principal payments, if any, to be made in respect of
each Series of Equipment Notes on such Payment Date, including:

 

  (A) the Minimum Principal Payment Amounts for all Class A Notes for such
Payment Date and the amounts of any

  unpaid Minimum Principal Payment Amounts for the Class A Notes for prior
Payment Dates;

 

38



--------------------------------------------------------------------------------

  (B) the Scheduled Principal Payment Amounts for all Class A Notes and the
amounts of any unpaid Scheduled Principal Payment Amounts for the Class A Notes
for prior Payment Dates;

 

  (C) the Minimum Principal Payment Amounts for all Class B Notes for such
Payment Date and the amounts of any unpaid Minimum Principal Payment Amounts for
the Class B Notes for prior Payment Dates;

 

  (D) the Scheduled Principal Payment Amounts for all Class B Notes and the
amounts of any unpaid Scheduled Principal Payment Amounts for the Class B Notes
for prior Payment Dates; and

 

  (E) if the Available Collections Amount is not sufficient to make payments in
full of the foregoing principal payments, the principal payments to be made on
each Class of Equipment Notes within Series in accordance with the
Series Allocation Rules; and

(iv) the amounts, if any, distributable to Issuer on such Payment Date.

(d) Calculation of Payment Date Shortfalls. Not later than 12:00 noon (New York
City time) on the third Business Day prior to each Payment Date, Issuer shall
cause the Administrator or the Manager to perform the calculations necessary to
determine the following:

(i) the amount, if any, by which the aggregate of the Stated Interest Amounts
due in respect of the Class A Notes on such Payment Date exceeds the Available
Collections Amount for such Payment Date remaining after payment in full of all
amounts senior thereto in the Flow of Funds, allocated to each such Class within
Series (a “Stated Interest Shortfall” in respect of such Series or Class
thereof);

(ii) the amount, if any, by which the aggregate of the Stated Interest Amounts
due in respect of the Class B Notes on such Payment Date exceeds the Available
Collections Amount for such Payment Date remaining after payment in full of all
amounts senior thereto in the Flow of Funds, allocated to each such Class within
Series (again, a “Stated Interest Shortfall” in respect of such Series or Class
thereof);

(iii) if the aggregate amount of the related Stated Interest Shortfalls exceeds
the Balance in the Class A Liquidity Reserve Account, the Net Stated Interest
Shortfall in respect of the Class A Notes within Series;

 

39



--------------------------------------------------------------------------------

(iv) if the aggregate amount of the related Stated Interest Shortfalls exceeds
the Balance in the Class B Liquidity Reserve Account, the Net Stated Interest
Shortfall in respect of the Class B Notes within Series;

(v) the amount, if any, of the Minimum Principal Payment Amount payable on each
Series of Class A Notes that is not paid on such Payment Date out of the
Available Collections Amount for such Payment Date;

(vi) the amount, if any, of the Scheduled Principal Payment Amount payable on
each Series of Class A Notes that is not paid on such Payment Date out of the
Available Collections Amount for such Payment Date;

(vii) the amount, if any, of the Minimum Principal Payment Amount payable on
each Series of Class B Notes that is not paid on such Payment Date out of the
Available Collections Amount for such Payment Date;

(viii) the amount, if any, of the Scheduled Principal Payment Amount payable on
each Series of the Class B Notes that is not paid on such Payment Date out of
the Available Collections Amount for such Payment Date; and

(ix) if such Payment Date is the Final Maturity Date for any Series of Equipment
Notes or Class thereof, the amount, if any, by which the Outstanding Principal
Balance of such Series of Equipment Notes or Class thereof exceeds the Available
Collections Amount after payment in full of amounts senior thereto in the Flow
of Funds (such remainder, a “ Final Principal Payment Shortfall”).

(e) Application of the Available Collections Amount. Not later than 1:00 p.m.,
New York City time, three Business Days prior to each Payment Date, Issuer will
cause the Administrator (after consultation with the Manager), to prepare and
deliver to the Indenture Trustee the Payment Date Schedule setting forth the
payments, transfers, deposits and distributions to be made pursuant to the Flow
of Funds, setting forth separately, in the case of payments in respect of each
Series of Equipment Notes, the amount to be applied on such Payment Date to pay
all interest, principal and premium, if any, on such Series of Equipment Notes
or Class thereof, all in accordance with Section 3.13. On each Payment Date, the
Indenture Trustee, based on the Payment Date Schedule provided by the
Administrator for such Payment Date, will make payments, transfers, deposits and
distributions in an aggregate amount equal to the Available Collections Amount
in accordance with the order of priority set forth in the Flow of Funds. If the
Indenture Trustee shall not have received such Payment Date Schedule by the last
Business Day preceding any Payment Date, such Payment Date shall be deferred
until the next Business Day after such Payment Date Schedule is received by the
Indenture Trustee.

(f) Relevant Information. Issuer shall cause each Service Provider having
Relevant Information in its possession to make such Relevant Information
available to the Administrator and the Manager not later than 1:00 p.m., New
York City time, five Business Days prior to each Payment Date.

 

40



--------------------------------------------------------------------------------

Section 3.13 Payment Date Distributions from the Collections Account.

(a) Regular Distributions. On each Payment Date, so long as no Event of Default
or Early Amortization Event has occurred and is continuing, after the
withdrawals and transfers provided for in Section 3.02 have been made, the
Available Collections Amount will be applied in the following order of priority,
and in each case after the payment of any Railroad Mileage Credit
reimbursements:

 

  (1) to the payment of the portion of the Required Expense Amount described in
clause (i) of the definition thereof to the applicable payees, and to the
Expense Account an amount equal to the Required Expense Deposit;

 

  (2) to the payment to the Service Providers of the Service Provider Fees;

 

  (3) pro rata, to the payment of (i) applicable Enhancement Premium owing to
any Series Enhancer in respect of Class A Notes, (ii) interest on unreimbursed
drawings owing to a Series Enhancer in respect of Class A Notes (at the related
Class A Interest Rate), and (iii) Series Enhancer Expenses owing to a
Series Enhancer in respect of Class A Notes (with the amount of such expense
payments funded at this level of the Flow of Funds not to exceed $1,000,000 in
any 12-month period);

 

  (4) pro rata, to the payment of (i) Class A Interest, and (ii) reimbursement
of any amounts due in respect of interest payments paid by any Series Enhancer
for Class A Notes;

 

  (5) pro rata, to the payment of applicable Enhancement Prepayment Premium
owing to any Series Enhancer in respect of Class A Notes;

 

  (6) a deposit to the Class A Liquidity Reserve Account equal to the positive
difference (if any) between (i) the Class A Liquidity Reserve Target Amount and
(ii) the balance in the Class A Liquidity Reserve Account;

 

  (7) to the Class Accounts for the Class A Notes, their Minimum Principal
Payment Amounts, allocated among the Class A Notes in accordance with the
Series Allocation Rules;

 

  (8) pro rata, to the payment of (i) applicable Enhancement Premium owing to
any Series Enhancer in respect of Class B Notes, (ii) interest on unreimbursed
drawings owing to a Series Enhancer in respect of Class B Notes (at the related
Class B Interest Rate), and (iii) Series Enhancer Expenses owing to a
Series Enhancer in respect of Class B Notes (with the amount of such expense
payments payable at this level of the Flow of Funds not to exceed $1,000,000 in
any 12-month period);

 

41



--------------------------------------------------------------------------------

  (9) pro rata, to the payment of (i) Class B Interest, and (ii) reimbursement
of any amounts due in respect of interest payments paid by any Series Enhancer
for Class B Notes;

 

  (10) to the Transition Expense Account, an amount sufficient to cause the
amount on deposit therein to equal the Required Transition Expense Amount;

 

  (11) pro rata, to the payment of applicable Enhancement Prepayment Premium
owing to any Series Enhancer in respect of Class B Notes;

 

  (12) a deposit to the Class B Liquidity Reserve Account equal to the positive
difference (if any) between (i) the Class B Liquidity Reserve Target Amount and
(ii) the balance in the Class B Liquidity Reserve Account;

 

  (13) to the payment of applicable Enhancement Step Up Premium Amount, if any,
owing to any Series Enhancer in respect of Class A Notes (with the amount of
such payments funded at this level of the Flow of Funds not to exceed the amount
of such premium that would be payable if the applicable premium rate was equal
to 0.07% per annum on the Outstanding Principal Balance of each such applicable
Series of Class A Notes);

 

  (14) to the Class Accounts for the Class B Notes, their Minimum Principal
Payment Amounts, allocated among the Class B Notes in accordance with the
Series Allocation Rules;

 

  (15) to the Class Accounts for the Class A Notes, their Scheduled Principal
Payment Amounts, allocated among the Class A Notes in accordance with the
Series Allocation Rules;

 

  (16) a deposit to the Class B Special Reserve Account equal to the positive
difference (if any) between (i) the Class B Special Reserve Required Balance in
effect for such Payment Date (which may be zero) and (ii) the balance in the
Class B Special Reserve Account, provided that no such deposit that otherwise
would be required, need be made in the event that the Class B Diversion
Interruption Condition is satisfied as of such Payment Date;

 

  (17) to the payment of applicable Enhancement Step Up Premium Amount, if any,
owing to any Series Enhancer in respect of Class B Notes (with the amount of
such payments funded at this level of the Flow of Funds not to exceed the amount
of such premium that would be payable if the applicable premium rate was equal
to 0.07% per annum on the Outstanding Principal Balance of each such applicable
Series of Class B Notes);

 

42



--------------------------------------------------------------------------------

  (18) to the Class Accounts for the Class B Notes, their Scheduled Principal
Payment Amounts, allocated among the Class B Notes in accordance with the
Series Allocation Rules;

 

  (19) to the payment of Series Enhancer Expenses owing to a Series Enhancer in
respect of Class A Notes to the extent not paid with distributions at a higher
level in the Flow of Funds;

 

  (20) to the payment of any redemption or early prepayment premium owing to the
holders of the Class A Notes;

 

  (21) to the payment of Series Enhancer Expenses owing to a Series Enhancer in
respect of Class B Notes to the extent not paid with distributions at a higher
level in the Flow of Funds;

 

  (22) to the payment of any redemption or early prepayment premium owing to the
holders of the Class B Notes;

 

  (23) to the payment of applicable Enhancement Step Up Premium Amount, if any,
owing to any Series Enhancer in respect of Class A Notes to the extent not paid
with distributions at a higher level in the Flow of Funds;

 

  (24) to the payment of applicable Enhancement Step Up Premium Amount, if any,
owing to any Series Enhancer in respect of Class B Notes to the extent not paid
with distributions at a higher level in the Flow of Funds;

 

  (25) to Additional Interest Amounts, if any, payable in respect of (i) first,
the Class A Notes, and then (ii) second, the Class B Notes;

 

  (26) to the payment of Issuer indemnities payable to holders of Equipment
Notes or initial purchasers or placement agents in respect thereof;

 

  (27) to pay or reimburse Issuer (or the Manager on its behalf) for costs of
Optional Modifications to the extent not paid from any other available source of
Issuer revenues;

 

  (28) to pay any other amounts specified as applicable to this level of the
Flow of Funds, as set forth in a related Series Supplement;

 

  (29) with respect to each Series of Class A Notes on each Payment Date on and
after the fifteenth anniversary of the applicable Closing Date for such Series
of Class A Notes, to the Class Accounts for such Series of Class A Notes, an
amount equal to the then Outstanding Principal Balance of such Class A Notes
allocated pro rata across all Series;

 

43



--------------------------------------------------------------------------------

  (30) with respect to each Series of Class B Notes on each Payment Date on and
after the fifteenth anniversary of the applicable Closing Date for such Series
of Class B Notes, to the Class Accounts for such Series of Class B Notes, an
amount equal to the then Outstanding Principal Balance of such Class B Notes
allocated pro rata across all Series; and

 

  (31) to Issuer, all remaining amounts, which may be distributed to the
Beneficial Owner.

(b) Early Amortization Event Distributions. On each Payment Date, if an Early
Amortization Event has occurred and is then continuing (but no Event of Default
has occurred and is continuing), after the withdrawals and transfers provided
for in Section 3.02 have been made, the Available Collections Amount will be
applied in the following order or priority, in each case after the payment of
any Railroad Mileage Credit reimbursements:

 

  (1) to the payment of the portion of the Required Expense Amount described in
clause (i) of the definition thereof to the applicable payees, and to the
Expense Account an amount equal to the Required Expense Deposit;

 

  (2) to the payment to the Service Providers of the Service Provider Fees;

 

  (3) pro rata, to the payment of (i) applicable Enhancement Premium owing to
any Series Enhancer in respect of Class A Notes, (ii) interest on unreimbursed
drawings owing to a Series Enhancer in respect of Class A Notes (at the related
Class A Interest Rate), and (iii) Series Enhancer Expenses owing to a
Series Enhancer in respect of Class A Notes (with the amount of such expense
payments funded at this level of the Flow of Funds not to exceed $1,000,000 in
any 12-month period);

 

  (4) pro rata, to the payment of (i) Class A Interest, and (ii) reimbursement
of any amounts due in respect of interest payments paid by any Series Enhancer
for Class A Notes;

 

  (5) pro rata, to the payment of applicable Enhancement Prepayment Premium
owing to any Series Enhancer in respect of Class A Notes;

 

  (6) a deposit to the Class A Liquidity Reserve Account equal to the positive
difference (if any) between (i) the Class A Liquidity Reserve Target Amount and
(ii) the balance in the Class A Liquidity Reserve Account;

 

44



--------------------------------------------------------------------------------

  (7) to the Class Accounts for the Class A Notes, their Minimum Principal
Payment Amounts, allocated among the Class A Notes in accordance with the
Series Allocation Rules;

 

  (8) pro rata, to the payment of (i) applicable Enhancement Premium owing to
any Series Enhancer in respect of Class B Notes, (ii) interest on unreimbursed
drawings owing to a Series Enhancer in respect of Class B Notes (at the related
Class B Interest Rate), and (iii) Series Enhancer Expenses owing to a
Series Enhancer in respect of Class B Notes (with the amount of such expense
payments payable at this level of the Flow of Funds not to exceed $1,000,000 in
any 12-month period);

 

  (9) subject to Section 3.06(d), pro rata, to the payment of (i) Class B
Interest, and (ii) reimbursement of any amounts due in respect of interest
payments paid by any Series Enhancer for Class B Notes;

 

  (10) to the Class Accounts for the Class A Notes, their Scheduled Principal
Payment Amounts, allocated among the Class A Notes in accordance with the
Series Allocation Rules;

 

  (11) pro rata, to the payment of applicable Enhancement Prepayment Premium
owing to any Series Enhancer in respect of Class B Notes;

 

  (12) to the Class Accounts for the Class A Notes of each Series Outstanding,
an amount equal to the Outstanding Principal Balance of all Class A Notes,
allocated pro rata across all Series;

 

  (13) to the payment of Series Enhancer Expenses owing by Issuer to a
Series Enhancer in respect of Class A Notes to the extent not paid with
distributions at a higher level in the Flow of Funds;

 

  (14) to the payment of applicable Enhancement Step Up Premium Amount, if any,
owing to any Series Enhancer in respect of Class A Notes (with the amount of
such payments funded at this level of the Flow of Funds not to exceed the amount
of such premium that would be payable if the applicable premium rate was equal
to 0.07% per annum on the Outstanding Principal Balance of each such applicable
Series of Class A Notes);

 

  (15) to the payment of any redemption or early prepayment premium owing to the
holders of the Class A Notes;

 

45



--------------------------------------------------------------------------------

  (16) to the Transition Expense Account, an amount sufficient to cause the
amount on deposit therein to equal the Required Transition Expense Amount;

 

  (17) to the Class Accounts for the Class B Notes, their Minimum Principal
Payment Amounts, allocated among the Class B Notes in accordance with the
Series Allocation Rules;

 

  (18) to the payment of Series Enhancer Expenses owing by Issuer to a
Series Enhancer in respect of Class B Notes to the extent not paid with
distributions at a higher level in the Flow of Funds;

 

  (19) to the payment of applicable Enhancement Step Up Premium Amount, if any,
owing to any Series Enhancer in respect of Class B Notes (with the amount of
such payments funded at this level of the Flow of Funds not to exceed the amount
of such premium that would be payable if the applicable premium rate was equal
to 0.07% per annum on the Outstanding Principal Balance of each such applicable
Series of Class B Notes);

 

  (20) to the Class Accounts for the Class B Notes of each Series outstanding,
an amount equal to the then Outstanding Principal Balance of all Class B Notes,
allocated pro rata across all Series;

 

  (21) to the payment of applicable Enhancement Step Up Premium Amount, if any,
owing to any Series Enhancer in respect of Class A Notes to the extent not paid
with distributions at a higher level in the Flow of Funds;

 

  (22) to the payment of applicable Enhancement Step Up Premium Amount, if any,
owing to any Series Enhancer in respect of Class B Notes to the extent not paid
with distributions at a higher level in the Flow of Funds;

 

  (23) to Additional Interest Amounts, if any, payable in respect of (i) first,
the Class A Notes, and then (ii) second, the Class B Notes;

 

  (24) to the payment of any redemption or early prepayment premium owing to the
holders of the Class B Notes;

 

  (25) to the payment of Issuer indemnities payable to holders of Equipment
Notes or initial purchasers or placement agents in respect thereof;

 

  (26) to pay or reimburse Issuer (or the Manager on its behalf) for costs of
Optional Modifications to the extent not paid from any other available source of
Issuer revenues;

 

46



--------------------------------------------------------------------------------

  (27) to pay any other amounts specified as applicable to this level of the
Flow of Funds, as set forth in a related Series Supplement; and

 

  (28) to Issuer, all remaining amounts, which may be distributed to the
Beneficial Owner.

(c) Event of Default Distributions. On each Payment Date, if an Event of Default
(or a combination of an Event of Default and an Early Amortization Event) has
occurred and is then continuing, the Available Collections Amount will be
applied in the following order or priority, after payment of the amounts
described in Section 4.02(c)(i), and in each case after the payment of any
Railroad Mileage Credit reimbursements:

 

  (1) to the payment of the portion of the Required Expense Amount described in
clause (i) of the definition thereof to the applicable payees, and to the
Expense Account an amount equal to the Required Expense Deposit;

 

  (2) to the payment to the Service Providers of the Service Provider Fees;

 

  (3) pro rata, to the payment of (i) applicable Enhancement Premium owing to
any Series Enhancer in respect of Class A Notes, (ii) interest on unreimbursed
drawings owing to a Series Enhancer in respect of Class A Notes (at the related
Class A Interest Rate), and (iii) Series Enhancer Expenses owing to a
Series Enhancer in respect of Class A Notes;

 

  (4) pro rata, to the payment of (i) Class A Interest, and (ii) reimbursement
of any amounts due in respect of interest payments paid by any Series Enhancer
for Class A Notes;

 

  (5) to the Class Accounts for the Class A Notes of each Series outstanding, an
amount equal to the then Outstanding Principal Balance of all Class A Notes,
allocated pro rata across all Series;

 

  (6) to the payment of applicable Enhancement Step Up Premium Amount, if any,
owing to any Series Enhancer in respect of Class A Notes (with the amount of
such payments funded at this level of the Flow of Funds not to exceed the amount
of such premium that would be payable if the applicable premium rate was equal
to 0.07% per annum on the Outstanding Principal Balance of each such applicable
Series of Class A Notes);

 

  (7) pro rata, to the payment of (i) applicable Enhancement Premium owing to
any Series Enhancer in respect of Class B Notes, (ii) interest on unreimbursed
drawings owing to a Series Enhancer in respect of Class B Notes (at the related
Class B Interest Rate), and (iii) Series Enhancer Expenses owing to a
Series Enhancer in respect of Class B Notes (with the amount of such expense
payments payable at this level of the Flow of Funds not to exceed $1,000,000 in
any 12-month period);

 

47



--------------------------------------------------------------------------------

  (8) subject to Section 3.06(d), pro rata, to the payment of (i) Class B
Interest, and (ii) reimbursement of any amounts due in respect of interest
payments paid by an Series Enhancer for Class B Notes;

 

  (9) to the Class Accounts for the Class B Notes, their Minimum Principal
Payment Amounts, allocated among the Class B Notes in accordance with the
Series Allocation Rules;

 

  (10) to the payment of any redemption or early prepayment premium owing to the
holders of the Class A Notes;

 

  (11) to the payment of applicable Enhancement Step Up Premium Amount, if any,
owing to any Series Enhancer in respect of Class B Notes (with the amount of
such payments funded at this level of the Flow of Funds not to exceed the amount
of such premium that would be payable if the applicable premium rate was equal
to 0.07% per annum on the Outstanding Principal Balance of each such applicable
Series of Class B Notes);

 

  (12) to the Class Accounts for the Class B Notes of each Series outstanding,
an amount equal to the Outstanding Principal Balance of all Class B Notes
allocated pro rata across all Series;

 

  (13) to the payment of Series Enhancer Expenses owing by Issuer to a
Series Enhancer in respect of Class B Notes to the extent not paid with
distributions at a higher level in the Flow of Funds;

 

  (14) to the payment of any redemption or early prepayment premium owing to the
holders of the Class B Notes;

 

  (15) to the payment of applicable Enhancement Step Up Premium Amount, if any,
owing to any Series Enhancer in respect of Class A Notes to the extent not paid
with distributions at a higher level in the Flow of Funds;

 

  (16) to the payment of applicable Enhancement Step Up Premium Amount, if any,
owing to any Series Enhancer in respect of Class B Notes to the extent not paid
with distributions at a higher level in the Flow of Funds;

 

  (17) to Additional Interest Amounts, if any, payable in respect of (i) first,
the Class A Notes, and then (ii) second, the Class B Notes;

 

48



--------------------------------------------------------------------------------

  (18) to the payment of Series Enhancer Expenses owing by Issuer to a
Series Enhancer in respect of Class B Notes to the extent not paid with
distributions at a higher level in the Flow of Funds;

 

  (19) to the payment of Issuer indemnities payable to holders of Equipment
Notes or initial purchasers or placement agents in respect thereof;

 

  (20) to pay or reimburse Issuer (or the Manager on its behalf) for costs of
Optional Modifications to the extent not paid from any other available source of
Issuer revenues;

 

  (21) to pay any other amounts specified as applicable to this level of the
Flow of Funds, as set forth in a related Series Supplement; and

 

  (22) to Issuer, all remaining amounts, which may be distributed to the
Beneficial Owner.

(d) Redemption.

On any Payment Date on which any Series of Equipment Notes or Class thereof is
to be the subject of a Redemption, the Administrator, on behalf of the Indenture
Trustee, shall distribute the amounts in the applicable Redemption/Defeasance
Account to the Holders of such Series of Equipment Notes as provided in the
relevant Redemption Notice.

(e) Payments by Wire Transfer.

All payments to be made pursuant to this Section 3.13 to Persons other than
Noteholders shall be made through a direct transfer of funds to the applicable
Person or Indenture Account. All payments to Noteholders shall be governed by
Section 2.05.

Section 3.14 Allocation Rules.

(a) Minimum and Scheduled Principal Payments.

(i) If on any Payment Date on which the Available Collections Amount is to be
distributed pursuant to the Flow of Funds, the Available Collections Amount is
not sufficient to pay in full the Minimum Principal Payment Amounts payable in
respect of all Class A Notes for such Payment Date, the Available Collections
Amount will be applied to pay the Minimum Principal Payment Amounts to the
various Series of Class A Notes in chronological order of priority (after
payment in full of all Minimum Principal Payment Amounts calculated for all
prior Payment Dates, as described in clause (iv) below)) based on the respective
Issuance Dates of such Series of Class A Notes. If two or more Series of the
Class A Notes have the same Issuance Date, then the Minimum Principal Payment
Amounts for such Series will be allocated among such Series on a pro rata basis,
based on such Minimum Principal Payment Amounts.

 

49



--------------------------------------------------------------------------------

(ii) If on any Payment Date on which the Available Collections Amount is to be
distributed pursuant to the Flow of Funds, the Available Collections Amount is
not sufficient to pay in full the Scheduled Principal Payment Amounts payable in
respect of all Class A Notes for such Payment Date, the Available Collections
Amount will be applied to pay the Scheduled Principal Payment Amounts to the
various Series of Class A Notes in chronological order of priority (after
payment in full of all Scheduled Principal Payment Amounts calculated for all
prior Payment Dates, as described in clause (v) of this Section 3.14(a)) based
on the respective Issuance Dates of such Series of Class A Notes. If two or more
Series of the Class A Notes have the same Issuance Date, then the Scheduled
Principal Payment Amounts for such Series will be allocated among such Series on
a pro rata basis, based on such Scheduled Principal Payment Amounts.

(iii) (A) If on any Payment Date on which the Available Collections Amount is to
be distributed pursuant to the Flow of Funds, the Available Collections Amount
is not sufficient to pay in full the Minimum Principal Payment Amounts payable
in respect of all Class B Notes for such Payment Date, the Available Collections
Amount will be applied to pay the Minimum Principal Payment Amounts to the
various Series of Class B Notes in chronological order of priority (after
payment in full of all Minimum Principal Payment Amounts calculated for all
prior Payment Dates, as described in clause (vi) below)) based on the respective
Issuance Dates of such Series of Class B Notes. If two or more Series of the
Class B Notes have the same Issuance Date, then the Minimum Principal Payment
Amounts for such Series will be allocated among such Series on a pro rata basis,
based on such Minimum Principal Payment Amounts; and

(B) If on any Payment Date on which the Available Collections Amount is to be
distributed pursuant to the Flow of Funds, the Available Collections Amount is
not sufficient to pay in full the Scheduled Principal Payment Amounts payable in
respect of all Class B Notes for such Payment Date, the Available Collections
Amount will be applied to pay the Scheduled Principal Payment Amounts to the
various Series of Class B Notes in chronological order of priority (after
payment in full of all Scheduled Principal Payment Amounts calculated for all
prior Payment Dates, as described in clause (vii) below)) based on the
respective Issuance Dates of such Series of Class B Notes. If two or more Series
of the Class B Notes have the same Issuance Date, then the Scheduled Principal
Payment Amounts for such Series will be allocated among such Series on a pro
rata basis, based on such Scheduled Principal Payment Amounts

(iv) On each Payment Date on which the Available Collections Amount is to be
distributed pursuant to the Flow of Funds, if there are any Minimum Principal
Payment Amounts that were payable in respect of any Class A Notes on prior
Payment Dates but that were not paid in full on such Payment Dates, the
Available Collections Amount to be applied to pay Minimum Principal Payment
Amounts on such Payment Date in accordance with Section 3.13 hereof will be
applied first to pay all Minimum Principal Payment Amounts for all Class A Notes
payable on each such prior Payment Date in chronological order before being
applied to pay the Minimum Principal Payment Amounts on the Class A Notes
payable on such Payment Date. The Minimum Principal Payments that were payable
on the Class A Notes on each prior Payment Date must be paid in full before the
Available Collections Amount will be applied to the payment of

 

50



--------------------------------------------------------------------------------

any Minimum Principal Payment Amounts on the Class A Notes on any subsequent
Payment Date. The portion of the Available Collections Amount applied to the
Minimum Principal Payment Amounts on the Class A Notes for each individual
Payment Date will be allocated among such Minimum Principal Payment Amounts in
accordance with the Series Allocation Rules.

(v) On each Payment Date on which the Available Collections Amount is to be
distributed pursuant to the Flow of Funds if there are any Scheduled Principal
Payment Amounts that were payable in respect of any Class A Notes on prior
Payment Dates but that were not paid in full on such Payment Dates, the
Available Collections Amount to be applied to pay Scheduled Principal Payment
Amounts on such Payment Date in accordance with Section 3.13 hereof will be
applied first to pay all Scheduled Principal Payment Amounts for all Class A
Notes payable on each such prior Payment Date in chronological order before
being applied to pay the Scheduled Principal Payment Amounts on the Class A
Notes payable on such Payment Date. The Scheduled Principal Payments that were
payable on the Class A Notes on each prior Payment Date must be paid in full
before the Available Collections Amount will be applied to the payment of any
Scheduled Principal Payment Amounts on the Class A Notes on any subsequent
Payment Date. The portion of the Available Collections Amount applied to the
Scheduled Principal Payment Amounts on the Class A Notes for each individual
Payment Date will be allocated among such Scheduled Principal Payment Amounts in
accordance with the Series Allocation Rules.

(vi) On each Payment Date on which the Available Collections Amount is to be
distributed pursuant to the Flow of Funds, if there are any Minimum Principal
Payment Amounts that were payable in respect of any Class B Notes on prior
Payment Dates but that were not paid in full on such Payment Dates, the
Available Collections Amount to be applied to pay Minimum Principal Payment
Amounts on such Payment Date in accordance with Section 3.13 hereof will be
applied first to pay all Minimum Principal Payment Amounts for all Class B Notes
payable on each such prior Payment Date in chronological order before being
applied to pay the Minimum Principal Payment Amounts on the Class B Notes
payable on such Payment Date. The Minimum Principal Payments that were payable
on the Class B Notes on each prior Payment Date must be paid in full before the
Available Collections Amount will be applied to the payment of any Minimum
Principal Payment Amounts on the Class B Notes on any subsequent Payment Date.
The portion of the Available Collections Amount applied to the Minimum Principal
Payment Amounts on the Class B Notes for each individual Payment Date will be
allocated among such Minimum Principal Payment Amounts in accordance with the
Series Allocation Rules.

(vii) On each Payment Date on which the Available Collections Amount is to be
distributed pursuant to the Flow of Funds if there are any Scheduled Principal
Payment Amounts that were payable in respect of any Class B Notes on prior
Payment Dates but that were not paid in full on such Payment Dates, the
Available Collections Amount to be applied to pay Scheduled Principal Payment
Amounts on such Payment Date in accordance with Section 3.13 hereof will be
applied first to pay all Scheduled Principal Payment Amounts for all Class B
Notes payable on each such prior Payment

 

51



--------------------------------------------------------------------------------

Date in chronological order before being applied to pay the Scheduled Principal
Payment Amounts on the Class B Notes payable on such Payment Date. The Scheduled
Principal Payments that were payable on the Class B Notes on each prior Payment
Date must be paid in full before the Available Collections Amount will be
applied to the payment of any Scheduled Principal Payment Amounts on the Class B
Notes on any subsequent Payment Date. The portion of the Available Collections
Amount applied to the Scheduled Principal Payment Amounts on the Class B Notes
for each individual Payment Date will be allocated among such Scheduled
Principal Payment Amounts in accordance with the Series Allocation Rules.

(b) [Reserved].

(c) Series Allocation Rules. The rules for allocation of Minimum Principal
Payment Amounts and Scheduled Principal Payment Amounts and other principal
payments among Classes with Series having the same alphabetical designation set
forth in Section 3.14(a) are referred to herein as the “Series Allocation
Rules”.

Section 3.15 Voluntary Redemptions.

If permitted under the related Series Supplement and if no Event of Default then
exists, Issuer will have the option to prepay, in whole or in part, the
Outstanding Principal Balance of any Class of such Series of Equipment Notes in
an Optional Redemption, provided that (i) any Optional Redemption in whole of
the Class B Notes within a Series shall be subject to there also being an
Optional Redemption in whole of the Class A Notes within such Series,
(ii) subject to clause (iv) below, an Optional Redemption in part of the Class B
Notes within a Series shall be subject to there also being an Optional
Redemption in part of the Class A Notes in the same proportionate part,
(iii) any Optional Redemption of Class A Notes shall not have the effect of
causing the Outstanding Principal Balance of the Senior Class within any Series
not secured by a Policy to equal or exceed the Outstanding Principal Balance of
all Class A Notes secured by a Policy and (iv) if an Early Amortization Event is
then continuing, (x) Issuer shall not be permitted to prepay any Class B Notes
until the Outstanding Principal Balance of all Class A Notes shall have been
paid in full and (y) Issuer shall not be permitted to prepay any Class A Notes
of any Series until the Outstanding Principal Balance of all Class A Notes
having an earlier Issuance Date than such Class A Notes shall have been paid in
full. If an Event of Default then exists, Issuer will have the option to prepay,
in whole, the Outstanding Principal Balance of all (but not less than all)
Series of Equipment Notes then outstanding. It is understood that Optional
Redemptions do not effect a release of Collateral from the Security Interest of
this Master Indenture, unless resulting in the repayment of all Secured
Obligations in full.

Section 3.16 Procedure for Redemptions.

(a) Method of Redemption. In the case of any Redemption, Issuer will deposit, or
will cause to be deposited, in the Redemption/Defeasance Account an amount equal
to the Redemption Price of the Equipment Notes to be redeemed. Once a Redemption
Notice in respect of a Redemption is published, the applicable outstanding
principal amount of each Series of Equipment Notes (or Class thereof) to which
such Redemption Notice applies will become due and payable on the Redemption
Date stated in such Redemption Notice at its Redemption Price. In the case of a
redemption in whole of a Series, all Equipment Notes within such Series that are
redeemed will be surrendered to the Indenture Trustee for cancellation and
accordingly may not be reissued or resold.

 

52



--------------------------------------------------------------------------------

(b) Deposit of Redemption Amount. On or before any Redemption Date in respect of
a Redemption under Section 3.15, Issuer shall, to the extent an amount equal to
the Redemption Price of the Equipment Notes to be redeemed and any transaction
expenses as of the Redemption Date is not then held by Issuer or on deposit in
the Redemption/Defeasance Account, deposit or cause to be deposited such amount
in the Redemption/Defeasance Account.

(c) Equipment Notes Payable on Redemption Date. After notice has been given
under Section 3.16(d) hereof as to the Redemption Date in respect of any
Redemption, the Outstanding Principal Balance of the Equipment Notes to be
redeemed on such Redemption Date shall become due and payable at the Corporate
Trust Office of the Indenture Trustee, and from and after such Redemption Date
(unless there shall be a default in the payment of the applicable amount to be
redeemed) such principal amount shall cease to bear interest. Upon surrender of
any Equipment Note for Redemption in accordance with such notice, the Redemption
Price of such Equipment Note shall be paid as provided for in Section 3.13(d).
If any Equipment Note to be redeemed shall not be so paid, the Outstanding
Principal Balance thereof shall continue to bear interest from the Redemption
Date until paid at the interest rate applicable to such Equipment Note.

(d) Redemption Notice. In respect of any Redemption of any Series of Equipment
Notes to be made out of amounts available for such purposes, the Indenture
Trustee will give a Redemption Notice to each holder of the Equipment Notes to
be redeemed, provided that the Indenture Trustee shall have determined in
advance of giving any such Redemption Notice that funds are or will, on the
Redemption Date, be available therefor. Such Redemption Notice will be given at
least twenty (20) days but not more than sixty (60) days before such Redemption
Date, other than in the case of a Refinancing as to which such Redemption Notice
shall be given at least five (5) days but not more than thirty (30) days before
the Redemption Date. Each Redemption Notice will state (i) the applicable
Redemption Date, (ii) the Indenture Trustee’s arrangements for making payments
due on the Redemption Date, (iii) the Redemption Price of the Equipment Notes to
be redeemed, (iv) for an Optional Redemption in whole of any Series, that
Equipment Notes to be redeemed must be surrendered (which action may be taken by
any holder of the Equipment Notes or its authorized agent) to the Indenture
Trustee to collect the Redemption Price on such Equipment Notes and (v) that,
unless Issuer defaults in the payment of the Redemption Price, if any, interest
on Equipment Notes called for Redemption will cease to accrue on and after the
Redemption Date.

Section 3.17 [Reserved].

Section 3.18 Adjustments in Targeted Principal Balances.

(a) Railcar Dispositions.

(i) If Disposition Proceeds have been included in the Available Collections
Amount on any Payment Date, then the Minimum Targeted Principal Balances of each

 

53



--------------------------------------------------------------------------------

Series of the Class A Notes for such Payment Date and for all subsequent Payment
Dates will be equal to the product of (a) the related Class A Minimum Adjustment
Fraction for such Series of Class A Notes as of each such Payment Date and
(b) the Minimum Targeted Principal Balances of such Series of Class A Notes for
each such Payment Date, as adjusted for Optional Redemptions as provided in
Section 3.18(b) below but without giving effect to any previous adjustments made
to such Minimum Targeted Principal Balances pursuant to this Section 3.18(a).

(ii) If Disposition Proceeds have been included in the Available Collections
Amount on any Payment Date, then the Scheduled Targeted Principal Balances of
each Series of the Class A Notes for such Payment Date and for all subsequent
Payment Dates will be equal to the product of (a) the related Class A Scheduled
Adjustment Fraction for such Series of Class A Notes as of each such Payment
Date and (b) the Scheduled Targeted Principal Balances of such Series of Class A
Notes for each such Payment Date, as adjusted for Optional Redemptions as
provided in Section 3.18(b) below but without giving effect to any previous
adjustments made to such Scheduled Targeted Principal Balances pursuant to this
Section 3.18(a).

(iii) If Disposition Proceeds have been included in the Available Collections
Amount on any Payment Date, then the Minimum Targeted Principal Balances of each
Series of the Class B Notes for such Payment Date and for all subsequent Payment
Dates will be equal to the product of (a) the related Class B Minimum Adjustment
Fraction for such Series of Class B Notes as of each such Payment Date and
(b) the Minimum Targeted Principal Balances of such Series of Class B Notes for
each such Payment Date, as adjusted for Optional Redemptions as provided in
Section 3.18(b) below but without giving effect to any previous adjustments made
to such Minimum Targeted Principal Balances pursuant to this Section 3.18(a).

(iv) If Disposition Proceeds have been included in the Available Collections
Amount on any Payment Date, then the Scheduled Targeted Principal Balances of
each Series of the Class B Notes for such Payment Date and for all subsequent
Payment Dates will be equal to the product of (a) the related Class B Scheduled
Adjustment Fraction for such Series of Class B Notes as of each such Payment
Date and (b) the original Scheduled Targeted Principal Balances of such Series
of Class B Notes for each such Payment Date, but as adjusted for Optional
Redemptions as provided in Section 3.18(b) below but without giving effect to
any previous adjustments made to such Scheduled Targeted Principal Balances
pursuant to this Section 3.18(a).

(b) Optional Redemption. In connection with any Optional Redemption in part, the
Minimum Targeted Principal Balance and the Scheduled Targeted Principal Balance
for each of Series, or Class of Equipment Notes within a Series, being redeemed
on the applicable Redemption Date shall be reduced on the Redemption Date and
each subsequent Payment Date by the product of (i) the Redemption Fraction and
(ii) the Minimum Targeted Principal Balance (in the case of a reduction of
Minimum Targeted Principal Balance) or Scheduled Targeted Principal Balance (in
the case of a reduction of Scheduled Targeted Principal Balance) that existed
for the Redemption Date or such subsequent Payment Date, as the case may be,
immediately prior to such Optional Redemption.

 

54



--------------------------------------------------------------------------------

As used above:

“Redemption Fraction” means, for any Class of Equipment Notes within a Series
being subjected to an Optional Redemption, a fraction, the numerator of which is
the principal amount of such Class of Equipment Notes that is being prepaid in
connection with such Optional Redemption and the denominator of which is the
Outstanding Principal Balance of such Class within the Series immediately prior
to such Optional Redemption.

ARTICLE IV

DEFAULT AND REMEDIES

Section 4.01 Events of Default.

Each of the following events shall constitute an “Event of Default” hereunder,
and each such Event of Default shall be deemed to exist and continue so long as,
but only so long as, it shall not have been remedied:

(a) any payment is made by a Series Enhancer under a Series Enhancement in
respect of any payments due for any Series of Equipment Notes or Class thereof,
and the effect of such payment as an Event of Default is not (or is no longer)
subject to a waiver or stay issued in writing by such Series Enhancer to Issuer;

(b) failure to pay interest on the then most Senior Class of Equipment Notes
then outstanding (other than Additional Interest, if any), in each case when
such amount becomes due and payable, and such default continues for a period of
five (5) or more Business Days;

(c) failure to make payment in full in cash of the then Outstanding Principal
Balance of any Series of Equipment Notes or Class thereof by the applicable
Final Maturity Date;

(d) failure to pay any amount (other than a payment default for which provision
is made in clause (a) or (b) or (c) of this Section 4.01) when due and payable
in connection with any Series of Equipment Notes or Class thereof, to the extent
that there are, on any Payment Date, amounts available in the Collections
Account or the Class B Liquidity Reserve Account or Class A Liquidity Reserve
Account or Class B Special Reserve Account therefor, or, with respect to any
amounts deposited in the Optional Reinvestment Account or the Mandatory
Replacement Account, the failure to apply such amounts or to transfer such
amounts to the Collections Account, as the case may be, in accordance with
Section 3.07 and 3.11, and in any such case such default continues for a period
of five (5) or more Business Days after such Payment Date;

(e) failure by Issuer, TRLT-II or TILC (in the case of TRLT-II and TILC, in
respect of Operative Agreements to which either is a party other than any
Operative Agreement otherwise addressed by clause (o), (q) or (r) below) to
comply with any of the other covenants,

 

55



--------------------------------------------------------------------------------

obligations, conditions or provisions binding on it under this Master Indenture,
any of the Equipment Notes or any other Operative Agreement (other than any
Enhancement Agreement, including the Insurance and Indemnity Agreement in
respect of the Series 2006-1 Policy) to which it is a party (other than a
payment default for which provision is made in clause (a), (b), (c) or (d) of
this Section 4.01), if any such failure continues for a period of thirty
(30) days or more after written notice thereof has been given to Issuer (or, if
such failure is capable of remedy and the Administrator has promptly provided
the Indenture Trustee with a certificate stating that Issuer, TRLT-II or TILC
(as applicable) has commenced, or will promptly commence, and diligently pursue
all reasonable efforts to remedy such failure or breach, so long as such Person
is diligently pursuing such remedy, but in any event no longer than sixty
(60) days) after the giving of such written notice;

(f) any representation or warranty made by Issuer under this Master Indenture or
any other Operative Agreement to which it is a party or certificate delivered by
it shall prove to be untrue or incorrect in any material respect when made, and
such untruth or incorrectness, if curable, shall continue unremedied for a
period of thirty (30) days or more after written notice thereof has been given
to Issuer (or, if such untruth or incorrectness is capable of remedy and the
Administrator has promptly provided the Indenture Trustee with a certificate
stating that Issuer has commenced, or will promptly commence, and diligently
pursue all reasonable efforts to remedy such untruth or incorrectness, so long
as such Person is diligently pursuing such remedy but in any event no longer
than sixty (60) days);

(g) a court having jurisdiction in respect of Issuer enters a decree or order
for (i) relief in respect of Issuer under any Applicable Law relating to
bankruptcy, insolvency, receivership, winding-up, liquidation, reorganization,
examination, relief of debtors or other similar law now or hereafter in effect;
(ii) appointment of a receiver, liquidator, examiner, assignee, custodian,
trustee, sequestrator or similar official of Issuer; or (iii) the winding up or
liquidation of the affairs of Issuer and, in each case, such decree or order
shall remain unstayed or such writ or other process shall not have been stayed
or dismissed within sixty (60) days from entry thereof;

(h) Issuer (i) commences a voluntary case under any Applicable Law relating to
bankruptcy, insolvency, receivership, winding-up, liquidation, reorganization,
examination, relief of debtors or other similar law now or hereafter in effect,
or consents to the entry of an order for relief in any involuntary case under
any such law; (ii) consents to the appointment of or taking possession by a
receiver, liquidator, examiner, assignee, custodian, trustee, sequestrator or
similar official of Issuer or for all or substantially all of the property and
assets of Issuer; or (iii) effects any general assignment for the benefit of
creditors, admits in writing its inability to pay its debts generally as they
come due, voluntarily suspends payment of its obligations or becomes insolvent;

(i) a judgment or order for the payment of money in excess of $1,000,000 of
shall be rendered against Issuer and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided , however , that any such judgment
or order shall not be an Event of Default under this Section 4.01(i) if and for
so long as (x) the amount of

 

56



--------------------------------------------------------------------------------

such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (y) such
insurer, which shall be rated at least “A” by A.M. Best Company or any similar
successor entity, has been notified of, and has not disputed the claim made for
payment of, the amount of such judgment or order;

(j) Issuer is required to register as an investment company under the Investment
Company Act of 1940, as amended;

(k) Issuer shall have asserted that this Master Indenture or any of the other
Operative Agreements to which it is a party is not valid and binding on the
parties thereto or any court, governmental authority or agency having
jurisdiction over any of the parties to such agreements shall find or rule that
any material provision of any of such agreements is not valid or binding on the
parties thereto;

(l) a Requisite Majority shall have elected to remove the Manager as a result of
a Manager Termination Event, and a replacement Manager shall not have assumed
the duties of the Manager within ninety (90) days after the date of such
election by such Requisite Majority;

(m) as of any Payment Date, the Outstanding Principal Balance of all Equipment
Notes exceeds the Aggregate Adjusted Borrowing Value as of such Payment Date
(and giving effect to repayments of principal to occur on such Payment Date);

(n) Issuer shall use or permit the use of the Portfolio Railcars or any portion
thereof in a way which is not permitted by this Master Indenture, provided that
such unauthorized use shall not constitute an Event of Default for a period of
45 days after Issuer’s obtaining actual knowledge thereof so long as (i) such
unauthorized use is not the result of any willful action of Issuer and (ii) such
unauthorized use is capable of being cured and Issuer diligently pursues such
cure throughout such 45-day period;

(o) TILC (or any successor thereto in its capacity as Administrator or Servicer,
as applicable) shall have defaulted in any material respect in the performance
of any of its obligations under the Administrative Services Agreement or the
Servicing Agreement or a default shall occur under Section 6(a) of the Account
Administration Agreement, and, in each case, Issuer shall have failed to
exercise its rights thereunder in respect of such default for a period of 30
days after receipt by Issuer of written notice from the Indenture Trustee or any
Series Enhancer, demanding that such action be taken;

(p) Trinity shall have defaulted (x) in the payment of any amounts required to
be paid by it under the Parent Undertaking Agreement, or (y) in any material
respect in the performance of any of its covenants and agreements contained in
the Parent Undertaking Agreement other than as described in clause (x), and in
the case of clause (y), such default shall continue unremedied for a period of
30 days; or the Parent Undertaking Agreement shall cease, for any reason, to be
in full force and effect or Trinity, TILC, Issuer or any of the respective
Affiliates shall so assert;

(q) a Manager Default shall have occurred and be continuing under the Management
Agreement, and Issuer shall have failed to exercise its rights under the
Management Agreement in respect of such Manager Default for a period of 30 days
after receipt by Issuer of written notice from the Indenture Trustee demanding
that such action be taken;

 

57



--------------------------------------------------------------------------------

(r) an Insurance Manager Default shall have occurred and be continuing under the
Insurance Agreement, and Issuer shall have failed to exercise its rights under
the Insurance Agreement in respect of such Insurance Manager Default for a
period of 30 days after receipt by Issuer of written notice from the Indenture
Trustee demanding that such action be taken; and

(s) Issuer shall have defaulted in any material respect in the performance of
any of its covenants and agreements contained in Section 5.03(a) and such
default shall continue unremedied for a period of 30 days.

Section 4.02 Remedies Upon Event of Default.

(a) Upon the occurrence of an Event of Default of the type described in
Section 4.01(g) or 4.01(h), the Outstanding Principal Balance of, and accrued
interest on, all Series of Equipment Notes, together with all other amounts then
due and owing to the Noteholders, shall become immediately due and payable
without further action by any Person. If any other Event of Default occurs and
is continuing, then the Indenture Trustee, acting at the direction of the
Requisite Majority, may declare the principal of and accrued interest on all
Equipment Notes of all Series then Outstanding to be due and payable
immediately, by written notice to Issuer and the Manager (a “Default Notice”),
and upon any such declaration such principal and accrued interest shall become
immediately due and payable. At any time after the Indenture Trustee has
declared the Outstanding Principal Balance of the Equipment Notes to be due and
payable and prior to the exercise of any other remedies pursuant to this Master
Indenture, the Requisite Majority, by written notice to Issuer, the
Administrator and the Indenture Trustee may, except in the case of (i) a default
in the deposit or distribution of any payment required to be made on the
Equipment Notes of such Series, (ii) a payment default on such Series of
Equipment Notes or (iii) a default in respect to any covenant or provision of
this Master Indenture that cannot by the terms thereof be modified or amended
without the consent of each Noteholder affected thereby, rescind and annul such
declaration and thereby annul its consequences, if (1) there has been paid to or
deposited with the Indenture Trustee an amount sufficient to pay all overdue
installments of interest on the Equipment Notes, and the principal of and
premium, if any, on the Equipment Notes that would have become due otherwise
than by such declaration of acceleration, (2) the rescission would not conflict
with any judgment or decree, and (3) all other defaults and Events of Default,
other than nonpayment of interest and principal on the Equipment Notes that have
become due solely because of such acceleration, have been cured or waived.

(b) If an Event of Default shall occur and be continuing, the Indenture Trustee
shall, if instructed, in writing, by the Requisite Majority, do any of the
following, provided that the Indenture Trustee shall dispose of the Portfolio
Railcars only if it has received a Collateral Liquidation Notice:

(i) Institute any Proceedings, in its own name and as trustee of an express
trust, for the collection of all amounts then due and payable on the Equipment
Notes of all Series or under this Master Indenture or the related
Series Supplement with respect thereto, whether by declaration or otherwise,
enforce any judgment obtained, and collect from the Collateral and any other
assets of Issuer any moneys adjudged due;

 

58



--------------------------------------------------------------------------------

(ii) Subject to the quiet enjoyment rights of any Lessee of a Portfolio Railcar,
conduct proceedings to sell, hold or lease the Collateral or any portion thereof
or rights or interest therein, at one or more public or private transactions
conducted in any manner permitted by law; provided that, the Indenture Trustee
shall incur no liability as a result of the sale of the Collateral or any part
thereof at any sale pursuant to this Section 4.02 conducted in a commercially
reasonable manner, and Issuer hereby waives any claims against the Indenture
Trustee arising by reason of the fact that the price at which the Collateral may
have been sold at such sale was less than the price that might have been
obtained, even if the Indenture Trustee accepts the first offer received and
does not offer the Collateral to more than one offeree.

(iii) Institute any Proceedings from time to time for the complete or partial
foreclosure of the Encumbrance created by this Master Indenture with respect to
the Collateral;

(iv) Institute such other appropriate Proceedings to protect and enforce any
other rights, whether for the specific enforcement of any covenant or agreement
in this Master Indenture or in aid of the exercise of any power granted herein,
or to enforce any other proper remedy;

(v) Exercise any remedies of a secured party under the UCC or any Applicable Law
and take any other appropriate action to protect and enforce the rights and
remedies of the Indenture Trustee or the Noteholders under this Master
Indenture;

(vi) Appoint a receiver or a manager over Issuer or its assets; and

(vii) Exercise its rights under Section 3.03 hereof in respect of certain
Indenture Accounts.

(c) If the Equipment Notes of all Series have been declared due and payable
following an Event of Default, any money collected by the Indenture Trustee
pursuant to this Master Indenture or otherwise, and any moneys that may then be
held or thereafter received by the Indenture Trustee, shall be applied to the
extent permitted by law in the following order, at the date or dates fixed by
the Indenture Trustee;

(i) First, to the payment of all costs and expenses of collection incurred by
the Indenture Trustee (including the reasonable fees and expenses of any counsel
to the Indenture Trustee), and all other amounts due the Indenture Trustee under
this Master Indenture; and

(ii) Second, as set forth in the applicable provision of the Flow of Funds.

(d) Notwithstanding Sections 4.01, 4.02 and 4.11 hereof, after the occurrence
and during the continuation of an Event of Default, no Holders of any Class B
Notes shall be permitted to give or direct the giving of a Default Notice, or to
exercise any remedy in respect of such Event of Default until all interest and
principal and premium, if any, on the Class A Notes shall have been paid in full
and all amounts owing to all Series Enhancers in respect of Class A Notes have
been paid in full.

 

59



--------------------------------------------------------------------------------

(e) The Indenture Trustee shall provide each Rating Agency and Series Enhancer
with a copy of any Default Notice it receives pursuant to this Master Indenture.
Within thirty (30) days after the occurrence of an Event of Default in respect
of any Series of Equipment Notes, the Indenture Trustee shall give notice to the
Noteholders of such Series of Equipment Notes, transmitted by mail, of all
uncured or unwaived Defaults actually known to a Responsible Officer of the
Indenture Trustee on such date; provided that the Indenture Trustee may withhold
such notice with respect to a Default (other than a payment default with respect
to interest, principal or premium, if any) if it determines in good faith that
withholding such notice is in the interest of the affected Noteholders.

(f) Issuer hereby agrees that if an Event of Default shall have occurred and is
continuing, the Indenture Trustee and any permitted delegee thereof are hereby
irrevocably authorized and empowered to act as the attorney-in-fact for Issuer
with respect to the giving of any instructions or notices under this Master
Indenture.

(g) If an Event of Default shall have occurred and is continuing, upon the
written request of the Requisite Majority, the Indenture Trustee shall render an
accounting of the current balance of each Indenture Account, and shall direct
the Indenture Trustee to render an accounting of the current balance of the
Customer Payment Account.

(h) If an Event of Default shall have occurred and is continuing, and only in
such event, upon the written request of the Requisite Majority, the Indenture
Trustee shall be authorized to take any and all actions and to exercise any and
all rights, remedies and options which it may have under this Agreement (which
rights and remedies shall include the right to direct the withdrawal and
disposition of amounts on deposit in the Indenture Accounts) and which the
Requisite Majority direct it to take under this Agreement, including realization
and foreclosure on the Collateral.

(i) The Indenture Trustee may after the occurrence of and during the continuance
of an Event of Default exercise any and all rights and remedies of Issuer under
or in connection with the Assigned Agreements (including, without limitation,
the Management Agreement and any successor agreement therefor) and otherwise in
respect of the Collateral, including, without limitation, any and all rights of
Issuer to demand or otherwise require payment of any amount under, or
performance of any provision of, any Assigned Agreement. In addition, after the
occurrence of and during the continuance of an Event of Default, upon the
direction of the Requisite Majority, the Indenture Trustee may exercise all
rights of the “lessor” under the Leases, including, without limitation, the
right to direct the applicable Lessees to make rental payments to such account
as the Indenture Trustee shall specify, for application to the Collections
Account and upon a Manager Replacement Event or a Manager Default, upon the
direction of the Requisite Majority, the Indenture Trustee may exercise the
right of the “lessor” to direct the applicable Lessees to make rental payments
to such account as the Indenture Trustee shall specify, for application to the
Collections Account.

 

60



--------------------------------------------------------------------------------

Section 4.03 Limitation on Suits.

Without limiting the provisions of Section 4.11, no Holder shall have any right
to institute any proceeding, judicial or otherwise, with respect to this Master
Indenture or the Equipment Notes, or for the appointment of a receiver or
trustee, or for any other remedy hereunder, unless:

(a) such Holder holds Class A Notes and has previously given written notice to
the Indenture Trustee of a continuing Event of Default;

(b) the Holders (not affiliated with Issuer) of at least 25% of the aggregate
Outstanding Principal Balance of the Class A Notes make a written request to the
Indenture Trustee to pursue a remedy hereunder;

(c) such Holder or Holders offer to the Indenture Trustee an indemnity
reasonably satisfactory to the Indenture Trustee against any costs, expenses and
liabilities to be incurred in complying with such request;

(d) the Indenture Trustee does not comply with such request within sixty
(60) days after receipt of the request and the offer of indemnity; and

(e) during such sixty (60)-day period, a Requisite Majority does not give the
Indenture Trustee a Direction inconsistent with such request.

No one or more Noteholders may use this Master Indenture to affect, disturb or
prejudice the rights of another Holder or to obtain or seek to obtain any
preference or priority not otherwise created by this Master Indenture and the
terms of the Equipment Notes over any other Holder or to enforce any right under
this Master Indenture, except in the manner herein provided.

Section 4.04 Waiver of Existing Defaults.

(a) The Indenture Trustee acting at the direction of the Requisite Majority may
waive any existing Default or Event of Default hereunder and its consequences,
except that: (i) a waiver of any default of the type described in clause (a) or
(c) of Section 4.01 shall require the consent of the affected Series Enhancer or
Series Enhancers and shall not require the consent of the Requisite Majority;
(ii) a waiver of any default of the type described in clause (b) of Section 4.01
shall require the consent of each Specified Series Enhancer other than a
Defaulting Series Enhancer and, to the extent required pursuant to
Section 9.02(a), the beneficial owner of each Outstanding Equipment Note
affected thereby; (iii) any waiver in respect of a covenant or provision hereof
which, pursuant to Section 9.02(a), cannot be modified or amended without the
consent of the beneficial owner of each Outstanding Equipment Note affected
thereby and the Control Party for each Series of Class A Notes then Outstanding
shall require the consent of such Persons as are required to amend such covenant
or provision in addition to the consent of the Requisite Majority; and (iv) any
waiver in respect of a default by Issuer, the Manager or any other Person under
any Specified Provision requires the consent of each Specified Series Enhancer
other than a Defaulting Series Enhancer.

 

61



--------------------------------------------------------------------------------

(b) Upon any waiver made in accordance with Section 4.04(a), such Default shall
cease to exist, and any Event of Default arising therefrom shall be deemed to
have been cured for every purpose of this Master Indenture, but no such waiver
shall extend to any subsequent or other Default or impair any right consequent
thereon. Each such notice of waiver shall also be notified to each Rating
Agency.

(c) Any written waiver of a Default or an Event of Default given by Holders of
the Equipment Notes to the Indenture Trustee and Issuer in accordance with the
terms of this Master Indenture shall be binding upon the Indenture Trustee and
the other parties hereto. Unless such writing expressly provides to the
contrary, any waiver so granted shall extend only to the specific event or
occurrence which gave rise to the Default or Event of Default so waived and not
to any other similar event or occurrence which occurs subsequent to the date of
such waiver.

Section 4.05 Restoration of Rights and Remedies.

If the Indenture Trustee or any Holder of Class A Notes has instituted any
proceeding to enforce any right or remedy under this Master Indenture, and such
proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Indenture Trustee or such Holder, then in every such
case Issuer, the Indenture Trustee and the Noteholders shall, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders shall continue as though no such
proceeding has been instituted.

Section 4.06 Remedies Cumulative.

Each and every right, power and remedy herein given to the Indenture Trustee (or
the Control Parties or the Requisite Majority) specifically or otherwise in this
Master Indenture shall be cumulative and shall be in addition to every other
right, power and remedy herein specifically given or now or hereafter existing
at law, in equity or by statute, and each and every right, power and remedy
whether specifically herein given or otherwise existing may be exercised from
time to time and as often and in such order as may be deemed expedient by the
Indenture Trustee (or the Control Parties or the Requisite Majority), and the
exercise or the beginning of the exercise of any power or remedy shall not be
construed to be a waiver of the right to exercise at the same time or thereafter
any other right, power or remedy. No delay or omission by the Indenture Trustee
(or the Control Parties or the Requisite Majority) in the exercise of any right,
remedy or power or in the pursuance of any remedy shall impair any such right,
power or remedy or be construed to be a waiver of any Default on the part of
Issuer or to be an acquiescence.

Section 4.07 Authority of Courts Not Required.

The parties hereto agree that, to the greatest extent permitted by law, the
Indenture Trustee shall not be obliged or required to seek or obtain the
authority of, or any judgment or order of, the courts of any jurisdiction in
order to exercise any of its rights, powers and remedies under this Master
Indenture, and the parties hereby waive any such requirement to the greatest
extent permitted by law.

 

62



--------------------------------------------------------------------------------

Section 4.08 Rights of Noteholders to Receive Payment.

Notwithstanding any other provision of this Master Indenture, the right of any
Noteholder to receive payment of interest on, principal of, or premium, if any,
on its Equipment Note on or after the respective due dates therefor expressed in
such Equipment Note, or to bring suit for the enforcement of any such payment on
or after such respective dates, shall not be impaired or affected without the
consent of such Noteholder.

Section 4.09 Indenture Trustee May File Proofs of Claim.

The Indenture Trustee may file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee and of any Noteholder allowed in any judicial proceedings
relating to any obligor on the Equipment Notes, its creditors or its property.

Section 4.10 Undertaking for Costs.

All parties to this Master Indenture agree, and each Noteholder by its
acceptance thereof shall be deemed to have agreed, that in any suit for the
enforcement of any right or remedy under this Master Indenture or in any suit
against the Indenture Trustee for any action taken or omitted by it as Trustee,
a court in its discretion may require the filing by any party litigant in such
suit of an undertaking to pay the costs of such suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defense made by the party litigant. This
Section 4.10 does not apply to a suit instituted by the Indenture Trustee, a
suit instituted by any Noteholder for the enforcement of the payment of
interest, principal, or premium, if any, on his Equipment Note on or after the
respective due dates expressed in such Equipment Note, or a suit by a Noteholder
or Noteholders of more than 10% of the Outstanding Principal Balance of any
Series of the Equipment Notes.

Section 4.11 Control by Noteholders.

Subject to Sections 4.02 and 4.03 hereof and to the rights of the Control Party
and Requisite Majority hereunder, the Noteholders holding Equipment Notes of any
Series of not less than 25% of the Outstanding Principal Balance of Equipment
Notes of such Series shall have the right to direct the time, method and place
of conducting any proceeding for any remedy available to the Indenture Trustee,
or exercising any trust or power conferred on the Indenture Trustee under this
Master Indenture; provided that, for such Series:

(a) such direction shall not be in conflict with any rule of law or with this
Master Indenture and would not involve the Indenture Trustee in personal
liability or expense;

(b) the Indenture Trustee shall not determine that the action so directed would
be unjustly prejudicial to the Noteholders of such Series not taking part in
such direction, and

(c) the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee which is not inconsistent with such direction.

 

63



--------------------------------------------------------------------------------

Section 4.12 Purchase Rights of the Class B Noteholders.

Upon the occurrence of an Event of Default, whether or not the Requisite
Majority have delivered a Collateral Liquidation Notice, one or more of the
Holders of the Class B Notes (each, a “Class A Note Purchaser”) may elect to
purchase all, but not less than all, of the Class A Notes, for a purchase price
equal to the Outstanding Principal Balance of the Class A Notes and all accrued
and unpaid interest and premium thereon, if any, provided, that all amounts
owing to the Series Enhancers in respect of Class A Notes have been paid in
full. Such right shall be exercised by giving the Indenture Trustee written
notice of the intent to purchase the Class A Notes (a “Purchase Option Notice”)
and the date on which such purchase is to be consummated (the “Class A Note
Purchase Date”), which shall be not less than ten (10) Business Days nor more
than twenty (20) Business Days after the date of the Purchase Option Notice. If
there is more than one Class A Note Purchaser, the Class A Notes shall be
allocated between or among the Class A Note Purchasers in proportion to the
Outstanding Principal Balance of their Class B Notes or on such other basis as
such Holders of Class B Notes may agree, and the Class A Note Purchase Date
shall be the date specified in the related Purchase Option Notice delivered by
such Class A Note Purchasers. The Indenture Trustee shall promptly deliver a
copy of each Purchase Option Notice to the Holders of the Class A Notes, Issuer,
the Manager and the Administrator. On the date specified in the Purchase Option
Notice, the Series A Noteholders shall transfer the Class A Notes to the Class A
Note Purchasers upon the tender to them of the purchase price described in this
Section 4.12(a). If any Class A Note Purchaser fails to consummate the purchase
of the Class A Notes, such Holder shall be deemed to have irrevocably waived its
rights to purchase the Class A Notes, and, if there are multiple Class A Note
Purchasers, the remaining Class A Note Purchasers must tender the purchase price
allocable to the portion of the Class A Notes allocable to such defaulting
Class A Note Purchaser, in such manner as they shall agree, or all such Class A
Notes Purchasers shall be deemed to have cancelled the purchase of the Class A
Notes pursuant to such Purchase Option Notice. The non-defaulting Class A Note
Purchasers may elect to defer the Class A Note Purchase Date by not more than
three (3) Business Days for purposes of arranging such tender.

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 5.01 Representations and Warranties.

Issuer represents and warrants to the Indenture Trustee as of (x) the Initial
Closing Date, (y) each other Closing Date thereafter, and (z) other than with
respect to clauses (c), (d), (e), (m), (n) or (t) below, each Delivery Date, as
follows:

(a) Due Organization.

(i) Issuer is a is a limited partnership duly organized, validly existing, and
in good standing under the laws of the State of Texas, is duly licensed or
qualified and in good standing in each jurisdiction in which the failure to so
qualify would reasonably be expected to have a material adverse effect on its
ability to carry on its business as now

 

64



--------------------------------------------------------------------------------

conducted and as contemplated by the Operative Agreements to be conducted, is a
special purpose limited partnership organized to enter into the transactions
contemplated by this Master Indenture and the other Operative Agreements to
which it is a party, has the limited partnership power and authority to acquire
from TRLTII the Portfolio Railcars described on the applicable Delivery Schedule
and to acquire from TRLTII the Leases described on the applicable Delivery
Schedule, in each case as contemplated by this Master Indenture, and to carry on
its business as now conducted and as contemplated by the Operative Agreements to
be conducted and has the requisite limited partnership power and authority to
execute, deliver and perform its obligations under the Operative Agreements to
which Issuer is or will be a party.

(ii) The General Partner is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware and has
the power and authority to execute, deliver and perform its obligations under
the Partnership Agreement and each other organizational document of the
Partnership to which the General Partner is a party.

(iii) The Limited Partner is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware and has
the power and authority to execute, deliver and perform its obligations under
the Partnership Agreement and each other organizational document of the
Partnership to which the Limited Partner is a party.

(iv) The General Partner and the Limited Partner are the only partners of the
Partnership and TILC is the sole member of the General Partner and the Limited
Partner.

(v) The execution, delivery and performance by each of the General Partner and
the Limited Partner of the Partnership Agreement and each other organizational
document of the Partnership to which such partner is a party (A) have been duly
authorized by all requisite limited liability company or member action of such
partner and (B) did not and do not (x) violate (i) any provision of law,
statute, rule or regulation, or of the certificate of formation or limited
liability company agreement or other constitutive documents of such partner,
(ii) any order of any governmental authority or (iii) any provision of any
indenture, agreement or other instrument to which such partner is a party or by
which it or any of its property is or may be bound, (y) conflict with, result in
a breach of or constitute (alone or with notice, or lapse of time or both) a
default under any such indenture, agreement or other instrument or (z) result in
the creation or imposition of any Encumbrance upon any property or assets of
such partner.

(b) Special Purpose Status.

Issuer has not engaged in any activities since its organization (other than
those incidental to its organization and other appropriate limited partnership
steps and arrangements for the payment of fees to, and director’s and officer’s
insurance for, its partners, the execution of the Operative Agreements to which
it is a party and the activities referred to in or contemplated by such
agreements).

 

65



--------------------------------------------------------------------------------

(c) Non-Contravention.

Issuer’s acquisition of its Portfolio pursuant to the Asset Transfer Agreement,
the other transactions contemplated by the Asset Transfer Agreement, the
creation of the Initial Equipment Notes and the issuance, execution and delivery
of, and the compliance by Issuer with the terms of each of the Operative
Agreements and the Initial Equipment Notes:

(i) do not at any Closing Date conflict with, or result in a breach of any of
the terms or provisions of, or constitute a default under, the constitutional
documents of Issuer or with any existing law, rule or regulation applying to or
affecting Issuer or any judgment, order or decree of any government,
governmental body or court having jurisdiction over Issue;

(ii) do not at any Closing Date infringe the terms of, or constitute a default
under, any deed, indenture, agreement or other instrument or obligation to which
Issuer is a party or by it or its assets, property or revenues are bound; and

(iii) do not constitute a default by Issuer under, or result in the creation of
any Encumbrance (except for Permitted Encumbrances of the type described in
clause (i), (ii) or (v) of the definition thereof) upon the property of Issuer
under its organizational documents or any indenture, mortgage, contract or other
agreement or instrument to which Issuer is a party or by which Issuer or any of
its properties may be bound or affected.

(d) Due Authorization.

(i) Issuer’s acquisition of its Portfolio pursuant to the Asset Transfer
Agreement, the other transactions contemplated by the Asset Transfer Agreement,
the creation, execution and issuance of the Initial Equipment Notes, the
execution and issue or delivery by Issuer of the Operative Agreements and any
Additional Notes executed by it and the performance by it of its obligations to
be assumed hereunder and thereunder and the arrangements contemplated hereby and
thereby to be performed by it have been duly authorized by all necessary limited
partnership action of Issuer and, if required, limited liability company action
of each of the General Partner and the Limited Partner.

(ii) Each of the Partnership Agreement and each other organizational document of
the Partnership has been duly executed and delivered by each party thereto and
constitutes a legal, valid and binding obligation of each such party enforceable
against such party in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and by general principles of equity.

(iii) This Master Indenture has been duly executed and delivered (and in the
case of the other Operative Agreements, such other Operative Agreements will on
the applicable Closing Date have been duly executed and delivered) by the
General Partner in its capacity as the general partner of Issuer.

 

66



--------------------------------------------------------------------------------

(e) Validity and Enforceability.

This Master Indenture constitutes, and the Operative Agreements, when executed
and delivered and, in the case of the Initial Equipment Notes and any Additional
Notes, when issued and authenticated, will constitute valid, legally binding and
(subject to general equitable principles, insolvency, liquidation,
reorganization and other laws of general application relating to creditors’
rights or claims or to laws of prescription or the concepts of materiality,
reasonableness, good faith and fair dealing) enforceable obligations of Issuer.

(f) No Event of Default or Early Amortization Event.

No Event of Default or Early Amortization Event has occurred and is continuing
and no event has occurred that with the passage of time or notice or both would
become an Event of Default or Early Amortization Event.

(g) No Encumbrances.

Subject to the Security Interests created in favor of the Indenture Trustee and
except for Permitted Encumbrances, there exists no Encumbrance over the assets
or undertaking of Issuer that ranks prior to or pari passu with the obligation
to make payments on the Equipment Notes.

(h) No Consents.

No consent, approval or authorization of, or filing, registration or
qualification with, or the giving of notice to, any trustee or any holder of
indebtedness of Issuer or any governmental authority on the part of Issuer is
required in the United States, Canada or Mexico (subject to the proviso set
forth below) in connection with the execution and delivery by Issuer of the
Operative Agreements to which Issuer is a party or in order for Issuer to
perform its obligations thereunder in accordance with the terms thereof, other
than: (i) notices required to be filed with the STB and the Registrar General of
Canada, which notices shall have been filed on the applicable Closing Date,
(ii) as may be required under existing laws, ordinances, governmental rules and
regulations to be obtained, given, accomplished or renewed at any time after the
applicable Closing Date in connection with the operation and maintenance of the
Portfolio Railcars and in accordance with the Operative Agreements that are
routine in nature and are not normally applied for prior to the time they are
required, and which the Lessee has no reason to believe will not be timely
obtained, (iii) as may be required under the Operative Agreements in connection
with any issuance of an Additional Series, (iv) as may be required under the
Operative Agreements in consequence of any transfer of ownership of the
Portfolio Railcars and (v) filing and recording to perfect the Security
Interests under this Master Indenture as required hereunder; provided, that the
parties hereto agree that Issuer shall not be required to make any such filings
or recordings in Mexico.

(i) No Litigation.

There is no claim, action, suit, investigation or proceeding pending against, or
to the knowledge of Issuer, threatened against or affecting Issuer, the General
Partner or the Limited Partner before any court or arbitrator or any
governmental body, agency or official which in any manner challenges or seeks to
prevent, enjoin, alter or materially delay the transactions contemplated by this
Master Indenture (including the Exhibits and Schedules attached hereto) and/or
the Operative Agreements.

 

67



--------------------------------------------------------------------------------

(j) Employees, Subsidiaries.

Issuer has no employees. Issuer has no Subsidiaries.

(k) Ownership.

Issuer is the owner of the Collateral free from all Encumbrances and claims
whatsoever other than Permitted Encumbrances.

(l) No Filings.

Under the laws of Delaware, Texas and New York (and including U.S. federal law)
in force at the date hereof, it is not necessary or desirable that this Master
Indenture or any Operative Agreement to which Issuer is a party (other than
evidences of the Security Interests) be filed, recorded or enrolled with any
court or other authority in any such jurisdictions or that any stamp,
registration or similar tax be paid on or in relation to this Master Indenture
or any of the other Operative Agreements in all material respects (other than
filings of UCC financing statements and with the STB and in Canada in respect of
the Portfolio Railcars).

(m) Other Representations. The representations and warranties made by Issuer in
any of the other Operative Agreements are true and accurate as of the date made.

(n) Other Regulations. (i) Issuer is not a “public utility company” or a
“holding company,” or an “affiliate” or a “subsidiary company” of a “holding
company,” or an “affiliate” of such a “subsidiary company,” as such terms are
defined in the Public Utility Holding Company Act of 1935, as amended, and
(ii) none of Issuer, the General Partner nor the Limited Partner is an
“investment company,” or an “affiliated person” of, or a “promoter” or
“principal underwriter” for, an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended.

(o) Insurance. The Portfolio Railcars described on each Delivery Schedule
delivered from time to time under the Asset Transfer Agreement are, at the time
of the related Conveyance to Issuer, covered by the insurance required by
Section 5.03(g) hereof and any applicable Series Supplement, and all premiums
due prior to the applicable Delivery Date in respect of such insurance shall
have been paid in full and such insurance as of the applicable Delivery Date is
in full force and effect.

(p) No Event of Default or Total Loss. At the time of each Conveyance of
Portfolio Railcars under the Asset Transfer Agreement, including on the Initial
Closing Date, (i) no Event of Default or Manager Termination Event has occurred
and is continuing, (ii) to the knowledge of Issuer, no Total Loss or event that,
with the giving of notice, the passage of time or both, would constitute a Total
Loss with respect to the Portfolio Railcars so Conveyed, has occurred, and
(iii) to the knowledge of Issuer, no Railcar being Conveyed under the Asset
Transfer Agreement on such date has suffered damage or contamination which, in
Issuer’s reasonable judgment, makes repair uneconomic or renders such Railcar
unfit for commercial use.

 

68



--------------------------------------------------------------------------------

(q) Beneficial Title. On each Delivery Date upon which a Conveyance occurs under
the Asset Transfer Agreement, (i) the applicable Seller has, and shall pursuant
to related Bill of Sale, conveyed the Portfolio Railcars to the Partnership, all
legal and beneficial title to such Portfolio Railcars free and clear of all
Encumbrances (other than Permitted Encumbrances) and such Conveyance will not be
void or voidable under any applicable law and (ii) the applicable Seller has,
and the Assignment and Assumption to be delivered on the related Deliver Date
shall assign to Issuer, all legal and beneficial title to the related Leases,
free and clear of all Encumbrances (other than Permitted Encumbrances), and the
Assignment and Assumption will not be void or voidable under any applicable law.

(r) Nature of Business. Issuer, the General Partner and the Limited Partner are
not engaged in the business of extending credit for the purposes of purchasing
or carrying margin stock, and no proceeds of the Equipment Note as contemplated
by this Master Indenture and the other Operative Agreements will be used by
Issuer, the General Partner or the Limited Partner for a purpose which violates,
or would be inconsistent with, Section 7 of the Securities Exchange Act of 1934,
as amended, or Regulations T, U and X of the Federal Reserve System; terms for
which meanings are provided in Regulations T, U and X of the Federal Reserve
System or any regulations substituted therefor, as from time to time in effect,
are used in this Section 5.01(r) with such meanings.

(s) No Default under Organizational Documents. Issuer is not in violation of any
term of any of its organizational documents or in violation or breach of or in
default under any other agreement, contract or instrument to which it is a party
or by which it or any of its property may be bound.

(t) Issuer Compliance. Issuer is in compliance in all material respects with all
laws, ordinances, governmental rules, regulations, orders, judgments, decrees,
determinations and awards to which it is subject and Issuer has obtained all
required licenses, permits, franchises and other governmental authorizations
material to the conduct of its business.

(u) Railcar Compliance; Autoracks. Each Railcar Conveyed on a Delivery Date,
taken as a whole, and each major component thereof complies in all material
respects with all applicable laws and regulations, all requirements of the
manufacturer for maintaining in full force and effect any applicable warranties
and the requirements, if any, of any applicable insurance policies, conforms
with the specifications for such Railcar contained in the related Appraisal (to
the extent a copy of such Appraisal or a relevant excerpt therefrom has been
delivered to Issuer) and is substantially complete such that it is ready and
available to operate in commercial service and otherwise perform the function
for which it was designed; and the railcar identification marks shown on the
related Bill of Sale are the marks then used on the Portfolio Railcars set forth
on such Bill of Sale. Each Portfolio Railcar that is an autorack qualifies for
the national Reload Pool.

(v) Taxes. On each Delivery Date upon which a Conveyance occurs under the Asset
Transfer Agreement, all sales, use or transfer taxes, if any, due and payable
upon the purchase of the Portfolio Railcars by Issuer from the applicable Seller
will have been paid or such transactions will then be exempt from any such
taxes, and Issuer will cause any required forms or reports in connection with
such taxes to be filed in accordance with applicable laws and regulations.

 

 

69



--------------------------------------------------------------------------------

(w) Lease Terms. Each Railcar Conveyed on the relevant Delivery Date is subject
to a Permitted Lease, which Lease (together with the other Leases that are or
have been the subject of such Conveyances) contains rental and other terms which
are no different, taken as a whole, from those for similar railcars in the TILC
Fleet.

(x) Eligibility. Each Railcar described on its relevant Delivery Schedule
constitutes an Eligible Railcar as of the date of its Conveyance to Issuer.

(y) Assignment of Leases. (i) each Lease conveyed on the relevant Delivery Date
is freely assignable from the applicable Seller to Issuer and from Issuer to any
other Person (including, without limitation, any transferee in connection with
the Indenture Trustee’s exercise of rights or remedies under this Master
Indenture) or, if any such Lease is not freely assignable, then consents to such
assignments that are satisfactory to each Series Enhancer have been obtained
prior to the relevant Delivery Date, (ii) no assignment described in this
Section 5.01(y) is void or voidable or will result in a claim for damages or
reduction in rental or other payments, in each case pursuant to the terms and
conditions of any such Lease and (iii) no consent, approval or filing is
required under such Lease in connection with the execution and delivery of the
Operative Agreements.

(z) Purchase Options. With respect to any Portfolio Railcars that are subject to
a purchase option granted to the Lessee under the relevant Lease, (i) such
purchase option is exercisable by the applicable Lessee for a purchase price not
less than (at the time of such purchase) the greater of (1) an appraiser’s
estimate at Lease inception of fair market value at the time of potential
exercise under the option provision, and (2) 105% of the product of the
Allocated Principal and the Adjusted Value of the Railcars subject to such
purchase option and (ii) the sum of (x) the aggregate Adjusted Values of all
Portfolio Railcars subject to such Lease and all Portfolio Railcars subject to
any other Lease containing a purchase option and (y) the aggregate sum of the
Adjusted Values of all Portfolio Railcars that Issuer has sold pursuant to
Permitted Discretionary Sales or Purchase Option Dispositions, does not exceed
35% of the highest aggregate Adjusted Value of all Portfolio Railcars held by
Issuer at any particular time up to the date this representation is made or
deemed made. Any such purchase option complying with each of the foregoing
limitations described in clauses (i) and (ii) above is referred to herein and in
the other Operative Agreements as a “Permitted Purchase Option.”

(aa) No Other Financing of Lease; Permitted Lease. After giving effect to the
transfers contemplated under the Operative Agreements, (i) the Leases being
Conveyed to Issuer on any applicable Delivery Date (as evidenced by the riders
or schedules with respect thereto) are not subject to and do not cover railcars
financed in, any financing or securitization transaction other than the
transactions contemplated by the Operative Agreements and (ii) such Leases
conform to the definition of Permitted Lease.

(bb) Concentration Limits. After giving effect to Issuer’s acquisition of
Railcars in connection with issuing a Series on the Initial Closing Date or any
subsequent Closing Date, the Portfolio complies with all Concentration Limits.

 

70



--------------------------------------------------------------------------------

Section 5.02 General Covenants.

Issuer covenants with the Indenture Trustee as follows:

(a) No Release of Obligations.

Issuer will not take any action which would amend, terminate (other than any
termination in connection with the replacement of such agreement on terms
substantially no less favorable to Issuer than the agreement being terminated)
or discharge or prejudice the validity or effectiveness of this Master Indenture
(other than as permitted herein) or any other Operative Agreement or permit any
party to any such document to be released from such obligations, except that; in
each case, as permitted or contemplated by the terms of such documents, and
provided that, in any case, (i) Issuer will not take any action which would
result in any amendment or modification to any conflicts standard or duty of
care in such agreements and (ii) there must be at all times an Administrator and
a Manager with respect to all Portfolio Railcars.

(b) Encumbrances.

Issuer will not create, incur, assume or suffer to exist any Encumbrance other
than: (i) any Permitted Encumbrance, and (ii) any other Encumbrance the validity
or applicability of which is being contested in good faith in appropriate
proceedings by any Issuer Group Member (and the proceedings related to such
Encumbrance or the continued existence of such Encumbrance does not give rise to
any reasonable likelihood of the sale, forfeiture or loss of the asset affected
by such Encumbrance) and for which Issuer maintains adequate cash reserves to
pay such Encumbrance.

(c) Indebtedness.

Issuer will not incur, create, issue, assume, guarantee or otherwise become
liable for or with respect to, or become responsible for the payment of,
contingently or otherwise, whether present or future, Indebtedness, other than
Indebtedness in respect of any Series of Equipment Notes issued in accordance
with the terms of this Master Indenture.

(d) Restricted Payments.

Issuer will not (i) declare or pay any dividend or make any distribution on its
Stock; provided that, so long as no Event of Default shall have occurred and be
continuing and to the extent there are available funds therefor in the
Collections Account on the applicable Payment Date, Issuer may make payments on
its limited partnership interests to the extent of the aggregate amount of
distributions made to Issuer pursuant to the Flow of Funds or under any
Series Supplement relating to a Series of Equipment Notes; (ii) purchase,
redeem, retire or otherwise acquire for value any Beneficial Interest in Issuer
held by or on behalf of Persons other than any Permitted Holder; (iii) make any
interest, principal or premium, if any, payment on the Equipment Notes or make
any voluntary or optional repurchase, defeasance or other acquisition or
retirement for value of Indebtedness of Issuer other than in accordance with the
Equipment Notes and this Master Indenture or the Operative Agreements; provided
that Issuer may repurchase, defease or otherwise acquire or retire any of the
Equipment Notes from a source other than from Collections (other than that
portion of Collections that would otherwise be

 

71



--------------------------------------------------------------------------------

distributable to Issuer in accordance with the Flow of Funds) so long as any
Additional Series of Equipment Notes of Issuer issued in connection with such
transactions have been issued in accordance with the terms of this Master
Indenture; or (iv) make any investments, other than Permitted Investments and
investments permitted under Section 5.02(f) hereof.

The term “investment” for purposes of the above restriction shall mean any loan
or advance to a Person, any purchase or other acquisition of any Stock or
Indebtedness of such Person, any capital contribution to such Person or any
other investment in such Person.

(e) Limitation on Dividends and Other Payments.

Issuer will not create or otherwise suffer to exist any consensual limitation or
restriction of any kind on the ability of Issuer to declare or pay dividends or
make any other distributions permitted by Applicable Law, other than pursuant to
the Operative Agreements.

(f) Business Activities.

Issuer will not engage in any business or activity other than:

(i) purchasing or otherwise acquiring (subject to the limitations on
acquisitions of Portfolio Railcars described below), owning, holding,
converting, maintaining, modifying, managing, operating, leasing, re-leasing and
(subject to the limitations on sales of Portfolio Railcars described below)
selling or otherwise disposing of its Portfolio Railcars and entering into all
contracts and engaging in all related activities incidental thereto, including
from time to time accepting, exchanging, holding promissory notes, contingent
payment obligations or equity interests of Lessees or their Affiliates issued in
connection with the bankruptcy, reorganization or other similar process, or in
settlement of delinquent obligations or obligations anticipated to be delinquent
of such Lessees or their respective Affiliates in the ordinary course of
business (an “Allowed Restructuring”);

(ii) [Reserved];

(iii) financing or refinancing the business activities described in clause
(i) of this Section 5.02(f) through the offer, sale and issuance of one or more
Series of Equipment Notes (subject to the limitations of this Master Indenture),
upon such terms and conditions as Issuer sees fit, for cash or in payment or in
partial payment for any property purchased or otherwise acquired;

(iv) engaging in currency and interest rate exchange transactions for the
purposes of avoiding, reducing, minimizing, hedging against or otherwise
managing the risk of any loss, cost, expense or liability arising, or which may
arise, directly or indirectly, from any change or changes in any interest rate
or currency exchange rate or in the price or value of the property or assets of
Issuer , upon such terms and conditions as Issuer sees fit and within limits and
with provisos specified in this Master Indenture, including but not limited to
dealings, whether involving purchases, sales or otherwise, in foreign currency,
spot and forward interest rate exchange contracts, forward interest rate
agreements, caps, floors and collars, futures, options, swaps and any other
currency, interest rate and other similar hedging arrangements and such other
instruments as are similar to, or derivatives of, any of the foregoing, but in
any event not for speculative purposes;

 

72



--------------------------------------------------------------------------------

(v) purchasing, acquiring, surrendering and assigning policies of insurance and
assurances with any insurance company or companies which Issuer determines to be
necessary or appropriate to comply with this Master Indenture and to pay the
premiums thereon; and

(vi) taking any action that is incidental to, or necessary to effect, any of the
actions or activities set forth above.

(g) Limitation on Consolidation, Merger and Transfer of Assets.

Issuer will not consolidate with, merge with or into, or sell, convey, transfer,
lease or otherwise dispose of its property and assets (as an entirety or
substantially an entirety in one transaction or in a series of related
transactions) to, any other Person, or permit any other Person to merge with or
into Issuer (any such consolidation, merge sale or disposition, a “Merger
Transaction”), unless:

(i) the resulting entity is a special purpose entity, the charter of which is
substantially similar to the Partrnership Agreement, and, after such Merger
Transaction, payments from such resulting entity to the Noteholders do not give
rise to any withholding tax payments less favorable to the Noteholders than the
amount of any withholding tax payments which would have been required had such
Merger Transaction not occurred and such entity is not subject to taxation as a
corporation or an association or a publicly traded partnership taxable as a
corporation;

(ii) (A) such Merger Transaction has been unanimously approved by the board of
managers of each of the General Partner and Limited Partner, and (B) the
surviving successor or transferee entity shall expressly assume all of the
obligations of Issuer under this Master Indenture, the Equipment Notes and each
other Operative Agreement to which Issuer is then a party (with, in the case of
a transfer only, Issuer thereupon being released);

(iii) both before, and immediately after giving effect to such Merger
Transaction, no Event of Default or Early Amortization Event shall have occurred
and be continuing;

(iv) each of (A) a Rating Agency Confirmation and (B) the Consent of the
Requisite Majority has been obtained with respect to such Merger Transaction;
and

(v) for U.S. Federal income tax purposes, such Merger Transaction does not
result in the recognition of gain or loss by any Noteholder; and

(vi) Issuer delivers to the Indenture Trustee an Officer’s Certificate and an
Opinion of Counsel, in each case stating that such Merger Transaction complies
with the above criteria and, if applicable, Section 5.03(a) hereof and that all
conditions precedent provided for herein relating to such transaction have been
complied with;

 

73



--------------------------------------------------------------------------------

(h) Limitation on Transactions with Affiliates.

Issuer will not directly or indirectly, enter into, renew or extend any
transaction (including, without limitation, the purchase, sale, lease or
exchange of property or assets, or the rendering of any service) with any
Affiliate of Issuer , except upon fair and reasonable terms no less favorable to
Issuer than could be obtained, at the time of such transaction or at the time of
the execution of the agreement providing therefor, in a comparable arm’s-length
transaction with a Person that is not such an Affiliate, provided, that the
foregoing restriction does not limit or apply to the following:

(i) any transaction in connection with the establishment of Issuer, its initial
capitalization and the acquisition of its initial Portfolio Railcars or pursuant
to the terms of the Operative Agreements;

(ii) the payment of reasonable and customary regular fees to, and the provision
of reasonable and customary liability insurance in respect of, the
directors/members of Issuer’s General Partner and Limited Partner;

(iii) any payments on or with respect to the Equipment Notes or otherwise in
accordance with the Flow of Funds;

(iv) any acquisition of Additional Railcars or any Permitted Railcar Acquisition
complying with Section 5.03(b) hereof;

(v) any payments of the types referred to in clause (i) or (ii) of
Section 5.02(d) hereof and not prohibited thereunder; or

(vi) the sale of Portfolio Railcars as part of a single transaction providing
for the redemption or defeasance of the Equipment Notes in accordance with the
terms of this Master Indenture.

(i) Limitation on the Issuance, Delivery and Sale of Equity Interests.

Except as expressly permitted by its Issuer Agreement, Issuer will not
(i) issue, deliver or sell any Stock or (ii) sell, directly or indirectly, or
issue, deliver or sell, any Stock (in each case, however designated, whether
voting or non-voting, other than the Beneficial Interests in Issuer existing on
the Initial Closing Date), except for the following:

(i) issuances or sales of any additional limited partnership interests to the
General Partner and Limited Partner (any such holder, a “Permitted Holder”);

(ii) contributions by a Permitted Holder of funds to Issuer with which to effect
a redemption or discharge of the Equipment Notes upon any acceleration of the
Equipment Notes.

 

74



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing, no issuance, delivery, sale, transfer or
other disposition of any equity interest in Issuer will be effective, and any
such issuance, delivery, sale transfer or other disposition will be void ab
initio , if it would result in Issuer being classified as an association (or a
publicly traded partnership) taxable as a corporation for U.S. federal income
tax purposes.

(j) Bankruptcy and Insolvency.

Issuer will promptly provide the Indenture Trustee and the Rating Agencies with
written notice of the institution of any proceeding by or against Issuer seeking
to adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for either or for
any substantial part of its property. Issuer will not take any action to waive,
repeal, amend, vary, supplement or otherwise modify its charter documents or any
provision of Issuer Agreement. Issuer will not, without a Rating Agency
Confirmation, take any action to waive, repeal, amend, vary, supplement or
otherwise modify the provision of its Issuer Agreement which requires a
unanimous resolution of the board of managers of its General Partner, or limits
the actions of the General Partner with respect to voluntary insolvency
proceedings or consents to involuntary insolvency proceedings of Issuer.

(k) Payment of Principal, Premium, if any, and Interest.

Issuer will duly and punctually pay the principal, premium, if any, and interest
on the Equipment Notes in accordance with the terms of this Master Indenture and
the applicable Series Supplement and Equipment Notes.

(l) Limitation on Employees.

Issuer will not employ or maintain any employees other than as required by any
provisions of local law. Partners, officers and directors shall not be deemed to
be employees for purposes of this Section 5.02(l).

(m) Delivery of Rule 144A Information. To permit compliance with Rule 144A in
connection with offers and sales of Equipment Notes, Issuer will promptly
furnish upon request of a holder of an Equipment Note to such holder and a
prospective purchaser designated by such holder, the information required to be
delivered under Rule 144A(d)(4) if at the time of such request Issuer is not a
reporting company under Section 13 or Section 15(d) of the Exchange Act.

(n) Administrator. If at any time, there is not a Person acting as
Administrator, Issuer shall promptly appoint a qualified Person to perform any
duties under this Master Indenture that the Administrator is obligated to
perform until a replacement Administrator assumes the duties of the
Administrator.

(o) Ratings of Equipment Notes. For so long as any Class A Notes are
Outstanding, Issuer shall pay all fees of S&P, Moody’s and any other Rating
Agency that has issued a rating with respect to any Series of Equipment Notes or
Class thereof and take all such

 

75



--------------------------------------------------------------------------------

other actions as may be necessary from time to time in order to cause S&P,
Moody’s and each other such Rating Agency to maintain (x) a rating with respect
to each Series of Equipment Notes or Class thereof and (y) in the case of a
Series or Class benefiting from any Series Enhancement consisting of a Policy,
an underlying rating issued to the applicable Series Enhancer with respect to
such Series or Class with respect to the risk secured by such
Series Enhancement.

(p) Separate Entity Characteristics. Issuer shall at all times:

(i) not commingle its assets with those of any Person, including any Affiliate,
except with respect to the Customer Payments Account and as may occur from time
to time due to misdirected payment;

(ii) conduct its business separate from any direct or ultimate parent of Issuer;

(iii) maintain financial statements susceptible to audit, separate from those of
any other Person showing its assets and liabilities separate and apart from
those of any other Person;

(iv) pay its own expenses and liabilities and pay the salaries of its own
employees, if any, only from its own funds;

(v) maintain an “arm’s-length relationship” with its Affiliates;

(vi) not guarantee or become obligated for the debts of any other Person and not
hold out its credit as being available to satisfy the debts or any other
obligations of any other Person;

(vii) use separate stationery, invoices and checks and hold itself out as a
separate and distinct entity from any other Person;

(viii) observe all limited partnership and other organizational formalities
required by the law of its jurisdiction of formation;

(ix) not acquire obligations or securities of any Person, except Permitted
Investments and as otherwise contemplated in the Operative Agreements;

(x) allocate fairly and reasonably any overhead expenses shared with any other
Person, if any;

(xi) except for the Security Interests and Permitted Encumbrances, not pledge
its assets for the benefit of any other Person or make any loans or advances to
any Person (but Issuer may extend or forbear obligations of any Lessees under
the Leases in the ordinary course of business and in accordance with the
provisions of the Management Agreement);

 

76



--------------------------------------------------------------------------------

(xii) correct any known misunderstanding regarding its separate identity from
other Persons;

(xiii) maintain adequate capital in light of its contemplated business
operations;

(xiv) maintain books and records (in accordance with generally accepted
accounting principles in the United States) separate from any other Person at
its principal office which show a true and accurate record in United States
dollars of all business transactions arising out of and in connection with the
conduct of Issuer and the operation of its business in sufficient detail to
allow preparation of tax returns required to be prepared and the maintenance of
the Indenture Accounts;

(xv) maintain at least one bank account separate from any other Person or entity
(in addition to the Indenture Accounts);

(xvi) conduct its business in its own name; and

(xvii) not take any actions that would be inconsistent with maintaining the
separate legal identity of Issuer.

Section 5.03 Portfolio Covenants.

Issuer covenants with the Indenture Trustee as follows:

(a) Railcar Dispositions. Issuer will not sell, transfer or otherwise dispose of
any Railcar or any interest therein, except that Issuer may sell, transfer or
otherwise dispose of or part with possession of (i) any Parts, or (ii) one or
more Portfolio Railcars, as follows (any such sale, transfer or disposition
described in clause (i), (ii) or (iii) of this Section 5.03(a), a “ Permitted
Railcar Disposition “):

(i) A Railcar Disposition pursuant to a Permitted Purchase Option (a “Purchase
Option Disposition”);

(ii) A Railcar Disposition pursuant to receipt of insurance or other third party
proceeds in connection with the Total Loss of a Railcar (and any consequent
later sale of such affected Railcar for scrap or salvage value) (an “Involuntary
Railcar Disposition” ); or

(iii) A Railcar Disposition in the ordinary course of business (other than a
Railcar Disposition as a result of a Total Loss or a Purchase Option
Disposition) so long as the following conditions are complied with (a “Permitted
Discretionary Sale” ):

(A) At the time of such Railcar Disposition, no Event of Default or Early
Amortization Event shall have occurred and then be continuing, nor shall any
unpaid amount then be owing by Issuer to any Series Enhancer in respect of a
Series Enhancement (unless in any such case a Requisite Majority consents
otherwise).

 

77



--------------------------------------------------------------------------------

(B) Issuer (or the Manager on its behalf) prior to such Railcar Disposition, as
evidenced by an Officer’s Certificate to be delivered to the Indenture Trustee,
shall have identified replacement Railcars for Issuer to purchase meeting the
criteria set forth in clauses “1” through “4” of clause (C) below (Railcars
meeting such criteria, “Qualifying Replacement Railcars” ), with such purchase
expected to be made within 30 days of the date of the discretionary sale.

(C) Such Railcars

 

  (1) must be of comparable utility and remaining economic useful life to the
Portfolio Railcars being sold,

 

  (2) must have an Appraisal showing an Initial Appraised Value,

 

  (3) must be under Lease to the same extent as the Portfolio Railcars being
sold, and

 

  (4) must have been manufactured by Trinity or an Affiliate thereof, and must
be purchased pursuant to the Asset Transfer Agreement.

(D) For so long as the Series 2006-1A Notes are outstanding and a related Policy
Provider Default is not in effect, with respect to the Portfolio Railcars to be
sold pursuant to a Permitted Discretionary Sale (such Portfolio Railcars being
referred to below as the “Sold Railcars ”), each of the following conditions
shall have been satisfied and the Indenture Trustee and the Series Enhancer for
the Series 2006-1A Notes shall have received an Officer’s Certificate of Issuer
(or the Manager on its behalf) certifying as to the satisfaction of such
conditions:

 

  (1) The Sold Railcars must be purchased from Issuer by a third party that is
not an Issuer Group Member.

 

  (2) The Net Disposition Proceeds realized in such sale must be at least 105%
of the product of the Allocated Principal and the Adjusted Value of such Sold
Railcars.

 

  (3) Sold Railcars that were under Lease at the time of sale, if being
replaced, must be replaced by Qualifying Replacement Railcars under Lease that
generate at least the same amount of current monthly lease revenue and have a
remaining Lease term at least equal to two-thirds of the Lease term of such Sold
Railcars.

 

78



--------------------------------------------------------------------------------

  (4) Sold Railcars that were not under Lease at the time of sale, if being
replaced, must be replaced by Qualifying Replacement Railcars as to which, if
not then under Lease, the Manager has a reasonable, good faith expectation that
such Qualifying Replacement Railcars will generate at least the same amount of
monthly lease revenue (once placed under Lease) as the Manager would have
expected for the Sold Railcars.

(E) The Net Disposition Proceeds must be deposited into the Mandatory
Replacement Account.

(F) Such Railcar Disposition, after giving effect to the expected reinvestment,
will not directly cause noncompliance with any Concentration Limit.

(G) The current appraised value of the reinvestment Railcars acquired in
connection with a Permitted Discretionary Sale must at least equal the Adjusted
Value of the Sold Railcars at their time of sale (except to a de minimus
extent).

(H) The sum of (x) the Adjusted Value of the Railcars to be sold in such Railcar
Disposition, (y) the aggregate sum of the Adjusted Values of all Portfolio
Railcars that Issuer has sold in all Permitted Discretionary Sales and Purchase
Option Dispositions and (z) the aggregate Adjusted Value of all Portfolio
Railcars then subject to a Lease containing a purchase option, does not exceed
35% of the highest aggregate Adjusted Value of all Portfolio Railcars held by
Issuer at any particular time up to the related date of sale.

(I) The Adjusted Value of the Railcars to be sold in such Railcar Disposition,
in the aggregate with the aggregate sum of the Adjusted Values of all Portfolio
Railcars that Issuer has sold in any Permitted Discretionary Sales or Purchase
Option Dispositions, does not exceed 15% of the average, for each of the
previous 12 Payment Dates, of the aggregate sum of the Adjusted Values of all
Portfolio Railcars for such Payment Dates.

(iv) With respect to a Permitted Railcar Disposition constituting a Purchase
Option Disposition, Issuer will, if not electing to deposit such proceeds
directly into the Collections Account, deposit the related Net Disposition
Proceeds into the Mandatory Replacement Account for application, within the
Replacement Period, to a purchase of Qualifying Replacement Railcars in a
Replacement Exchange.

(b) Railcar Acquisitions. Issuer will not purchase or otherwise acquire a
Railcar (or an interest therein) other than the Initial Railcars or any interest
therein, except that, Issuer will be permitted to: (i) purchase or otherwise
acquire, directly or indirectly, Railcars constituting Qualifying Replacement
Railcars in connection with any Replacement Exchange, (ii) acquire one or more
additional Railcars pursuant to a capital contribution, (iii) purchase or

 

79



--------------------------------------------------------------------------------

otherwise acquire, directly or indirectly, Additional Railcars with the proceeds
of the issuance of Additional Notes, or (iv) any combination of the transactions
described in clauses (ii) and (iii), so long as, in each case of clause (i),
(ii), (iii) or (iv) above, each of the following requirements are satisfied on
or prior to such purchase or other acquisition:

(i) no Event of Default or Early Amortization Event shall have occurred and be
continuing or would directly result therefrom;

(ii) after giving effect to the acquisition, the Portfolio will comply with the
Concentration Limits;

(iii) the Railcars being acquired have an Appraisal showing an Initial Appraised
Value;

(iv) the Purchase Price for each such Railcar does not exceed its Initial
Appraised Value;

(v) the Railcars being acquired were manufactured by Trinity or an Affiliate,
and are acquired pursuant to the Asset Transfer Agreement;

(vi) except in connection with Railcars being acquired in a Replacement Exchange
for Railcars that were not subject to a Lease at the time of the disposition
thereof by Issuer, the Railcars being acquired are each subject to a Permitted
Lease; that all actions (including the applicable UCC, STB or Registrar General
of Canada filings) shall have been taken to cause the Railcars being assigned to
be subject to a first priority security interest in favor of the Indenture
Trustee for the benefit of the Secured Parties; and

(vii) that the Railcars will be free and clear of Encumbrances other than
Permitted Encumbrances.

(c) Permitted Railcar Acquisition. A Railcar acquisition by Issuer complying
with the provisions in subsection (b) immediately above constitutes a “Permitted
Railcar Acquisition” .

(d) Modification Payments and Capital Expenditures. Issuer will not make any
capital expenditures for the purpose of effecting any optional improvement or
modification of any Railcar, except that Issuer may make Optional Modifications
and Required Modifications in its discretion and subject to the following
limitations on the manner in which such Required Modifications and Optional
Modifications may be funded:

(i) Required Modifications may be funded out of the Expense Account in
accordance with Section 3.08; and

(ii) Optional Modifications may be funded from distributions to Issuer pursuant
to the Flow of Funds, or from capital contributions to Issuer.

 

80



--------------------------------------------------------------------------------

In the case of any Optional Modification, Issuer prior to undertaking such
Optional Modification shall have determined, based upon consultation with the
Manager, that the optional modification is not expected to decrease the value or
marketability of the Railcar as a result of the expenditure on such Optional
Modification.

(e) Leases.

(i) Issuer will not surrender possession of any Railcar to any Person other than
for purposes of maintenance or overhaul or pursuant to a Permitted Lease.

(ii) Issuer will, and will cause the Manager in general to use its pro forma
lease agreement or agreements, as such pro forma lease agreement or agreements
may be revised for purposes of Issuer specifically or generally from time to
time by the Manager (collectively, the “Pro Forma Lease”), for use by the
Manager on behalf of Issuer as a starting point in the negotiation of Future
Leases. However, with respect to any Future Lease entered into in connection
with (x) the renewal or extension of a Lease, (y) the leasing of a Railcar to a
Person that is or was a Lessee under a pre-existing Lease, or (z) the leasing of
a Railcar to a Person that is or was a Lessee under an operating lease of a
Railcar that is being managed or serviced by the Manager (such Future Lease, a
“Renewal Lease”), a form of lease substantially similar to such pre-existing
Lease or operating lease (a “Precedent Lease”), as the case may be, may be used
by the Manager, in lieu of the Pro Forma Lease on behalf of Issuer as a starting
point in the negotiation of such Future Lease. The terms of the Pro Forma Lease
may be revised from time to time by the Manager, provided that any such
revisions shall be consistent with a Lease originated thereunder being a
Permitted Lease.

(f) Concentration Limits. Issuer will not sell, purchase, lease or otherwise
take any action with respect to any Railcar if entering into such proposed sale,
purchase, lease or other action would cause the Portfolio to no longer comply
with the Concentration Limits. Also, Issuer will not effect a Permitted
Discretionary Sale if the effect of such action is or would be to cause
noncompliance with any Concentration Limit.

 

81



--------------------------------------------------------------------------------

Section 5.04 Operating Covenants.

Issuer covenants with the Indenture Trustee as follows, provided that any of the
following covenants with respect to the Portfolio Railcars shall not be deemed
to have been breached by virtue of any act or omission of a Lessee or
sub-lessee, or of any Person which has possession of a Railcar for the purpose
of repairs, maintenance, modification or storage, or by virtue of any
requisition, seizure, or confiscation of a Railcar (other than seizure or
confiscation arising from a breach by Issuer of such covenant) (each, a “Third
Party Event” ), so long as (i) neither Issuer nor the Manager has consented to
such Third Party Event; and (ii) Issuer (or the Manager on its behalf) as the
Lessor of such Railcar promptly and diligently takes such commercially
reasonable actions as a leading railcar operating lessor would reasonably take
in respect of such Third Party Event, including, as deemed appropriate (taking
into account, among other things, the laws of the jurisdiction in which such
Railcar is located), seeking to compel such Lessee or other relevant Person to
remedy such Third Party Event or seeking to repossess the relevant Railcar:

(a) Ownership. Issuer will (i) on all occasions on which the ownership of each
Railcar is relevant, make it clear to third parties that title to the same is
held by Issuer, and (ii) not do, or knowingly permit to be done, or omit, or
knowingly permit to be omitted, any act or thing which might reasonably be
expected to jeopardize the rights of Issuer as owner of each Railcar, except as
contemplated by the Operative Agreements.

(b) Compliance with Law; Maintenance of Permits. Issuer will (i) comply in all
material respects with all Applicable Laws, (ii) obtain all material
governmental (including regulatory) registrations, certificates, licenses,
permits and authorizations required for the use and operation of the Portfolio
Railcars owned by it, (iii) not cause or knowingly permit, directly or
indirectly, any Lessee to operate any Railcar under any Lease in any material
respect contrary to any Applicable Law, and (iv) not knowingly permit, directly
or indirectly, any Lessee not to obtain all material governmental (including
regulatory) registrations, certificates, licenses, permits and authorizations
required for such Lessee’s use and operation of any Railcar under any operating
Lease.

(c) Forfeiture. Issuer will not do anything, and will not knowingly permit,
directly or indirectly, any Lessee to do anything, which may reasonably be
expected to expose any Railcar to forfeiture, impoundment, detention,
appropriation, damage or destruction (other than any forfeiture, impoundment,
detention or appropriation which is being contested in good faith by appropriate
proceedings if (i) adequate resources have been made available by Issuer or the
applicable Lessee for any payment which may arise or be required in connection
with such forfeiture, impounding, detention or appropriation or proceedings
taken in respect thereof, and (ii) such forfeiture, impounding, detention or
appropriation or the continued existence thereof does not give rise to any
material likelihood of the assets to which such forfeiture, impounding,
detention or appropriation relates or any interest in such assets being sold,
permanently forfeited or otherwise lost). In the event of a forfeiture,
impoundment, detention or appropriation of such Railcar not constituting a Total
Loss, Issuer will use all commercially reasonable efforts to obtain the prompt
release of such Railcar.

(d) [Reserved].

 

82



--------------------------------------------------------------------------------

(e) Maintenance of Assets. Issuer will, with respect to each Railcar under
Lease, cause, directly or indirectly, such Railcar to be maintained in a state
of repair and condition consistent with the reasonable commercial practice of
leading railcar operating lessors with respect to similar railcars under lease,
taking into consideration, among other things, the identity of the relevant
Lessee (including the credit standing and operating experience thereof), the age
and condition of the Railcar and the jurisdiction in which the Railcar is or
will be operated or in which the Lessee is based. In addition, Issuer will, with
respect to each Railcar that is not subject to a Lease, maintain such Railcar in
a state of repair and condition consistent with the reasonable commercial
practice of leading railcar operating lessors with respect to railcars not under
lease.

(f) Notification of Loss, Theft, Damage or Destruction. Issuer will notify the
Indenture Trustee, the Administrator, the Manager and each Series Enhancer, in
writing, as soon as Issuer becomes aware of any loss, theft, damage or
destruction to any Railcar if the potential cost of repair or replacement of
such asset (without regard to any insurance claim related thereto) may exceed
$1,000,000.

(g) Insurance. Issuer covenants with the Indenture Trustee as follows:

(i) Insurance. Issuer will at all times after the Initial Closing Date, at its
own expense, keep or cause the Insurance Manager under the Insurance Agreement
to keep each Portfolio Railcar insured with insurers of recognized
responsibility with a rating of at least A-/7 by A.M. Best Company (or a
comparable rating by a nationally or internationally recognized rating group of
comparable stature) or by other insurers approved in writing by the Requisite
Majority, which approval shall not be unreasonably withheld, in amounts and
against risks and with deductibles and terms and conditions not less beneficial
to the insured thereunder than the insurance, if any, maintained by the Manager
with respect to similar equipment which it owns or leases, but in no event shall
such coverage be for amounts or against risks less than the Prudent Industry
Practice. In addition, Issuer shall cause the Insurance Manager to maintain
insurance at levels and amounts as set forth in any Series Supplement.

(ii) Additional Insurance. In the event that Issuer shall fail to maintain
insurance as herein provided or provided in any Series Supplement, the Indenture
Trustee may at its option, upon prior written notice to Issuer, provide such
insurance and, in such event, Issuer shall, upon demand from time to time
reimburse the Indenture Trustee for the cost thereof together with interest from
the date of payment thereof at the Stated Rate on the most recently issued
Class A Notes, on the amount of the cost to the Indenture Trustee of such
insurance which Issuer shall have failed to maintain. If after the Indenture
Trustee has provided such insurance, Issuer then obtains the coverage provided
for in Section 5.04(g) which was replaced by the insurance provided by the
Indenture Trustee, and Issuer provides the Indenture Trustee with evidence of
such coverage reasonably satisfactory to the Indenture Trustee. The Indenture
Trustee shall cancel the insurance it has provided pursuant to the first
sentence of this Section 5.04(g)(ii). In such event, Issuer shall reimburse the
Indenture Trustee for all costs to the Indenture Trustee of cancellation,
including without limitation any short rate penalty, together with interest from
the date of the Indenture Trustee’s payment thereof at the Stated Rate on the
most recently issued Class A Notes. In addition, at any time the Indenture
Trustee may at its

 

83



--------------------------------------------------------------------------------

own expense carry insurance with respect to its interest in the Portfolio
Railcars, provided that such insurance does not interfere with Issuer’s ability
to insure the Portfolio Railcars as required by this Section 5.04(g) or
adversely affect Issuer’s insurance or the cost thereof, it being understood
that all salvage rights to each Portfolio Railcar shall remain with Issuer’s
insurers at all times. Any insurance payments received from policies maintained
by the Indenture Trustee pursuant to the previous sentence shall be retained by
the applicable Person obtaining such insurance without reducing or otherwise
affecting Issuer’s obligations hereunder, other than with respect to Portfolio
Railcars) with respect to which such payments have been made.

(h) No Accounts. Except as contemplated herein, Issuer will not have an interest
in any deposit account or securities account (other than the Indenture Accounts,
any bank account contemplated in Section 5.02(o) , and other than any account
which may be required to be established as a necessary consequence of or in
order to invest in or otherwise acquire a Permitted Investment) unless (i) any
such further account and Issuer’s interest therein shall be further charged or
otherwise secured in favor of the Indenture Trustee for the benefit of the
Secured Parties and (ii) any such further account is held in the custody of and
under the “Control” (as such term is defined in the UCC) of the Indenture
Trustee.

(i) Notices. If at any time any creditor of Issuer seeks to enforce any judgment
or order of any competent court or other competent tribunal against any of the
Collateral, Issuer shall (i) promptly give written notice to such creditor and
to such court or tribunal of the Indenture Trustee’s interests in the
Collateral, (ii) if at any time an examiner, administrator, administrative
receiver, receiver, trustee, custodian, sequestrator, conservator or other
similar appointee (an “Insolvency Appointee ”) is appointed in respect of any
secured creditor or any of their assets, promptly give notice to such appointee
of the Indenture Trustee’s interests in the Collateral and (iii) notify the
Indenture Trustee thereof in either case of clauses (i) and (ii) above. Issuer
will not voluntarily appoint or cause to be appointed or commence any proceeding
to appoint any Insolvency Appointee over all or any of its property.

(j) Compliance with Agreements. Issuer will comply with and perform all its
obligations under Master Indenture, Issuer Documents and the other Operative
Agreements to which Issuer is a party.

(k) Information. Issuer will at all times give to the Indenture Trustee such
information as the Indenture Trustee may reasonably require for the purpose of
the discharge of the powers, rights, duties, authorities and discretions vested
in it hereunder, under any other Issuer Document or by operation of Applicable
Law.

(l) Further Assurances.

(i) Issuer will comply with all reasonable directions given to it by the
Indenture Trustee to perfect the Security Interests in the Collateral (except to
the extent provided in the Granting Clauses herein). Issuer will execute such
further documents and do all acts and things as the Indenture Trustee may
reasonably require at any time or times to give effect to this Master Indenture,
Issuer Documents and the relevant Operative Agreements.

 

84



--------------------------------------------------------------------------------

(ii) Without limiting the foregoing, from time to time, Issuer shall authorize
and file such financing statements and cause to be authorized and filed such
continuation statements, and shall make or cause to be made such filings with
the STB and with the Registrar General of Canada and take or cause to be taken
such similar actions as are described in the Granting Clauses under “Priority”,
all in such manner and in such places as may be required by law (or deemed
desirable by the Indenture Trustee or any Series Enhancer) to fully perfect,
preserve, maintain and protect the security interest of the Indenture Trustee
for the benefit of the Secured Parties in the Portfolio Railcars, Leases and
other Collateral granted hereby (including without limitation any such Portfolio
Railcars acquired by Issuer from time to time after the Initial Closing Date),
including in the proceeds thereof. Issuer shall deliver (or cause to be
delivered) to each Series Enhancer and the Indenture Trustee file-stamped copies
of, or filing receipts for, any document filed as provided above, following such
filing in accordance herewith. In the event that Issuer fails to perform its
obligations under this subsection, a Series Enhancer or the Indenture Trustee
may perform such obligations, at the expense of Issuer, and Issuer hereby
authorizes the Indenture Trustee or any Series Enhancer and grants to such
persons an irrevocable power of attorney to take any and all steps in order to
perform such obligations in Issuer’s own name and on behalf of Issuer, as are
necessary or desirable, in the determination of the Series Enhancer or Indenture
Trustee, as applicable.

(iii) Without limiting the foregoing, within five (5) days after the acquisition
by Issuer of any Railcar, Issuer will make such applicable UCC, STB and
Registrar General of Canada filings and take all other actions to cause the
Indenture Trustee on behalf of the Secured Parties to have a first priority
perfected security interest in such Railcar and all Leases related thereto.

(m) Stamping of the Leases. Within thirty (30) days of the applicable Delivery
Date (or, in the case of a Future Lease, the date of origination of such Future
Lease), Issuer will cause the Manager to stamp on or otherwise affix to each
Rider evidencing the same, the following legend:

“This Lease is subject to a security interest in favor of Wilmington Trust
Company, as Indenture Trustee, pursuant to the Master Indenture dated as of
May 24, 2006 between Trinity Rail Leasing V L.P., and Wilmington Trust Company,
as Indenture Trustee .”

Without limiting the generality of the foregoing, Issuer will (i) execute and
deliver to the Indenture Trustee, on behalf of the Secured Parties, such
financing or continuation statements or continuation statements in lieu, or
amendments thereto, and such other instruments or notices, as may be necessary
or desirable, or as the Indenture Trustee or the Requisite Majority may
reasonably request, in order to perfect and preserve the pledge, transfer,
assignment, Security Interests granted or purported to be granted hereby,
(ii) if any Collateral shall be evidenced by a promissory note or other
instrument, deliver and pledge to the Indenture Trustee, on behalf of the
Secured Parties, such note or instrument, duly indorsed or accompanied by duly
executed instruments of transfer or assignment in blank and undated, all in form
and substance reasonably satisfactory to the Indenture Trustee, and
(iii) deliver to the Indenture Trustee, on behalf of the Secured Parties,
promptly upon receipt thereof all instruments representing or evidencing any of
the Collateral, duly endorsed or accompanied by duly executed instruments of
transfer or assignment in blank and undated, all in form and substance
reasonably satisfactory to the Indenture Trustee.

 

85



--------------------------------------------------------------------------------

(n) No Effect on Security Interest. Except as otherwise provided in this Master
Indenture or other Operative Agreements, Issuer will not agree to the amendment
of any Issuer Document unless the Indenture Trustee has confirmed to Issuer that
it has received from legal counsel reasonably acceptable to it an opinion to the
effect that such amendment will not result in the Security Interests being
prejudiced (the reasonable expenses of such opinion to be paid by Issuer).

(o) Restrictions on Amendments to Assigned Agreements and Certain Other Actions.
(i) Issuer will not take, or knowingly permit to be taken, any action which
would amend, terminate or discharge or prejudice the validity or effectiveness
or priority of the Security Interests or permit any party to any of Issuer
Documents whose obligations form part of the security created by this Master
Indenture to be released from such obligations except, in each case as permitted
or contemplated by this Master Indenture, or the other Issuer Documents or the
Operative Agreements, (ii) without the prior written consent of the Requisite
Majority and, in the case of a Specified Provision, the prior written consent of
each Specified Series Enhancer, Issuer shall not, directly or indirectly,
(A) cancel or terminate, or consent to or accept any cancellation or termination
of, or amend, modify or change in any manner, any Assigned Agreement (other than
the Leases) or any term or condition thereof or (B) waive any default under, or
any breach of or noncompliance with any term or condition of, any Assigned
Agreement (other than the Leases) or authorize or approve, or consent to, any of
the foregoing and (iii) Issuer will not knowingly take, or knowingly permit to
be taken, any action which, other than the performance of its obligations under
Issuer Documents and the Operative Agreements and the fiduciary obligations of
the Partners, would reasonably be expected to result in the lowering or
withdrawal of the then current rating of any Equipment Note (including any
rating described in clause (y) of the definition of Rating Agency Confirmation
in respect of such Equipment Note).

(p) Subsidiaries. Except with the consent of the Requisite Majority, Issuer will
not have or establish any Subsidiaries.

(q) Restriction on Assets Dealings. Issuer shall not sell, transfer, release or
otherwise dispose of any of, or grant options, warrants or other rights with
respect to, any of its assets to any Person other than as expressly permitted in
the Operative Agreements.

(r) Organizational Documents. Issuer shall not amend, modify or supplement its
organizational documents or change its jurisdiction of organization without the
consent of the Requisite Majority, and such consent shall not be unreasonably
withheld.

(s) Partners’ Remuneration. Issuer shall not pay any fees to the Partners, other
than as expressly permitted by the Operative Agreements.

(t) Management Agreement and Administrative Services Agreement. Issuer shall at
all times be a party to the Management Agreement and shall, if necessary, take
any steps required of it in connection with the appointment of any Successor
Manager thereunder. Issuer shall at all times be a party to the Administrative
Services Agreement or a substitute agreement substantially similar thereto.

 

86



--------------------------------------------------------------------------------

(u) Insurance Agreement. Issuer shall at all times be a party to the Insurance
Agreement and shall, if necessary, take any steps required of it in connection
with the appointment of any Successor Insurance Manager thereunder.

(v) Condition. Issuer, at its own cost and expense, shall maintain, repair and
keep each Portfolio Railcar, and cause the Manager under the Management
Agreement to maintain, repair and keep each Portfolio Railcar, (i) according to
Prudent Industry Practice and in all material respects, in good working order,
and in good physical condition for railcars of a similar age and usage, normal
wear and tear excepted, (ii) in a manner in all material respects consistent
with maintenance practices used by the Manager, in respect of railcars owned,
leased or managed by the Manager similar in type to such Portfolio Railcar or
with respect to (A) any Portfolio Railcar subject to an Existing Lease that is a
Net Lease, maintenance practices used by the applicable Lessee, in respect of
railcars similar in type to such Portfolio Railcar used by such Lessee on its
domestic routes in the United States; (provided, further, however that after the
return to the Manager of any Portfolio Railcar which was subject to a Net Lease
immediately prior to such return, such Portfolio Railcar shall be maintained and
repaired in all material respects in a manner consistent with maintenance
practices used by the Manager in respect of railcars owned, leased or managed by
the Manager similar in type to such Portfolio Railcar) and (B) any Permitted
Lease that is a Net Lease entered into after the initial Closing Date where
(x) the long term unsecured debt of the applicable Lessee is rated at least BBB-
by S&P and Baa3 by Moody’s (or at least BBB- by S&P or Baa3 by Moody’s if then
rated by only one such rating agency) or similarly rated by any other rating
agency, (y) the applicable Lessee is organized under the laws of the United
States or any state thereof and (z) the applicable Lessee is the owner or lessee
of at least 250 railcars used primarily on domestic routes in the United States,
maintenance practices used by such Lessee, in respect of railcars similar in
type to such Portfolio Railcar, (iii) in accordance with all manufacturer’s
warranties in effect but only to the extent that the lack of compliance
therewith would reasonably be expected to adversely affect the coverage
thereunder and in accordance with all applicable provisions, if any, of
insurance policies required to be maintained pursuant to Section 5.04 or any
Series Supplement and (iv) in compliance in all material respects with any
applicable laws and regulations from time to time in effect, including, without
limitation, the Field Manual of the AAR, FRA rules and regulations and
Interchange Rules as they apply to the maintenance and operation of the
Portfolio Railcars in interchange regardless of upon whom such applicable laws
and regulations are nominally imposed; provided , however, that, so long as the
Manager or, with respect to any Portfolio Railcar subject to an Existing Lease
which is a Net Lease, the applicable Lessee, as applicable, is similarly
contesting such law or regulation with respect to all other similar equipment
owned or operated by Manager or, with respect to any Portfolio Railcar subject
to an Existing Lease, the applicable Lessee, as applicable, Issuer (or such
Lessee) may, in good faith and by appropriate proceedings diligently conducted,
contest the validity or application of any such standard, rule or regulation in
any manner that does not (w) materially interfere with the use, possession,
operation or return of any of the Portfolio Railcars, (x) materially adversely
affect the rights or interests of the Indenture Trustee in the Portfolio
Railcars, (y) expose any Secured Party or the Indenture Trustee to criminal
sanctions or (z) violate any maintenance requirements contained in any insurance
policy required to be maintained by Issuer under this Agreement if such
violation would reasonably be

 

87



--------------------------------------------------------------------------------

expected to adversely affect the coverage thereunder; providedfurther, that
Issuer shall promptly notify the Indenture Trustee in reasonable detail of any
such contest. In no event shall Issuer discriminate in any material respect as
to the use or maintenance of any Portfolio Railcar (including the periodicity of
maintenance or recordkeeping in respect of such Portfolio Railcar) as compared
to equipment of a similar nature which the Manager owns or manages. Issuer will
maintain in all material respects all records, logs and other materials required
by relevant industry standards or any governmental authority having jurisdiction
over the Portfolio Railcars required to be maintained in respect of any
Portfolio Railcar.

(w) DOT/AAR classification. Without the written waiver or consent of the
Requisite Majority and the Indenture Trustee (which waiver or consent will not
be unreasonably withheld), Issuer shall not change, or permit any Lessee to
change, a DOT/AAR classification (as provided for in 49 C.F.R. Part 179 or any
successor thereto), or permit any Lessee to operate any Portfolio Railcar under
a different DOT/AAR classification, from that classification in effect for such
Portfolio Railcar on the applicable Delivery Date, except for any change in tank
test pressure rating provided such change does not increase the pressure rating
of the Portfolio Railcar above the tank test pressure to which the Portfolio
Railcar was manufactured; provided , however, that in the event the Requisite
Majority and the Indenture Trustee shall not have provided Issuer with a written
waiver or consent to such a reclassification or operation of any Portfolio
Railcar within 10 Business Days after receipt of Issuer’s written request
therefor (or the Requisite Majority and/or the Indenture Trustee expressly
reject such a request by Issuer), Issuer may elect to replace such Portfolio
Railcar with another railroad car of the same car type of the same or newer
model year (or otherwise approved by the Requisite Majority, which approval in
each case shall not be unreasonably withheld), and free and clear of all
Encumbrances (other than Permitted Encumbrances of the type described in clause
(ii) with respect to Permitted Leases, and in clauses (iv) and (v) of the
definition thereof) and having a fair market value (except to a de minimis
extent), utility and remaining economic useful life at least equal to the
Portfolio Railcar so replaced (assuming such Portfolio Railcar so replaced was
in the condition required to be maintained by the terms of this Master
Indenture) and be (as of the date of conveyance) then subject to a currently
effective Permitted Lease.

(x) Use. Issuer shall be entitled to the possession of the Portfolio Railcars
and to the use of the Portfolio Railcars by it or any Affiliate in the United
States and subject to the remaining provisions of this subsection, Canada and
Mexico, only in the manner for which it was designed and intended and so as to
subject it only to ordinary wear and tear. In no event shall Issuer use, store
or permit the use or storage of any Portfolio Railcar in any jurisdiction not
included in the insurance coverage required by Section 5.04(g) or any
Series Supplement. The Portfolio Railcars shall be used primarily on domestic
routes in the United States and on routes in Canada, and in no event shall more
than twenty percent (20%) of the Portfolio Railcars (as determined by mileage
records and measured annually on a calendar year basis) be used outside the
contiguous United States and Canada at the same time.

(y) Custody of Portfolio Leases. Promptly after entering into a Future Lease,
Issuer shall deliver a Rider constituting a Chattel Paper Original to the
Indenture Trustee in accordance with the provisions hereof .

 

88



--------------------------------------------------------------------------------

(z) Portfolio Railcar Total Loss. In the event that any Portfolio Railcar shall
suffer a Total Loss, Issuer shall (or shall cause the Manager to) promptly and
fully inform the Indenture Trustee of such Total Loss.

(aa) Certain Reports. On or before April 30, 2007 (or December 31, 2006 with
respect to clause (iii) below), and on or before each April 30 (or each
March 31, June 30, September 30 and December 31, with respect to clause
(iii) below) thereafter, Issuer will furnish (or cause the Manager under the
Management Agreement to furnish) to the Indenture Trustee, each Series Enhancer
and each Rating Agency an accurate statement, as of the preceding December 31
(or as of the preceding calendar quarter with respect to clause (iii) below)
(i) showing the amount, description and reporting marks of the Portfolio
Railcars, the amount, description and reporting marks of all Portfolio Railcars
that may have suffered a Total Loss during the 12 months ending on such
December 31 (or since the Initial Closing Date, in the case of the first such
statement), and such other information regarding the condition or repair of the
Portfolio Railcars as the Indenture Trustee or a Series Enhancer may reasonably
request, (ii) stating that in the case of all Portfolio Railcars repainted
during the period covered by such statement, the markings required by
Section 2.2(ii) of the Management Agreement shall have been preserved or
replaced, (iii) showing the percentage of use in Canada and Mexico based on the
total mileage traveled by the Portfolio Railcars for the prior calendar quarter
as reported to the Manager by railroads and (iv) stating that Issuer is not
aware of any condition of any Portfolio Railcar which would cause such Portfolio
Railcar not to comply in any material respect with the rules and regulations of
the FRA and the interchange rules of the Field Manual of the AAR as they apply
to the maintenance and operation of the Portfolio Railcars in interchange and
any other requirements hereunder.

 

89



--------------------------------------------------------------------------------

(bb) Inspection.

(i) Each Series Enhancer and the Indenture Trustee, together with the agents,
representatives, accountants and legal and other advisors of each of the
foregoing (collectively, the “Inspection Representatives”), shall have the right
to (A) conduct a field examination of the Portfolio Railcars (each such
inspection, a “Unit Inspection”), (B) (I) inspect all documents (the “Related
Documents”), including, without limitation, all leases, insurance policies,
warranties or other agreements, relating to the Portfolio Railcars and the other
Collateral (each such inspection, a “Related Document Inspection”) and
(II) inspect each of Issuer’s and the Manager’s books, records and databases
(which shall include reasonable access to Issuer’s and the Manager’s computers
and computer records to the extent necessary to determine compliance with the
Operative Agreements) (collectively, the “Books and Records”) with respect to
the Portfolio Railcars and the other Collateral and the Related Documents
(including without limitation data supporting all reporting requirements under
the Operative Agreements) (each such inspection, a “Book and Records
Inspection”) and (C) discuss (I) the affairs, finances and accounts of Issuer
(with respect to itself) and the Manager (with respect to itself and Issuer) and
(II) the Portfolio Railcars and the other Collateral, the Related Documents and
the Books and Records, in each case with the principal executive officer and the
principal financial officer of each of Issuer and the Manager, as applicable
(the foregoing clauses (I) and (II) a “Company Inspection”) the Unit
Inspections, the Related Documents Inspections, the Books and Records
Inspections and the Company Inspections described in clauses (A), (B) and (C),
collectively, the “Inspections”).

(ii) All Inspections shall be conducted upon reasonable request and notice to
Issuer (with respect to itself) and the Manager (with respect to itself and
Issuer) and shall (A) be conducted during normal business hours, (B) be subject
to Issuer’s and the Manager’s customary security procedures, if any, and (C) not
unreasonably disrupt Issuer’s or the Manager’s business.

(iii) Each Series Enhancer and the Indenture Trustee (together with their
respective Inspection Representatives) shall have the right to conduct
(independent of any inspection rights of any other party) (A) (I) one Unit
Inspection per calendar year at the sole cost and expense of Issuer and (II) one
Related Documents Inspection, one Books and Records Inspection and one Company
Inspection per calendar year in each case at the sole cost and expense of Issuer
(including the reasonable legal and accounting fees, costs and expenses incurred
by the Series Enhancer or the Indenture Trustee, as applicable, and their
respective Inspection Representatives) (each such Inspection described in
clauses (I) and (II), an “Ordinary Inspection” and collectively, “Ordinary
Inspections”).

(iv) If in connection with or as a result of any Ordinary Inspection, a
Series Enhancer determines, in its sole discretion, that an Inspection Issue (as
defined below) has occurred, then the Series Enhancer shall have the right to
(i) collect from Issuer the costs and expenses of such Ordinary Inspection and
(ii) conduct any type and number of additional Inspections from time to time
(each, an “Additional Inspection” and collectively, “Additional Inspections”) to
confirm satisfactory resolution, in the reasonable business judgment of the
Series Enhancer, of any such Inspection Issues

 

90



--------------------------------------------------------------------------------

identified in such Ordinary Inspection or in any Additional Inspection in
connection therewith. All such Additional Inspections shall be at the sole cost
and expense of Issuer (including the reasonable legal and accounting fees, costs
and expenses incurred by a Series Enhancer, and its Inspection Representatives).
For the purposes of this subsection “Inspection Issue” means (x) any material
misstatement or omission of fact in or with respect to the Portfolio Railcars,
the Related Documents or the Company Inspections or (y) a determination, in its
reasonable business judgment, by the Series Enhancer that the Related Documents
or Books and Records are incomplete or inaccurate in any material respect.

Without prejudice to the right to conduct Inspections, all parties granted
inspection rights hereunder shall confer with a view toward coordinating their
conduct with respect to the Inspections in order to minimize the costs thereof
and business disruption attendant thereto.

Notwithstanding any of the foregoing, during the occurrence and continuance of
an Event of Default, (A) there shall be no limit on the type and number of
Inspections that can be undertaken by a Series Enhancer or the Indenture Trustee
and their respective Inspection Representatives and (B) all costs and expenses
of any Inspection shall be at the sole cost and expense of Issuer (including the
reasonable legal and accounting fees, costs and expenses incurred by the Series
Enhancer and the Indenture Trustee, together with their respective Inspection
Representatives).

(cc) Modifications.

(i) Required Modifications. In the event a Required Modification to a Portfolio
Railcar is required, Issuer agrees to make or cause to be made such Required
Modification at its own expense; provided , however, that Issuer (or applicable
Lessee) may, in good faith and by appropriate proceedings diligently conducted,
contest the validity or application of the law, rule or regulation requiring
such Required Modification in any manner that does not (w) materially interfere
with the use, possession, operation, maintenance or return of any Portfolio
Railcar, (x) materially adversely affect the rights or interests of Issuer or
the Indenture Trustee in the Portfolio Railcars, (y) expose Issuer, any
Series Enhancer or the Indenture Trustee to criminal sanctions, or (z) violate
any maintenance requirements contained in any insurance policy required to be
maintained by Issuer under this Master Indenture or any Series Supplement if
such violation would reasonably be expected to adversely affect the coverage
thereunder; provided , further , that Issuer shall notify (or cause to be
notified) each Series Enhancer and the Indenture Trustee thereof, which notice
shall also set forth the time period for the making of such Required
Modification and Issuer’s or Manager’s reasonable estimate of the cost thereof.

(ii) Optional Modifications. Issuer at any time may or may permit a Lessee to,
in its discretion and at its own or such Lessee’s cost and expense, modify,
alter or improve any Portfolio Railcar in a manner which is not a Required
Modification; provided that (A) no such optional modification shall diminish the
fair market value, utility or remaining economic useful life of such Portfolio
Railcar below the fair market value, utility or remaining economic useful life
thereof immediately prior to such

 

91



--------------------------------------------------------------------------------

optional modification, in more than a de minimis respect, assuming such
Portfolio Railcar was then at least in the condition required to be maintained
by the terms of this Master Indenture and (B) Issuer, or the Manager on its
behalf, shall conclude in good faith that the proposed optional modification is
likely to enhance the marketability of the Portfolio Railcar (or such optional
modification is requested by a Lessee).

ARTICLE VI

THE INDENTURE TRUSTEE

Section 6.01 Acceptance of Trusts and Duties. The duties and responsibilities of
the Indenture Trustee shall be as expressly set forth herein, and no implied
covenants or obligations shall be read into this Master Indenture against the
Indenture Trustee. The Indenture Trustee accepts the trusts hereby created and
applicable to it and agrees to perform the same but only upon the terms of this
Master Indenture and agrees to receive and disburse all moneys received by it in
accordance with the terms hereof. The Indenture Trustee in its individual
capacity shall not be answerable or accountable under any circumstances, except
for its own willful misconduct or negligence or bad faith or breach of its
representations, warranties and/or covenants and the Indenture Trustee shall not
be liable for any action or inaction of Issuer or any other parties to any of
the Operative Agreements.

Section 6.02 Absence of Duties. The Indenture Trustee shall have no duty to
ascertain or inquire as to the performance or observance of any covenants,
conditions or agreements on the part of any Lessee. Notwithstanding the
foregoing, the Indenture Trustee, upon written request, shall furnish to any
Noteholder, promptly upon receipt thereof, duplicates or copies of all reports,
Notices, requests, demands, certificates, financial statements and other
instruments furnished to the Indenture Trustee under this Master Indenture.

Section 6.03 Representations or Warranties. The Indenture Trustee does not make
and shall not be deemed to have made any representation or warranty as to the
validity, legality or enforceability of this Master Indenture, the Equipment
Notes, any other securities or any other document or instrument or as to the
correctness of any statement contained in any thereof, except that the Indenture
Trustee in its individual capacity hereby represents and warrants (i) that each
such specified document to which it is a party has been or will be duly executed
and delivered by one of its officers who is and will be duly authorized to
execute and deliver such document on its behalf, and (ii) this Master Indenture
is the legal, valid and binding obligation of WTC, enforceable against WTC in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally.

Section 6.04 Reliance; Agents; Advice of Counsel. The Indenture Trustee shall
incur no liability to anyone acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties. The Indenture Trustee may accept a copy of a
resolution of, in the case of Issuer, its General Partner and, in the case of
any other party to any Operative Agreement, the governing body of such Person,
certified in an

 

92



--------------------------------------------------------------------------------

accompanying Officer’s Certificate as duly adopted and in full force and effect,
as conclusive evidence that such resolution has been duly adopted and that the
same is in full force and effect. As to any fact or matter the manner of
ascertainment of which is not specifically described herein, the Indenture
Trustee shall be entitled to receive and may for all purposes hereof
conclusively rely on a certificate, signed by an officer of any duly authorized
Person, as to such fact or matter, and such certificate shall constitute full
protection to the Indenture Trustee for any action taken or omitted to be taken
by it in good faith in reliance thereon. The Indenture Trustee shall furnish to
the Manager or the Administrator upon written request such information and
copies of such documents as the Indenture Trustee may have and as are necessary
for the Manager or the Administrator to perform its duties under Articles II and
III hereof. The Indenture Trustee shall assume, and shall be fully protected in
assuming, that Issuer is authorized by its constitutional documents to enter
into this Master Indenture and to take all action permitted to be taken by it
pursuant to the provisions hereof, and shall not inquire into the authorization
of Issuer with respect thereto.

The Indenture Trustee shall not be liable for any action it takes or omits to
take in good faith that it believes to be authorized or within its rights or
powers or for any action it takes or omits to take in accordance with the
direction of the Holders in accordance with Section 4.11 hereof relating to the
time, method and place of conducting any proceeding for any remedy available to
the Indenture Trustee, or exercising any trust or power conferred upon the
Indenture Trustee, under this Master Indenture.

The Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian or nominee, and the Indenture Trustee shall not be
responsible for any misconduct or negligence on the part of, or for the
supervision of, any such agent, attorney, custodian or nominee appointed with
due care by it hereunder.

The Indenture Trustee may consult with counsel as to any matter relating to this
Master Indenture and any Opinion of Counsel or any advice of such counsel shall
be full and complete authorization and protection in respect of any action taken
or suffered or omitted by it hereunder in good faith and in accordance with such
advice or Opinion of Counsel.

The Indenture Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Master Indenture, or to institute, conduct or
defend any litigation hereunder or in relation hereto, at the request, order or
direction of any of the Holders, pursuant to the provisions of this Master
Indenture, unless such Holders shall have offered to the Indenture Trustee
security or indemnity reasonably satisfactory to it against the costs, expenses
and liabilities which may be incurred therein or thereby.

The Indenture Trustee shall not be required to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it, and
none of the provisions contained in this Master Indenture shall in any event
require the Indenture Trustee to perform, or be responsible or liable for the
manner of performance of, any obligations of Issuer or the Administrator under
this Master Indenture or any of the Operative Agreements.

 

93



--------------------------------------------------------------------------------

The Indenture Trustee shall not be liable for any losses or Taxes (except for
Taxes relating to any compensation, fees or commissions of any entity acting in
its capacity as Indenture Trustee hereunder) or in connection with the selection
of Permitted Investments or for any investment losses resulting from Permitted
Investments.

When the Indenture Trustee incurs expenses or renders services in connection
with an Event of Default specified in Section 4.01(g) or 4.01(h) hereof, such
expenses (including the fees and expenses of its counsel) and the compensation
for such services are intended to constitute expenses of administration under
any bankruptcy law or law relating to creditors’ rights generally.

The Indenture Trustee shall not be charged with knowledge of an Event of Default
unless a Responsible Officer of the Indenture Trustee obtains actual knowledge
of such event or the Indenture Trustee receives written notice of such event
from Issuer, the Administrator or Noteholders owning Equipment Notes aggregating
not less than 10% of the Outstanding Principal Balance of the Equipment Notes.

The Indenture Trustee shall have no duty to monitor the performance of Issuer,
the Manager, the Administrator or any other party to the Operative Agreements,
nor shall it have any liability in connection with the malfeasance or
nonfeasance by such parties. The Indenture Trustee shall have no liability in
connection with compliance by Issuer, the Manager, the Administrator or any
Lessee under a Lease with statutory or regulatory requirements related to any
Railcar or any Lease. The Indenture Trustee shall not make or be deemed to have
made any representations or warranties with respect to any Railcar or any Lease
or the validity or sufficiency of any assignment or other disposition of any
Railcar or any Lease.

The Indenture Trustee shall not be liable for any error of judgment reasonably
made in good faith by an officer or officers of the Indenture Trustee, unless it
shall be determined by a court of competent jurisdiction in a non-appealable
judgment that the Indenture Trustee was negligent in making such judgment.

Except as expressly set forth in the Operative Agreements, the Indenture Trustee
shall not be bound to make any investigation into the facts or matters stated in
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, entitlement order, approval or other paper document, unless
any such Operative Agreement directs the Indenture Trustee to make such
investigation.

The Indenture Trustee shall have no obligation to invest and reinvest any cash
held in the Indenture Accounts in the absence of timely and specific written
investment direction from the Administrator or as expressly provided herein or
in a Series Supplement hereto. In no event shall the Indenture Trustee be liable
for the selection of investments or for investment losses incurred thereon in
accordance with the Operative Agreements. The Indenture Trustee shall have no
liability in respect of losses incurred as a result of the liquidation of any
investment prior to its stated maturity in accordance with the Operative
Agreements or by any other Person or the failure of the Administrator to provide
timely written investment direction.

 

94



--------------------------------------------------------------------------------

Section 6.05 Not Acting in Individual Capacity. The Indenture Trustee acts
hereunder solely as trustee unless otherwise expressly provided; and all
Persons, other than the Noteholders to the extent expressly provided in this
Master Indenture, having any claim against the Indenture Trustee by reason of
the transactions contemplated hereby shall look, subject to the lien and
priorities of payment as herein provided, only to the property of Issuer for
payment or satisfaction thereof.

Section 6.06 No Compensation from Noteholders. The Indenture Trustee agrees that
it shall have no right against the Noteholders for any fee as compensation for
its services hereunder.

Section 6.07 Notice of Defaults. As promptly and soon as practicable after, and
in any event within thirty (30) days after, the occurrence of any Default
hereunder, the Indenture Trustee shall transmit by mail to Issuer and the
Noteholders holding Equipment Notes of the related Series, notice of such
Default hereunder actually known to a Responsible Officer of the Indenture
Trustee, unless such Default shall have been cured or waived; provided, however
, that, except in the case of a Default on the payment of the interest,
principal, or premium, if any, on any Equipment Note, the Indenture Trustee
shall be fully protected in withholding such notice if and so long as a trust
committee of Responsible Officers of the Indenture Trustee in good faith
determines that the withholding of such notice is in the interests of the
Noteholders of the related Series.

Section 6.08 Indenture Trustee May Hold Securities. The Indenture Trustee, any
Paying Agent, the Note Registrar or any of their Affiliates or any other agent
in their respective individual or any other capacity, may become the owner or
pledgee of securities and, may otherwise deal with Issuer with the same rights
it would have if it were not the Indenture Trustee, Paying Agent, Note Registrar
or such other agent.

Section 6.09 Corporate Trustee Required; Eligibility. There shall at all times
be an Indenture Trustee which shall meet the Eligibility Requirements. If such
corporation publishes reports of conditions at least annually, pursuant to law
or to the requirements of federal, state, territorial or District of Columbia
supervising or examining authority, then for the purposes of this Section 6.09,
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of
conditions so published. In case at any time the Indenture Trustee shall cease
to be eligible in accordance with the provisions of this Section 6.09 to act as
Indenture Trustee, the Indenture Trustee shall resign immediately as Indenture
Trustee in the manner and with the effect specified in Section 7.01 hereof.

Section 6.10 Reports by Issuer. Issuer shall furnish to the Indenture Trustee,
within 120 days after the end of each fiscal year, a brief certificate from the
principal executive officer, principal accounting officer or principal financial
officer of the Administrator, as applicable, as to his or her knowledge of
Issuer’s compliance with all conditions and covenants under this Master
Indenture (it being understood that for purposes of this Section 6.10, such
compliance shall be determined without regard to any period of grace or
requirement of notice provided under this Master Indenture).

 

95



--------------------------------------------------------------------------------

Section 6.11 Compensation. Issuer covenants and agrees to pay to the Indenture
Trustee from time to time, and the Indenture Trustee shall be entitled to, the
fees and expenses agreed in writing between Issuer and the Indenture Trustee,
and will further pay or reimburse the Indenture Trustee upon its request for all
reasonable expenses, disbursements and advances incurred or made by the
Indenture Trustee in accordance with any of the provisions hereof or any other
documents executed in connection herewith (including the reasonable compensation
and the reasonable expenses and disbursements of its counsel and of all persons
not regularly in its employ).

Section 6.11 Certain Rights of the Control Party/Requisite Majority.

Each of the Indenture Trustee, each Series Enhancer and, by its acceptance of
the Equipment Notes, the Noteholders, hereby agrees that, if the Indenture
Trustee shall fail to act as directed by the Control Party (with respect to a
particular Series or Class) or the Requisite Majority (with respect to the
Equipment Notes as a whole) at any time at which it is so required to act
hereunder or under any other Operative Agreement, then the Control Party or
Requisite Majority, as the case may be, shall be entitled to take such action
directly in its own capacity or on behalf of the Indenture Trustee. If the
Indenture Trustee fails to act as directed by the Control Party or Requisite
Majority when so required to act under any Operative Agreement, then the
Indenture Trustee shall, upon the request of the Control Party, or Requisite
Majority, as applicable, irrevocably appoint the Control Party or Requisite
Majority, and any officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the name of the Indenture Trustee or its own name, to take any and all
actions that the Indenture Trustee is authorized to take under any Operative
Agreement, to the extent the Indenture Trustee has failed to take such action
when and as required under such Operative Agreement.

ARTICLE VII

SUCCESSOR TRUSTEES

Section 7.01 Resignation and Removal of Indenture Trustee. The Indenture Trustee
may resign as to all or any of the Series of the Equipment Notes at any time
without cause by giving at least sixty (60) days’ prior written notice to
Issuer, the Manager, the Administrator and the Holders, provided that the
Indenture Trustee shall continue to serve as Indenture Trustee until a successor
has been appointed pursuant to Section 7.02 hereof. The Requisite Majority may
at any time remove the Indenture Trustee as to such Series without cause by an
instrument in writing delivered to Issuer, the Manager, the Administrator and
the Indenture Trustee being removed. In addition, Issuer may remove the
Indenture Trustee as to any of the Series of the Equipment Notes if: (i) such
Indenture Trustee fails to comply with Section 7.02(d) hereof, (ii) such
Indenture Trustee is adjudged a bankrupt or an insolvent, (iii) a receiver or
public officer takes charge of such Indenture Trustee or its property or
(iv) such Indenture Trustee becomes incapable of acting. References to the
Indenture Trustee in this Master Indenture include any successor Indenture
Trustee as to all or any of the Series of the Equipment Notes appointed in
accordance with this Article VII.

 

96



--------------------------------------------------------------------------------

Section 7.02 Appointment of Successor.

(a) In the case of the resignation or removal of the Indenture Trustee as to any
Series of the Equipment Notes under Section 7.01 hereof, Issuer shall promptly
appoint a successor Indenture Trustee as to such Series; provided that the
Requisite Majority may appoint, within one (1) year after such resignation or
removal, a successor Indenture Trustee as to such Series which may be other than
the successor Indenture Trustee appointed by Issuer, and such successor
Indenture Trustee appointed by Issuer shall be superseded by the successor
Indenture Trustee so appointed by the Noteholders. If a successor Indenture
Trustee as to any Series of the Equipment Notes shall not have been appointed
and accepted its appointment hereunder within sixty (60) days after the
Indenture Trustee gives notice of resignation or is removed as to such Series,
the retiring or removed Indenture Trustee, Issuer, the Administrator, the
Manager or the Requisite Majority may petition any court of competent
jurisdiction for the appointment of a successor Indenture Trustee as to such
Series. Any successor Indenture Trustee so appointed by such court shall
immediately and without further act be superseded by any successor Indenture
Trustee appointed as provided in the first sentence of this paragraph within one
(1) year from the date of the appointment by such court.

(b) Any successor Indenture Trustee as to any Series of the Equipment Notes,
however appointed, shall promptly execute and deliver to Issuer, the Manager,
the Administrator and the predecessor Indenture Trustee as to such Series an
instrument accepting such appointment, and thereupon the resignation or removal
of the predecessor Indenture Trustee shall become effective and such successor
Indenture Trustee, without further act, shall become vested with all the
estates, properties, rights, powers, duties and trusts of such predecessor
Indenture Trustee hereunder in the trusts hereunder applicable to it with like
effect as if originally named the Indenture Trustee as to such Series herein;
provided that, upon the written request of such successor Indenture Trustee,
such predecessor Indenture Trustee shall, upon payment of all amounts due and
owing to it, execute and deliver an instrument transferring to such successor
Indenture Trustee, upon the trusts herein expressed applicable to it, all the
estates, properties, rights, powers and trusts of such predecessor Indenture
Trustee, and such predecessor Indenture Trustee shall duly assign, transfer,
deliver and pay over to such successor Indenture Trustee all moneys or other
property then held by such predecessor Indenture Trustee hereunder solely for
the benefit of such Series of the Equipment Notes.

(c) If a successor Indenture Trustee is appointed with respect to one (1) or
more (but not all) Series of the Equipment Notes, Issuer, the predecessor
Indenture Trustee and each successor Indenture Trustee with respect to each
Series of Equipment Notes shall execute and deliver an indenture supplemental
hereto which shall contain such provisions as shall be deemed necessary or
desirable to confirm that all the rights, powers, trusts and duties of the
predecessor Indenture Trustee with respect to the Series of Equipment Notes as
to which the predecessor Indenture Trustee is not retiring shall continue to be
vested in the predecessor Indenture Trustee, and shall add to or change any of
the provisions of this Master Indenture as shall be necessary to provide for or
facilitate the administration of the Equipment Notes hereunder by more than one
Indenture Trustee.

(d) Each Indenture Trustee shall be an Eligible Institution and shall meet the
Eligibility Requirements, if there be such an institution willing, able and
legally qualified to perform the duties of an Indenture Trustee hereunder;
provided that the Rating Agencies shall receive notice of any replacement
Indenture Trustee.

 

97



--------------------------------------------------------------------------------

(e) Any corporation into which the Indenture Trustee may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which the Indenture Trustee shall be a
party, or any corporation to which substantially all the business of the
Indenture Trustee may be transferred, shall, subject to the terms of paragraph
(d) of this Section, be the Indenture Trustee under this Master Indenture
without further act.

ARTICLE VIII

INDEMNITY

Section 8.01 Indemnity. Issuer shall indemnify the Indenture Trustee (and its
officers, directors, employees and agents) for, and hold it harmless from and
against, any loss, liability, claim, obligation, damage, injury, penalties,
actions, suits, judgments or expense (including attorney’s fees and expenses)
incurred by it without negligence or bad faith on its part, arising out of or in
connection with the acceptance or administration of this Master Indenture and
its duties under this Master Indenture and the Equipment Notes, including the
costs and expenses of defending itself against any claim or liability and of
complying with any process served upon it or any of its officers in connection
with the exercise or performance of any of its powers or duties and hold it
harmless against, any loss, liability or reasonable expense incurred without
negligence or bad faith on its part, arising out of or in connection with
actions taken or omitted to be taken in reliance on any Officer’s Certificate
furnished hereunder, or the failure to furnish any such Officers’ Certificate
required to be furnished hereunder. The Indenture Trustee shall notify the
Holders, Issuer and the Manager and, in the case of any such claim in excess of
5% of the Adjusted Value of the Portfolio, the Rating Agencies, promptly of any
claim asserted against the Indenture Trustee for which it may seek indemnity;
provided , however , that failure to provide such notice shall not invalidate
any right to indemnity hereunder except to the extent Issuer is prejudiced by
such delay. Issuer shall defend the claim and the Indenture Trustee shall
cooperate in the defense (unless the Indenture Trustee determines that an actual
or potential conflict of interest exists, in which case the Indenture Trustee
shall be entitled to retain separate counsel and Issuer shall pay the reasonable
fees and expenses of such counsel). Issuer need not pay for any settlements made
without its consent; provided that such consent shall not be unreasonably
withheld. Issuer need not reimburse any expense or indemnity against any loss or
liability incurred by the Indenture Trustee through negligence or bad faith.

 

98



--------------------------------------------------------------------------------

Section 8.02 Noteholders’ Indemnity. The Indenture Trustee shall be entitled,
subject to such Indenture Trustee’s duty during a default to act with the
required standard of care, to be indemnified by the Holders of the applicable
Series of the Equipment Notes before proceeding to exercise any right or power
under this Master Indenture or the Management Agreement at the request or
direction of such Holders.

Section 8.03 Survival. The provisions of Sections 8.01 and 8.02 hereof shall
survive the termination of this Master Indenture or the earlier resignation or
removal of the Indenture Trustee.

ARTICLE IX

SUPPLEMENTAL INDENTURES

Section 9.01 Supplemental Indentures Without the Consent of the Noteholders.

(a) Without the consent of any Holder and based on an Opinion of Counsel in form
and substance reasonably acceptable to the Indenture Trustee to the effect that
such Supplement is for one of the purposes set forth in clauses (i) through
(viii) below, Issuer and the Indenture Trustee, at any time and from time to
time, may enter into one or more Supplements for any of the following purposes:

(i) to add to the covenants of Issuer in this Master Indenture for the benefit
of the Holders of all Series then Outstanding, or to surrender any right or
power conferred upon Issuer in this Master Indenture;

(ii) to cure any ambiguity, to correct or supplement any provision in this
Master Indenture which may be inconsistent with any other provision in this
Master Indenture;

(iii) to correct or amplify the description of any property at any time subject
to the Encumbrance of this Master Indenture, or to better assure, convey and
confirm unto the Indenture Trustee any property subject or required to be
subject to the Encumbrance of this Master Indenture, or to subject additional
property to the Encumbrance of this Master Indenture;

(iv) to add to the conditions, limitations and restrictions on the authorized
amount, terms and purposes of issue, authentication and delivery of the
Equipment Notes, as herein set forth, or additional conditions, limitations and
restrictions thereafter to be observed by Issuer;

(v) if required, to convey, transfer, assign, mortgage or pledge any additional
property to or with the Indenture Trustee; or

(vi) to evidence the succession of the Indenture Trustee.

 

99



--------------------------------------------------------------------------------

(b) Promptly after the execution by Issuer and the Indenture Trustee of any
Series Supplement pursuant to this Section, Issuer shall mail to the Holders of
all Equipment Notes then Outstanding, each Rating Agency, and each
Series Enhancer, a notice setting forth in general terms the substance of such
Supplement, together with a copy of the text of such Series Supplement. Any
failure of Issuer to mail such notice, or any defect therein, shall not,
however, in any way impair or affect the validity of any such Supplement.

Section 9.02 Supplemental Indentures with the Consent of Noteholders.

(a) With the consent of a Requisite Majority, Issuer and the Indenture Trustee
may enter into a Supplement hereto for the purpose of adding any provisions to
or changing in any manner or eliminating any of the provisions of this Master
Indenture or of modifying in any manner the rights of the Noteholders under this
Master Indenture; provided, however , that no such Supplement shall, without the
prior written consent of the beneficial owner of each Outstanding Equipment Note
affected thereby and the Control Party for each Series then Outstanding:

(i) reduce the principal amount of any Equipment Note or the rate of interest
thereon, change the priority of any payments required pursuant to this Master
Indenture or amend or otherwise modify the Flow of Funds except as permitted
pursuant to Section 9.02(b), or the date on which, or the amount of which, or
the place of payment where, or the coin or currency in which, any Equipment Note
or the interest thereon is payable, or impair the right to institute suit for
the enforcement of any such payment on or after the Final Maturity Date thereof;

(ii) reduce the percentage of Outstanding Equipment Notes required for (x) the
consent required for delivery of any Supplement to this Master Indenture,
(y) the consent required for any waiver of compliance with certain provisions of
this Master Indenture or certain Events of Default hereunder and their
consequences as provided for in this Master Indenture or (z) the consent
required to waive any payment default on the Equipment Notes;

(iii) modify any provision relating to any Supplement, Series Supplement or this
Master Indenture which specifies that such provision cannot be modified or
waived without the consent of the Holder of each Outstanding Equipment Note
affected thereby;

(iv) modify or alter the definition of the term “Requisite Majority” (including,
without limitation, the percentages therein);

(v) impair or adversely affect the Collateral except as otherwise permitted
herein;

(vi) modify or alter the provisions of this Master Indenture relating to
mandatory prepayments;

(vii) permit the creation of any Encumbrance ranking prior to or on a parity
with the Encumbrance of this Master Indenture with respect to any part of the
Collateral or terminate the Encumbrance of this Master Indenture on any property
at any time subject hereto or deprive the Holder of any Equipment Note of the
security afforded by the Encumbrance of this Master Indenture; or

 

100



--------------------------------------------------------------------------------

(viii) modify any of the provisions of this Master Indenture in such a manner as
to affect the amount or timing of any payments of interest or principal due on
any Equipment Note.

Prior to the execution of any Supplement issued pursuant to this Section 9.02,
Issuer shall provide a written notice to each Rating Agency and each
Series Enhancer setting forth in general terms the substance of any such
Supplement.

(b) Notwithstanding the foregoing provisions of this Section 9.02, Issuer, the
Indenture Trustee and, by its acceptance of an Equipment Note, each Noteholder,
hereby irrevocably agrees that, in connection with the appointment and
engagement of a Successor Manager and as contemplated in the last paragraph of
the Granting Clauses hereof, the Requisite Majority shall have the right, in
their sole discretion and without the consent of Issuer, any Noteholder or any
other Person, to increase the Management Fee and/or pay to the Manager an
incentive fee, add the payment of such amounts to and/or change the priority of
distribution of such amounts in, the Flow of Funds and amend this Master
Indenture to the extent necessary to effectuate the foregoing.

(c) Promptly after the execution by Issuer and the Indenture Trustee of any
Supplement pursuant to this Section, Issuer shall mail to the Administrator, the
Holders of the Equipment Notes, each Rating Agency, and each Series Enhancer, a
notice setting forth in general terms the substance of such Supplement, together
with a copy of the text of such Supplement. Any failure of Issuer to mail such
notice, or any defect therein, shall not, however, in any way impair or affect
the validity of any such Supplement.

Section 9.03 Execution of Series Supplements to Master Indenture.

In executing, or accepting the additional terms created by, a Supplement or
Series Supplement permitted by this Article IX or the modification thereby of
the terms created by this Master Indenture, the Indenture Trustee shall be
entitled to receive, and shall be fully protected in relying upon, an Opinion of
Counsel stating that the execution of such Supplement or Series Supplement is
authorized or permitted by this Master Indenture. The Indenture Trustee may, but
shall not be obligated to, enter into any such Supplement or Series Supplement
which affects the Indenture Trustee’s own rights, duties or immunities under
this Master Indenture or otherwise.

Section 9.04 Effect of Series Supplements to Master Indenture.

Upon the execution of any Supplement or Series Supplement under this Article,
this Master Indenture shall be modified in accordance therewith, and such
Supplement or Series Supplement shall form a part of this Master Indenture for
all purposes.

Section 9.05 Reference in Equipment Notes to Supplements.

Equipment Notes authenticated and delivered after the execution of any
Supplement or Series Supplement pursuant to this Article may, and shall if
required by Issuer, bear a notation in

 

101



--------------------------------------------------------------------------------

form as to any matter provided for in such Supplement or Series Supplement. If
Issuer shall so determine, new Equipment Notes so modified as to conform may be
prepared and executed by Issuer and authenticated and delivered by the Indenture
Trustee in exchange for Outstanding Equipment Notes.

Section 9.06 Issuance of Additional Series of Equipment Notes.

Issuer may from time to time issue one or more Additional Series of Equipment
Notes pursuant to a Series Supplement executed by Issuer and the Indenture
Trustee that will specify the Principal Terms of such Series. Except with
respect to Early Amortization Events and Events of Default, the terms of such
Series Supplement may modify or amend the terms of this Master Indenture solely
as applied to such Series (but in no way may such terms modify or amend the
provisions of this Master Indenture relating to Events of Default or Early
Amortization Events), and with the consent of the Control Party for any other
Series, may amend this Master Indenture as applicable to such other Series, in
accordance with the terms of this Master Indenture. The ability of Issuer to
issue such Series and the obligation of the Indenture Trustee to authenticate
and deliver the Equipment Notes of such Series and to execute and deliver the
related Series Supplement is subject to the satisfaction of the following
conditions:

(a) on or before the twentieth (20th) Business Day immediately preceding the
Series issuance date (unless the parties to be notified agree to a shorter
notice period), Issuer shall have given the Indenture Trustee, the Manager, each
Series Enhancer, each Rating Agency and each other party entitled thereto
pursuant to the relevant Series Supplement notice of the Series and the proposed
Series issuance date (it being understood an earlier prior notice, as to the
Rating Agencies, may be necessary in order to obtain any necessary Rating Agency
Confirmation);

(b) Issuer shall have delivered to the Indenture Trustee the related
Series Supplement, in form satisfactory to the Indenture Trustee, executed by
Issuer;

(c) Issuer shall have delivered to the Indenture Trustee any related
Series Enhancement for such Series (or Class thereof) executed by each of the
parties thereto;

(d) Issuer shall have delivered a Rating Agency Confirmation with respect to
each Series of Equipment Notes then outstanding and then rated by one or more
Rating Agencies and any Policy constituting a Series Enhancement for any such
Equipment Notes;

(e) Any issuance of additional Class A Notes must be accompanied by the
contribution and/or sale of additional Railcars to Issuer and such contribution
and/or sale shall not cause, as its immediate effect, noncompliance with any
Concentration Limit;

(f) Issuer shall have delivered to the Indenture Trustee, each Series Enhancer,
each Rating Agency and, if required, any Noteholder, any Opinions of Counsel
required by the related Series Supplement, including without limitation with
respect to true sale, enforceability, non-consolidation and security interest
perfection issues;

(g) (1) No Early Amortization Event, Default or Event of Default shall have
occurred and be continuing on the applicable Series Issuance Date and all
Scheduled Principal

 

102



--------------------------------------------------------------------------------

Payment Amounts on all Equipment Notes shall have been made as of the applicable
Series Issuance Date for such Additional Series and (2) Issuer shall have
delivered to the Indenture Trustee, each Series Enhancer and each Rating Agency
an Officer’s Certificate stating that (i) no Early Amortization Event, Default
or Event of Default has occurred and is then continuing (or would reasonably be
expected to result from the issuance of such Additional Series), (ii) there is
not a substantial likelihood that the issuance of such Additional Series would
result in an Early Amortization Event, Default or Event of Default at any time
in the future, and (iii) all Scheduled Principal Payment Amounts on the
Equipment Notes shall have been made as of the applicable Series Issuance Date
for such Additional Series;

(h) such other conditions, consistent with the conditions herein, as shall be
specified in the related Series Supplement;

(i) each additional Series (x) if involving the issuance of Class A Notes, will
comply with each Class A Issuance Condition with respect to each Series, and if
involving the issuance of Class B Notes, will comply with each Class B Issuance
Condition with respect to each Series, (y) will have the same Payment Dates as
the Series 2006-1 Notes, and (z) will have no other Collateral or cash reserves
specific to such Additional Series or Class alone;

(j) any additional Class A Notes issued pursuant to such Additional Series shall
have been rated investment grade by S&P or Moody’s without giving effect to any
Series Enhancement provided in connection with such Class A Notes;

(k) while any Series of Equipment Notes or Class thereof is outstanding and
secured by a Series Enhancement consisting of a Policy, each of the following
additional conditions shall be satisfied: (A) if the applicable Additional
Series includes Class A Notes, and such Class A Notes, in the aggregate with all
other Class A Notes issued after the Initial Closing Date, shall have an initial
principal amount that (1) equals or exceeds, or (2) could or would, giving
effect to the amortization schedules of the Series 2006-1A Notes and such
additional Class A Notes, ever equal or exceed, the Outstanding Principal
Balance of the Series 2006-1A Notes, then such Class A Notes will have
Series Enhancement constituting a Comparable Policy issued by an Eligible Policy
Provider, (B) any Additional Series (or Class thereof) shall constitute Fixed
Rate Equipment Notes, (C) no Additional Series or Class thereof shall have a
Final Maturity Date that is earlier than the Final Maturity Date for the
Series 2006-1A Notes (or any other Series or Class thereof that is enhanced by a
Policy issued by the same Policy Provider that secured the Series 2006-1A
Notes), (D) except as set forth in clause (E) below, no additional Class B Notes
may be issued unless Issuer has received the prior written consent of the Policy
Provider that secured the Series 2006-1A Notes, which consent shall not be
unreasonably withheld (it being understood that the granting of such consent
shall require, among other things, that Issuer shall have delivered to the
Policy Provider that secured the Series 2006-1A Notes such financial models and
other evidence reasonably satisfactory to the Policy Provider that secured the
Series 2006-1A Notes indicating that, after giving effect to the issuance of
such new Class B Notes, the 2006-1A Notes will be expected to be repaid in full
no later than two (2) years after the date on which the Scheduled Targeted
Principal Balance equals zero (0)), and (E) the written consent of the Policy
Provider that secured the Series 2006-1A Notes will not be required pursuant to
clause (D) above so long as the following conditions are met:

 

103



--------------------------------------------------------------------------------

(i) the applicable additional Class B Notes shall be issued as part of an
Additional Series that includes Class A Notes;

(ii) Issuer shall have obtained a Rating Agency Confirmation in respect of all
Equipment Notes then enhanced by the Policy Provider that secured the
Series 2006-1A Notes, and

(iii) such additional Class B Notes shall have been rated investment grade by
S&P or Moody’s without giving effect to any Series Enhancement provided in
connection with such Class B Notes.

(l) Issuer shall have delivered to the Indenture Trustee an opinion of counsel
nationally recognized in U.S. federal income tax matters to the effect that
(A) in the case of an Additional Series including Class A Notes, that (i) such
Class of Additional Notes will be classified as debt for U.S. federal income tax
purposes and (ii) the issuance of such Class of Additional Notes will not result
in either (a) Issuer being treated as an association taxable as a corporation
for U.S. federal income tax purposes or (b) holders of outstanding Equipment
Notes recognizing income for U.S. federal income tax purposes in amounts, at
times or having a character different from the amounts, timing of recognition
and character of such income prior to the issuance of such Class of Additional
Notes; and (B) in the case of an Additional Series including Class B Notes, that
the issuance of such Class of Additional Notes will not result in either
(i) Issuer being treated as an association taxable as a corporation for U.S.
federal income tax purposes or (ii) holders of outstanding Equipment Notes
recognizing income for U.S. federal income tax purposes in amounts, at times or
having a character different from the amounts, timing of recognition and
character of such income prior to the issuance of such Class of Additional
Notes.

(m) Issuer shall have delivered to the Indenture Trustee and each
Series Enhancer an officer’s certificate that all of the conditions specified in
clauses (a) through (j), as applicable, above have been satisfied.

Upon satisfaction of the above conditions, the Indenture Trustee shall execute
the Series Supplement and authenticate and deliver the Equipment Notes of such
Series.

ARTICLE X

MODIFICATION AND WAIVER

Section 10.01 Modification and Waiver with Consent of Holders.

In the event that the Indenture Trustee receives a request for its consent to an
amendment, modification or waiver under this Master Indenture, the Equipment
Notes or any Operative Agreement relating to the Equipment Notes, the Indenture
Trustee shall mail a notice of such proposed amendment, modification or waiver
to each Noteholder and each Series Enhancer, asking whether or not to consent to
such amendment, modification or waiver if such Noteholder’s consent is required
pursuant to this Master Indenture; provided that any amendment, modification or
waiver of the provisions described in Section 9.02 hereof is not permitted
without the consent of each Noteholder of any Equipment Notes affected thereby;

 

104



--------------------------------------------------------------------------------

provided further, however, that any Event of Default may be waived in accordance
with Section 4.04 hereof. The foregoing, however, shall not prevent Issuer from
amending any Lease of a Railcar, provided that such amendment is otherwise
permitted by this Master Indenture and the Management Agreement.

It shall not be necessary for the consent of the Holders under this
Section 10.01 to approve the particular form of any proposed amendment,
modification or waiver, but it shall be sufficient if such consent approves the
substance thereof. Any such modification approved by a Requisite Majority will
be binding on all Noteholders.

Issuer shall give each Rating Agency prior notice of any amendment under this
Section 10.01 and any amendments of its constitutive documents by Issuer, and,
after an amendment under this Section 10.01 becomes effective, Issuer shall mail
to the Holders and the Rating Agencies a notice briefly describing such
amendment. Any failure of Issuer to mail such notice, or any defect therein,
shall not, however, in any way impair or affect the validity of any such
amendment.

After an amendment under this Section 10.01 becomes effective, it shall bind
every Holder, whether or not notation thereof is made on any Equipment Note held
by such Holder.

Section 10.02 Modification Without Consent of Holders.

Subject to Section 9.01 hereof, the Indenture Trustee may agree, without the
consent of any Noteholder, to any modification (other than those referred to in
Section 10.01) of, or the waiver or authorization of any breach or prospective
breach of, any provision of any Operative Agreement or of the relevant Equipment
Notes to correct a manifest error or an error which is of a formal, minor or
technical nature. Any such modification shall be notified to the Holders as soon
as practicable thereafter and shall be binding on all the Holders.

Section 10.03 Subordination and Priority of Payments.

The subordination provisions contained in the Flow of Funds and Article XI
hereof may not be amended or modified without the consent of each Noteholder of
the Equipment Notes affected thereby and each Noteholder of Equipment Notes
ranking senior thereto. In no event shall the provisions set forth in the Flow
of Funds relating to the priority of the Service Provider Fees and Operating
Expenses be amended or modified.

Section 10.04 Execution of Amendments by Indenture Trustee.

In executing, or accepting the additional trusts created by, any amendment or
modification to this Master Indenture permitted by this Article X or the
modifications thereby of the trusts created by this Master Indenture, the
Indenture Trustee shall be entitled to receive, and shall be fully protected in
relying upon, an Officer’s Certificate and an Opinion of Counsel stating that
the execution of such amendment is authorized or permitted by this Master
Indenture. The Indenture Trustee may, but shall not be obligated to, enter into
any such amendment which affects the Indenture Trustee’s own rights, duties or
immunities under this Master Indenture or otherwise.

 

105



--------------------------------------------------------------------------------

ARTICLE XI

SUBORDINATION

Section 11.01 Subordination.

(a) Each Noteholder and Service Provider and Series Enhancer agrees that its
claims against Issuer for payment of amounts are subordinate to any claims
ranking in priority thereto as set forth in the Flow of Funds hereof, including
any post-petition interest (each such prior claim, a “Senior Claim”), which
subordination shall continue until the holder of such Senior Claim (a “Senior
Claimant”), or the Indenture Trustee on its behalf, has received the full cash
amount of such Senior Claim. Each such Person is also obligated to hold for the
benefit of the Senior Claimant any amounts received by such Person which, under
the terms of this Master Indenture, should have been paid to or on behalf of the
Senior Claimant and to pay over such amounts to the Indenture Trustee for
application as provided in the Flow of Funds.

(b) If any Senior Claimant receives any payment in respect of any Senior Claim
which is subsequently invalidated, declared preferential, set aside and/or
required to be repaid to a trustee, receiver or other party, then, to the extent
such payment is so invalidated, declared preferential, set aside and/or required
to be repaid, such Senior Claim shall be revived and continue in full force and
effect, and shall be entitled to the benefits of this Article XI, all as if such
payment had not been received.

(c) Each Noteholder, by its acceptance of an Equipment Note, and each other
payee pursuant to the Flow of Funds, by entering into the Operative Agreement to
which it is a party, authorizes and expressly directs the Indenture Trustee on
its behalf to take such action as may be necessary or appropriate to effectuate
the subordination provided in this Article XI, and appoints the Indenture
Trustee its attorney-in-fact for such purposes, including, in the event of any
dissolution, winding up, liquidation or reorganization of Issuer (whether in
bankruptcy, insolvency, receivership, reorganization or similar proceedings or
upon an assignment for the benefit of creditors or otherwise) any actions
tending towards liquidation of the property and assets of Issuer or the filing
of a claim for the unpaid balance of its Equipment Notes in the form required in
those proceedings.

(d) No right of any holder of any Senior Claim to enforce the subordination of
any subordinated claim shall be impaired by an act or failure to act by Issuer
or the Indenture Trustee or by any failure by either Issuer or the Indenture
Trustee to comply with this Master Indenture, unless such failure shall
materially prejudice the rights of the subordinated claimant.

(e) Each Noteholder, by accepting an Equipment Note, and each other payee
pursuant to the Flow of Funds, by entering into the Operative Agreement to which
it is a party, acknowledges and agrees that the foregoing subordination
provisions are, and are intended to be, an inducement and a consideration to
each holder of any Senior Claim, whether such Senior Claim was created or
acquired before or after the issuance of such holder’s claim, to acquire and
continue to hold such Senior Claim and such holder of any Senior Claim shall be
deemed conclusively to have relied on such subordination provisions in acquiring
and continuing to hold such Senior Claim.

 

106



--------------------------------------------------------------------------------

(f) The Noteholders of each Series shall have the right to receive, to the
extent necessary to make the required payments with respect to the Equipment
Notes of such Series at the times and in the amounts specified in the related
Series Supplement, (i) the portion of Collections allocable to Noteholders of
such Series pursuant to this Master Indenture and the related Series Supplement,
(ii) funds on deposit in the Class A Liquidity Reserve Account or the Class B
Liquidity Reserve Account or the Class B Special Reserve Account, as applicable,
and in accordance with the terms of this Master Indenture and the related
Series Supplement and (iii) funds on deposit in any Series Account or
Class Account for such Series. Each Noteholder, by acceptance of its Equipment
Notes, (x) acknowledges and agrees that except as expressly provided herein and
in a Series Supplement, the Noteholders of a Series shall not have any interest
in any Series Account for the benefit of any other Series (to the extent amounts
were deposited therein in accordance with the Operative Agreements), and
(y) ratifies and confirms the terms of this Master Indenture and the Operative
Agreements executed in connection with such Noteholder’s Series. With respect to
each Collection Period, Collections on deposit in the Collections Account will
be allocated to each Series then Outstanding in accordance with the Flow of
Funds and the related Series Supplements.

ARTICLE XII

DISCHARGE OF INDENTURE; DEFEASANCE

Section 12.01 Discharge of Liability on the Equipment Notes; Defeasance.

(a) When (i) Issuer delivers to the Indenture Trustee all Outstanding Equipment
Notes (other than Equipment Notes replaced pursuant to Section 2.08 hereof) for
cancellation or (ii) all Outstanding Equipment Notes have become due and
payable, whether at maturity or as a result of the mailing of a Redemption
Notice pursuant to Section 3.16(a) hereof and Issuer irrevocably deposits in the
Redemption/Defeasance Account funds sufficient to pay at maturity, or upon
Redemption of, all Outstanding Equipment Notes, including interest thereon to
maturity or the Redemption Date (other than Equipment Notes replaced pursuant to
Section 2.08), and if in either case Issuer pays all other sums payable
hereunder by Issuer, then this Master Indenture shall, subject to
Section 12.01(c), cease to be of further effect. The Indenture Trustee shall
acknowledge satisfaction and discharge of this Master Indenture on demand of
Issuer accompanied by an Officers’ Certificate and an opinion of counsel, at the
cost and expense of Issuer, to the effect that any conditions precedent to a
discharge of this Master Indenture have been met.

(a) Subject to Sections 12.01(c) and 12.02, Issuer at any time may terminate
(i) all its obligations under the Equipment Notes or any Class or Series of
Equipment Notes and this Master Indenture (the “legal defeasance” option) or
(ii) its obligations under Sections 5.02, 5.03, 5.04 and 4.01 (other than with
respect to a failure to comply with Sections 4.01(a), 4.01(b), 4.01(c), 4.01(f)
(only with respect to Issuer) and 4.01(g) (only with respect to Issuer)) (the
“covenant defeasance” option). Issuer may exercise its legal defeasance option
notwithstanding its prior exercise of its covenant defeasance option.

 

107



--------------------------------------------------------------------------------

If Issuer exercises its legal defeasance option, payment of any Equipment Notes
subject to such legal defeasance may not be accelerated because of an Event of
Default. If Issuer exercises its covenant defeasance option, payment of the
Equipment Notes may not be accelerated because of an Event of Default (other
than with respect to a failure to comply with Section 5.02(j), 4.01(a), 4.01(b),
4.01(c), 4.01(f) and 4.01(g).

Upon satisfaction of the conditions set forth herein and upon request of Issuer,
the Indenture Trustee shall acknowledge in writing the discharge of those
obligations that Issuer terminates.

(c) Notwithstanding clauses (a) and (b) above, Issuer’s obligations in
Sections 2.01, 2.02, 2.03, 2.04, 2.05, 2.06, 2.07, 2.08, 2.09, 5.02(j),
Article VI, Sections 8.01, 12.04, 12.05 and 12.06 shall survive until all the
Equipment Notes have been paid in full. Thereafter, Issuer’s obligations in
Sections 8.01, 11.04, 11.05 and 13.07 shall survive.

Section 12.02 Conditions to Defeasance.

Issuer may exercise its legal defeasance option or its covenant defeasance
option only if:

(a) Issuer irrevocably deposits in trust in the Redemption/Defeasance Account
any one or any combination of (A) money, (B) obligations of, and supported by
the full faith and credit of, the U.S. Government (“U.S. Government
Obligations”) or (C) obligations of corporate issuers (“Corporate Obligations”)
(provided that any such Corporate Obligations are rated AA+, or the equivalent,
or higher, by the Rating Agencies at such time and shall not have a maturity of
longer than three (3) years from the date of defeasance) for the payment of all
principal, premium, if any, and interest (i) on the Equipment Notes or any class
or Series of Equipment Notes being defeased, in the case of legal defeasance, or
(ii) on all of the Equipment Notes in the case of covenant defeasance, in either
case, to maturity or redemption, as the case may be;

(b) Issuer delivers to the Indenture Trustee a certificate from a nationally
recognized firm of independent accountants expressing their opinion that the
payments of principal and interest when due and without reinvestment on the
deposited U.S. Government Obligations or the Corporate Obligations plus any
deposited money without investment will provide cash at such times and in such
amounts as will be sufficient to pay principal and interest when due (i) on the
Equipment Notes or any class or Series of Equipment Notes being defeased, in the
case of legal defeasance, or (ii) on all of the Equipment Notes in the case of
covenant defeasance, in either case, to maturity or redemption, as the case may
be;

(c) 91 days pass after the deposit described in clause (1) above is made and
during the 91-day period no Event of Default specified in Section 4.01(g) or
(h) with respect to Issuer occurs which is continuing at the end of the period;

(d) the deposit described in clause (a) above does not constitute a default
under any other agreement binding on Issuer;

(e) Issuer delivers to the Indenture Trustee an Opinion of Counsel to the effect
that the trust resulting from the deposit described in clause (a) does not
constitute, or is qualified as, a regulated investment company under the
Investment Company Act of 1940, as amended;

 

108



--------------------------------------------------------------------------------

(f) in the case of the legal defeasance option, Issuer shall have delivered to
the Indenture Trustee an Opinion of Counsel to the effect that the Noteholders
will not recognize income, gain or loss for U.S. federal income tax purposes as
a result of such legal defeasance and will be subject to U.S. federal income tax
on the same amounts, in the same manner and at the same times as would have been
the case if such legal defeasance had not occurred;

(g) in the case of the covenant defeasance option, Issuer shall have delivered
to the Indenture Trustee an Opinion of Counsel to the effect that the
Noteholders will not recognize income, gain or loss for U.S. federal income tax
purposes as a result of such covenant defeasance and will be subject to U.S.
federal income tax on the same amounts, in the same manner and at the same times
as would have been the case if such covenant defeasance had not occurred;

(h) if the related Equipment Notes are then listed on any securities exchange,
Issuer delivers to the Indenture Trustee an Opinion of Counsel to the effect
that such deposit, defeasance and discharge will not cause such Equipment Notes
to be delisted;

(i) Issuer has obtained a Rating Agency Confirmation relating to the defeasance
contemplated by this Section 12.02;

(j) Issuer delivers to the Indenture Trustee an Officer’s Certificate and an
Opinion of Counsel, each stating that all conditions precedent to the defeasance
and discharge of the Equipment Notes as contemplated by this Article XII have
been complied with;

(k) Issuer shall only defease a Series in its entirety, not partially;

(l) If the Series to be defeased has Series Enhancement constituting a Policy,
the Policy must be terminated, and the related Series Enhancer shall have been
paid all amounts owing to it under its related Enhancement Agreement;

(m) The defeasance shall not have the effect of causing Series enhanced by one
or more Policies to no longer constitute, collectively, a Requisite Majority;
and

(n) No Class B Notes shall be defeased while there remains any Outstanding
Principal Balance in respect of any Class A Notes.

Section 12.03 Application of Trust Money.

The Indenture Trustee shall hold in trust in the Redemption/Defeasance Account
money, U.S. Government Obligations or Corporate Obligations deposited with it
pursuant to this Article XII. It shall apply the deposited money and the money
from U.S. Government Obligations or Corporate Obligations in accordance with
this Master Indenture to the payment of principal, premium, if any, and interest
on the Class or Series of Equipment Notes. Money and securities so held in trust
are not subject to Article X hereof.

Section 12.04 Repayment to Issuer.

The Indenture Trustee shall promptly turn over to Issuer upon request any excess
money or securities held by it at any time.

 

109



--------------------------------------------------------------------------------

Subject to any applicable abandoned property law, the Indenture Trustee shall
pay to Issuer upon written request any money held by it for the payment of
principal or interest that remains unclaimed for two (2) years and, thereafter,
Noteholders entitled to the money must look to Issuer for payment as general
creditors. Such unclaimed funds shall remain uninvested and in no event shall
the Indenture Trustee be liable for interest on such unclaimed funds.

Section 12.05 Indemnity for Government Obligations and Corporate Obligations.

Issuer shall pay and shall indemnify the Indenture Trustee against any tax, fee
or other charge imposed on or assessed against deposited U.S. Government
Obligations or Corporate Obligations, or the principal and interest received on
such U.S. Government Obligations or Corporate Obligations.

Section 12.06 Reinstatement.

If the Indenture Trustee is unable to apply any money or U.S. Government
Obligations or Corporate Obligations in accordance with this Article XII by
reason of any legal proceeding or by reason of any order or judgment of any
court or governmental authority enjoining, restraining or otherwise prohibiting
such application, Issuer’s obligations under this Master Indenture and the
Equipment Notes shall be revived and reinstated as though no deposit had
occurred pursuant to this Article XII until such time as the Indenture Trustee
is permitted to apply all such money, U.S. Government Obligations or Corporate
Obligations in accordance with this Article XII; provided, however, that, if
Issuer has made any payment of interest on or principal of any Equipment Notes
because of the reinstatement of its obligations, Issuer shall be subrogated to
the rights of the Holders of such Equipment Notes to receive such payment from
the money, U.S. Government Obligations or Corporate Obligations held by the
Indenture Trustee.

ARTICLE XIII

MISCELLANEOUS

Section 13.01 Right of Indenture Trustee to Perform.

If Issuer for any reason fails to observe or punctually to perform any of its
obligations to the Indenture Trustee, whether under this Master Indenture or any
of the other Operative Agreements or otherwise, the Indenture Trustee shall have
power (but shall have no obligation), on behalf of or in the name of Issuer or
otherwise, to perform such obligations and to take any steps which the Indenture
Trustee may, in its absolute discretion, consider appropriate with a view to
remedying, or mitigating the consequences of, such failure by Issuer; provided
that no exercise or failure to exercise this power by the Indenture Trustee
shall in any way prejudice the Indenture Trustee’s other rights under this
Master Indenture or any of the other Operative Agreements.

 

110



--------------------------------------------------------------------------------

Section 13.02 Waiver.

Any waiver by any party of any provision of this Master Indenture or any right,
remedy or option hereunder shall only prevent and estop such party from
thereafter enforcing such provision, right, remedy or option if such waiver is
given in writing and only as to the specific instance and for the specific
purpose for which such waiver was given. The failure or refusal of any party
hereto to insist in any one or more instances, or in a course of dealing, upon
the strict performance of any of the terms or provisions of this Master
Indenture by any party hereto or the partial exercise of any right, remedy or
option hereunder shall not be construed as a waiver or relinquishment of any
such term or provision, but the same shall continue in full force and effect. No
failure on the part of the Indenture Trustee to exercise, and no delay on its
part in exercising, any right or remedy under this Master Indenture will operate
as a waiver thereof, nor will any single or partial exercise of any right or
remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy. The rights and remedies provided in this Master Indenture
are cumulative and not exclusive of any rights or remedies provided by law.

Section 13.03 Severability.

In the event that any provision of this Master Indenture or the application
thereof to any party hereto or to any circumstance or in any jurisdiction
governing this Master Indenture shall, to any extent, be invalid or
unenforceable under any applicable statute, regulation or rule of law, then such
provision shall be deemed inoperative to the extent that it is invalid or
unenforceable and the remainder of this Master Indenture, and the application of
any such invalid or unenforceable provision to the parties, jurisdictions or
circumstances other than to whom or to which it is held invalid or
unenforceable, shall not be affected thereby nor shall the same affect the
validity or enforceability of this Master Indenture. The parties hereto further
agree that the holding by any court of competent jurisdiction that any remedy
pursued by the Indenture Trustee hereunder is unavailable or unenforceable shall
not affect in any way the ability of the Indenture Trustee to pursue any other
remedy available to it.

Section 13.04 Notices.

All notices, demands, certificates, requests, directions, instructions and
communications hereunder (“Notices”) shall be in writing and shall be effective
(a) upon receipt when sent through the mails, registered or certified mail,
return receipt requested, postage prepaid, with such receipt to be effective the
date of delivery indicated on the return receipt, or (b) one Business Day after
delivery to an overnight courier, or (c) on the date personally delivered to an
authorized officer of the party to which sent, or (d) on the date transmitted by
legible telecopier transmission with a confirmation of receipt, in all cases
addressed to the recipient as follows:

 

111



--------------------------------------------------------------------------------

    if to Issuer, to:

Trinity Rail Leasing V L.P.

2525 Stemmons Freeway

Dallas, TX 75207

    with copies to:

Kaye Scholer LLC

3 First National Plaza, Suite 4100

70 West Madison Street

Chicago, IL 60602

Attention: William Fellerhoff, Esq.

Facsimile: (312) 583-2360

    if to the Administrator, to:

Trinity Industries Leasing Company

2525 Stemmons Freeway

Dallas, TX 75207

Attention: Vice President, Leasing Operations

    if to the Indenture Trustee, the Note Registrar or the Paying Agent, to:

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Facsimile: (302) 636-4140

Telephone: (302) 636-6000

Attention: Corporate Trust Administration Re: Trinity Rail Leasing V

    if to the Manager, to:

Trinity Industries Leasing Company

2525 Stemmons Freeway

Dallas, TX 75207

Attention: Vice President, Leasing Operations

    if to the Rating Agencies, to:

Standard & Poor’s

55 Water Street

New York, NY 10041

Attn: Stephen Rooney

 

112



--------------------------------------------------------------------------------

  Moody’s Investors Service, Inc.

ABS Monitoring Department

99 Church Street, 4th Floor

New York, NY 10007

Facsimile: (212) 298-7139

if to any Series Enhancer, to such Person at the address provided for such
Person in the applicable Series Supplement for the Series or Class thereof for
which such Person is acting as a Series Enhancer.

A copy of each notice given hereunder to any party hereto shall also be given to
each of the other parties hereto, and to each Series Enhancer. Each of Issuer
and the Indenture Trustee may, by notice given in accordance herewith to the
other party hereto and each Series Enhancer, designate any further or different
address to which subsequent Notices shall be sent.

Section 13.05 Assignments.

This Master Indenture shall be a continuing obligation of Issuer and shall
(i) be binding upon Issuer and its successors and assigns and (ii) inure to the
benefit of and be enforceable by the Indenture Trustee, and by its successors,
transferees and assigns. Issuer may not assign any of its obligations under this
Master Indenture, or delegate any of its duties hereunder.

Section 13.06 Currency Conversion.

(a) If any amount is received or recovered by the Administrator, the Manager or
the Indenture Trustee in respect of this Master Indenture or any part thereof
(whether as a result of the enforcement of the security created under this
Master Indenture or pursuant to this Master Indenture or any judgment or order
of any court or in the liquidation or dissolution of Issuer or by way of damages
for any breach of any obligation to make any payment under or in respect of
Issuer’s obligations hereunder or any part thereof or otherwise) in a currency
(the “Received Currency”) other than the currency in which such amount was
expressed to be payable (the “Agreed Currency”), then the amount in the Received
Currency actually received or recovered by the Indenture Trustee shall, to the
fullest extent permitted by Applicable Law, only constitute a discharge to
Issuer to the extent of the amount of the Agreed Currency which the
Administrator, the Manager or the Indenture Trustee was or would have been able
in accordance with its normal procedures to purchase on the date of actual
receipt or recovery (or, if that is not practicable, on the next date on which
it is so practicable), and, if the amount of the Agreed Currency which the
Administrator, the Manager or the Indenture Trustee is or would have been so
able to purchase is less than the amount of the Agreed Currency which was
originally payable by Issuer, Issuer shall pay to the Administrator, the Manager
or the Indenture Trustee such amount as the Administrator, Manager or the
Indenture Trustee shall determine to be necessary to indemnify such Person
against any Loss sustained by it as a result (including the cost of making any
such purchase and any premiums, commissions or other charges paid or incurred in
connection therewith) and so that such indemnity, to the fullest extent
permitted by Applicable Law, (i) shall constitute a separate and independent
obligation of Issuer distinct from its obligation to discharge the amount which
was originally payable by Issuer and (ii) shall give rise to a separate and
independent cause of action and apply irrespective of any indulgence granted

 

113



--------------------------------------------------------------------------------

by the Administrator, the Manager or the Indenture Trustee and continue in full
force and effect notwithstanding any judgment, order, claim or proof for a
liquidated amount in respect of the amount originally payable by Issuer or any
judgment or order and no proof or evidence of any actual loss shall be required.

(b) For the purpose of or pending the discharge of any of the moneys and
liabilities hereby secured the Administrator and the Manager may convert any
moneys received, recovered or realized by the Administrator or the Manager, as
the case may be, under this Master Indenture (including the proceeds of any
previous conversion under this Section 13.06) from their existing currency of
denomination into the currency of denomination (if different) of such moneys and
liabilities and any conversion from one currency to another for the purposes of
any of the foregoing shall be made at the Indenture Trustee’s then prevailing
spot selling rate at its office by which such conversion is made. If not
otherwise required to be applied in the Received Currency, the Administrator or
the Manager, as the case may be, acting on behalf of the Security Trustee, shall
promptly convert any moneys in such Received Currency other than Dollars into
Dollars. Each previous reference in this section to a currency extends to funds
of that currency and funds of one currency may be converted into different funds
of the same currency.

Section 13.07 Application to Court.

The Indenture Trustee may at any time after the service of a Default Notice
apply to any court of competent jurisdiction for an order that the terms of this
Master Indenture be carried into execution under the direction of such court and
for the appointment of a receiver of the Collateral or any part thereof and for
any other order in relation to the administration of this Master Indenture as
the Requisite Majority shall deem fit and it may assent to or approve any
application to any court of competent jurisdiction made at the instigation of
any of the Noteholders and shall be indemnified by Issuer against all costs,
charges and expenses incurred by it in relation to any such application or
proceedings.

Section 13.08 Governing Law.

THIS INDENTURE SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.

Section 13.09 Jurisdiction.

(a) Each of the parties hereto agrees that the United States federal and New
York State courts located in The City of New York shall have jurisdiction to
hear and determine any suit, action or proceeding, and to settle any disputes,
which may arise out of or in connection with this Master Indenture and, for such
purposes, submits to the jurisdiction of such courts. Each of the parties hereto
waives any objection which it might now or hereafter have to the United States
federal or New York State courts located in The City of New York being nominated
as the forum to hear and determine any suit, action or proceeding, and to settle
any disputes, which may arise out of or in connection with this Master Indenture
and agrees not to

 

114



--------------------------------------------------------------------------------

claim that any such court is not a convenient or appropriate forum. Each of the
parties hereto agrees that the process by which any suit, action or proceeding
is begun may be served on it by being delivered in connection with any suit,
action or proceeding in The City of New York to the Person named as the process
agent of such party in Schedule 5 at the address set out therein or at the
principal New York City office of such process agent, if not the same.

(a) The submission to the jurisdiction of the courts referred to in
Section 13.09(a) shall not (and shall not be construed so as to) limit the right
of the Indenture Trustee to take proceedings against Issuer in any other court
of competent jurisdiction nor shall the taking of proceedings in any one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction,
whether concurrently or not.

(b) Each of the parties hereto hereby consents generally in respect of any legal
action or proceeding arising out of or in connection with this Master Indenture
to the giving of any relief or the issue of any process in connection with such
action or proceeding, including the making, enforcement or execution against any
property whatsoever (irrespective of its use or intended use) of any order or
judgment which may be made or given in such action or proceeding.

Section 13.10 Counterparts.

This Master Indenture may be executed in two or more counterparts by the parties
hereto, and each such counterpart shall be considered an original and all such
counterparts shall constitute one and the same instrument.

Section 13.11 Table of Contents, Headings, Etc.

The Table of Contents and headings of the Articles and Sections of this Master
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof and shall in no way modify or restrict any of the terms
and provisions hereof.

[SIGNATURE PAGE FOLLOWS]

 

115



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Master Indenture to be
duly executed, all as of the date first written above.

 

TRINITY RAIL LEASING V L.P. By   TILX GP V, LLC,   its General Partner

 

  By:       Name:   Eric Marchetto   Title:   Vice President

 

WILMINGTON TRUST COMPANY, not in its individual

capacity but solely as Indenture Trustee

By:     Name:     Title:    

 

116



--------------------------------------------------------------------------------

Annex A to Master Indenture: Defined Terms

“144A Book-Entry Note” means an Equipment Note sold in reliance on Rule 144A,
represented by a single permanent global note in fully registered form, without
coupons, the form of which shall be substantially in the form of the applicable
Equipment Note Form for such Equipment Note, with the legends required by
Section 2.02 for a 144A Book-Entry Note inscribed thereon and with such changes
therein and such additional information as may be specified in the
Series Supplement pursuant to which such Equipment Note is issued.

“AAR” means the Association of American Railroads or any successor thereto.

“Account Administration Agreement” means the Customer Collections Account
Administration Agreement, dated as of November 12, 2003, by and among the
various beneficiary parties thereto from time to time, TILC and WTC (and as the
same may be amended, supplemented, restated, amended and restated or modified
from time to time).

“Account Collateral Agent” means the “Account Collateral Agent” under and as
defined in the Account Administration Agreement, initially WTC.

“Accounts” means all “accounts” as defined in Article 9 of the UCC, whether due
or to become due, whether or not the right of payment has been earned by
performance, and whether now owned or hereafter acquired or arising in the
future, including Accounts Receivable from Affiliates of the Issuer.

“Accounts Receivable” means all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation, all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Property, together
with all of the Partnership’s right, title and interest, if any, in any goods or
other property giving rise to such right to payment, including any rights to
stoppage in transit, replevin, reclamation and resales, and all related security
interests, Encumbrances and pledges, whether voluntary or involuntary, in each
case whether now existing or owned or hereafter arising or acquired, and all
Collateral Support and Supporting Obligations related to the foregoing and all
Accounts Receivable Records.

“Accounts Receivable Records” means (a) all original copies of all documents,
instruments or other writings or electronic records or other records evidencing
the Accounts Receivable, (b) all books, correspondence, credit or other files,
Records, ledger sheets or cards, invoices, and other papers relating to Accounts
Receivable, including, without limitation, all tapes, cards, computer tapes,
computer discs, computer runs, record keeping systems and other papers and
documents relating to the Accounts Receivable, whether in the possession or
under the control of the Issuer or any computer bureau or agent from time to
time acting for the Issuer or otherwise, (c) all evidences of the filing of
financing statements and the registration of other instruments in connection
therewith, and amendments, supplements or other modifications thereto, notices
to other creditors or lenders, and certificates, acknowledgments, or other
writings, including, without limitation, lien search reports, from filing or
other registration officers, (d) all credit information, reports and memoranda
relating thereto and (e) all other written, electronic or other non-written
forms of information related in any way to the foregoing or any Accounts
Receivable.

 

A-1



--------------------------------------------------------------------------------

“Act” has the meaning, with respect to any Noteholder, given to such term in
Section 1.04(a) hereof.

“Additional Class A Notes” means Additional Notes consisting of Class A Notes.

“Additional Class B Notes” means Additional Notes consisting of Class B Notes.

“Additional Concentration Limits” means the limits, if any, set forth in any
Series Supplement then in effect.

“Additional Contributions” means any equity contributions made to Issuer by or
through its general or limited partner, the proceeds of which are used, in
substantial part, to acquire Additional Railcars or to fund Optional
Modifications.

“Additional Inspection” has the meaning given to such term in
Section 5.04(bb)(iv) hereof.

“Additional Interest” means, with respect to a Series of Equipment Notes or any
Class thereof, the amount of interest due and payable in respect of any overdue
payments in respect of such Series or Class, as specified in the related
Series Supplement.

“Additional Interest Amount” means, with respect to any Series of Equipment
Notes or Class thereof, that amount of Additional Interest due and payable on
such Series or Class on a Payment Date, including any Additional Interest due
and payable on a prior Payment Date that was not paid on such prior Payment
Date.

“Additional Notes” means the Equipment Notes evidencing any Additional Series
issued by Issuer from time to time subsequent to the Initial Closing Date.

“Additional Railcar” means each Railcar acquired by the Issuer (other than an
Initial Railcar) subsequent to the Initial Closing Date in accordance with the
conditions set forth in Section 5.03(b) of this Master Indenture.

“Additional Series” means any Series issued by Issuer subsequent to the Initial
Closing Date pursuant to a Series Supplement to this Master Indenture.

“Adjusted Value” means, for any individual Railcar as of any date of
determination, (a) the Initial Appraised Value of such Railcar, adjusted
downward as of each Payment Date after the Delivery Date of such Railcar due to
depreciation at the greater of (i) the amount of depreciation determined based
on straight line depreciation from the date of manufacture using an assumed
35-year useful life to a “10%” assumed residual/salvage value and (ii) the
amount of depreciation that would be calculated under any subsequent
depreciation methodology or general practice of marking down asset values
attributable to a change in Trinity’s corporate policy and practice after the
Initial Closing Date (a “Depreciation Change”), plus (b) the cost of any

 

A-2



--------------------------------------------------------------------------------

Optional Modification or Required Modification, to the extent that Trinity on
its books of account would properly add such cost to the book value of such
Railcar in accordance with GAAP, with the amount of such cost so added pursuant
to this clause (b) to be depreciated in the same manner following its incurrence
and addition to book.

“Administrative Services Agreement” means the Administrative Services Agreement,
dated as of the Initial Closing Date, among the Administrator, the Indenture
Trustee and Issuer, or any replacement administrative services agreement with a
replacement Administrator.

“Administrator” means TILC, in its capacity as administrator under the
Administrative Services Agreement, including its successors in interest and
permitted assigns, until another Person shall have become the administrator
under such agreement, after which “Administrator” shall mean such other Person.

“Administrator Fee” means, for any Payment Date, the compensation payable to the
Administrator on such Payment Date in accordance with the terms of, and
designated in, the Administrative Services Agreement.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with, such
Person or is a director or officer of such Person; “control” of a Person means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting Stock, by contract or otherwise.

“After-Tax Basis” means, with respect to any payment due to any Person, the
amount of such payment supplemented by a further payment or payments so that the
sum of all such payments, after reduction for all Taxes payable by such Person
by reason of the receipt or accrual of such payments, shall be equal to the
payment due to such Person.

“Aggregate Adjusted Borrowing Value” means, as of any date of determination, an
amount equal to the sum of (i) the Adjusted Values (measured as of the last day
of the month immediately preceding such date of determination) of all Portfolio
Railcars, and (ii) the amounts on deposit in the Optional Reinvestment Account
and the Mandatory Replacement Account as of such date.

“Aggregate Equipment Note Principal Balance” means, as of any date of
determination, an amount equal to the sum of the then Outstanding Principal
Balance of all Series of Equipment Notes then Outstanding.

“Allocated Principal” means, as of any Payment Date and giving effect to all
Flow of Funds allocations and other transactions occurring on such Payment Date,
the percentage equivalent of a fraction, the numerator of which is the aggregate
Outstanding Principal Balance of all Equipment Notes of the Issuer as of such
Payment Date, and the denominator of which is the aggregate Adjusted Value of
the Portfolio Railcars as of such Payment Date.

“Allowed Restructuring” has the meaning given to such term in Section 5.02(f)(i)
hereof.

 

A-3



--------------------------------------------------------------------------------

“Annual Manager Audit” means an annual audit of the activities of the Manager on
the basis of agreed procedures.

“Annual Report” has the meaning given to such term in Section 2.13(a) hereof.

“Applicable Class Railcar Advance Rate” means, as of any Payment Date and as
determined for, in either case, the Class A Notes or Class B Notes, and giving
effect to all Flow of Funds allocations and other transactions occurring on such
Payment Date, the percentage equivalent of a fraction, the numerator of which is
the aggregate Outstanding Principal Balance of the Class A Notes or Class B
Notes, as the case may be, of the Issuer as of such Payment Date, and the
denominator of which is the aggregate Adjusted Value of the Portfolio Railcars
as of such Payment Date.

“Applicable Law” means all applicable laws, rules, statutes, ordinances,
regulations and orders of Governmental Authorities, including, without
limitation, the applicable laws, rules, regulations and orders of any Railroad
Authority.

“Appraisal” means a desktop appraisal of a Railcar, i.e. an appraisal without a
physical inspection of a Railcar, dated within 30 days of the applicable
Delivery Date of such Railcar by the applicable Appraiser to determine the
Initial Appraised Value of such Railcar, and considering substantially similar
factors in such determination as were considered in the Appraisal delivered in
connection with the Initial Closing Date (or, if obtaining an Appraisal
addressing such factors is no longer commercially feasible as a result of
changes in market practice of railcar appraisers, then an appraisal that
considers such factors in the valuation determination as are then commercially
feasible to obtain in light of railcar appraisal market practices at that time).

“Appraiser” means RailSolutions, Inc., or such other independent railcar
appraiser that is approved by a Requisite Majority.

“Asset Transfer Agreement” means the Purchase and Contribution Agreement, dated
as of the Initial Closing Date among Issuer, TILC and TRLT-II.

“Assigned Agreements” has the meaning assigned to such term in the Granting
Clauses hereunder.

“Assignment and Assumption” has the meaning given such term in the Asset
Transfer Agreement.

“Authorized Agent” means, with respect to the Equipment Notes of any Series, any
authorized Paying Agent or Note Registrar for the Equipment Notes of such
Series.

“Authorized Representative” of any entity means the person or persons authorized
to act on behalf of such entity.

“Available Collections Amount” means, for any Payment Date, the amount of
Collections in the Collections Account as of the close of business on the last
day of the immediately preceding calendar month, plus or minus, as applicable,
the aggregate amount of all transfers to be made to or from the Collections
Account pursuant to the Master Indenture during the period beginning on the
related Determination Date and ending on such Payment Date.

 

A-4



--------------------------------------------------------------------------------

“Average Life Date” means, with respect to an Equipment Note, the date that
follows (i) in the case of an Equipment Note being prepaid, the date of such
prepayment or (ii) in the case of an Equipment Note not being prepaid, the date
of such determination, by a period equal to the Remaining Weighted Average Life
of such Equipment Note.

“Balance” means, with respect to any Account as of any date, the sum of the cash
deposits in such account and the value of any Permitted Investments held in such
Account as of such date, as determined in accordance with Section 1.02(m)
hereof.

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, 11
U.S.C. § 101 et. seq.

“Beneficial Interest” means, with respect to Issuer, the general and limited
partnership interest of the General Partner and the Limited Partner in the
Issuer.

“Benefit Plan” of any Person, means, at any time, any employee benefit plan
(including a multiemployer plan as defined in Section 4001(a)(3) of ERISA), the
funding requirements of which (under Section 302 of ERISA or Section 412 of the
Code) are, or at any time within six years immediately preceding the time in
question were, in whole or in part, the responsibility of such Person.

“Bill of Sale” has the meaning given such term in the Asset Transfer Agreement.

“Books and Records” has the meaning given to such term in Section 5.04(bb)(i)
hereof.

“Books and Records Inspection” has the meaning given to such term in
Section 5.04(bb)(i) hereof.

“Book-Entry Notes” means the Regulation S Book-Entry Notes and the 144A
Book-Entry Notes.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York, Chicago, Illinois, Dallas, Texas, or in
the location of the principal corporate trust office of the Indenture Trustee
(currently Wilmington, Delaware for WTC as Indenture Trustee) are authorized by
law to close.

“Cede” means, Cede & Co., as nominee for DTC.

“Chattel Paper” means all “chattel paper” as defined in the UCC.

“Chattel Paper Original” means that any applicable original Lease Schedule or
Rider and any related amendment or supplement thereto being delivered shall have
been designated the sole original copy thereof by the applicable Lessor
(1) adding or affixing, by sticker, stamp or otherwise, language substantially
to the following effect, to the cover page of such Schedule or Rider: “To the
extent, if any, that this Schedule/Rider or any amendment or supplement

 

A-5



--------------------------------------------------------------------------------

hereunder constitutes chattel paper (as such term is defined in the Uniform
Commercial Code as in effect in any applicable jurisdiction), this copy shall
constitute the sole original thereof and no security interest in this
Schedule/Rider or amendment or supplement thereto may be created through the
transfer or possession of any counterpart other than this counterpart”; and
(2) marking each other original executed counterpart of such Schedule/Rider and
any amendment or supplement thereto in its possession with the words “DUPLICATE
ORIGINAL.”

“Class” means with respect to a Series, one or more classes of Equipment Notes
of such Series (which class or classes shall be specified by the related
Series Supplement) having the same rights to payment as all other Equipment
Notes of such class, and which classes shall be designated as either “A” (being
the senior class) or “B” (being the subordinate class).

“Class A Equipment Note Purchase Date” has the meaning given to such term in
Section 4.12 hereof.

“Class A Interest” means interest payable on the Class A Notes of any Series.

“Class A Interest Rate” has the meaning, with respect to Class A Notes within
any particular Series, specified in the applicable Series Supplement.

“Class A Issuance Condition” means with respect to any issuance of Additional
Class A Notes and in respect of any Series, the conditions specified as
constituting the “Class A Issuance Condition” for such Series in the related
Series Supplement.

“Class A Liquidity Reserve Account” has the meaning given to such term in
Section 3.01(a) hereof.

“Class A Liquidity Reserve Target Amount” means, as of each Closing Date and
Payment Date, an amount equal to six times the interest for the current month on
the Outstanding Principal Balances of all Class A Notes as of such date, which
Outstanding Principal Balances shall be calculated after giving effect to all
Equipment Notes issued on such date and all principal payments made on such date
in respect of each Class A Note.

“Class A Minimum Adjustment Fraction” means, for any Class A Notes within a
Series and as of any Payment Date, a fraction equal to one minus the sum of the
Class A Payment Date Minimum Disposition Fractions for such Payment Date and for
all preceding Payment Dates on which such Class A Notes within such Series was
outstanding, provided that the Class A Minimum Adjustment Fraction shall not be
less than zero.

“Class A Note” means any Equipment Note of the Issuer within a Series that is
designated under the related Series Supplement to constitute Class A Notes under
the Master Indenture.

“Class A Note Purchaser” has the meaning given to such term in Section 4.12
hereof.

“Class A Payment Date Minimum Disposition Fraction” means for any Payment Date,
a fraction, the numerator of which is Applicable Class Railcar Advance Rate as
of such Payment Date times the Adjusted Value of the applicable Railcar as to
which a Railcar Disposition

 

A-6



--------------------------------------------------------------------------------

occurred, the proceeds of which were included in the Available Collections
Amount on that Payment Date, and the denominator of which is the sum of the
Minimum Targeted Principal Balances for all such Class A Notes within such
Series on such Payment Date, as adjusted for any Optional Redemption pursuant to
Section 3.18(b), but without giving effect to any adjustment to such Minimum
Targeted Principal Balances pursuant to Section 3.18(a) hereof.

“Class A Payment Date Scheduled Disposition Fraction” means for any Payment
Date, a fraction, the numerator of which is Applicable Class Railcar Advance
Rate as of such Payment Date times the Adjusted Value of the applicable Railcar
as to which a Railcar disposition occurred, the proceeds of which were included
in the Available Collections Amount on that Payment Date, and the denominator of
which is the sum of the Scheduled Targeted Principal Balances for all such
Class A Notes within such Series on such Payment Date, as adjusted for any
Optional Redemption pursuant to Section 3.18(b), but without giving effect to
any adjustment to such Scheduled Targeted Principal Balances pursuant to
Section 3.18(a) hereof.

“Class A Scheduled Adjustment Fraction” means, for any Class A Notes within a
Series and as of any Payment Date, a fraction equal to one minus the sum of the
Class A Payment Date Scheduled Disposition Fractions for such Payment Date and
for all preceding Payment Dates on which such Class A Notes within such Series
was outstanding, provided that the Class A Scheduled Adjustment Fraction shall
not be less than zero.

“Class Account” has the meaning given to such term in Section 3.01(a) hereof.

“Class B Diversion Interruption Condition” means that, as of any Payment Date
for which a Debt Service Coverage Ratio is measured, such Debt Service Coverage
Ratio measured for that particular Payment Date was equal to or in excess of the
Class B Diversion Threshold.

“Class B Diversion Period” means the period commencing with any Payment Date as
of which the Debt Service Coverage Ratio is lower than the Class B Diversion
Threshold, and ending on (and including) the sixth consecutive Payment Date as
of which the Debt Service Coverage Ratio was equal to or in excess of the
Class B Diversion Threshold.

“Class B Diversion Threshold” means 1.09:1.00.

“Class B Interest” means interest payable on the Class B Notes of any Series.

“Class B Interest Rate” has the meaning, with respect to Class B Notes within
any particular Series, specified in the applicable Series Supplement.

“Class B Issuance Condition” means with respect to any issuance of Additional
Class B Notes and in respect of any Series, the conditions specified as
constituting the “Class B Issuance Condition” for such Series in the related
Series Supplement.

“Class B Liquidity Reserve Account” has the meaning given to such term in
Section 3.01(b).

 

A-7



--------------------------------------------------------------------------------

“Class B Liquidity Reserve Target Amount” means, as of each Closing Date and
Payment Date, an amount determined as provided or specified in the first
Series Supplement entered into under the Master Indenture that provides for the
issuance of Class of B Notes, which amount shall not be less than an amount
equal to six times the interest for the current month on the Outstanding
Principal Balances of all Class B Notes as of such date, which Outstanding
Principal Balances shall be calculated after giving effect to all Equipment
Notes issued on such date and all principal payments made on such date in
respect of each Class B Note.

“Class B Minimum Adjustment Fraction” means, for any Class B Notes within a
Series and as of any Payment Date, a fraction equal to one minus the sum of the
Class B Payment Date Minimum Disposition Fractions for such Payment Date and for
all preceding Payment Dates on which such Class B Notes within such Series was
outstanding, provided that the Class B Minimum Adjustment Fraction shall not be
less than zero.

“Class B Note” means any Equipment Note of the Issuer within a Series that is
designated under the related Series Supplement to constitute Class B Notes under
the Master Indenture.

“Class B Payment Date Minimum Disposition Fraction” means for any Payment Date,
a fraction, the numerator of which is Applicable Class Railcar Advance Rate as
of such Payment Date times the Adjusted Value of the applicable Railcar as to
which a Railcar disposition occurred, the proceeds of which were included in the
Available Collections Amount on that Payment Date, and the denominator of which
is the sum of the Minimum Targeted Principal Balances for all such Class B Notes
within such Series on such Payment Date, as adjusted for any Optional Redemption
pursuant to Section 3.18(b), but without giving effect to any adjustment to such
Minimum Targeted Principal Balances pursuant to Section 3.18(a) hereof.

“Class B Payment Date Scheduled Disposition Fraction” means for any Payment
Date, a fraction, the numerator of which is Applicable Class Railcar Advance
Rate as of such Payment Date times the Adjusted Value of the applicable Railcar
as to which a Railcar disposition occurred, the proceeds of which were included
in the Available Collections Amount on that Payment Date, and the denominator of
which is the sum of the Scheduled Targeted Principal Balances for all such
Class B Notes within such Series on such Payment Date, as adjusted for any
Optional Redemption pursuant to Section 3.18(b), but without giving effect to
any adjustment to such Scheduled Targeted Principal Balances pursuant to
Section 3.18(a) hereof.

“Class B Scheduled Adjustment Fraction” means, for any Class B Notes within a
Series and as of any Payment Date, a fraction equal to one minus the sum of the
Class B Payment Date Scheduled Disposition Fractions for such Payment Date and
for all preceding Payment Dates on which such Class B Notes within such Series
was outstanding, provided that the Class B Scheduled Adjustment Fraction shall
not be less than zero.

“Class B Special Reserve Account” has the meaning given to such term in
Section 3.01(a).

“Class B Special Reserve Required Balance” means, for any date of determination,
an amount equal to (i) so long as a Class B Diversion Period shall not then be
continuing, zero, and (ii) if a Class B Diversion Period is then continuing, an
amount equal to nine times the interest for the current month based on the
Outstanding Principal Balance on such date of all Class B Notes.

 

 

A-8



--------------------------------------------------------------------------------

“Clearing Agency Participant” means a Person who has an account with
Clearstream.

“Clearstream” means Clearstream Banking, a French société anonyme.

“Closing Date” means in the case of (i) the Initial Equipment Notes, the Initial
Closing Date, (ii) any Additional Notes, the relevant Series Issuance Date of
such Equipment Notes.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning given such term in the Granting Clause hereof.

“Collateral Liquidation Notice” means a written notice delivered by all of the
Specified Series Enhancers (other than Defaulting Series Enhancers) or, if no
Series Enhancement consisting of a Policy is in effect (other than Policies in
respect of which a Policy Provider Default has occurred and is continuing), then
a written notice delivered by Control Parties representing more that 50% of the
Outstanding Principal Balance of the Senior Class, in each case directing the
Indenture Trustee to sell the Portfolio Railcars in accordance with
Section 4.02(b).

“Collection Period” means, with respect to each Payment Date other than the
first Payment Date, the period commencing on the first day of the calendar month
immediately preceding the month in which such Payment Date occurs and ending on
the last day of such calendar month and, in the case of the first Payment Date
in respect of a Series, the period commencing on the Series Issuance Date and
ending on the last day of the first full calendar month following such
Series Issuance Date.

“Collections” for any period means all amounts (without duplication) received by
the Issuer or by any Person (including without limitation, the Account
Collateral Agent) receiving such amounts on behalf of Issuer, including, but not
limited to, (i) Lease Payments, (ii) amounts withdrawn under any Security
Deposit or other assurance in respect of a Lessee’s obligations under a Lease,
(iii) amounts received in respect of claims for damages or in respect of any
breach of contract for nonpayment of any of the foregoing, (iv) the Net
Disposition Proceeds of any Railcar Disposition (except for any portion of such
Net Disposition Proceeds that Issuer shall direct to be deposited into either
the Mandatory Replacement Account or the Optional Reinvestment Account),
(v) amounts transferred from the Mandatory Replacement Account or Optional
Reinvestment Account due to a failure to acquire or fund an Additional Railcar
or Optional or Required Modifications within the Replacement Period;
(vi) investment income, if any, on all amounts on deposit in the Accounts,
(vii) any proceeds or other payments received under the Related Documents, and
(viii) any other amounts received by Issuer, but not including any funds to be
applied in connection with a Redemption and other amounts required to be paid
over to any third party pursuant to any Related Document.

“Collections Account” has the meaning given to such term in Section 3.01(a)
hereof.

“Company Inspection” has the meaning given to such term in Section 5.04(bb)(i)
hereof.

 

A-9



--------------------------------------------------------------------------------

“Comparable Policy” means a Series Enhancement with respect to an Additional
Series (or Class thereof) constituting a financial guaranty insurance policy,
with enhancement provided in a manner substantially similar to that provided to
the Series 2006-1A Notes by the Series 2006-1 Policy including as to the payment
of principal only on the Final Maturity Date.

“Concentration Limits” means, collectively the Mexico Concentration Restriction,
the Customer Concentration Limitation, the Railcar Type Concentration Limits and
the Additional Concentration Limits (if any).

“Control Party” means in respect of any Series of Equipment Notes, unless
otherwise provided in the Series Supplement related to such Series, Holders
representing more than fifty percent (50%) of the then aggregate Outstanding
Principal Balance of the most senior Class of Outstanding Equipment Notes within
such Series.

“Convey” or “Conveyance” has the meaning given such term in the Asset Transfer
Agreement.

“Corporate Obligations” has the meaning given to such term in Section 12.02(a)
hereof.

“Corporate Trust Office” means, with respect to the Indenture Trustee, the
office of such trustee in the city at which at any particular time its corporate
trust business shall be principally administered and, with respect to the
Indenture Trustee on the date hereof, shall be Wilmington Trust Company, Rodney
Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001,
Attention: Corporate Trust Administration Re: Trinity Rail Leasing V, Facsimile
No: (302) 636-4140, or at any other time at such other address as the Indenture
Trustee may designate from time to time by notice to the Holders and Issuer.

“Credit Bankrupt” means a Person which (i) is subject to any bankruptcy or
insolvency proceeding, (ii) is not paying its debts generally as they become due
or (iii) has had a custodian (as defined in the Bankruptcy Code) take charge of
all or substantially all of the property of such Person.

“Customer Concentration Limitation” means (a) that, as of any date of
determination, the Adjusted Value of Portfolio Railcars leased to an individual
Lessee that has a rating of at least “BBB-” or “Baa3” from S&P or Moody’s,
respectively (or leased to an Affiliate of such a Person), in the aggregate,
does not exceed on such date 15% of the aggregate Adjusted Value of the
Portfolio Railcars on such date, and (b) that, as of any date of determination,
the Adjusted Value of Portfolio Railcars leased to an individual Lessee (or
leased to an Affiliate thereof), regardless of rating, in the aggregate, does
not exceed on such date 10% of the aggregate Adjusted Value of the Portfolio
Railcars on such date.

“Customer Payment Account” means the account of the same name described in the
Account Administration Agreement.

“Customer Payments” has the meaning set forth in the Account Administration
Agreement.

 

A-10



--------------------------------------------------------------------------------

“Debt Service Coverage Ratio” of the Issuer means, with respect to any Payment
Date, the ratio of (i) the sum of the Collections deposited into the Collections
Account for each of the six consecutive Collection Periods (after the initial
Collection Period hereunder) ending on the last day of the calendar month
immediately preceding such Payment Date, minus the sum of (x) the amount
actually deposited into the Expense Account during the six preceding Collection
Periods and (y) the Service Provider Fees, for each of such six consecutive
Collection Periods, to (ii) the sum of the (A) the aggregate amount of principal
payments with respect to the six consecutive Payment Dates ending on and
including such Payment Date required in order to reduce the aggregate
Outstanding Principal Balance of the Equipment Notes on such Payment Date to an
amount equal to the aggregate of the Scheduled Targeted Principal Balances
applicable to the Equipment Notes for such Payment Date, and (B) the aggregate
amount of interest on the Equipment Notes payable on the six consecutive Payment
Dates ending on and including such Payment Date.

“Default” means a condition, event or act which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Defaulting Series Enhancer” means any Specified Series Enhancer that has issued
a Policy with respect to which a Policy Provider Default shall have occurred and
be continuing.

“Default Notice” has the meaning given to such term in Section 4.02(a) hereof.

“Definitive Note” means a note issued in definitive form pursuant to the terms
and conditions of this Master Indenture and the related Series Supplement, the
form of which shall be substantially in the form of the applicable Note Form for
such Equipment Note, with the legends required by Section 2.02 for a Definitive
Note inscribed thereon and with such changes therein and such additional
information as may be specified in the Series Supplement pursuant to which such
Equipment Note is issued.

“Delivery Date” means each date on which any Railcar, together with any Lease
related thereto and all Related Assets (as defined in the Asset Transfer
Agreement), is transferred to the Issuer by the applicable Seller thereof and
includes, without limitation, the Initial Closing Date and each Series Issuance
Date on which any such transfer occurs.

“Depreciation Change” has the meaning given to such term in the definition of
Adjusted Value.

“Determination Date” means the first Business Day of the calendar month in which
each Payment Date occurs.

“Direct Participants” means securities brokers and dealers, banks, trust
companies and clearing corporations, and may include certain other organizations
which access the DTC system directly.

“Direction” has the meaning given to such term in Section 1.04(c) hereof.

“Disposition Proceeds” means, with respect to any Railcar Disposition, an amount
equal to the Net Disposition Proceeds realized therefrom.

 

A-11



--------------------------------------------------------------------------------

“Dollars” or “$” means the lawful currency of the United States of America.

“DTC” means The Depository Trust Company, a limited purpose trust company
organized under the New York Banking Law, its nominees and their successors.

“DTC Participants” means Euroclear, Clearstream or other Persons who have
accounts with DTC.

“Early Amortization Event” means, as of any Payment Date, the existence of any
one or more of the following events or conditions, unless the occurrence of such
event or condition is waived by a Requisite Majority:

(a) A Manager Termination Event has occurred;

(b) the Issuer’s Debt Service Coverage Ratio is less than 1.05 to 1.00, provided
that such Early Amortization Event shall terminate on the next upcoming Payment
Date as of which the Issuer’s Debt Service Coverage Ratio at least equals 1.05
to 1.00; and

(c) as of any Payment Date that occurs on or after the ninth Payment Date
following the date of issuance of the most recently issued Series, the
Outstanding Principal Balance of all Equipment Notes exceeds the product of
(i) the Adjusted Value of the Portfolio Railcars (plus any amounts then on
deposit in the Optional Reinvestment Account or the Mandatory Replacement
Account), and (ii) the ratio (expressed as a percentage) of (x) the sum of the
initial aggregate principal amount of the Initial Equipment Notes and the
initial aggregate principal amount of all Equipment Notes issued on each other
Closing Date subsequent to the Initial Closing Date to (y) the sum of the
Initial Appraised Values of all Portfolio Railcars then owned by Issuer.

“Eligibility Requirements” has the meaning given to such term in Section 2.03(b)
hereof.

“Eligible Institution” means (a) any depository institution or trust company,
with a capital and surplus of not less than $250,000,000, whose long-term
unsecured debt rating from each Rating Agency is not less than A (or the
equivalent) and whose deposits are insured by the Federal Deposit Insurance
Corporation or (b) a federally or state chartered depository institution, with a
capital and surplus of not less than $250,000,000, subject to regulations
regarding fiduciary funds on deposit substantially similar to 12 C.F.R. §
9.10(b), that in each case has a long-term unsecured debt rating from each
Rating Agency of not less than A (or the equivalent) or a short-term unsecured
debt rating of P-1 by Moody’s and A-1 by S&P.

“Eligible Policy Provider” means a nationally recognized provider of financial
guaranty insurance policies that has a financial strength rating from (x) S&P of
not less than AAA and (y) Moodys of not less than Aaa.

“Eligible Railcar” means any Railcar that, on its applicable Delivery Date, is
ready and available to operate as of such date in commercial service and
otherwise perform the functions for which it was designed.

 

A-12



--------------------------------------------------------------------------------

“Encumbrance” means any mortgage, pledge, lien, encumbrance, charge or security
interest, including, without limitation, any conditional sale, any sale without
recourse against the sellers, or any agreement to give any security interest
over or with respect to any assets of any applicable Person.

“Enhancement Agreement” means, any agreement, instrument or document governing
the terms of any Series Enhancement or pursuant to which any Series Enhancement
is issued or outstanding, including with respect to the Policy Provider for the
Series 2006-1A Notes, the related Policy Provider Documents.

“Enhancement Premium” means the amounts specified as such with respect to a
Series Enhancement in the applicable Series Supplement. When used in the Flow of
Funds, references to the “applicable” Enhancement Premium mean the Enhancement
Premium specified in the related Series Supplement to be payable at that
corresponding priority level in the Flow of Funds.

“Enhancement Prepayment Premium” means the amounts specified as such with
respect to a Series Enhancement in the applicable Series Supplement.

“Enhancement Step Up Premium Amount” means the amounts specified as such with
respect to a Series Enhancement in the applicable Series Supplement.

“Equipment Note” means any one of the promissory notes executed by Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form attached to the related Series Supplement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Euroclear” means Euroclear Bank S.N./N.V., as operator of the Euroclear System.

“Event of Default” means the existence of any of the events or conditions
described in Section 4.01 hereof.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Exchange Date” means the date on which interests in each Regulation S Temporary
Book-Entry Note will be exchangeable for interests in an Unrestricted Book-Entry
Note, which shall be the later of (i) the fortieth (40 th ) day after the later
of (a) the applicable Closing Date and (b) the completion of the distribution of
the related Series of Equipment Notes and (ii) the date on which the requisite
certifications are due to and provided to the Indenture Trustee.

“Existing Lease” means a Lease in effect on the Initial Closing Date in respect
of any Railcar being conveyed to the Issuer on such date, together with any
automatic renewals thereof.

“Existing Lessee” means those Lessees under Existing Leases.

“Expense Account” has the meaning given to such term in Section 3.01(a) hereof.

 

A-13



--------------------------------------------------------------------------------

“Final Maturity Date” means, with respect to a Series (or Class thereof), the
date set forth in the related Series Supplement on or prior to which the
Outstanding Principal Balance of, and accrued interest on, all Equipment Notes
of such Series or Class, as applicable, are required to have been repaid in
full.

“Final Principal Payment Shortfall” has the meaning given to such term in
Section 3.12(d)(vi) hereof.

“Fitch” means Fitch, Inc., and any successor thereto, or, if such corporation or
its successor shall for any reason no longer perform the functions of a
securities rating agency, “Fitch” shall be deemed to refer to any other
nationally recognized rating agency designated by Issuer.

“Fixed Rate Equipment Note” means any Equipment Note having a Stated Rate that
is a fixed percentage.

“Floating Rate Equipment Note” means any Equipment Note having a Stated Rate
that varies with a specified index, such as LIBOR.

“Flow of Funds” means the provisions of the Master Indenture applicable to the
allocation and distribution of the Available Collections Amount set forth in
Sections 3.13(a), (b) or (c) hereof, as applicable.

“Form of Full Service Lease” means the form of master railcar lease agreement
attached as Exhibit H to the Master Indenture.

“Form of Net Lease” means the form of master railcar lease agreement attached as
Exhibit I to the Master Indenture.

“FRA” means the Federal Railroad Administration or any successor thereto.

“Full Service Leases” means Leases pursuant to which the Lessor thereunder is
responsible for maintenance and repair of the Portfolio Railcars that are
subject thereto.

“Future Lease” means, in respect of any Railcar, a Lease of such Railcar entered
into by the Issuer at any time after the Delivery Date for such Railcar.

“General Intangibles” (a) means all “general intangibles” as defined in
Article 9 of the UCC and (b) includes, without limitation, all Assigned
Agreements, all interest rate or currency protection or hedging arrangements,
all tax refunds, claims for tax refunds and tax credits, all licenses, permits,
approvals, consents, variances, certifications, concessions and authorizations,
all Intellectual Property, all Payment Intangibles (in each case, regardless of
whether characterized as general intangibles under the UCC), limited liability
company or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee and the
properties and rights associated therewith), franchises, and any letter of
credit, guarantee, claim, security interest or other security held by or granted
to the Issuer to secure payment by an account debtor of any of the Accounts
Receivable including the Issuer’s rights in all security agreements, leases and
other contracts securing or otherwise relating to any Account Receivable and all
warranties, rights and claims against third parties including carriers and
shippers and otherwise.

 

A-14



--------------------------------------------------------------------------------

“General Partner” means TILX GP V, LLC, a Delaware limited liability company, as
sole general partner of the Issuer.

“Governmental Actions” means any and all consents, approvals, permits, orders,
authorizations, waivers, exceptions, variances, exemptions or licenses of, or
registrations, declarations or filings with, any Governmental Authority required
under any Applicable Law.

“Governmental Authority” shall mean any government, legislative body, regulatory
authority, court, administrative agency or commission or other governmental
agency or instrumentality (or any officer or representative thereof), domestic,
foreign or international, of competent jurisdiction, including the European
Union.

“Grantor” has the meaning set forth in the preamble.

“Hazardous Substances” means any hazardous or toxic substances, materials or
wastes, including, but not limited to, those substances, materials, and wastes
listed in the United States Department of Transportation Hazardous Materials
Table (49 CFR § 172.101) or by the Environmental Protection Agency as hazardous
substances (40 CFR § 302.4), or such substances, materials and wastes which are
or become regulated under any applicable local, state or federal law or the
equivalent under applicable foreign laws including, without limitation, any
materials, waste or substance which is (a) petroleum, (b) asbestos,
(c) polychlorinated biphenyls, (d) defined as a “hazardous material,” “hazardous
substance” or “hazardous waste” under applicable local, state or federal law or
the equivalent under applicable foreign laws, (e) designated as a “hazardous
substance” pursuant to Section 311 of the Clean Water Act of 1977, (f) defined
as “hazardous waste” pursuant to Section 1004 of the Resource Conservation and
Recovery Act of 1976 or (g) defined as “hazardous substances” pursuant to
Section 101 of the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

“Indebtedness” means, with respect to any Person at any date of determination
(without duplication), (i) all indebtedness of such Person for borrowed money,
(ii) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (iii) all obligations of such Person in respect of
letters of credit or other similar instruments (including reimbursement
obligations with respect thereto), (iv) all obligations of such Person to pay
the deferred and unpaid purchase price of property or services, which purchase
price is due more than six months after the date of purchasing such property or
service or taking delivery and title thereto or the completion of such services,
and payment deferrals arranged primarily as a method of raising funds to acquire
such property or service, (v) all obligations of such Person under a lease of
(or other agreement conveying the right to use) any property (whether real,
personal or mixed) that is required to be classified and accounted for as a
capital lease obligation under U.S. GAAP, (vi) all Indebtedness (as defined in
clauses (i) through (v) of this paragraph) of other Persons secured by a lien on
any asset of such Person, whether or not such Indebtedness is assumed by such
Person, and (vii) all Indebtedness (as defined in clauses (i) through (v) of
this paragraph) of other Persons guaranteed by such Person.

 

A-15



--------------------------------------------------------------------------------

“Indemnified Expenses” has the meaning assigned thereto in Section 5 of the
Administrative Services Agreement.

“Indenture Account” means each of the Collections Account, the Expense Account,
the Mandatory Replacement Account, the Optional Reinvestment Account, each
Series Account (including Class Accounts within the Series Accounts), the
Class A Liquidity Reserve Account, the Class B Liquidity Reserve Account, the
Class B Special Reserve Account, any Redemption/Defeasance Account and any
sub-accounts and ledger and sub-ledger accounts maintained therein in accordance
with this Master Indenture.

“Indenture Investment” means any obligation issued or guaranteed by the United
States of America or any of its agencies for the payment of which the full faith
and credit of the United States of America is pledged and with a final maturity
on or before the date which is the earlier of (a) ninety days from the date of
purchase thereof and (b) the first Payment Date occurring after the date of
purchase thereof.

“Indenture Trustee” has the meaning given to such term in the preamble hereof,
and any successor indenture trustee appointed in accordance with the terms
hereof.

“Indenture Trustee Fees” means the compensation and expenses (including
attorneys fees and expenses and indemnification payments) payable to the
Indenture Trustee for its services under this Master Indenture and the other
Related Documents to which it is a party.

“Inflation Factor” means, with respect to any calendar year, the quotient
(expressed as a decimal) obtained by dividing (i) the PPI published in respect
of the most recently ended calendar year (the “New Year”), by (ii) the PPI
published in respect of the calendar year immediately preceding the New Year,
and subtracting 1.00 from the resulting quotient. “PPI” for purposes hereof,
means, with respect to any calendar year or any period during any calendar year,
the “Producer Price Index” applicable to the capital equipment sector as
published by the Bureau of Labor Statistics for the United States Department of
Labor. If the PPI shall be converted to a different standard reference base or
otherwise revised after the date hereof, PPI shall thereafter be calculated with
use of such new or revised statistical measure published by the Bureau of Labor
Statistics or, if not so published, as may be published by any other reputable
publisher of such price index reasonably selected by the Administrator. The
Inflation Factor may be a negative number.

“Initial Appraised Value” means, with respect to a Railcar, the appraised value
of such Railcar as determined in the Appraisal delivered in connection with the
Conveyance thereof to the Issuer.

“Initial Closing Date” means May 24, 2006.

“Initial Equipment Notes” means the Equipment Notes of the Issuer designated
“Series 2006-1” issued on the Initial Closing Date.

“Initial Purchaser” has the meaning given such term in the applicable
Series Supplement.

 

A-16



--------------------------------------------------------------------------------

“Initial Railcar” means each of the Portfolio Railcars identified on Schedule 4
hereto that has been, or will be, acquired by Issuer on the Initial Closing Date
pursuant to the Asset Transfer Agreement.

“Inspection” has the meaning given to such term in Section 5.04(bb)(i) hereof.

“Inspection Issuer” has the meaning given to such term in Section 5.04(bb)(iv)
hereof.

“Inspection Representative” has the meaning given to such term in
Section 5.04(bb)(i) hereof.

“Institutional Accredited Investor” means a Person that is an “accredited
investor” as that term is defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act.

“Instruments” means all “instruments” as defined in Article 9 of the UCC.

“Insurance Agreement” means the Insurance Agreement, dated as of May 24, 2006,
between the Issuer and TILC.

“Insurance Manager” has the meaning assigned thereto in the Insurance Agreement.

“Insurance Manager Default” has the meaning assigned thereto in Section 6.2 of
the Insurance Agreement.

“Insurance Services Standard” has the meaning assigned thereto in Section 3.1(a)
of the Insurance Agreement.

“Interchange Rules” has the interchange rules or supplements thereto of the AAR,
as the same may be in effect from time to time.

“Intellectual Property” means all past, present and future: trade secrets and
other proprietary information; trademarks, service marks, business names,
Internet domain names, designs, logos, trade dress, slogans, indicia and other
source and/or business identifiers, and the goodwill of the business relating
thereto and all registrations or applications for registrations which have
heretofore been or may hereafter be issued thereon throughout the world;
copyrights (including copyrights for computer programs and software) and
copyright registrations or applications for registrations which have heretofore
been or may hereafter be applied for or issued throughout the world and all
tangible property embodying the copyrights; unpatented inventions (whether or
not patentable); patent applications and patents; industrial designs, industrial
design applications and registered industrial designs; license agreements
related to any of the foregoing and income therefrom; books, records, writings,
computer tapes or disks, flow diagrams, specification sheets, source codes,
object codes and other physical manifestations, embodiments or incorporations of
any of the foregoing; the right to sue for all past, present and future
infringements of any of the foregoing; and all common law and other rights
throughout the world in and to any or all of the foregoing.

“Interest Accrual Period” means, except as may be otherwise provided in the
related Series Supplement for a Series of Equipment Notes, the period beginning
on each Payment Date and ending on (but excluding) the next succeeding Payment
Date, except that the initial Interest Accrual Period shall begin on the Initial
Closing Date and end on (but exclude) the first Payment Date occurring after the
Initial Closing Date.

 

A-17



--------------------------------------------------------------------------------

“Investment Letter” means a letter substantially in the form of Exhibit D
attached hereto.

“Investment Property” means all “investment property” as defined in Article 9 of
the UCC.

“Involuntary Railcar Disposition” has the meaning set forth in
Section 5.03(a)(ii).

“Issuance Date” with respect to any Series of Equipment Notes means the
applicable Series Issuance Date.

“Issuance Expenses” means the aggregate amount of all subscription discounts,
brokerage commissions, placement fees, resale fees, structuring fees, out of
pocket transaction expenses and other similar fees, commissions and expenses
relating to the issuance of each Series of the Initial Equipment Notes or any
Additional Series, as specified in the related Series Supplement for each
Series.

“Issuer” has the meaning assigned in the preamble to the Master Indenture.

“Issuer Documents” means the Master Indenture, any Series Supplement thereto,
each Lease relating to a Portfolio Railcar (whether entered into by Issuer, by
the Manager as agent for Issuer or otherwise), the Insurance Agreement, the
Policy Provider Documents for each Series or Class of Equipment Notes as to
which a Policy Provider has issued Series Enhancement, the Management Agreement,
the Account Administration Agreement, the Administrative Services Agreement, the
Asset Transfer Agreement, any Bill of Sale, any Assignment and Assumption, the
Marks Company Trust Agreement, any Marks Company Trust Supplement, the Marks
Servicing Agreement and any SUBI Certificate related to the Portfolio Railcars.

“Issuer Expense” means, for any Payment Date, any of the following costs
directly incurred by Issuer or incurred by any Service Provider in its
performance of its obligations under the applicable Service Provider Agreement
that are, in each case, reasonable in amount and are fairly attributable to
Issuer and its permitted activities during the related Collection Period:
(i) accounting and audit expenses, and tax preparation, filing and audit
expenses; (ii) premiums for liability, casualty, fidelity, directors and
officers and other insurance; (iii) directors’ and trustees’ fees and expenses,
including fees and expenses of the independent managers for the General Partner
and Limited Partner; (iv) other professional fees; (v) taxes (including personal
or other property taxes and all sales, value added, use and similar taxes) other
than taxes, that are incurred by such Service Provider in respect of its own
income or assets, and other than taxes that constitute Ordinary Course Expenses;
(vi) taxes imposed in respect of any and all issuances of equity interests,
stock exchange listing fees, registrar and transfer expenses and trustee’s fees
with respect to any outstanding securities of Issuer; and (vii) surveillance
fees assessed by the Rating Agencies, including any such fees incurred by the
Issuer in connection with its compliance with its covenant set forth in
Section 5.2(o) hereof.

 

A-18



--------------------------------------------------------------------------------

“Issuer Group Member” means any of the Issuer, Trinity, TILC, TRLTII or any
Affiliate of any of them.

“Law” means (a) any constitution, treaty, statute, law, regulation, order, rule
or directive of any Government Authority, and (b) any judicial or administrative
interpretation or application of, or decision under, any of the foregoing.

“Lease” means, with respect to a Railcar, a lease, car contract or other
agreement granting permission for the use of such Railcar, constituting an
operating lease thereon.

“Lease Payments” means all lease rental payments and other amounts payable by or
on behalf of a Lessee under a Lease, including payments credited due to
application of security deposits and amounts recovered under other supporting
obligations, if any, in respect of such Lease.

“Lessee” means each Person who is the lessee under a Lease of a Railcar.

“Lessor” means, with respect to any Lease, the lessor under such Lease (being,
in respect of Leases of Portfolio Railcars, the Issuer as assignee lessor under
the related Assignment and Assumption).

“Limited Partner” means TILX LP V, LLC, a Delaware limited liability company, as
sole limited partner of the Issuer.

“Management Agreement” means the Railroad Car Management, Operation,
Maintenance, Servicing and Remarketing Agreement dated as of May 24, 2006
between the Issuer and TILC, as initial Manager thereunder.

“Management Fee” means, for any Payment Date, the compensation payable to the
Manager on such Payment Date in accordance with the terms of, and as designated
in, the Management Agreement.

“Manager” means TILC, in its capacity as Manager under the Management Agreement,
including its successors in interest, until another Person shall have become the
“Manager” under such agreement, after which “Manager” shall mean such other
Person.

“Manager Default” has the meaning set forth in Section 8.2 of the Management
Agreement.

“Manager’s Fleet” means the TILC Fleet as of the Initial Closing Date or as of
any date thereafter and does not include Portfolio Railcars and, if a Successor
Manager shall have been appointed pursuant to the Management Agreement,
“Manager’s Fleet” means all railcars owned, leased or managed by such Manager or
its Affiliates, in either case, other than Portfolio Railcars.

“Mandatory Replacement Account” has the meaning given to such term in
Section 3.01(a) hereof.

 

A-19



--------------------------------------------------------------------------------

“Mark” means the identification mark of a railcar registered with the AAR,
consisting of letters registered in the name of the owner of the railcar mark
and the car number.

“Manager Termination Event” means the occurrence of any event specified in the
Management Agreement (and with respect to events that include a cure or grace
period or notice requirement, following the elapsing of such period without cure
or the delivery of such notice, as applicable) which gives the Issuer thereunder
or its assignees the right to effect a replacement of the current Manager
thereunder with a successor or replacement Manager

“Marks Company” means Trinity Marks Company, a Delaware business trust.

“Marks Company Trust Agreement” means the Amended and Restated Marks Company
Trust Agreement, dated as of May 17, 2001, between TILC and Wilmington Trust
Company.

“Marks Company Trust Supplement” means, with respect to any Additional Series,
the related Supplement to the Marks Company Trust Agreement, substantially in
the form of the Marks Company Trust Supplement 2006-1.

“Marks Company Trust Supplement 2006-1” means the Supplement 2006-1 to the Marks
Company Trust Agreement, dated as of May 24, 2006, between TILC and Wilmington
Trust Company.

“Marks Company Trustee” has the meaning set forth in the Marks Company Trust
Agreement.

“Marks Servicing Agreement” means the Management and Servicing Agreement, dated
as of May 17, 2001, between TILC and the Marks Company.

“Master Indenture” has the meaning set forth in the preamble hereof.

“Merger Transaction” has the meaning given to such term in Section 5.02(g)
hereof.

“Mexican Lessee” is defined in the definition of Permitted Lessee.

“Mexico Concentration Restriction” means the conditions described in clause
(a) and (b) of the proviso to the definition of Permitted Lessee, collectively.

“Minimum Principal Payment Amount” means, for each Class of Equipment Notes
within a Series and for any Payment Date, the excess, if any, of (x) the sum of
the then Outstanding Principal Balance of all Equipment Notes of such Class over
(y) the Minimum Targeted Principal Balance of such Class for such Payment Date.

“Minimum Targeted Principal Balance” means, for each Class of Equipment Notes
within a Series and for any Payment Date, the amount identified as such for that
Class in the related Series Supplement, as it may be adjusted from time to time
in accordance Section 3.18 of the Master Indenture.

 

A-20



--------------------------------------------------------------------------------

“Modification Agreement” means any agreement between the Issuer (or the Manager
acting on its behalf) and a Supplier for the purchase and/or installation of a
Required Modification or an Optional Modification.

“Money” means “money” as defined in the UCC.

“Monthly Report” has the meaning given to such term in Section 2.13(a) hereof.

“Moody’s” means Moody’s Investors Service, Inc. or, if such corporation or its
successor shall for any reason no longer perform the functions of a securities
rating agency, “Moody’s” shall be deemed to refer to any other nationally
recognized rating agency designated by Issuer.

“National Reload Pool” means the autorack pool operated by TTX Company for the
shared use of bi-level and tri-level autorack Railcars that have been supplied
for such pool by participating Class 1 railroads.

“Net Disposition Proceeds” means, with respect to any Railcar Disposition,
(a) in respect of a Railcar Disposition consisting of a sale, the aggregate
amount of cash received by or on behalf of the seller in connection with such
transaction after deducting therefrom (without duplication) (i) reasonable and
customary brokerage commissions and other similar fees and commissions, and
(ii) the amount of taxes payable in connection with or as a result of such
transaction, in each case to the extent, but only to the extent, that amounts so
deducted are, at the time of receipt of such cash, actually paid to a Person
that is not an Affiliate of the seller and are properly attributable to such
transaction or to the asset that is the subject thereof, and (b) in respect of a
Railcar Disposition that is not a sale, payments received in respect of any
applicable casualty or condemnation, including insurance proceeds, condemnation
awards and payments received from Lessees or other third parties.

“Net Leases” means Leases pursuant to which a Lessee thereunder is responsible
for maintenance and repair of the Portfolio Railcars leased thereunder.

“Net Proceeds” means, with respect to the issuance of a Series of Equipment
Notes, the aggregate amount of cash received by Issuer in connection with such
issuance after deducting therefrom (without duplication) all Issuance Expenses;
provided that such amount shall not be less than zero.

“Net Stated Interest Shortfall” has the meaning given to such term in
Section 3.04(c) hereof.

“Non-U.S. Person” means a person who is not a U.S. person, as defined in
Regulation S.

“Note Form” means, (a) with respect to a Class A Note, the form of Equipment
Note attached hereto as Exhibit A, with such changes therein and such additional
information as may be provided in the Series Supplement under which such Class A
Note is issued, and (b) with respect to a Class B Note, the form of Equipment
Note attached hereto as Exhibit B, with such changes therein and such additional
information as may be provided in the Series Supplement under which such Class B
Note is issued.

 

A-21



--------------------------------------------------------------------------------

“Noteholder” or “Holder” means any Person in whose name an Equipment Note is
registered from time to time in the Register for such Equipment Notes.

“Noteholder Indemnified Amounts” means, in respect of any Series of Equipment
Notes, all amounts due to the Holders thereof for indemnification payments, as
and to the extent specified in the Series Supplement that establishes such
Series of Equipment Notes.

“Note Registrar” has the meaning given to such term in Section 2.03(a) hereof.

“Notices” has the meaning given to such term in Section 13.04 hereof.

“Officer’s Certificate” means a certificate signed (i) in the case of a
corporation, by the President, any Vice President, the Treasurer, an Assistant
Treasurer, the Secretary or an Assistant Secretary of such corporation, (ii) in
the case of a partnership, by the Chairman of the Board, the President or any
Vice President, the Treasurer or an Assistant Treasurer of a corporate general
partner or limited liability company general partner (to the extent such limited
liability company has officers), (iii) in the case of a commercial bank or trust
company, by the Chairman or Vice Chairman of the Executive Committee or the
Treasurer, any Trust Officer, any Vice President, any Executive or Senior or
Second or Assistant Vice President, or any other officer or assistant officer
customarily performing the functions similar to those performed by the persons
who at the time shall be such officers, or to whom any corporate trust matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject, and (iv) in the case of a limited liability company, any
manager thereof and any President, Managing Director or Vice President thereof.

“Operating Expenses” means (i) Issuer Expenses, (ii) Ordinary Course Expenses
and (iii) the costs of Required Modifications.

“Operative Agreements” means the Asset Transfer Agreement, Bills of Sale,
Assignment and Assumptions, Enhancement Agreements, the Equipment Notes, the
Master Indenture, the Series Supplements, each Officer’s Certificate of Issuer,
Manager, any Seller, Administrator or TILC in any other capacity (including as
settlor, Initial Beneficiary and SUBI Trustee under any Marks Company Trust
Supplement) delivered pursuant to any Operative Agreements, the Management
Agreement, the Insurance Agreement, the Administrative Services Agreement, the
Service Provider Agreements, the Account Administration Agreement, the Parent
Undertaking Agreement, the Marks Company Trust Agreement, each Marks Company
Trust Supplement, and the Marks Servicing Agreement.

“Opinion of Counsel” means a written opinion signed by legal counsel, who may be
an employee of the Manager or the Administrator or counsel to Issuer, that meets
the requirements of Section 1.03 hereof.

“Optional Modification” means a modification or improvement of a Railcar, the
cost of which is capitalized in accordance with U.S. GAAP, that (a) is not a
Required Modification and (b) complies with the criteria set forth in
Section 5.04(cc)(ii) hereof.

“Optional Redemption” means, with respect to any Class within a Series of
Equipment Notes, a voluntary prepayment by Issuer of all or a portion of the
Outstanding Principal Balance of such Series or Class in accordance with the
terms of the Master Indenture and the applicable Series Supplement.

 

A-22



--------------------------------------------------------------------------------

“Optional Reinvestment Account” has the meaning given to such term in
Section 3.01(a) hereof.

“Ordinary Course Expenses” means, with respect to any Payment Date, all of the
following expenses and costs, incurred by, or on behalf of the Issuer in
connection with the ownership, use, leasing and/or operation of the Portfolio
Railcars during the related Collection Period (and without duplication):
(i) costs for routine maintenance and repairs (but not Optional Modifications)
needed to return a Railcar to serviceable condition for use in interchange;
(ii) the cost of repositioning a Railcar in connection with the origination or
termination of a Lease; (iii) legal fees and court costs incurred in connection
with enforcing rights under a Lease of a Railcar and/or repossessing such
Railcar (but excluding legal fees incurred by the Manager in the negotiation and
documentation of Future Leases or of amendments or renewals of Leases and Future
Leases); (iv) the allocable cost of obtaining and maintaining contingent and
off-lease insurance with respect to the Portfolio Railcars; (v) taxes, levies,
duties, charges, assessments, fees, penalties, deductions or withholdings
assessed, charged or imposed upon or against the use and operation of the
Portfolio Railcars; (vi) the cost of storing an off-lease Railcar;
(vii) expenses and costs (including legal fees) of pursuing claims against
manufacturers or sellers of a Railcar; (viii) non-recoverable sales and
value-added taxes with respect to a Railcar; and (ix) governmental filing fees
necessary to perfect, or continue the perfection of, the security interest of
the Indenture Trustee in a Railcar and/or a Lease.

“Ordinary Inspection” has the meaning given to such term in
Section 5.04(bb)(iii) hereof.

“Outstanding” means with respect to the Equipment Notes of any Series at any
time, all Equipment Notes of such Series theretofore authenticated and delivered
by the Indenture Trustee except (i) any such Equipment Notes cancelled by, or
delivered for cancellation to, the Indenture Trustee; (ii) any such Equipment
Notes, or portions thereof, for which the payment of principal of and accrued
and unpaid interest on which moneys have been deposited in the applicable Series
Account or distributed to Noteholders by the Indenture Trustee and any such
Equipment Notes, or portions thereof, for the payment or redemption of which
moneys in the necessary amount have been deposited in the Redemption/Defeasance
Account for such Equipment Notes; (iii) any such Equipment Notes in exchange or
substitution for which other Equipment Notes, as the case may be, have been
authenticated and delivered, or which have been paid pursuant to the terms of
this Master Indenture (unless proof satisfactory to the Indenture Trustee is
presented that any of such Equipment Notes is held by a Person in whose hands
such Equipment Note is a legal, valid and binding obligation of Issuer); and
(iv) for the limited purposes described in Section 1.04(c), any Equipment Note
held by Issuer or any other Issuer Group Member. Notwithstanding the foregoing,
any Equipment Note with respect to which any portion of principal of or interest
thereon has been paid by a Series Enhancer pursuant to an Enhancement Agreement
shall be deemed to be Outstanding for all purposes of the Operative Agreements
until the applicable Series Enhancer has been reimbursed in full therefor in
accordance with the related Enhancement Agreement.

 

A-23



--------------------------------------------------------------------------------

“Outstanding Equipment Note” means an Equipment Note that is Outstanding.

“Outstanding Obligations” means, as of any date of determination, an amount
equal to the sum of (i) the Outstanding Principal Balance of, and all accrued
and unpaid interest (including without limitation, Additional Interest) payable
on, all Equipment Notes and (ii) all other amounts owing from time to time to
Noteholders, Series Enhancers or to any other Person under the Operative
Agreements, including without limitation any amounts (including reimbursement
amounts) owed to any Series Enhancer under any Enhancement Agreement or other
Policy Provider Document.

“Outstanding Principal Balance” means, with respect to any Outstanding Equipment
Notes, the sum of (a) the total principal balance of such Outstanding Equipment
Notes unpaid and outstanding at any time and (b) any portion of the principal of
such Equipment Notes that shall have been paid by a Series Enhancer pursuant to
an Enhancement Agreement, to the extent such Series Enhancer shall not have been
reimbursed therefor in accordance with the related Enhancement Agreement.

“Owners” means the holders of the Beneficial Interest, that is, the General
Partner and the Limited Partner.

“Part” means any and all parts, avionics, attachments, accessions,
appurtenances, furnishings, components, appliances, accessories, instruments and
other equipment installed in, or attached to (or constituting a spare for any
such item installed in or attached to) any Railcar.

“Parent Undertaking Agreement” means the Parent Undertaking Agreement from
Trinity in favor of the Indenture Trustee and the Policy Provider, dated May 24,
2006.

“Partnership Agreement” means that certain Limited Partnership Agreement of the
Issuer, dated as of May 10, 2006, between the General Partner and the Limited
Partner.

“Partnership Default” has the meaning assigned thereto in Section 8.4 of the
Management Agreement.

“Paying Agent” has the meaning given to such term in Section 2.03(a) hereof. The
term “Paying Agent” includes any additional Paying Agent.

“Payment Date” means the 14th calendar day of each month, commencing on June 14,
2006; provided that if any Payment Date would otherwise fall on a day that is
not a Business Day, such Payment Date shall be the first following day which is
a Business Day.

“Payment Date Schedule” means the schedule prepared by the Administrator
pursuant to Section 3.12(e) hereof.

“Payment Intangible” means all “payment intangibles” as defined in Article 9 of
the UCC.

“Permitted Discretionary Sale” means the sale of a Portfolio Railcar by the
Issuer pursuant to and in accordance with Section 5.03 of the Master Indenture.

 

A-24



--------------------------------------------------------------------------------

“Permitted Encumbrance” means: (i) the ownership interests of the Issuer;
(ii) the interest of the Lessee as provided in any Lease; (iii) any Encumbrance
for taxes, assessments, levies, fees and other governmental and similar charges
not yet due and payable or the amount or validity of which is being contested in
good faith by appropriate proceedings so long as there exists no material risk
of sale, forfeiture, loss, or loss of or interference with use or possession of
the affected asset, and such contest would not result in the imposition of any
criminal liability on the Issuer or any assignee thereof; (iv) in respect of any
Railcar, any Encumbrance of a repairer, mechanic, supplier, materialman, laborer
and the like arising in the ordinary course of business by operation of law or
similar Encumbrance, provided that the proceedings relating to such Encumbrance
or the continued existence of such Encumbrance does not give rise to any
reasonable likelihood of the sale, forfeiture or other loss of the affected
asset, and such contest would not result in the imposition of any criminal
liability on the Issuer or any assignee thereof; (v) Encumbrances granted to the
Indenture Trustee under and pursuant to the Master Indenture; (vi) any
Encumbrances created by or through or arising from debt or liabilities or any
act or omission of any Lessee in each case either in contravention of the
relevant Lease (whether or not such Lease has been terminated) or without the
consent of the relevant Lessor ( provided that if the Issuer becomes aware of
any such Encumbrance, it shall use commercially reasonable efforts to have any
such Encumbrance lifted, removed and otherwise discharged); (vii) salvage rights
of insurers under insurance policies covering the affected asset; (viii) any
sublease permitted under any Lease thereof; and (ix) Encumbrances which are
released or extinguished upon the transfer of the related asset to the Issuer by
the applicable transferee thereof.

“Permitted Holder” has the meaning given to such term in Section 5.02(i)(iii)
hereof.

“Permitted Investments” means (a) marketable direct obligations issued by, or
fully and unconditionally guaranteed by, the United States Government or issued
by any agency or instrumentality thereof and backed by the full faith and credit
of the United States, in each case maturing within one year from the date of
acquisition, (b) certificates of deposit, time deposits, eurocurrency time
deposits or overnight bank deposits having maturities of one year or less from
the date of acquisition issued by any United States commercial bank having a
long-term unsecured debt rating of at least “AA” by S&P or “Aa2” by Moody’s (or
equivalent ratings by another nationally recognized credit rating agency if both
such corporations are not in the business of rating long-term senior unsecured
debt of commercial banks), (c) commercial paper of an issuer rated at the time
of acquisition at least A-1+ by S&P or P1 by Moody’s, or carrying an equivalent
rating by an internationally recognized rating agency, if both of the two named
rating agencies cease publishing ratings of commercial paper issuers generally,
and maturing within one year from the date of acquisition, (d) repurchase
obligations of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
Government, (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at the
time of acquisition at least A-1+ by S&P or P1 by Moody’s or carrying an
equivalent rating by an internationally recognized rating agency, (f) securities
with maturities of one year or less from the date of acquisition backed by
standby letters of credit issued by any commercial bank satisfying the

 

A-25



--------------------------------------------------------------------------------

requirements of clause (b) of this definition or (g) shares of money market
mutual or similar funds that are registered with the Securities and Exchange
Commission under the Investment Company Act of 1940, as amended, and operated in
accordance with Rule 2a-7 thereunder and that, at the time of such investment,
are rated “Aaa” by Moody’s and/or “AAA” by S&P or invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

“Permitted Lease” means (a) each Existing Lease (including any renewal or
extension thereof to the extent such renewal or extension complies with clauses
(i), (iii), (iv) and (v) below) and (b) any agreement (other than an Existing
Lease) constituting a Lease that meets all of the following requirements:

(i) the Lessee thereunder is a Permitted Lessee;

(ii) if such agreement permits the Lessee thereunder to sublease any of the
Portfolio Railcars subject to such Lease, then such Lease shall require that any
such sublease be conditioned on (A) the Lessee’s obtaining the Lessor’s prior
consent to such sublease, (B) the Lessee agreeing that any such sublease will
have provisions making it terminable (as to the sublessee) at the request of the
Lessor or Lessee, as applicable, and prohibiting any further subleasing by the
sublessee and will not contain any purchase option in favor of the sublessee,
(C) the Lease providing that no such sublease shall relieve the Lessee from
liability thereunder and (D) the applicable sublessee satisfying the
requirements for a “Permitted Lessee” set forth below;

(iii) such agreement was entered into on an arm’s length basis with fair market
terms on the date of its execution, and does not require any prepayment of
rental payments throughout the term of such agreement;

(iv) such agreement does not contain any purchase option in favor of the Lessee
thereunder, other than a purchase option provision complying with the definition
of a Permitted Purchase Option;

(v) such agreement (or any related consent, acknowledgment of assignment, side
letter or similar written instrument executed by such Lessee) permits the
assignment, pledge, mortgage or other similar disposition of the Lease of the
related Railcar without notice to or consent by the Lessee (or, in the case of a
written instrument described in the foregoing parenthetical, any further notice
to or consent by the Lessee), it being understood that the inclusion within such
permission or written instrument of language to the effect that such Lessee
consent is conditioned on the assignees’ agreement that it takes its interest in
the Railcar and/or related Lease subject to the rights of the Lessee in such
Railcar under the Lease, including the right of quiet enjoyment, shall not in
and of itself be deemed to constitute the Lease as other than a Permitted Lease;
and

(vi) such agreement contains a provision substantially similar to Article 6 in
the Form of Net Lease or Article 4 in the Form of Full Service Lease; provided
that this clause (vi) shall not apply if such agreement is subject to the terms
of, or entered into pursuant to, an existing master lease agreement dated on or
prior to the Initial Closing Date which does not contain such a provision.

 

A-26



--------------------------------------------------------------------------------

“Permitted Lessee” means any of the following:

(i) a railroad company or companies (that is not a Credit Bankrupt, Trinity or
any Affiliate of Trinity) organized under the laws of the United States of
America or any state thereof or the District of Columbia, Canada or any province
thereof, or Mexico or any state thereof, upon lines of railroad owned or
operated by such railroad company or companies or over which such railroad
company or companies have trackage rights or rights for operation of their
trains, and upon connecting and other carriers in the usual interchange of
traffic;

(ii) a company with which the Manager would do business in the ordinary course
of its business with respect to railcars which it owns or manages for its own
account (other than railroad companies, Trinity, Affiliates of Trinity or Credit
Bankrupts) for use in their business; and whose credit profile does not vary
materially from the credit profile of lessees of other railcars owned, leased or
managed by the Manager for its own account; or

(iii) wholly-owned Subsidiaries of Trinity organized under the laws of
(x) Canada or any political subdivision thereof or (y) Mexico or any political
subdivision thereof, in each case so long as such Leases are on an arm’s length
basis;

provided, however, that a Person organized under the laws of Mexico or any state
thereof (a “Mexican Lessee”) shall not constitute a Permitted Lessee unless
after giving effect to the contemplated lease to such Mexican Lessee, (a) the
percentage of Portfolio Railcars in the aggregate (as measured by Adjusted
Value) leased (or subleased by a Lessee organized under the laws of the United
States of America or any state thereof or the District of Columbia, Canada or
any province thereof to a sublessee organized under the laws of Mexico or any
state thereof, as applicable) to all Mexican Lessees does not exceed 20% of the
Adjusted Value of the Portfolio Railcars in the aggregate, and (b) such
percentage does not exceed 15%, in respect of Lessees described in clause
(a) whose long term senior unsecured debt is not rated by a Rating Agency or
rated by any Rating Agency below BBB- or Baa3, as determined by S&P and Moody’s,
as applicable.

“Permitted Purchase Option” has the meaning given such term in Section 5.01(z)
of the Master Indenture.

“Permitted Railcar Acquisition” has the meaning given to such term in
Section 5.03(c) hereof.

“Permitted Railcar Disposition” has the meaning given to such term in
Section 5.03(a)(ii)(3) hereof.

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any political subdivision thereof or
any other legal entity, including public bodies.

 

A-27



--------------------------------------------------------------------------------

“Policy” means, as the context may require, (a) the financial guaranty insurance
policy issued by Ambac Assurance Corporation in respect of the Series 2006-1
Notes on the Initial Closing Date, or (b) a Comparable Policy.

“Policy Provider” means (a) Ambac Assurance Corporation and its successors and
permitted assigns, as Series Enhancer and Policy Provider under the
Series 2006-1 Supplement, and (b) where the context may require, a
Series Enhancer for a Series of Additional Notes (or Class thereof) where the
Series Enhancement so provided constitutes a Comparable Policy.

“Policy Provider Default” means the occurrence and continuance of any of the
following events with respect to a Policy: (a) the Policy Provider shall have
failed to pay any “Insured Amount” or comparable obligation as described or
defined therein, required under the Policy in accordance with its terms; (b) the
Policy Provider shall have (i) filed a petition or commenced any case or
proceeding under any provision or chapter of the Bankruptcy Code or any other
similar federal or state law relating to insolvency, bankruptcy, rehabilitation,
liquidation or reorganization, (ii) made a general assignment for the benefit of
its creditors, or (iii) had an order for relief entered against it under the
Bankruptcy Code or any other similar federal or state law relating to
insolvency, bankruptcy, rehabilitation, liquidation or reorganization; or (c) a
court of competent jurisdiction, the applicable state insurance department or
other competent regulatory authority shall have entered a judgment or decree
(i) appointing a custodian, trustee, agent or receiver for the Policy Provider
or for all or any material portion of its property or (ii) authorizing the
taking of possession by a custodian, trustee, agent or receiver of the Policy
Provider (or the taking of possession of all or any material portion of the
property of the Policy Provider).

“Policy Provider Documents” has the meaning given such term in the applicable
Series Supplement for the Series or Class thereof as to which the related Policy
Provider has issued a Series Enhancement.

“Portfolio” means, at any time, all Portfolio Railcars and the Leases related to
such Railcars.

“Portfolio Railcars” means, as of any date of determination, all Railcars then
owned by Issuer that are subject to the Security Interest granted pursuant to
the Master Indenture.

“Precedent Lease” has the meaning given to such term in Section 5.03(d)(ii)
hereof.

“Principal Terms” means, with respect to any Series, all of the following
information: (i) the name or designation of such Series and the Classes of
Equipment Notes to constitute such Series; (ii) the initial principal amount of
the Equipment Notes to be issued for such Series (or method for calculating such
amount); (iii) the interest rate to be paid with respect to each Class of
Equipment Notes for such Series; (iv) the Payment Date and the date or dates
from which interest shall accrue and on which principal is scheduled to be paid;
(v) the designation of any Series Accounts and the terms governing the operation
of any such Series Accounts; (vi) the terms of any form of Series Enhancement
with respect thereto; (vii) the Final Maturity Date for the Series; (viii) the
Control Party with respect to such Series; (ix) the Scheduled Principal Payment
Amounts and the Minimum Principal Payment Amounts for each Class of Equipment
Notes within such Series, (x) the designation of such Series or the Classes
therein as Class A Notes or Class B Notes, and (xi) any other terms of such
Series.

 

A-28



--------------------------------------------------------------------------------

“Private Placement Legend” means the legend initially set forth on the Equipment
Notes in the form set forth in Section 2.02 hereof.

“Proceeding” means any suit in equity, action at law, or other judicial or
administrative proceeding.

“Proceeds” means (a) all “proceeds” as defined in Article 9 of the UCC,
(b) dividends, payments or distributions made with respect to any Investment
Property and (c) whatever is receivable or received when Collateral or proceeds
are sold, exchanged, collected, converted or otherwise disposed of, whether such
disposition is voluntary or involuntary.

“Pro Forma Lease” has the meaning given to such term in Section 5.03(d) hereof.

“Prospective Operating Expenses” means, as of any date of determination, the
Administrator’s (after consulting with the Manager) good faith estimate of
significant anticipated Operating Expenses of the Issuer expected to be incurred
over the next 12 Collection Periods.

“Prudent Industry Practice” means at a particular time and to the extent the
same are generally known by those in the industry, the standard of operating and
maintenance practices, methods and acts, including, but not limited to those
required by the Field Manual of the AAR, FRA rules and regulations and
Interchange Rules, which, in the light of the relevant facts is generally
engaged in or approved by a significant portion of the owners, managers and
operators of railcars in the United States that are similar to the Portfolio
Railcars, could have been expected to accomplish the desired result consistent
with good business practices, reliability, safety and expedition. Prudent
Industry Practice is not intended to require optimum practice, method or acts,
but rather a spectrum of possible practices, methods or acts that are generally
engaged in by other owners, managers and operators of railcars in the United
States which are similar to the Portfolio Railcars.

“Purchase Option Disposition” has the meaning given to such term in
Section 5.03(a)(i).

“Purchase Option Notice” has the meaning given to such term in Section 4.12.

“Purchase Price” means (a) in the case of a Permitted Railcar Acquisition, the
amount to be paid to the seller of a Railcar pursuant to the Acquisition
Agreement or the Asset Transfer Agreement, and (b) in the case of a Required
Modification or an Optional Modification, the cost of such Required Modification
or Optional Modification, as provided in the Modification Agreement (if any)
with the Supplier of such Required Modification or Optional Modification.

“Qualified Institutional Buyer” means a “qualified institutional buyer” as
defined in Rule 144A promulgated under the Securities Act.

“Qualifying Replacement Railcars” has the meaning given such term in
Section 5.03(a)(iii)(B).

 

A-29



--------------------------------------------------------------------------------

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Railcar” means an item of railroad rolling stock, including any autorack,
together with (i) any and all replacements or substitutions thereof, (ii) any
and all tangible components thereof and (iii) any and all related appliances,
parts, accessories, appurtenances, accessions, additions, improvements to and
replacements from time to time incorporated or installed in any item thereof.

“Railcar Disposition” means any sale, transfer or other disposition of any
Railcar (or an interest therein), including by reason of such Railcar suffering
a Total Loss.

“Railcar Disposition Agreement” means any lease, sublease, conditional sale
agreement, finance lease, hire purchase agreement or other agreement (other than
an agreement relating to maintenance, modification or repairs) or any purchase
option granted to a Person other than Issuer to purchase a Railcar pursuant to a
purchase option agreement, in each case pursuant to which any Person acquires or
is entitled to acquire legal title to, or the economic benefits of ownership of,
such Railcar.

“Railcar Type Concentration Limits” means the limits, based on the number of the
applicable Portfolio Railcars within a particular type, as measured against the
aggregate Adjusted Value of the Portfolio Railcars, set forth in Exhibit E of
the Master Indenture and measured as of any particular date of determination. It
is understood that the categories for Railcar types set forth on such Exhibit E
are, as to any particular Railcar, determined by the Issuer in consultation with
the Manager based on the most recent available information that the Issuer or
Manager has as to the use of such Railcar by a Lessee, and such information may
not reflect any change in or additional usage to which a particular Railcar has
been subjected by a Lessee, which usages or types of usages are generally not
within the Issuer’s or the Manager’s control or necessarily subjected to any
regular or periodic monitoring by the Issuer or the Manager.

“Railroad Authority” means the STB, the AAR, and/or any other governmental
authority which, from time to time, has control or supervision of railways or
has jurisdiction over the railworthiness, operation and/or maintenance of a
Railcar operating in interchange.

“Railroad Mileage Credits” means the mileage credit payments made by railroads
under their applicable tariffs to the registered owner of identifying marks on
the railcars.

“Rating Agency” means, with respect to any Series of Equipment Notes, the
nationally recognized statistical rating organization selected by Issuer to
issue a rating with respect to such Series of Equipment Notes or Class thereof
as specified in the applicable Series Supplement; provided that such
organizations shall only be deemed to be a Rating Agency for purposes of the
Master Indenture with respect to Equipment Notes they are then rating, as
specified in the related Series Supplement.

“Rating Agency Confirmation” means, with respect to any action or omission
specified herein for which a Rating Agency Confirmation is required, both (x) a
prior written confirmation from each Rating Agency then maintaining a rating on
any Series of Equipment Notes (or Class thereof) then Outstanding that such
action or omission in and of itself will not result in a lowering, qualification
or withdrawal of the then current ratings on any such Series or Class and

 

A-30



--------------------------------------------------------------------------------

(y) in the case of a Series or Class benefiting from any Series Enhancement
consisting of a Policy, a prior written confirmation from each Rating Agency
that issued to the applicable Series Enhancer an underlying rating for such
Series or Class with respect to the risk secured by such Series Enhancement,
that such action or omission in and of itself will not result in a lowering,
qualification or withdrawal of the then current underlying rating with respect
to such risk.

“Received Currency” has the meaning given to such term in Section 13.06(a)
hereof.

“Record Date” means with respect to each Payment Date, the close of business on
the fifth Business Day immediately preceding such Payment Date and, with respect
to the date on which any Direction is to be given by the Equipment Noteholders,
the close of business on the last Business Day prior to the solicitation of such
Direction.

“Redemption” means an Optional Redemption.

“Redemption/Defeasance Account” means an account established by the Master
Indenture Trustee pursuant to Section 3.10 hereof.

“Redemption Date” means the date, which shall in each case be a Payment Date
(unless constituting a Refinancing), on which Equipment Notes of any Series are
redeemed in whole or in part pursuant to a Redemption.

“Redemption Fraction” has the meaning given to such term in Section 3.18(b)
hereof.

“Redemption Notice” means, a notice sent by the Indenture Trustee to each Holder
of the Series of Equipment Notes or Class thereof to be redeemed, as described
in Section 3.16(d) hereof.

“Redemption Premium” means, with respect to the principal amount of any
Equipment Note to be prepaid on any prepayment date, an amount equal to the
product obtained by multiplying (a) the excess, if any, of (i) the sum of the
present values of all the remaining Scheduled Principal Payment Amounts and
interest, based upon scheduled amortization, from the prepayment date to the
fifteenth anniversary of the Issuance Date of such Equipment Note, discounted
monthly on the day of each month at a rate equal to the Treasury Rate plus
0.50%, based upon a 360-day year of twelve 30-day months, over (ii) the
aggregate Outstanding Principal Balance of such Equipment Note, based upon such
scheduled amortization, plus any accrued but unpaid interest thereon by (b) a
fraction, the numerator of which shall be the aggregate Outstanding Principal
Balance of such Equipment Note to be prepaid on such Redemption Date and the
denominator of which shall be the aggregate Outstanding Principal Balance of
such Equipment Note; provided that the Outstanding Principal Balance of such
Equipment Note for the purpose of clause (a)(ii) and (b) of this definition
shall be determined after deducting the principal installment, if any, due on
such Redemption Date.

“Redemption Price” means, with respect to any Series of Equipment Notes or Class
thereof that will be the subject of a Redemption, an amount (determined as of
the Determination Date for the Redemption Date for any Redemption) equal to,
unless otherwise specified in the related Series Supplement, the Outstanding
Principal Balance of the Series or Class of Equipment Notes being repaid
together with all accrued and unpaid interest thereon and, if specified in the
related Series Supplement, a Redemption Premium.

 

A-31



--------------------------------------------------------------------------------

“Refinancing” means the issuance of an Additional Series of Equipment Notes for
the purpose of an Optional Redemption of all, and not less than all, of an
outstanding Series of Equipment Notes.

“Register” has the meaning given to such term in Section 2.03(a) hereof.

“Regulation S” means Regulation S under the Securities Act.

“Regulation S Book-Entry Notes” means the Unrestricted Book-Entry Notes and the
Regulation S Temporary Book-Entry Notes.

“Regulation S Temporary Book-Entry Note” means Equipment Notes initially sold
outside the United States in reliance on Regulation S, represented by a single
temporary global note in fully registered form, without interest coupons, the
form of which shall be substantially in the form of the applicable Note Form for
such Equipment Note, with the legends required by Section 2.02 for a
Regulation S Temporary Book-Entry Note inscribed thereon and with such changes
therein and such additional information as may be specified in the
Series Supplement pursuant to which such Equipment Note is issued.

“Reimbursable Services” has the meaning assigned thereto in Section 5.4 of the
Management Agreement.

“Related Documents” means the Service Provider Agreements, any Acquisition
Agreement, each Enhancement Agreement, this Master Indenture, the Equipment
Notes, each Series Supplement and the Security Documents, together with all
certificates, documents and instruments delivered pursuant to any of the
foregoing.

“Related Party” means, with respect to any Person, an Affiliate of such Person
and any director, officer, servant, employee, agent, successor or permitted
assign of that Person or any such Affiliate.

“Relative Document” has the meaning given to such term in Section 5.04(bb)(i)
hereof.

“Relative Document Inspection” has the meaning given to such term in
Section 5.04(bb)(i) hereof.

“Relevant Information” means the information provided by the Service Providers
to the Administrator that is required to enable the Administrator make the
calculations contemplated by Section 3.12(a) through (e).

“Remaining Weighted Average Life” means, with respect to any date of prepayment
or any date of determination of any Equipment Note, the number of days equal to
the quotient obtained by dividing (a) the sum of the products obtained by
multiplying (i) the Outstanding Principal Balance of such Equipment Note for
each Payment Date in accordance with the Scheduled Targeted Principal Balance
(in the case of a prepayment date, from the prepayment

 

A-32



--------------------------------------------------------------------------------

date to the first Payment Date occurring on or immediately following the
fifteenth anniversary of the related Issuance Date) by (ii) the number of days
from and including the prepayment date or date of determination to but excluding
the scheduled payment date of such principal payment by (b) the Outstanding
Principal Balance of such Equipment Note.

“Renewal Lease” has the meaning given to such term in Section 5.03(d) hereof.

“Replacement Exchange” means the acquisition by Issuer of one or more Qualifying
Replacement Railcars with all or a portion of the Disposition Proceeds from a
Permitted Discretionary Sale, a Purchase Option Disposition or an Involuntary
Railcar Disposition, in each case within the Replacement Period applicable to
such Railcar Disposition, as provided in Section 5.03.

“Replacement Period” means, with respect to the Issuer’s use of all or any
portion of Disposition Proceeds as permitted in accordance with this Master
Indenture, the period beginning on the date of such Railcar Disposition and
ending on the earlier of (i) the 180 th day after the date of the Issuer’s
receipt of all Disposition Proceeds from such Railcar Disposition and (ii) the
occurrence of an Event of Default.

“Required Expense Amount” means, with respect to a Payment Date, an amount equal
to the sum of (i) the Operating Expenses payable on such Payment Date,
consisting of all Operating Expenses actually incurred by the Service Providers
and not previously reimbursed and the amounts shown on all invoices received
from the Service Providers for the reimbursement or payment of Operating
Expenses due or to become due on or before such Payment Date and not previously
paid or reimbursed, (ii) a reserve amount to be deposited for Operating Expenses
that are due and payable during the Interest Accrual Period beginning on such
Payment Date and (iii) a reserve amount to be deposited for Prospective
Operating Expenses.

“Required Expense Deposit” has the meaning ascribed to such term in
Section 3.12(a).

“Required Expense Reserve” means the sum of the amounts described in clauses
(ii) and (iii) in the definition of “Required Expense Amount.”

“Required Modification” means any alteration or modification of a Portfolio
Railcar required by the AAR, the FRA, the United States Department of
Transportation or any other United States or state governmental agency or any
other applicable law (including without limitation, the laws of Mexico, Canada
or any of their respective states and territories (as applicable)) and required
by such entity as a condition of continued use or operation of such Railcar in
interchange.

“Required Transition Expense Amount” means (i) at any time that the rating of
the long-term Dollar denominated unsecured debt obligations of Trinity
Industries, Inc. is below BB- by S&P or below Ba3 by Moody’s, $500,000 (provided
that such amount shall be reduced to $250,000 after the appointment of a back-up
Manager meeting the requirements of a “Successor Manager” as set forth in
Section 8.6 of the Management Agreement) and (ii) at any time that such rating
is BB- by S&P and Ba3 by Moody’s or above, $0.

 

A-33



--------------------------------------------------------------------------------

“Requisite Majority” means, with respect to any proposed action to be taken
pursuant to the terms of this Master Indenture or any other Operative Agreement,
that such action shall have been approved or directed by: (a) at any time a
Policy (other than during the continuance of a Policy Provider Default with
respect to such Policy) is then in effect with respect to any Class A Notes,
Specified Series Enhancers (other than Defaulting Series Enhancers) representing
more than fifty percent (50%) of the Outstanding Principal Balance of all Series
of Class A Notes then enhanced by a Policy (excluding any such Outstanding
Principal Balance with respect to any such Series enhanced by a Policy with
respect to which a Policy Provider Default shall have occurred and be
continuing), and (b) at any time other than as described in clause (a), Control
Parties representing more than fifty percent (50%) of the sum of the then
Outstanding Principal Balance of the Senior Class, provided that, in making such
a determination under either clause (a) or clause (b), each Specified
Series Enhancer or Control Party, as the case may be, shall be deemed to have
voted the entire Outstanding Principal Balance of the related Senior Class for
which it is the Specified Series Enhancer or Control Party in favor of, or in
opposition to, such proposed action, as the case may be.

“Responsible Officer” means, with respect to the subject matter of any covenant,
agreement or obligation of any party contained in any Operative Agreement, the
President, or any Vice President, Assistant Vice President, Treasurer, Assistant
Treasurer or other officer, who in the normal performance of his or her
operational responsibility would have knowledge of such matter and the
requirements with respect thereto; and with respect to the Indenture Trustee,
any trust officer at its corporate trust office (or any other officer to whom
any matter has been referred because of such officer’s knowledge and familiarity
with the particular subject); and when used in connection with the Issuer, shall
include any such officer of the Manager or the Insurance Manager or the
Administrator acting on behalf of the Issuer under the applicable Service
Provider Agreement, as the case may be.

“Rider” means a schedule or rider to a master lease agreement between the lessor
thereunder and a lessee that evidences the lease transaction in respect of the
individual railcars listed thereon, as contemplated in such master lease
agreement.

“Rule 144A” means Rule 144A under the Securities Act.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. or
any successor to such corporation’s business of rating securities, or, if such
corporation or its successor shall for any reason no longer perform the
functions of a securities rating agency, “S&P” shall be deemed to refer to any
other nationally recognized rating agency designated by Issuer.

“Schedule” means a schedule or rider to a master lease agreement between the
lessor thereunder and a lessee that evidences the lease transaction in respect
of the individual railcars listed thereon, as contemplated in such master lease
agreement.

“Scheduled Principal Payment Amount” means, for each Series of Equipment Notes
or Class thereof on any Payment Date, the excess, if any, of (x) the sum of the
then Outstanding Principal Balance of all Equipment Notes of such Series or
Class (after giving effect to any payment of the Minimum Principal Payment
Amount for such Series or Class of Equipment Notes actually paid on such Payment
Date, over (y) the Scheduled Targeted Principal Balance for such Series or Class
for such Payment Date.

 

A-34



--------------------------------------------------------------------------------

“Scheduled Targeted Principal Balance” means, for each Class of Equipment Notes
within a Series and for any Payment Date, the amount identified as such for that
Class in the related Series Supplement, as it may be adjusted from time to time
in accordance with Section 3.18 of the Master Indenture.

“Secured Obligations” has the meaning given such term in the Granting Clause
hereof.

“Secured Parties” means the holders of and/or obligees in respect of the Secured
Obligations, including without limitation the Noteholders and the
Series Enhancers.

“Securities” means any obligations of an issuer or any shares, participations or
other interests in an issuer or in property or an enterprise of an issuer that
(i) are represented by a certificate representing a security in bearer or
registered form, or the transfer of which may be registered upon books
maintained for that purpose by or on behalf of the issuer, (ii) are one of a
class or series or by its terms is divisible into a class or series of shares,
participations, interests or obligations and (iii)(A) are, or are of a type,
dealt with or traded on securities exchanges or securities markets or (B) are a
medium for investment and by their terms expressly provide that they are a
security governed by Article 8 of the UCC.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Accounts” means all “securities accounts” as defined in Article 9 of
the UCC.

“Securities Entitlements” means all “security entitlements” as defined in
Article 9 of the UCC.

“Security Documents” means this Agreement [and each other agreement that creates
a Security Interest in favor of the Secured Parties].

“Security Interests” means the security interests and other Encumbrances granted
or expressed to be granted in the Collateral pursuant to the Master Indenture.

“Seller” has the meaning given such term in the Asset Transfer Agreement.

“Senior Claim” has the meaning given thereto in Section 11.01(a) hereof.

“Senior Claimant” has the meaning given thereto in Section 11.01(a) hereof.

“Senior Class” means (a) initially, all Equipment Notes constituting Class A
Notes then Outstanding, and (b) upon and after the occurrence of both (x) the
payment in full of the Outstanding Principal Balance of all Class A Notes, all
accrued interest thereon and any other Outstanding Obligations with respect to
the Class A Notes, and (y) the termination of all Policies enhancing any Class A
Notes, all Equipment Notes constituting Class B Notes then Outstanding.

 

A-35



--------------------------------------------------------------------------------

“Series” means any series of Equipment Notes established pursuant to a
Series Supplement.

“Series Account” has the meaning given to such term in Section 3.01(a) hereof.

“Series Allocation Rules” has the meaning given to such term in Section 3.14(c)
hereof.

“Series Enhancement” means the rights and benefits provided to the Noteholders
of any Series pursuant to any letter of credit, surety bond, financial guaranty
insurance policy, insurance agreement, cash collateral or reserve account,
spread account, guaranteed rate agreement, maturity liquidity facility or other
similar arrangement. The subordination of any Class of Equipment Notes to that
of another Class shall not be deemed to be a Series Enhancement.

“Series Enhancer” means, for each Series, the Person as set forth in the related
Series Supplement then providing any Series Enhancement.

“Series Enhancer Expenses” means, with respect to any Series Enhancer, all
amounts payable by the Issuer under the applicable Enhancement Agreements
(including without limitation, to the extent payable by the Issuer under the
applicable Enhancement Agreements, (i) costs and expenses of such
Series Enhancer, (ii) legal fees, auditors’ fees and disbursements and similar
fees payable by the Issuer, (iii) amounts payable in connection with any
indemnification provisions set forth in the applicable Enhancement Agreements,
(iv) interest on any payments made by such Series Enhancer pursuant to the
applicable Enhancement Agreements and (v) interest on any of the foregoing
amounts not paid when due pursuant to the applicable Enhancement Agreements),
but specifically excluding (x) all payments made by such Series Enhancer
pursuant to the applicable Enhancement Agreements and (y) all Enhancement
Premium, Enhancement Prepayment Premium and Enhancement Step Up Premium Amount.

“Series Issuance Date” means, with respect to any Series, the date on which the
Equipment Notes of such Series are issued in accordance with the provisions of
Section 9.06 of this Master Indenture and the related Series Supplement.

“Series Supplement” means any supplement to this Master Indenture which sets
forth the Principal Terms and other terms and conditions of the Series of
Equipment Notes issued thereunder.

“Series 2006-1 Notes” means the Equipment Notes issued pursuant to the
Series 2006-1 Supplement.

“Series 2006-1 Policy” means the financial guaranty insurance policy issued on
the Initial Closing Date by the Policy Provider, as described in the
Series 2006-1 Supplement.

“Series 2006-1 Supplement” means the Series Supplement, dated as of the Initial
Closing Date, with respect to the Series 2006-1 Notes.

“Services Standard” has the meaning assigned thereto in Section 3.1 of the
Management Agreement.

 

A-36



--------------------------------------------------------------------------------

“Service Provider” means each of or all of (as the context may require) the
Manager, the Insurance Manager, the Indenture Trustee and the Administrator.

“Service Provider Agreements” means, when used with respect to any Service
Provider, the Management Agreement, the Insurance Agreement, the Administrative
Services Agreement or the Master Indenture, in each case as applicable to such
Service Provider which is party thereto, or any of the foregoing individually as
the context requires.

“Service Provider Fees” means any fees and expenses due or reimbursable to
Service Providers in accordance with the applicable agreements with such
Servicer Providers (including the Related Documents), including, without
limitation, the Indenture Trustee Fees due to the Indenture Trustee hereunder,
but excluding any such amounts that constitute Operating Expenses.

“Servicing Agreement” means the Marks Servicing Agreement.

“Sold Railcars” has the meaning given to such term in Section 5.03(a)(iii)(D)
hereof.

“Specified Provisions” mean any of the following provisions: (a) the definition
of “Flow of Funds”, any provision described in such definition or any defined
term referred to in any such provision, if and to the extent the effect of any
amendment, modification, waiver or consent in respect of any such provision or
defined term referred to therein changes the priorities of payments that are
owing to any Series Enhancer or in respect of any Class A Notes, (b) the
definition of “Series Allocation Rules” or any provision described in such
definition, (c) the definitions of “Adjusted Value”, “Class A Issuance
Condition”, “Class B Issuance Condition”, “Early Amortization Event”, “Rating
Agency Confirmation”, “Requisite Majority” or “Specified Series Enhancers”,
(d) Section 3.14 [Allocation Rules] , Section 4.01 [Events of Default] ,
Section 4.04 [Waiver of Existing Defaults] , Section 5.01(z) [Purchase Options
], Section 5.01(bb) [Concentration Limits] , Section 5.02(a) [No Release of
Obligations] , Section 5.02(c) [Indebtedness] , Section 5.02(o) [Ratings on
Equipment Notes] , Section 5.02(p) [Separate Entity Characteristics] ,
Section 5.03 [Portfolio Covenants] , Section 5.04(o) [Restriction on Amendments
to Assigned Agreements and Certain Other Actions] , Section 5.04(r)
[Organizational Documents] , Section 5.04(bb) [Inspection] , Section 6.11
[Certain Rights of the Control Party/Requisite Majority] or Section 9.06
[Issuance of Additional Equipment Notes] hereof, (e) the definition of “Manager
Replacement Event,”, “Manager Termination Event” or “Manager Default” or
Sections 8.2, 8.3, 8.5 or 8.6 of the Management Agreement, (f) the Account
Administration Agreement or (g) this definition of “Specified Provisions”.

“Specified Series Enhancers” means, collectively, as of any date of
determination, each Eligible Policy Provider that shall have provided
Series Enhancement in respect of Outstanding Class A Notes pursuant to a Policy.

“Stated Interest” means, with respect to any Equipment Note, the amount of
interest payable on such Equipment Note at the Stated Rate set forth in the
related Series Supplement.

“Stated Interest Amount” means, with respect to any Series of Equipment Notes,
that amount of Stated Interest due and payable on such Series of Equipment Notes
(or Class thereof) on a Payment Date, including any Stated Interest due and
payable on a prior Payment Date that was not paid on such Payment Date.

 

A-37



--------------------------------------------------------------------------------

“Stated Interest Shortfall” has the meaning given to such term in
Section 3.12(d).

“Stated Rate” means, as specified in the related Series Supplement, the rate of
interest payable on a specific Equipment Note of the related Series or Class of
Equipment Note within the related Series.

“STB” means the Surface Transportation Board of the United States Department of
Transportation or any successor thereto.

“Stock” means all shares of capital stock, all beneficial interests in trusts,
all partnership interests (general or limited) in a partnership, all ordinary
shares and preferred shares and any options, warrants and other rights to
acquire such shares or interests.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

“SUBI Certificate” means, with respect to Railcars that are conveyed to the
Issuer from time to time so as to become Portfolio Railcars and that bear
Trinity Marks, a SUBI Certificate evidencing a SUBI interest in such Trinity
Marks under the Marks Trust Agreement.

“Successor Administrator” has the meaning assigned thereto in Section 4(d) of
the Administrative Services Agreement.

“Successor Insurance Manager” has the meaning assigned thereto in Section 6.3(b)
of the Insurance Agreement.

“Successor Manager” has the meaning assigned thereto in Section 8.4 of the
Management Agreement.

“Supplement” means a supplement to the Master Indenture, other than a
Series Supplement.

“Supplier” means the Person that supplies or installs a Required Modification or
Optional Modification and to whom payment for the Purchase Price of such
Required Modification or Optional Modification is to be made.

“Supporting Obligation” means all “supporting obligations” as defined in
Article 9 of the UCC.

 

A-38



--------------------------------------------------------------------------------

“Tax” and “Taxes” mean any and all taxes, fees, levies, duties, tariffs,
imposts, and other charges of any kind (together with any and all interest,
penalties, loss, damage, liability, expense, additions to tax and additional
amounts or costs incurred or imposed with respect thereto) imposed or otherwise
assessed by the United States or by any state, local or foreign government (or
any subdivision or agency thereof) or other taxing authority, including, without
limitation: taxes or other charges on or with respect to income, franchises,
windfall or other profits, gross receipts, property, sales, use, capital stock,
payroll, employment, social security, workers’ compensation, unemployment
compensation, or net worth and similar charges; taxes or other charges in the
nature of excise, withholding, ad valorem, stamp, transfer, value added, taxes
on goods and services, gains taxes, license, registration and documentation
fees, customs duties, tariffs, and similar charges.

“Third Party Event” has the meaning given to such term in Section 5.04 hereof.

“TILC” means Trinity Industries Leasing Company, a Delaware corporation.

“TILC Agreements” means the Operative Agreements to which TILC is or will be a
party.

“TILC Fleet” means all railcars owned or leased by TILC as of any date of
determination and does not include the Portfolio.

“Total Loss” means, with respect to any Railcar (a) if the same is subject to a
Lease, an Event of Loss (as defined in such Lease) or the like (however so
defined); or (b) if the same is not subject to a Lease, (i) its actual,
constructive, compromised, arranged or agreed total loss, (ii) its destruction,
damage beyond economic repair or being rendered unfit for commercial use for any
reason whatsoever, (iii) its requisition for title, confiscation, restraint,
detention, forfeiture or any compulsory acquisition or seizure or requisition
for hire (other than a requisition for hire for a temporary period not exceeding
180 days) by or under the order of any government (whether civil, military or de
facto) or public or local authority or (iv) its hijacking, theft or
disappearance, resulting in loss of possession by the owner or operator thereof
for a period of ninety (90) consecutive days or longer. A Total Loss with
respect to any Railcar shall be deemed to occur on the date on which such Total
Loss is deemed pursuant to the relevant Lease to have occurred or, if such Lease
does not so deem or the relevant Railcar is not subject to a Lease, (A) in the
case of an actual total loss or destruction, damage beyond economic repair or
being rendered permanently unfit, the date on which such loss, destruction,
damage or rendering occurs (or, if the date of loss or destruction is not known,
the date on which the relevant Railcar was last heard of); (B) in the case of a
constructive, compromised, arranged or agreed total loss, the earlier of (1) the
date 30 days after the date on which notice claiming such total loss is issued
to the insurers or brokers and (2) the date on which such loss is agreed or
compromised by the insurers; (C) in the case of requisition for title,
confiscation, restraint, detention, forfeiture, compulsory acquisition or
seizure, the date on which the same takes effect; (D) in the case of a
requisition for hire, the expiration of a period of 180 days from the date on
which such requisition commenced (or, if earlier, the date upon which insurers
make payment on the basis of a Total Loss); or (E) in the case of clause
(iv) above, the final day of the period of 90 consecutive days referred to
therein.

 

A-39



--------------------------------------------------------------------------------

“Transition Expense Account” has the meaning given to such term in
Section 3.01(a) hereof.

“Treasury Rate” means with respect to prepayment of each Equipment Note, a per
annum rate (expressed as a monthly equivalent and as a decimal and, in the case
of United States Treasury bills, converted to a bond equivalent yield),
determined to be the per annum rate equal to the monthly yield to maturity for
United States Treasury securities maturing on the Average Life Date of such
Equipment Note, as determined by interpolation between the most recent weekly
average yields to maturity for two series of United States Treasury securities,
(A) one maturing as close as possible to, but earlier than, the Average Life
Date of such Equipment Note and (B) the other maturing as close as possible to,
but later than, the Average Life Date of such Equipment Note, in each case as
published in the most recent H.15(519) (or, if a weekly average yield to
maturity for United States Treasury securities maturing on the Average Life Date
of such Equipment Note is reported in the most recent H.15(519), as published in
H.15(519)). H.15(519) means “Statistical Release H.15(519), Selected Interest
Rates,” or any successor publication, published by the Board of Governors of the
Federal Reserve System. The most recent H.15(519) means the latest H.15(519)
which is published prior to the close of business on the third Business Day
preceding the scheduled prepayment date.

“Trinity” means Trinity Industries, Inc., a Delaware corporation.

“TRLT-II” means Trinity Rail Leasing Trust II, a Delaware statutory trust.

“TRLT-II Agreements” means the Operative Agreements to which TRLT-II is or will
be a party.

“Trinity Marks” means the Marks owned by the Marks Company designated “TILX” and
TIMX.”

“UCC” means the Uniform Commercial Code as enacted in the State of New York, or
when the context implies, the Uniform Commercial Code as in effect from time to
time in any other applicable jurisdiction.

“Unit Inspection” has the meaning given to such term in Section 5.04(bb)(i)
hereof.

“United States Person” and “U.S. Person” have the meanings given to such terms
in Regulation S under the Securities Act.

“Unrestricted Book-Entry Note” shall have the meaning given to such term in
Section 2.01(d)(iv) hereof, the form of which shall be substantially in the form
of the applicable Note Form for such Equipment Note, with the legends required
by Section 2.02 for an Unrestricted Book-Entry Note inscribed thereon and with
such changes therein and such additional information as may be specified in the
Series Supplement pursuant to which such Equipment Note is issued.

“U.S. GAAP” means generally accepted accounting principles in the United States,
as in effect from time to time.

 

A-40



--------------------------------------------------------------------------------

“U.S. Government Obligations” has the meaning given to such term in
Section 12.02(a) hereof.

“Weighted Average Age” means, in respect of any portfolio or group of Railcars
as to which the same is being determined, the weighted (by quantity of Railcars)
average age in years of such portfolio or group. For purposes of determining the
age of a Railcar in determining Weighted Average Age, age in years is measured
from the date of manufacture.

“Weighted Average Life” in respect of a Class of Equipment Notes within a Series
and as of their date of issuance, equals (i) the sum of the products on each
Payment Date of (A) the principal payments assumed to be made in respect of such
Class of Equipment Notes on each such Payment Date after the date of issuance,
determined by reference to the Scheduled Targeted Principal Balances or the
Minimum Targeted Principal Balances, as applicable, and (B) the number of years
from the date of issuance of such Class of Equipment Notes to such Payment Date,
divided by (ii) the initial principal balance of such Class of Equipment Notes.
The remaining Weighted Average Life of any Series of Class thereof as of any
date after their issuance is calculated in the same manner, but substituting the
date of determination for the date of issuance.

“Wilmington Funds” means service shares of the Money Market Portfolios of WT
Mutual Fund, a mutual fund for which Wilmington Trust Company serves as
custodian and Rodney Square Management Corp., an affiliate of Wilmington Trust
Company, serves as investment advisor or other available fund comprised of
shares in any money market mutual fund registered under the Investment Company
Act of 1940, as amended, that is rated in the highest rating category by any of
Moody’s, S&P or Fitch.

“WTC” means Wilmington Trust Company, a Delaware banking corporation.

 

A-41